


Exhibit 10.1

 

Execution Version

 

GOLDMAN SACHS LENDING PARTNERS LLC
and
BANK OF AMERICA N.A.,
as Joint Syndication Agents,

 

GOLDMAN SACHS LENDING PARTNERS LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,

 

UNION BANK, N.A.
and
RBC CAPITAL MARKETS
as Revolver Joint Lead Arrangers and Revolver Joint Bookrunners,

 

UNION BANK, N.A.
and
ROYAL BANK OF CANADA,
as Revolver Co-Documentation Agents,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC
as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

 

$600,000,000 Term Loans and
$210,000,000 Revolving Commitments

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1.                         DEFINITIONS AND INTERPRETATION

2

1.1.

Definitions

2

1.2.

Accounting Terms

47

1.3.

Interpretation, Etc.

47

1.4.

Letter of Credit Amounts

48

 

 

SECTION 2.                         LOANS AND LETTERS OF CREDIT

48

2.1.

Term Loans

48

2.2.

Revolving Loans

48

2.3.

Letters of Credit

50

2.4.

Swing Line Loans

63

2.5.

Pro Rata Shares; Availability of Funds

66

2.6.

Use of Proceeds

67

2.7.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

68

2.8.

Interest on Loans

68

2.9.

Conversion/Continuation

71

2.10.

Default Interest

72

2.11.

Fees

72

2.12.

Scheduled Payments

73

2.13.

Voluntary Prepayments/Commitment Reductions; Call Protection

74

2.14.

Mandatory Prepayments; Commitment Termination

76

2.15.

Application of Prepayments

77

2.16.

General Provisions Regarding Payments

79

2.17.

Ratable Sharing

80

2.18.

Making or Maintaining Eurodollar Rate Loans

81

2.19.

Increased Costs; Capital Adequacy

82

2.20.

Taxes; Withholding, Etc.

84

2.21.

Obligation to Mitigate

86

2.22.

Defaulting Lenders

87

2.23.

Removal or Replacement of a Lender

90

2.24.

Extensions of Loans

91

2.25.

Offer to Repay Upon Change of Control

96

2.26.

Currency Matters

96

 

 

SECTION 3.                         CONDITIONS PRECEDENT

96

3.1.

Effective Date

96

3.2.

Funding Date

97

3.3.

Conditions to Each Credit Extension

103

 

 

SECTION 4.                         REPRESENTATIONS AND WARRANTIES

104

4.1.

Organization; Requisite Power and Authority; Qualification

104

4.2.

Equity Interests and Ownership

104

4.3.

Due Authorization

105

 

i

--------------------------------------------------------------------------------


 

4.4.

No Conflict

105

4.5.

Governmental Consents

105

4.6.

Binding Obligation

105

4.7.

Historical Financial Statements

106

4.8.

Projections

106

4.9.

No Material Adverse Effect

106

4.10.

No Restricted Junior Payments

106

4.11.

Adverse Proceedings, Etc.

106

4.12.

Payment of Taxes

106

4.13.

Properties

107

4.14.

Environmental Matters

107

4.15.

No Defaults

108

4.16.

Material Contracts

108

4.17.

Governmental Regulation

108

4.18.

Federal Reserve Regulations; Exchange Act

108

4.19.

Employee Matters

108

4.20.

Employee Benefit Plans

109

4.21.

Certain Fees

110

4.22.

Solvency

110

4.23.

Compliance with Statutes, Etc.

110

4.24.

Disclosure

110

4.25.

PATRIOT Act

111

4.26.

Collateral Documents

111

4.27.

Insurance

111

4.28.

Flood Insurance

111

4.29.

Regulatory Status

111

4.30.

FERC and Canadian Provincial Regulatory Proceedings

112

4.31.

FERC and Canadian Provincial Regulatory Approvals

112

4.32.

Existing Regulatory Orders

112

4.33.

PUHCA

113

4.34.

Regulation of Lenders

113

4.35.

Accounts

113

4.36.

Indebtedness; Investments

113

 

 

SECTION 5.                         AFFIRMATIVE COVENANTS

113

5.1.

Financial Statements and Other Reports

113

5.2.

Existence

117

5.3.

Payment of Taxes and Claims

117

5.4.

Maintenance of Properties

118

5.5.

Insurance

118

5.6.

Books and Records; Inspections

118

5.7.

Lenders Meetings

118

5.8.

Compliance with Laws

119

5.9.

Environmental

119

5.10.

Subsidiaries

120

5.11.

Additional Material Real Estate Assets

120

5.12.

Interest Rate Protection

121

 

ii

--------------------------------------------------------------------------------


 

5.13.

Further Assurances

121

5.14.

Maintenance of Ratings

121

5.15.

Cash Management Systems

121

5.16.

Maintenance of Regulatory Status

121

5.17.

Post-Funding Date Consent and Agreements

121

5.18.

Depositary Agreement; Frederickson

122

5.19.

Post-Funding Date Oxnard Obligations

122

5.20.

Post-Funding Date Title Obligations

122

 

 

SECTION 6.                         NEGATIVE COVENANTS

123

6.1.

Indebtedness

123

6.2.

Liens

126

6.3.

No Further Negative Pledges

129

6.4.

Restricted Junior Payments

130

6.5.

Restrictions on Subsidiary Distributions

130

6.6.

Investments

131

6.7.

Financial Covenants

132

6.8.

Fundamental Changes; Disposition of Assets; Acquisitions

134

6.9.

Disposal of Subsidiary Interests

135

6.10.

Sales and Lease Backs

135

6.11.

Transactions with Shareholders and Affiliates

136

6.12.

Conduct of Business

136

6.13.

Amendments or Waivers of Organizational Documents

136

6.14.

Amendments or Waivers with respect to Certain Indebtedness

137

6.15.

Modification of Contractual Obligations

137

6.16.

Fiscal Year

137

6.17.

Maximum Capital Expenditures

137

6.18.

Speculative Transactions

138

6.19.

Canada Electricity Regulatory

138

6.20.

Post-Effective Date Tax Restructuring

138

6.21.

Accounts

138

6.22.

Contingent Liabilities

138

6.23.

Defined Benefit Plans

139

 

 

SECTION 7.                         GUARANTY

139

7.1.

Guaranty of the Obligations

139

7.2.

Contribution by Guarantors

139

7.3.

Payment by Guarantors

140

7.4.

Liability of Guarantors Absolute

140

7.5.

Waivers by Guarantors

142

7.6.

Guarantors’ Rights of Subrogation, Contribution, Etc.

143

7.7.

Subordination of Other Obligations

143

7.8.

Continuing Guaranty

143

7.9.

Authority of Guarantors or Borrower

144

7.10.

Financial Condition of Borrower

144

7.11.

Bankruptcy, Etc.

144

7.12.

Discharge of Guaranty Upon Sale of Guarantor

145

 

iii

--------------------------------------------------------------------------------


 

7.13.

Keepwell

145

 

 

SECTION 8.                         EVENTS OF DEFAULT

145

8.1.

Events of Default

145

8.2.

Right to Cure

149

 

 

SECTION 9.                         AGENTS

150

9.1.

Appointment of Agents

150

9.2.

Powers and Duties

151

9.3.

General Immunity

151

9.4.

Agents Entitled to Act as Lender

153

9.5.

Lenders’ Representations, Warranties and Acknowledgment

153

9.6.

Right to Indemnity

154

9.7.

Successor Administrative Agent and Collateral Agent

154

9.8.

Collateral Documents and Guaranty

156

9.9.

Withholding Taxes

157

9.10.

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

158

 

 

SECTION 10.                  MISCELLANEOUS

159

10.1.

Notices

159

10.2.

Expenses

161

10.3.

Indemnity

161

10.4.

Set Off

164

10.5.

Amendments and Waivers

164

10.6.

Successors and Assigns; Participations

168

10.7.

Independence of Covenants

172

10.8.

Survival of Representations, Warranties and Agreements

173

10.9.

No Waiver; Remedies Cumulative

173

10.10.

Marshalling; Payments Set Aside

173

10.11.

Severability

174

10.12.

Obligations Several; Independent Nature of Lenders’ Rights

174

10.13.

Headings

174

10.14.

APPLICABLE LAW

174

10.15.

CONSENT TO JURISDICTION

174

10.16.

WAIVER OF JURY TRIAL

175

10.17.

Confidentiality

176

10.18.

Usury Savings Clause

177

10.19.

Effectiveness; Counterparts

178

10.20.

Entire Agreement

178

10.21.

PATRIOT Act

178

10.22.

Electronic Execution of Assignments

179

10.23.

No Fiduciary Duty

179

10.24.

Judgment Currency

180

10.25.

Authorization of Filing of Financing Statements

181

10.26.

Several Obligations owed to a Secured Creditor

181

10.27.

No Recourse

181

 

iv

--------------------------------------------------------------------------------


 

APPENDICES:

A 1

Term Loan Commitments

 

A 2

Revolving Commitments and Letter of Credit Issuance Commitments

 

B

Notice Addresses

 

 

 

SCHEDULES:

3.2(d)

Funding Date Mortgaged Properties

 

3.2(e)(v)

Funding Date Consent and Agreements

 

4.1

Jurisdictions of Organization and Qualification

 

4.2

Equity Interests and Ownership

 

4.13

Real Estate Assets

 

4.14

Environmental Matters

 

4.16

Material Contracts

 

5.17

Post-Funding Date Consent and Agreements and Lessor Documents

 

5.20

Post-Funding Date Title Obligations

 

6.1

Certain Indebtedness

 

6.2

Certain Liens

 

6.3

Certain Negative Pledges

 

6.5

Certain Restrictions on Subsidiary Distributions

 

6.6

Certain Investments

 

6.11

Certain Affiliate Transactions

 

6.18

Permitted Commodity Hedge Agreements

 

6.20

Post-Effective Date Tax Restructuring

 

 

 

EXHIBITS:

A 1

Funding Notice

 

A 2

Conversion/Continuation Notice

 

A 3

Issuance Notice

 

A 4

Swing Line Loan Notice

 

B 1

Term Loan Note

 

B 2

Revolving Loan Note

 

C

Compliance Certificate

 

D

Reserved

 

E

Assignment Agreement

 

F

Holdings Guaranty

 

G 1

Effective Date Certificate

 

G 2

Funding Date Certificate

 

G 3

Solvency Certificate

 

H

Counterpart Agreement

 

I

U.S. Pledge and Security Agreement

 

J

Mortgage

 

K-1

Intercompany Note

 

K-2

Intercompany Note relating to the Post-Effective Date Tax Restructuring

 

L

Collateral Trust Agreement

 

v

--------------------------------------------------------------------------------


 

 

M

Form of Consent and Agreement

 

N

Depositary Agreement

 

O

Incumbency Certificate

 

P

Holdings Pledge Agreement

 

Q

Landlord Personal Property Collateral Access Agreement

 

R

Canadian Pledge and Security Agreement

 

vi

--------------------------------------------------------------------------------

 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of February 24, 2014, is entered
into by and among ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership (the
“Borrower”), by its General Partner, ATLANTIC POWER GP INC. (in such capacity,
the “General Partner”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the
Lenders party hereto from time to time, GOLDMAN SACHS BANK USA and BANK OF
AMERICA, N.A. (“Bank of America”), as L/C Issuers and GOLDMAN SACHS LENDING
PARTNERS LLC (“Goldman Sachs”), as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as Collateral
Agent (together with its permitted successors in such capacity, “Collateral
Agent”), with Goldman Sachs and Bank of America, as Joint Syndication Agents (in
such capacity, “Syndication Agents”), Goldman Sachs and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (“Merrill Lynch”) as Joint Lead Arrangers (in such
capacity, “Arrangers”) and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC
CAPITAL MARKETS(1) as Revolver Joint Lead Arrangers (in such capacity, “Revolver
Joint Lead Arrangers”) and Revolver Joint Bookrunners (in such capacity,
“Revolver Joint Bookrunners”) and UB and ROYAL BANK OF CANADA (“Royal Bank”) as
Revolver Co-Documentation Agents (“Revolver Co-Documentation Agents”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower
consisting of $600,000,000 aggregate principal amount of Term Loans and up to
$210,000,000 aggregate principal amount of Revolving Commitments.  The proceeds
of the Term Loans will be used to (a) repay in whole the Existing Indebtedness
of Borrower and its Subsidiaries, including all interest and premium in
connection therewith, (b) at the option of Borrower, fund the Debt Service
Reserve Account, (c) pay fees, commissions and expenses related to the foregoing
and to the Credit Documents and (d) following consummation of the transactions
described in the foregoing clauses (a) through (c), pay a cash dividend with any
remaining proceeds of the Term Loans to holders, directly or indirectly, of the
Equity Interests of Borrower.  The proceeds of the Revolving Commitments will be
used (i) to issue one or more Letters of Credit with respect to the Debt Service
Reserve Account (to the extent the Debt Service Reserve Account is not funded
with proceeds of the Term Loans), (ii) to support Borrower’s, the Guarantors’,
APGI’s’ Subsidiaries and the Additional LC Parties’ collateral support
obligations to contract counterparties, (iii) to provide for the ongoing working
capital requirements of Borrower and the Guarantors, (iv) for general corporate
purposes of Borrower and the Guarantors and (v) to provide funds to APGI for
purposes equivalent to those described in the preceding clauses (iii) and (iv);

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

WHEREAS, Holdings has agreed to grant to Collateral Agent, for the benefit of
the Secured Parties, a First Priority Lien on 100% of the Equity Interests of
Borrower;

 

WHEREAS, Borrower has agreed to secure all of its Obligations as Borrower by
granting to Collateral Agent, for the benefit of the Secured Parties, a First
Priority Lien on substantially all of its personal, real and mixed assets and
property, including (i) all intercompany debt of Borrower and (ii) a pledge of
all of the Equity Interests of each of its domestic and foreign Subsidiaries;
and

 

WHEREAS, each of the Guarantors has agreed to (a) guarantee the Obligations of
Borrower and (b) secure its guarantee of such Obligations by granting to
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on substantially all of their respective personal, real and mixed assets and
property, including (i) all intercompany debt of the Guarantors, (ii) a pledge
of all of the Equity Interests of each of their respective domestic and foreign
Subsidiaries and (iii) with respect to certain Guarantors, the real property set
forth on Schedule 3.2(d);

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                              DEFINITIONS AND INTERPRETATION

 

1.1.                            Definitions.  The following terms used herein,
including in the preamble, recitals, exhibits and schedules hereto, shall have
the following meanings:

 

“Accounts” as defined in the Depositary Agreement.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or property or otherwise and whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing the purchase
price and any assumptions of Indebtedness, “earn-outs” and other agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any person or business.

 

“Additional LC Parties” means Piedmont Green Power, LLC and Cadillac Renewable
Energy, LLC.

 

“Adjusted EBITDA” means, for any period, an amount determined for Borrower and
its Subsidiaries on a consolidated basis equal to (i) Consolidated Net Income,
plus, to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for (a) consolidated interest expense, (b) provisions
for taxes based on income, (c) total depreciation expense, (d) total
amortization expense, and (e) other non Cash charges reducing Consolidated Net
Income (excluding any such non Cash charge to the extent that it represents an
accrual or reserve for potential Cash charge in any future period or
amortization of a prepaid Cash charge that was paid

 

2

--------------------------------------------------------------------------------


 

in a prior period), minus (ii) other non Cash gains increasing Consolidated Net
Income for such period (excluding any such non Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash gain in any
prior period).

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) (such page currently being LIBOR01
page) for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays an average London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other person which takes over the administration of that rate) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (c) in the event the rates
referenced in the preceding clauses (a) and (b)  are not available, the rate per
annum equal to the offered quotation rate to first class banks in the London
interbank market by Goldman Sachs for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in Same Day Funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided,
however, that notwithstanding the foregoing, the Adjusted Eurodollar Rate with
respect to the Term Loans shall at no time be less than 1.00% per annum.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, claim (including any Environmental
Claims), proceeding, hearing (in each case, whether administrative, judicial or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Borrower or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the knowledge of Borrower or any of its Subsidiaries, threatened
in writing against or affecting Borrower or any of its Subsidiaries or any
property of Borrower or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.18(b).

 

“Affected Loans” as defined in Section 2.18(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this

 

3

--------------------------------------------------------------------------------


 

definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power (i) to
vote 10% or more of the Securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of Voting
Stock or voting securities or by contract or otherwise.

 

“Agent(s)” means each of (a) Administrative Agent, (b) Syndication Agents,
(c) Collateral Agent, (d) Revolver Co-Documentation Agents, (e) Bookrunners,
(f) Arrangers, (g) Revolver Joint Lead Arrangers, (h) Revolver Joint
Bookrunners, (i) the Depositary Bank and (j) any other Person appointed under
the Credit Documents to serve in an agent or similar capacity.

 

“Agent Affiliates” as defined in Section 10.1(b).

 

“Aggregate Amounts Due” as defined in Section 2.17.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of February 24,
2014, as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

“APGI” means Atlantic Power Generation, Inc., a Delaware corporation.

 

“APGI Purposes” means any of the following: (i) to support APGI’s, its
Subsidiaries’ and the Additional LC Parties’ collateral support obligations to
contract counterparties, (ii) to provide for the ongoing working capital needs
of APGI, and (iii) for general corporate purposes of APGI.

 

“APGI Sub-Limit” means $25,000,000.

 

“APLP Documents” means the APLP C$210,000,000 Senior Unsecured Notes due 2036
issued by Borrower pursuant to the APLP Trust Indenture, any other debentures
issued in accordance with the terms of the APLP Trust Indenture and the terms of
this Agreement (including, without limitation, Section 6.1), and all other
documents, instruments or agreements executed and delivered in connection
therewith.

 

“APLP Obligations” means the obligations of Borrower and its Subsidiaries owed
to the noteholders under the APLP Documents, excluding, in each case, Excluded
Swap Obligations.

 

“APLP Trust Indenture” mean that certain Trust Indenture between Borrower and
APLP Trustee dated as of June 15, 2006.

 

“APLP Trustee” shall mean the trustee appointed from time to time pursuant to
the APLP Documents, as amended from time to time in accordance with the terms of
this Agreement.

 

“Applicable Margin” means (a) with respect to Revolving Loans that are
Eurodollar Rate Loans and Letter of Credit Fees, 3.75% per annum and with
respect to Revolving Loans

 

4

--------------------------------------------------------------------------------


 

that are Base Rate Loans or Canadian Prime Rate Loans, 2.75% per annum and
(b) with respect to Term Loans that are Eurodollar Rate Loans, 3.75% per annum
and with respect to Term Loans that are Base Rate Loans, 2.75% per annum.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or L/C Issuers by
means of electronic communications pursuant to Section 10.1(b).

 

“Arranger Fee Letter” means the engagement letter, dated December 20, 2013,
among Goldman Sachs, Merrill Lynch, Bank of America and the Sponsor, as amended
on January 6, 2014.

 

“Arrangers” as defined in the preamble hereto.

 

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition (including without limitation
through the issuance or sale of Equity Interests) to, or any exchange of
property with, any Person (other than among Borrower or any Guarantor), in one
transaction or a series of transactions, of all or any part of Borrower’s or any
of its Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of
Borrower or any of its Subsidiaries, other than (i) energy, capacity, and
ancillary products resulting from power generation, storage, transmission and
distribution (excluding any such sale pursuant to which the payment is made for
such assets prior to the provision or delivery thereof), (ii) inventory (or
other assets) sold, leased or licensed out in the ordinary course of business
(excluding any such sales, leases or licenses out by operations or divisions
discontinued or to be discontinued) (iii) sales, leases or licenses out of other
assets for aggregate consideration of less than $10,000,000 in the aggregate
during any Fiscal Year, (iv)

 

5

--------------------------------------------------------------------------------


 

sales of obsolete, worn-out or surplus property or equipment, and (v) a sale of
the assets of the Greeley Project or the Equity Interests in the Greeley
Subsidiary.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Atlantic Power” means Atlantic Power Corporation, a corporation organized under
the laws of the province of British Columbia, Canada.

 

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction permitted by Section 6.10, as at the time of
determination, the present value (discounted at a rate equivalent to Borrower’s
then-current weighted average cost of funds for borrowed money as at the time of
determination, compounded on a semi-annual basis) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in any such Sale and Leaseback Transaction.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person (or, in the case of Borrower, of the General
Partner, acting on behalf of Borrower); provided that the secretary or assistant
secretary of such Person shall have delivered an incumbency certificate to
Administrative Agent as to the authority of such Authorized Officer.

 

“Auto-Extension Letter of Credit” as defined in Section 2.3(b)(iii).

 

“Auto-Reinstatement Letter of Credit” as defined in Section 2.3(b)(iv).

 

“Bank of America” as defined in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code as now and hereafter
in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the sum of (x) the Adjusted
Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”)
that would be payable on such day for a Eurodollar Rate Loan with a one-month
interest period plus (y) the difference between the Applicable Margin for
Eurodollar Rate Loans and the Applicable Margin for Base Rate Loans, in each
case that are denominated in Dollars.  Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.  All Base Rate Loans shall be denominated in Dollars.

 

6

--------------------------------------------------------------------------------


 

“BC Hydro” as defined in Section 4.29.

 

“BCUC” as defined in Section 4.29.

 

“Beneficiary” means each Agent, L/C Issuer, Lender and Lender Counterparty.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Bookrunners” means the Arrangers, in their capacity as joint lead arrangers and
bookrunners.

 

“Borrower” as defined in the preamble hereto.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York, Toronto, Ontario,
Canada or Calgary, Alberta, Canada or is a day on which banking institutions
located in such state are authorized or required by law or other governmental
action to close and (ii) with respect to all notices, determinations, fundings
and payments in connection with the Adjusted Eurodollar Rate or any Eurodollar
Rate Loans, the term “Business Day” means any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

“Canadian Collateral Documents” means the Canadian Pledge and Security
Agreement, the Canadian Consents and Agreements and the Holdings Pledge
Agreement, as may be amended, restated supplemented or otherwise modified from
time to time.

 

“Canadian Consents and Agreements” means each Consent and Agreement entered into
with a counterparty to a Contractual Obligation of Borrower or a Subsidiary
which is a Canadian Person, as required pursuant to the Credit Documents.

 

“Canadian Defined Benefit Plan” means any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the Income Tax
Act (Canada).

 

“Canadian Dollars” and “C$” means the lawful money of Canada.

 

“Canadian Guarantor” means each Guarantor organized under the laws of Canada or
any province or territory thereof.

 

“Canadian Pension Plan” means any Foreign Plan that is a “registered pension
plan” as defined in subsection 248(1) of the Income Tax Act (Canada).

 

“Canadian Person” means each Person organized under the laws of Canada or any
province or territory thereof.

 

“Canadian Pledge and Security Agreement” means that Pledge and Security
Agreement to be executed by Borrower, each Canadian Guarantor and each pledgor
of a Canadian Person substantially in the form of Exhibit R.

 

7

--------------------------------------------------------------------------------


 

“Canadian Prime Rate” means, for any day, a rate per annum equal to the greater
of (a) the arithmetic mean (rounded upwards to the nearest basis point) of the
rates quoted on such day by the Schedule I Reference Banks as the reference rate
of interest for the determination of interest rates that such Schedule I
Reference Banks will charge to customers in Canada for Canadian Dollar demand
loans in Canada and (b) the one-month CDOR Rate in effect on such day plus
one-half of one percent (0.50%).  Any change in the Canadian Prime Rate due to a
change in such reference rate or the one-month CDOR Rate shall be effective from
and including the effective date of such change in such reference rate or the
one-month CDOR Rate, respectively; provided that if both such rates are equal or
if such one-month CDOR Rate is unavailable for any reason on any date of
determination, then the “Canadian Prime Rate” shall be the rate specified in
(a) above.

 

“Canadian Prime Rate Loan” means a Revolving Loan extended in respect of any
Unreimbursed Amount denominated in Canadian Dollars, denominated in Canadian
Dollars, the interest rate of which is determined by reference to the Canadian
Prime Rate.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
of Borrower and its Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items, or which should otherwise be
capitalized, reflected in the consolidated statement of cash flows of Borrower
and its Subsidiaries; provided that Capital Expenditures shall not include any
expenditures (i) for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.14(b) or with Net Asset Sale Proceeds invested
pursuant to Section 2.14(a) or (ii) which constitute a Permitted Acquisition
permitted under Section 6.8.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” means to pledge and deposit (as a first priority perfected
security interest) with or deliver to Administrative Agent, for the benefit of
Administrative Agent, applicable L/C Issuer or Swing Line Lender (as applicable)
and the Lenders, as collateral for L/C Obligations, Obligations in respect of
Swing Line Loans, or obligations of Lenders to fund participations in respect of
either thereof (as the context may require), Cash or, if the applicable L/C
Issuer or Swing Line Lender benefitting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to the Depositary
Agreement or, in the case of Cash Collateralization by a Defaulting Lender,
documentation in form and substance satisfactory to (a) Administrative Agent and
(b) the applicable L/C Issuer or the Swing Line Lender (as applicable).  “Cash
Collateral” and “Cash Collateralization” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and

 

8

--------------------------------------------------------------------------------


 

principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within three months after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within three months after such
date and having, at the time of the acquisition thereof, a rating of at least A
1 from S&P or at least P 1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s; (iv) certificates of deposit, Dollar-denominated time deposits,
overnight bank deposits or bankers’ acceptances (or, in the case of Non-U.S.
Subsidiaries, the foreign equivalent) maturing within one year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000 (or, in the
case of Non-U.S. Subsidiaries, any local office of any commercial bank organized
under the law of the relevant jurisdiction or any political subdivision thereof
which has combined capital and surplus and undivided profits in excess of the
Non-U.S. Currency Equivalent of $1,000,000,000); and (v) shares of any money
market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s, provided that in the case
of any Investment by Borrower or any Guarantor domiciled in Canada, “Cash
Equivalents” shall also include (x) direct obligations of the Government of
Canada or any province of Canada (or any agency thereof), or obligations fully
and unconditionally guaranteed by the Government of Canada or any province of
Canada (or any agency thereof), in each case maturing within three months after
such date, so long as any such obligations of any province of Canada or
guaranteed by any province of Canada (in each case, or any agency thereof) have
a rating of at least A- from S&P or A3 by Moody’s, (y) investments of the type
and maturity described in clauses (i) through (v) above of foreign obligors,
which Investments or obligors (or Parents of such obligors) have ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies and (z) shares or money market mutual or similar funds which invest
exclusively in assets otherwise satisfying the requirements of this definition
(including this proviso).

 

“Cash Interest Expense” means, for any period, total cash interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, (i) any amount not payable in Cash, (ii) any
amounts referred to in Section 2.11(c) or (d) payable on or before the Funding
Date and (iii) any amounts payable on the Funding Date (including any
irrevocable deposit made on the Funding Date in respect of the payment at
maturity of Existing Indebtedness) in connection with the repayment in whole of
the Existing Indebtedness of Borrower and its Subsidiaries, including all
interest and premium in connection therewith, provided that with respect to
calculation of Cash Interest Expense for any period which includes the Fiscal
Quarter ending March 31, 2014, any interest expense that would otherwise qualify
as Cash Interest Expense arising in connection with the

 

9

--------------------------------------------------------------------------------


 

Existing Indebtedness during such Fiscal Quarter shall be disregarded and
Borrower shall be deemed to have incurred the Obligations hereunder on
January 1, 2014, and to have incurred the resulting Cash Interest Expense with
respect to the Obligations commencing on January 1, 2014.

 

“CDOR Rate” means, on any date, with respect to a particular term as specified
herein, the rate per annum determined by Administrative Agent by reference to
the average rate quoted on the display referred to as the “CDOR Page” (or any
display substituted therefor) of Reuters Limited (or any successor thereto or
Affiliate thereof), or such other page as may replace such page on such screen
for the purpose of displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances applicable to Canadian Dollar bankers’ acceptances with a
term comparable to the applicable term, as applicable, as of 10:00 a.m.
(Toronto, Canada time) on such date or if such date is not a Business Day, then
on the immediately preceding Business Day.  If for any reason such display or
rate is unavailable, “CDOR Rate” means the rate of interest determined by
Administrative Agent that is equal to the arithmetic mean (rounded upwards to
the nearest basis point) of the rates quoted by the Schedule I Reference Banks
as of 10:00 a.m. (Toronto, Canada time) on such date in respect of bankers’
acceptances with a term comparable to the applicable term.

 

“Change of Control” means, the occurrence of any of the following: (a) any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 of the Exchange
Act) or group of persons acting jointly or in concert (within the meaning of
Part XX of the Securities Act (Ontario)) shall  (x) own and control legally and
beneficially, directly or indirectly, Equity Interests representing more than
50% of the aggregate ordinary economic and voting power represented by the
outstanding Equity Interests of all classes of Equity Interests of Atlantic
Power or (y) have obtained the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
Atlantic Power, (b) the majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of Atlantic Power cease to be
occupied by Persons who either (x) were members of the board of directors of
Atlantic Power on the Effective Date or (y) were nominated for election by the
board of directors of Atlantic Power, a majority of whom were directors on the
Effective Date or whose election or nomination for election was previously
approved by a majority of such directors or (c) Atlantic Power shall cease to,
directly or indirectly, own and control legally and beneficially on a fully
diluted basis all of the economic and voting rights associated with ownership of
all outstanding Equity Interests of all classes of Equity Interests of Borrower,
or (d) a “Change of Control” or similar event, as defined in any document
governing outstanding Indebtedness of Atlantic Power, Holdings or any of their
respective Subsidiaries having a principal amount in excess of $250,000,000.

 

“Change of Control Offer” as defined in Section 2.25.

 

“Change of Control Payment” as defined in Section 2.25.

 

“Change of Control Payment Date” as defined in Section 2.25.

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure and (b) Lenders having Revolving
Exposure (including the Swing Line Lender), and (ii) with respect to Loans, each
of the following classes of Loans: (a)

 

10

--------------------------------------------------------------------------------

 

Term Loans and (b) Revolving Loans (including Swing Line Loans), including in
each case, as applicable, as modified from time to time in connection with the
establishment of an Extended Loan Class pursuant to Section 2.24.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the U.S. Pledge and Security Agreement, the
Holdings Pledge Agreement, the Canadian Collateral Documents, the Mortgages, the
Landlord Personal Property Collateral Access Agreements, if any, the
Intellectual Property Security Agreements, the Collateral Trust Agreement, the
Depositary Agreement, the Control Agreements, if any, the U.S. Consents and
Agreements, and all other instruments, documents and agreements delivered by or
on behalf of any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to, or perfect in favor of, Collateral Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

 

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

 

“Collateral Trust Agreement” means that certain Intercreditor and Collateral
Trust Agreement, dated on or before the Funding Date, by and among Borrower, the
Administrative Agent and Collateral Agent, substantially in the form of
Exhibit L.

 

“Commitment” means any Revolving Commitment or Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Hedge Agreement” means (i) any agreement (including each confirmation
entered into pursuant to any master agreement) providing for any swap, cap,
collar, put, call, floor, future, option, spot, forward, power purchase and sale
agreement (including, but not limited to, option and heat rate options), fuel
purchase and sale agreement, tolling agreement and capacity purchase agreement,
and (ii) except to the extent entered into for the purposes of satisfying the
requirements of the Projects and not for speculative purposes, any emissions
credit purchase or sale agreement, power transmission agreement, fuel
transmission agreement, fuel storage agreement, netting agreement or similar
agreement, in each case entered into in respect of any commodity, including any
energy management agreements having any such characteristics, and any agreement
providing for credit support for any of the foregoing, in all cases whether
settled financially or physically.

 

“Commodity Hedge Counterparty” means any Person (a) that is, as of the date of
the applicable Commodity Hedge Agreement, (i) a commercial bank, insurance
company or other similar financial institution or any Affiliate thereof, (ii) a
public utility, (iii) in the business of

 

11

--------------------------------------------------------------------------------


 

selling, marketing, purchasing or distributing electric energy, capacity,
ancillary services or fuel and (iv) has the Required Rating.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consent and Agreement” means a consent and agreement with respect to a
Contractual Obligation of Borrower or any Subsidiary, entered into by and among
Borrower or such Subsidiary, the counterparty(ies) to such Contractual
Obligation and Collateral Agent, each of which shall be substantially in the
form of Exhibit M or in such other form as may be reasonably acceptable to
Administrative Agent.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

 

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus (c) all taxes deducted in
determining Consolidated Net Income, plus (d) the Consolidated Working Capital
Adjustment, plus (e) consolidated interest expense determined in accordance with
GAAP (which, for the avoidance of doubt, shall not include any payments due
pursuant to the terms of any Preferred Equity) to the extent deducted in
determining Consolidated Net Income, minus

 

(ii) the sum, without duplication, of (a) the amounts for such period paid from
Internally Generated Cash of (1) scheduled repayments of Indebtedness for
borrowed money (excluding repayments of Revolving Loans or Swing Line Loans,
except to the extent the Revolving Commitments are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), (2) Capital
Expenditures, plus (b) other non Cash gains increasing Consolidated Net Income
for such period (excluding any such non Cash gain to the extent it represents
the reversal of an accrual or reserve for potential Cash gain in any prior
period), plus (c) all taxes paid in cash during such Fiscal Year, plus
(d) consolidated interest expense determined in accordance with GAAP to the
extent paid in cash.  As used in this clause (ii), “scheduled repayments of
Indebtedness” does not include (x) mandatory prepayments or voluntary
prepayments and (y) repayments of Loans made with Cash proceeds of any
Indebtedness.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Borrower) in which
any other Person (other than Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Subsidiaries by such Person during such
period, (b)  the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Borrower or is merged into or consolidated with Borrower
or any of its Subsidiaries or that Person’s assets are acquired by Borrower or
any of its Subsidiaries, (c) the income of any Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (c) any
after tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, (d) the income (or loss) attributable to the early
extinguishment of Indebtedness and (e) (to the extent not included in clauses
(a) through (d) above) any net extraordinary gains or net extraordinary losses.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
(or, if higher, the par value or stated face amount of all such Indebtedness
(other than zero coupon Indebtedness)) determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Borrower and its Subsidiaries over
Consolidated Current Liabilities of Borrower and its Subsidiaries.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control Agreements” means each control agreement to be executed and delivered
by Collateral Agent for the benefit of the Secured Parties, a securities
intermediary or depositary bank and the applicable Credit Party on or following
the Funding Date and each control

 

13

--------------------------------------------------------------------------------


 

agreement to be executed and delivered by Collateral Agent, a securities
intermediary or depositary bank and Borrower and its applicable Subsidiaries
pursuant to the terms of the U.S. Pledge and Security Agreement or the Canadian
Pledge and Security Agreement with such modifications as Collateral Agent may
reasonably request or approve.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A 2.

 

“Corresponding Amount” as defined in Section 2.5(b).

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Holdings Guaranty, the Notes,
if any, the Collateral Documents, any Issuer Documents, the Fee Letters, and all
other documents, certificates, instruments or agreements executed and delivered
by or on behalf of a Credit Party for the benefit of any Agent, any L/C Issuer
or any Lender in connection herewith on or after the date hereof, which, for the
avoidance of doubt, shall in no event include any Hedge Agreements.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means Borrower and each Guarantor.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

“Curtis Palmer” means Curtis Palmer LLC, a Delaware limited liability company.

 

“Debt Service Reserve Account” as defined in the Depositary Agreement.

 

“Debt Service Reserve Requirement” as defined in the Depositary Agreement.

 

“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies Creditors Arrangement Act (Canada), the Winding-up
and Restructuring Act (Canada), the Canada Business Corporations Act and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

14

--------------------------------------------------------------------------------


 

“Defaulting Lender” means subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
or (ii) pay to Administrative Agent, applicable L/C Issuer, Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified Borrower,
Administrative Agent, applicable L/C Issuer or Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by Administrative Agent, Borrower or the applicable L/C Issuer, to
confirm in writing to Administrative Agent, or such L/C Issuer, and Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent, the
applicable L/C Issuer and Borrower), or (d) Administrative Agent has received
notification that such Lender has, or has a direct or indirect parent company
that is (x) insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors or (y) the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Depositary Agreement” means the depositary agreement substantially in the form
of Exhibit N hereto, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Depositary Bank” as defined in the Depositary Agreement.

 

“Discharge of Obligations” as defined in the Depositary Agreement.

 

15

--------------------------------------------------------------------------------


 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date of the Term
Loans, except, in the case of clauses (i) and (ii), if as a result of a change
of control or asset sale, so long as any rights of the holders thereof upon the
occurrence of such a change of control or asset sale event are subject to the
prior payment in full of all Obligations, the cancellation or expiration
(without any pending drawings) of all Letters of Credit and the termination of
the Commitments.

 

“Distribution Account” as defined in the Depositary Agreement.

 

“Dividend Payment” as defined in Section 2.6.

 

“Dollar Equivalent” means (i) with respect to an amount denominated in Canadian
Dollars on any date, the amount of Dollars that may be purchased with such
amount of Canadian Dollars at the Spot Exchange Rate on such date and (ii) with
respect to an amount denominated in Dollars on any date, the amount thereof.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Effective Date” means the date on which all the conditions set forth in
Section 3.1 have been satisfied (or waived in accordance with the terms of this
Agreement), which occurred on February 24, 2014.

 

“Effective Date Certificate” means an Effective Date Certificate substantially
in the form of Exhibit G 1.

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Arranger, an affiliate of any Lender or Arranger or a Related Fund
(any two or more Related Funds being treated as a single Eligible Assignee for
all purposes hereof), or (ii) a commercial bank, financial institution,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
no Defaulting Lender, Credit Party or Affiliate of a Credit Party shall be an
Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was within the six-year period immediately
preceding the date hereof, sponsored, maintained or contributed to by, or
required to be contributed by, Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.

 

“Environmental Claim” means any written notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise),

 

16

--------------------------------------------------------------------------------


 

by any Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal, state, provincial, territorial or municipal (or any subdivision of any
of them) laws (including, without limitation, common law and rules, regulations,
judgments, Governmental Authorizations, or any other legal requirements of
Governmental Authorities), statutes, ordinances, by-laws duly imposed by
Governmental Authorities, orders, rules, or regulations relating to (i) any
Hazardous Materials Activity; (ii) the generation, use, storage, transportation
or disposal of Hazardous Materials; (iii) the protection of natural resources or
the environment, or the protection of plant, animal or human health and safety;
or (iv) occupational health and safety in any manner imposing legal requirements
on Borrower or any of its Subsidiaries or any Project.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“ERCOT” means the Electricity Reliability Council of Texas.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation in effect on the date hereof); (ii) the failure to meet the
minimum funding standard of Sections 412 and 430 of the Internal Revenue Code
and Sections 302 and 303 of ERISA with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Internal Revenue Code and
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate

 

17

--------------------------------------------------------------------------------


 

such plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might reasonably constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, against Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(ix) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan of Borrower or any of its Subsidiaries (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any such Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code;
(x) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or Section 303(k) of ERISA; or (xi) any event with respect to any Foreign
Plan which is similar to any event described in any of subsections (i) through
(x) hereof.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“EWG” means an “exempt wholesale generator,” as defined in PUHCA and the FERC’s
regulations at 18 C.F.R. § 366.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Assets” means “Excluded Assets” as defined in the U.S. Pledge and
Security Agreement or “Excluded Assets” as defined in the Canadian Pledge and
Security Agreement.

 

“Excluded Subsidiary” means:  (a) each Subsidiary that is an Immaterial
Subsidiary, for so long as such Subsidiary remains an Immaterial Subsidiary;
(b) each Subsidiary to the extent that (i) such Subsidiary is prohibited from
guaranteeing the Obligations by applicable law or any applicable Contractual
Obligation as in effect on the date hereof or, thereafter, a bona fide
Contractual Obligation in favor of a Person (other than Borrower or any of their
subsidiaries or

 

18

--------------------------------------------------------------------------------


 

Affiliates) (the prohibition contained in which was not entered into in
contemplation of this provision) for which the required consents have not been
obtained, (ii) any Contractual Obligation prohibits such guarantee without the
consent of the other party, (iii) a guarantee of the Obligations would give any
other party to a Contractual Obligation the right to terminate its obligation
thereunder or (iv) a guarantee of the Obligations by such Subsidiary is
reasonably expected to result in the loss of a Governmental Authorization;
(c) Frederickson Power L.P. or (d) any other Subsidiary with respect to which,
in the reasonable judgment of Administrative Agent, the cost of providing a
guarantee is excessive in view of the benefits to be obtained by the Lenders.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means (i) Taxes on the overall net income of any Lender or
other recipient, (ii) any Taxes in respect of payments by or on account of any
obligation of a Credit Party hereunder or under any Credit Document (A) to a
Lender or other recipient that does not deal at arm’s length (within the meaning
of the ITA) with the payer at the time of making such payment, except if such
payment is made during an Event of Default that has occurred and is continuing,
or (B) to a Lender or other recipient that is a “specified shareholder” (within
the meaning of subsection 18(5) of the ITA) of any Credit Party that is a
resident of Canada for the purposes of the ITA at the time of payment or does
not deal at arm’s length (for the purposes of the ITA) with a “specified
shareholder” of any such Canadian resident Credit Party at the time of payment,
(iii) any amount of Tax arising solely because of the failure of a Lender or
other recipient to comply with Section 2.20(c), and (iv) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Guarantees” means the subsidiary guarantees of Borrower, Atlantic
Power GP Inc., Atlantic Power (US) GP and certain Subsidiaries of Borrower and
the grant of a security interest in their respective assets and in the Equity
Interests thereof in connection therewith, issued in connection with the
Existing Secured Revolving Facility.

 

19

--------------------------------------------------------------------------------


 

“Existing Indebtedness” means (i) Indebtedness and other obligations outstanding
under the Atlantic Power (US) GP 5.87% Senior Guaranteed Notes, Series A, due
August 15, 2015 and the 5.97% Senior Guaranteed Notes, Series B, due August 15,
2017 (the “US GP Notes”) and (ii) Indebtedness and other obligations outstanding
under the Curtis Palmer LLC 5.90% Senior Unsecured Notes, due July 2014, as
amended, in each case, prior to the Effective Date, provided that the US GP
Notes may be amended as provided in the Third Amended and Restated Consent
Solicitation with respect to such notes dated January 27, 2014.

 

“Existing Revolving Commitments” as defined in Section 2.24.

 

“Existing Revolving Loans” as defined in Section 2.24.

 

“Existing Secured Revolving Facility” means that certain revolving credit
facility existing pursuant to Second Amended and Restated Credit Agreement dated
as of August 2, 2013 among Atlantic Power, APGI and Atlantic Power
Transmission, Inc. as the US Borrowers, Bank of Montreal as Administrative Agent
and as L/C Issuer, the guarantors party thereto and the other parties thereto
from time to time.

 

“Existing Term Loans” as defined in Section 2.24.

 

“Extended Loan Class” as defined in Section 2.24.

 

“Extended Maturity Date” as defined in Section 2.24.

 

“Extended Revolving Commitments” as defined in Section 2.24.

 

“Extended Revolving Loans” as defined in Section 2.24.

 

“Extended Term Loans” as defined in Section 2.24.

 

“Extension” as defined in Section 2.24.

 

“Extension Amendment” as defined in Section 2.24.

 

“Extension Offer” as defined in Section 2.24.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

20

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

 

“Fee Letters” means collectively (a) the fee letter, dated as of February 24,
2014, among Collateral Agent, Administrative Agent and Borrower, (b) the fee
letter, dated as of on or about February 24, 2014, between the Depositary Bank
and Borrower and (c) the Arranger Fee Letter.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year end adjustments.

 

“Financial Plan” as defined in Section 5.1(h).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien, and, in the
case of priority only, any Permitted Superior Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31st of each calendar year.

 

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

21

--------------------------------------------------------------------------------


 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Plan” means any material employee benefit plan, agreement, fund,
program, practice or policy, whether oral or written, formal or informal, funded
or unfunded, insured or uninsured, providing employee benefits, including
medical, hospital care, dental, sickness, accident, disability, life insurance,
pension, supplemental pension, retirement or savings benefits, that (i) is or
was within the six-year period immediately preceding the date hereof maintained
or contributed to, or required to be contributed to, by Borrower or any of its
Subsidiaries for the benefit of any employee located outside of the United
States or (ii) is otherwise subject to the laws of any country (or political
subdivision thereof) other than the United States; but excluding any statutory
benefit plans which Borrower or any of its Subsidiaries is required to
participate in or comply with in Canada, such as the Canada Pension Plan, the
Quebec Pension Plan and plans administered pursuant to applicable health, tax,
workplace safety insurance and employment insurance legislation.

 

“FPA” means the Federal Power Act, as amended, and the regulations publicly
promulgated thereunder.

 

“Frederickson Guarantee” means one or more guarantees made by Borrower in favor
of Puget Sound Energy, Inc. (including its successors and assigns) in respect of
obligations of Frederickson Power L.P. under the Frederickson JOA, the
Frederickson O&M Agreement, the Shared Services, Cooperation and Indemnification
Agreement (each as defined on Schedule 4.16 hereto) and the related reciprocal
easement agreement (each as in effect on the Effective Date, without giving
effect to any amendment thereto).

 

“Frederickson Project” means that certain 249 MW gas-fueled power plant located
in Tacoma, Washington, and all related assets (including related real property).

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“FUCO” means “foreign utility company” as defined in PUHCA and the FERC’s
regulations at 18 C.F.R. § 366.1.

 

“Funding Date” the date on which all of the conditions set forth in Section 3.2
have been satisfied (or waived in accordance with the terms hereof).

 

“Funding Date Certificate” means an Funding Date Certificate substantially in
the form of Exhibit G 2.

 

22

--------------------------------------------------------------------------------


 

“Funding Date Funds Flow Memorandum” means that certain funds flow memorandum to
be dated the Funding Date and delivered by Borrower to the Depositary Bank,
Administrative Agent, Collateral Agent and the L/C Issuers in connection with
the application of Loan proceeds on the Funding Date, which funds flow
memorandum shall be in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers.

 

“Funding Date Mortgaged Property” as defined in Section 3.2(d)(i).

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A 1.

 

“GAAP” means, with respect to Historical Financial Statements, generally
accepted accounting principles set forth in the opinions and pronouncements of
the Canadian Institute of Chartered Accountants as in effect at the time and
applicable to Borrower which as of the Funding Date constitute International
Financial Reporting Standards as issued by the International Accounting
Standards Board, and with respect to any financial statements for any period
ending after the Funding Date, generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession.

 

“General Partner” as defined in the preamble hereto.

 

“Generation Facility” as defined in Section 4.30.

 

“Goldman Sachs” as defined in the preamble hereto.

 

“Governmental Authority” means any applicable foreign or domestic, federal,
state, provincial, municipal, supranational, national or other government,
governmental department, commission, board, bureau, court, central bank, agency,
system operator or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, a
province or territory of Canada, Canada, the United States, the European Union,
or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization, approval,
plan, directive, consent order or consent decree, certificate, approval,
registration, consent, exemption, variance, order, or similar authorization of
or from any Governmental Authority.

 

“Grantor” means a “Grantor” as defined in the U.S. Pledge and Security
Agreement, Canadian Pledge and Security Agreement or Holdings Pledge Agreement.

 

“Greeley Project” means that certain 72 MW gas-fueled power plant located in
Greeley, CO, and all related assets (including related real property).

 

23

--------------------------------------------------------------------------------


 

“Greeley Subsidiary” means Thermo Power & Electric, LLC, the Person which owns
the Greeley Project.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means (i) each Subsidiary of Borrower (other than Excluded
Subsidiaries) listed on the signature pages of this Agreement, and (ii) each
Subsidiary (other than Excluded Subsidiaries) of Borrower that, after the
Effective Date, signs a Counterpart Agreement or such other accession agreement
to this Agreement (accepted and agreed by, and in form and substance reasonably
satisfactory to, Administrative Agent) as a Guarantor, in each case until such
Person shall cease to be a Guarantor in compliance with the provisions of this
Agreement.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means, any solid, liquid, gas, chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority, or which is otherwise characterized under or pursuant to
any Environmental Law as “hazardous,” “toxic,” “pollutant,” “contaminant,”
“radioactive,” or words of similar meaning.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving Hazardous Materials, including the use,
manufacture, possession, storage, holding, presence, existence, Release,
threatened Release, discharge, placement, generation, transportation, import,
export, processing, construction, treatment, abatement, removal, remediation,
disposal, disposition or handling of any Hazardous Materials, and any corrective
action or response action with respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into by Borrower or any Guarantor with a Lender Counterparty.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Funding Date, (i) the audited
financial statements of Borrower and its Subsidiaries for the three Fiscal Years
ending on December 31, 2010, December 31, 2011 and December 31, 2012, consisting
of balance sheets and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of Borrower and its Subsidiaries as of the most
recent Fiscal Quarter ended after the date of the most recent audited financial
statements and at least 45 days prior to the Funding Date, in each case
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three, six or nine month period, as
applicable, ending on such date, and, in the case of the audited financial
statements of Borrower and its Subsidiaries for the Fiscal Year ending on
December 31, 2012 as further described in clause (i) and in the case of clause
(ii), certified by the chief financial officer of Borrower that they fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their

 

24

--------------------------------------------------------------------------------


 

operations and their cash flows for the periods indicated, subject to absence of
footnotes and changes resulting from audit and normal year-end adjustments.

 

“Holdings” means, (i) before Limited Partner becomes the limited partner of
Borrower, collectively, Atlantic Power and Atlantic Power GP Inc., a corporation
incorporated under the Canada Business Corporations Act and (ii) after Limited
Partner becomes the limited partner of Borrower, collectively, Limited Partner
and Atlantic Power GP Inc.

 

“Holdings Guaranty” means that certain limited recourse guaranty, dated the
Funding Date, issued by Holdings in favor of Administrative Agent substantially
in the form of Exhibit F.

 

“Holdings Pledge Agreement” means the Pledge Agreement to be executed by
Holdings and Collateral Agent substantially in the form of Exhibit P, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Honor Date” as defined in Section 2.3(c)(i).

 

“IESO” as defined in Section 4.29.

 

“Immaterial Subsidiary” means each Subsidiary that meets all of the following
criteria as of the date of the most recent balance sheet required to be
delivered pursuant to Section 5.1: (a) the assets of such Subsidiary and its
Subsidiaries (on a consolidated basis) as of such date do not exceed an amount
equal to 1% of the consolidated assets of Borrower and its Subsidiaries as of
such date; and (b) the revenues of such Subsidiary and its Subsidiaries (on a
consolidated basis) for the Fiscal Quarter ending on such date does not exceed
an amount equal to 1% of the consolidated revenues of Borrower and its
Subsidiaries for such period; provided, however, that (x) the aggregate assets
of all Immaterial Subsidiaries and their Subsidiaries (on a consolidated basis)
as of such date may not exceed an amount equal to 3% of the consolidated assets
of Borrower and its Subsidiaries as of such date; and (y) the aggregate revenues
of all Immaterial Subsidiaries and their Subsidiaries (on a consolidated basis)
for the Fiscal Quarter ending on such date may not exceed an amount equal to 3%
of the consolidated revenues of Borrower and its Subsidiaries for such period.

 

“Increased Cost Lender” as defined in Section 2.23.

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations, which purchase price
is (a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any bankers’ acceptance or letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) Disqualified Equity Interests; (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection

 

25

--------------------------------------------------------------------------------


 

or deposit in the ordinary course of business), co making, discounting with
recourse or sale with recourse by such Person of the obligation of another;
(ix) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the obligation of the obligor thereof will
be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in
respect thereof; (x) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; and (xi) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including under any Interest Rate Agreement or Currency Agreement, in each case,
whether entered into for hedging or speculative purposes or otherwise.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, preparation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
required pursuant to Environmental Law to remove, remediate, clean up or abate
any Hazardous Materials Activity), expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with or as a result of any action, claim,
litigation, proceeding, investigation or hearing commenced or threatened by any
Person, whether or not brought by the Credit Parties, their respective equity
holders or creditors or an Indemnitee, against any Person, and whether or not
any such Indemnitee shall be otherwise designated as a party or a potential
party thereto, and without regard to the exclusive or contributory negligence of
such Indemnitee, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect, special or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, including shareholders, partners, members or other equity holders of
the Credit Parties (or their respective Affiliates), in any manner relating to
or arising out of (i) this Agreement or the other Credit Documents or Letters of
Credit or the transactions contemplated hereby or thereby or any matter referred
to herein and therein (including the Lenders’ agreement to make Credit
Extensions, the syndication of the credit facilities provided for herein or the
use or intended use of the proceeds thereof, any amendments, waivers or consents
with respect to any provision of this Agreement or any of the other Credit
Documents or Letters of Credit, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); or (ii) any
Environmental Claim or Hazardous Materials Activity relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership
or practice of Borrower or any of its Subsidiaries.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

26

--------------------------------------------------------------------------------


 

“Indemnitee” as defined in Section 10.3.

 

“Information” as defined in Section 4.24.

 

“Installment” as defined in Section 2.12.

 

“Intellectual Property” means “Intellectual Property” as defined in the U.S.
Pledge and Security Agreement or “Intellectual Property Rights” as defined in
the Canadian Pledge and Security Agreement.

 

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

 

“Intellectual Property Security Agreements” means “Intellectual Property
Security Agreements” as defined in the U.S. Pledge and Security Agreement or
“Intellectual Property Security Agreements” as defined in the Canadian Pledge
and Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit K evidencing Indebtedness owed among Credit Parties, their Subsidiaries
and, to the extent of the APGI Sub-Limit, APGI.

 

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Adjusted EBITDA for the four Fiscal Quarter period then ended to
(ii) Cash Interest Expense for such four Fiscal Quarter period.

 

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan (including a Swing Line Loan) or a Canadian Prime Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Funding Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months or, if agreed to by all relevant
Lenders, twelve months, as selected by Borrower in the applicable Funding Notice
or Conversion/Continuation Notice, (i) initially, commencing on the Credit Date
or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of any Class of Term Loans shall extend beyond such Class’s Term Loan
Maturity

 

27

--------------------------------------------------------------------------------


 

Date; and (d) no Interest Period with respect to any portion of the Revolving
Loans shall extend beyond the Revolving Commitment Termination Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Internally Generated Cash” means, with respect to any period, any cash of
Borrower or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution (including Voluntary Equity Contributions).

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Borrower from any Person (other than Borrower or any Guarantor),
of any Equity Interests of such Person; (iii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contributions by Borrower or any of its Subsidiaries to any
other Person (other than Borrower or any Guarantor), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business; and (iv) all investments consisting of any exchange traded or over the
counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes or
otherwise.  The amount of any Investment of the type described in clauses (i),
(ii) and (iii) shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write ups, write downs or write offs with respect to such Investment.

 

“IRS” as defined in Section 10.6(g).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

 

“Issuer Documents” means with respect to any Letter of Credit, any Issuance
Notice, any Letter of Credit application required by the applicable L/C Issuer
to be completed and any

 

28

--------------------------------------------------------------------------------


 

other document, agreement and instrument entered into by any L/C Issuer and
Borrower (or any Subsidiary of Borrower) or in favor of the L/C Issuer and
relating to such Letter of Credit.

 

“ITA” means the Income Tax Act (Canada), and the regulations promulgated
thereunder, each as amended from time to time

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion, but in any event
sufficient for Collateral Agent to obtain a Title Policy with respect to such
Mortgage.

 

“Landlord Personal Property Collateral Access Agreement” means a Landlord
Personal Property Collateral Access Agreement substantially in the form of
Exhibit Q with such amendments or modifications as may be approved by Collateral
Agent.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity,
expiration or termination date applicable to any Loan or Commitment hereunder at
such time.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.

 

“L/C Cash Collateral Account” as defined in the Depositary Agreement.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means with respect to any Letter of Credit, as of the Effective
Date, each of Goldman Sachs Bank USA and Bank of America, and any Lender
(including any Person who is a Lender as of the date such Person becomes an L/C
Issuer but subsequently, after agreeing to become an L/C Issuer, ceases to be a
Lender and is subject to Sections 2.3(l) or (m), as applicable) which, at the
request of Borrower, and with the consent of Administrative Agent (not to be
unreasonably withheld), agrees in such Lender’s sole discretion to become an L/C
Issuer for the purposes of issuing such Letter of Credit, together with its
permitted successors and assigns in such capacity.  As of the Effective Date,
Goldman Sachs Bank USA and Bank of America shall be an L/C Issuer for standby
letters of credit only (i.e., Letters of Credit that at the time of issuance
thereof Borrower does not expect will be drawn upon) in an amount equal to such
L/C Issuer’s Letter of Credit Issuance Commitment.  Notwithstanding anything
herein to the contrary, at no point will any L/C Issuer be expected to issue a
commercial letter of credit or direct pay Letters of Credit (i.e., Letters of
Credit that at the time of issuance thereof Borrower

 

29

--------------------------------------------------------------------------------


 

expects will be drawn upon in the ordinary course). Any reference to “L/C
Issuer” herein shall be to the applicable L/C Issuer, as appropriate.

 

“L/C Obligations” means, as at any date of determination, the aggregate maximum
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.4.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Overnight Rate” means for any day, (a) with respect to any Letters of
Credit denominated in Dollars, the greater of (i) the Federal Funds Effective
Rate and (ii) an overnight rate determined by the applicable L/C Issuer in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any Letters of Credit denominated in Canadian Dollars, the rate of
interest per annum at which overnight deposits in Canadian Dollars, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Goldman
Sachs in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, that is either a Funding Date Mortgaged
Property or a Material Real Estate Asset.

 

“Lender” means each bank, financial institution or institutional lender listed
on the signature pages hereto as a Lender, and any other Person that becomes a
party hereto pursuant to an Assignment Agreement and, as the context requires,
includes the Swing Line Lender.

 

“Lender Counterparty” means each Lender, each Agent, each Arranger and each of
their respective Affiliates counterparty to a Hedge Agreement (including any
Person who was an Agent or a Lender or an Affiliate thereof as of the Funding
Date or as of the date on which such Person became a counterparty to a Hedge
Agreement but subsequently ceases to be an Agent or a Lender or an Affiliate
thereof, as the case may be); provided, at the time of entering into a Hedge
Agreement, no Lender Counterparty shall be a Defaulting Lender.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit shall be a standby letter of credit, provided that notwithstanding
anything herein to the contrary, Goldman Sachs Bank USA and Bank of America
shall not be obligated to issue any commercial or trade (as opposed to standby)
Letter of Credit.  Letters of Credit may be issued in Dollars or in Canadian
Dollars.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Commitment Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” as defined in Section 2.3(h).

 

30

--------------------------------------------------------------------------------

 

“Letter of Credit Fees Default Rate” as defined in Section 2.10.

 

“Letter of Credit Issuance Commitment” means, with respect to each L/C Issuer at
any time, the amount set forth opposite such L/C Issuer’s name on Appendix A 2
under the caption “Letter of Credit Issuance Commitment”, or if such L/C Issuer
has entered into an Assignment Agreement, set forth for such L/C Issuer in the
Register maintained by Administrative Agent as the L/C Issuer’s “Letter of
Credit Issuance Commitment”, as such amount may be reduced at or prior to such
time pursuant to Section 2.13.

 

“Letter of Credit Sublimit” means an amount equal to the aggregate unused amount
of the Revolving Commitments then in effect.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Commitments.

 

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(i) Consolidated Total Debt (less any Cash received by Borrower or its
Subsidiaries under any casualty insurance policy in respect of a covered loss
thereunder) as of such day to (ii)  Adjusted EBITDA for the four Fiscal Quarter
period ending on such date.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

 

“Limited Partner” means APLP Holdings Limited Partnership.

 

“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.

 

“Local Operating Accounts” as defined in the Depositary Agreement.

 

“Margin Stock” as defined in Regulation U.

 

“Material Adverse Effect” means a material adverse change in or effect on
(i) the general affairs, management, financial position, shareholders’ equity or
results of operation of Borrower and its Subsidiaries taken as a whole; (ii) the
ability of any Credit Party to fully and timely perform its Obligations (other
than the APLP Obligations); (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent, any Lender, any L/C Issuer or any Secured Party under any
Credit Document.

 

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

 

“Material Real Estate Asset” means any fee owned Real Estate Asset having a fair
market value in excess of $2,500,000 as of the date of the acquisition thereof.

 

31

--------------------------------------------------------------------------------


 

“MBR Authority” means authorization by FERC under Section 205 of the FPA to sell
electric energy, capacity and certain ancillary services at market-based rates,
acceptance by FERC of a tariff providing for such sales, along with those
waivers from federal regulation and blanket approvals typically granted by FERC
to entities with market-based rate authorization, including blanket
authorization for the issuance of securities and assumption of liabilities under
Section 204 of the FPA and Part 34 of the FERC’s regulations, 18 C.F.R. Part 34.

 

“Merrill Lynch” as defined in the preamble hereto.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash an amount equal to 103% of the Fronting Exposure
of the applicable L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (ii) with respect to Cash Collateral consisting of
Cash an amount equal to 103% of the Fronting Exposure of the Swing Line Lender
with respect to Swing Line Loans issued and outstanding at such time,  and
(iii) otherwise, an amount determined by Administrative Agent and the applicable
L/C Issuer or Swing Line Lender, as applicable, in their sole discretion.

 

“Minimum Extension Condition” as defined in Section 2.24.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit J or such other
form agreed to by Collateral Agent and Borrower, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is, or was within the six-year period immediately preceding the
date hereof, contributed to by, or required to be contributed by, Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“NEB” as defined in Section 4.29.

 

“Net Asset Sale Proceeds” means, an amount equal to, with respect to any Asset
Sale:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any post-closing
adjustments and indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Borrower or any of its Subsidiaries in
connection with such Asset

 

32

--------------------------------------------------------------------------------


 

Sale; provided that upon release of any such reserve, the amount released shall
be considered Net Asset Sale Proceeds.

 

“Net Debt Issuance Proceeds” means an amount equal to: (i) any Cash proceeds
received by Borrower or any of its Subsidiaries from the incurrence of any
Indebtedness of Borrower or any of its Subsidiaries (other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 6.1 of this
Agreement), minus (ii) any debt service reserves required to be established
pursuant to the terms of such Indebtedness, so long as the prospective debt
service payments covered by such debt service reserve do not exceed six months,
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets or property of Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets or property to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Borrower or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Borrower or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets or property as referred to in clause
(i)(b) of this definition, including income taxes payable as a result of any
gain recognized in connection therewith.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

 

“Non-Consenting Lender” as defined in Section 2.23.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.

 

“Non-Extension Notice Date” as defined in Section 2.3(b)(iii).

 

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

 

33

--------------------------------------------------------------------------------


 

“Non-Recourse Indebtedness” means Indebtedness:

 

(1) as to which neither Borrower nor any of its Subsidiaries (a) provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Indebtedness), (b) is directly or indirectly liable as a
guarantor or otherwise, or (c) constitutes the lender;

 

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against a Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
of Borrower or any of its Subsidiaries to declare a default on such other
Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable prior to its stated maturity; and

 

(3) as to which the lenders of such Indebtedness have been notified in writing
that they will not have any recourse to the stock or assets of Borrower or any
of its Subsidiaries.

 

“Non-Recourse Parties” as defined in Section 10.27.

 

“Non-Reinstatement Deadline” as defined in Section 2.3(b)(iv).

 

“Non-U.S. Currency Equivalent” means, with respect to any amount denominated in
Dollars, on any date, the amount of Canadian dollars that may be purchased with
such amount of Dollars at the Spot Exchange Rate on such date.

 

“Non-U.S. Subsidiary” means each Subsidiary which is not a U.S. Subsidiary.

 

“Note” means a Term Loan Note or a Revolving Loan Note.

 

“Notice” means a Funding Notice, Issuance Notice, Swing Line Loan Notice, or a
Conversion/ Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them, Lender Counterparties and noteholders under the
APLP Documents, under any Credit Document, Hedge Agreement or APLP Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise, excluding, in each
case, Excluded Swap Obligations.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OEB” as defined in Section 4.29.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by laws, as amended, (ii) with respect to any
limited partnership, its certificate or

 

34

--------------------------------------------------------------------------------


 

declaration of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
articles of organization, as amended, and its operating agreement, as amended,
and (v) with respect to any Non-U.S. Subsidiary, the equivalent thereof in its
jurisdiction of incorporation or organization.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official including an official of a non-United States government,
the reference to any such “Organizational Document” shall only be to a document
of a type customarily certified by such governmental official in such official’s
relevant jurisdiction.

 

“Other Applicable Indebtedness” as defined in Section 2.15(b).

 

“Other Taxes” means any and all present or future stamp, court, filing or
documentary Taxes or any other excise, property or similar Taxes (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or receipt thereof, or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Credit Document.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts.

 

“Outstanding Swing Line Loans” means with respect to Swing Line Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Swing Line Loans, as the case may be, occurring on such date.

 

“Parent” means, with respect to any Person, any other Person of which the first
Person is a direct or indirect Subsidiary.

 

“Participant Register” as defined in Section 10.6(g).

 

“PATRIOT Act” as defined in Section 3.2(q).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, which is, or was within the six-year
period immediately preceding the date hereof, sponsored, maintained or
contributed to by, or required to be contributed to by, Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates and which is subject
the provisions of Title IV of ERISA or to Section 412 of the Internal Revenue
Code or Section 302 of ERISA.

 

35

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any acquisition, directly or indirectly, by
Borrower or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided,

 

(i)                                     immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorizations;

 

(iii)                               in the case of the acquisition of Equity
Interests, all of the Equity Interests (except for any such Securities in the
nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued, directly or indirectly, by such Person or any
newly formed Subsidiary of Borrower in connection with such acquisition shall be
owned, directly or indirectly, 100% by Borrower or a Guarantor, and Borrower
shall have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of Borrower, each of the actions set forth in Sections 5.10 and/or
5.11, as applicable;

 

(iv)                              Borrower and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.7 on a Pro Forma
Basis after giving effect to such acquisition as if such acquisition occurred on
the first day of the four consecutive Fiscal Quarter period most recently ended
and for which financial statements have been delivered pursuant to Section 5.1;

 

(v)                                 Borrower shall have delivered to
Administrative Agent (A) at least 10 Business Days prior to such proposed
acquisition (or such shorter period as Administrative Agent may agree in its
reasonable discretion), (i) a Compliance Certificate evidencing compliance with
Section 6.7 as required under clause (iv) above and (ii) all other relevant
financial information with respect to such acquired assets, including the
aggregate consideration for such acquisition and any other information required
to demonstrate compliance with Section 6.7 and (B) promptly upon request by
Administrative Agent, (i) a copy of the purchase agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by Administrative Agent) and (ii) quarterly and annual financial statements of
the Person whose Equity Interests or assets are being acquired for the twelve
(12) month period immediately prior to such proposed Permitted Acquisition,
including any audited financial statements that are available; and

 

(vi)                              any Person or assets or division as acquired
in accordance herewith shall be in the same business or lines of business in
which Borrower and/or its Subsidiaries are engaged as of the Effective Date or
similar or related businesses.

 

“Permitted Debt” means the Indebtedness permitted pursuant to Section 6.1.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

36

--------------------------------------------------------------------------------


 

“Permitted Seller Debt” means unsecured Indebtedness of Borrower incurred in
connection with, and as part of the consideration payable in respect of, any
Permitted Acquisition; provided that (i) there shall be no scheduled payments of
principal in respect of such Indebtedness prior to the first anniversary of the
Latest Maturity Date, (ii) the final maturity of such Indebtedness shall not be
earlier than the first anniversary of the Latest Maturity Date and (iii) such
Indebtedness is subordinated in right of payment to the Obligations on terms
reasonably acceptable to Administrative Agent.

 

“Permitted Superior Liens” means each of the Liens permitted pursuant to clauses
(b), (c), (d), (e), (f), (h) (i), (j), (l), (m), (o), (p)(i)-(iii), (q), (r) and
(z) of Section 6.2 and in each case, the replacement, extension or renewal of
any such Lien, provided that such Lien is on the same assets originally subject
thereto and arises out of the extension, renewal or replacement of the
Indebtedness secured thereby (without any increase in the amount thereof except
to the extent permitted herein).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“PJM” means PJM Interconnection, L.L.C., a Delaware limited liability company,
or any successor entity performing similar functions.

 

“Platform” as defined in Section 5.1(n).

 

“Pledged Collateral” means “Pledged Equity Interests” as defined in the U.S.
Pledge and Security Agreement, “Pledged Securities” as defined in the Canadian
Pledge and Security Agreement or “Pledged Securities” as defined in the Holdings
Pledge Agreement.

 

“Post-Effective Date Tax Restructuring” as defined in Schedule 6.20.

 

“PPSA” means the Personal Property Security Act (Ontario), provided, however,
that if the validity, attachment, perfection (or opposability), effect of
perfection or of non-perfection or priority of Collateral Agent’s security
interest in any Collateral are governed by the personal property security laws
or laws relating to movable property of any jurisdiction other than Ontario,
PPSA shall also include those personal property security laws or laws relating
to movable property in such other jurisdiction for the purpose of the provisions
hereof relating to such validity, attachment, perfection (or opposability),
effect of perfection or of non-perfection or priority and for the definitions
related to such provisions.

 

“Preferred Equity” means (i) C$125,000,000 of Cumulative Redeemable Preferred
Shares, Series 1 issued by the Preferred Equity Issuer on May 25, 2007 and
(ii) C$100,000,000 of Cumulative Rate Reset Preferred Shares, Series 2 issued by
the Preferred Equity Issuer on November 2, 2009.

 

“Preferred Equity Issuer” means Atlantic Power Preferred Equity Ltd., a company
incorporated under the laws of Alberta.

 

37

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Agents or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” means, for each of Administrative Agent, L/C Issuers and
Swing Line Lender, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

 

“Pro Forma” or “Pro Forma Basis” means, with respect to compliance with any test
or covenant hereunder, for, or at the end of, any period, including when
calculating the Leverage Ratio, Interest Coverage Ratio or Adjusted EBITDA of
any Person:

 

(a)                                 in the event that the specified Person or
any of its Subsidiaries incurs, assumes, guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any Indebtedness (other than ordinary
working capital borrowings) or issues, repurchases or redeems preferred stock
subsequent to the commencement of the period for which such amount is being
calculated and on or prior to the date on which the calculation is made (the
“Calculation Date”), then such amount will be calculated giving pro forma effect
(determined in good faith by Borrower) to such incurrence, assumption,
guarantee, repayment, repurchase, redemption, defeasance or other discharge, or
such issuance, repurchase or redemption, and the use of the proceeds therefrom,
as if the same had occurred at the beginning of the applicable four-quarter
reference period;

 

(b)                                 acquisitions that have been made by the
specified Person or any of its Subsidiaries, including through mergers or
consolidations, or any Person or any of its Subsidiaries acquired by the
specified Person or any of its Subsidiaries, and including all related financing
transactions and including increases in ownership of Subsidiaries, subsequent to
such reference period and on or prior to the applicable Calculation Date, or
that are to be made on the Calculation Date, will be given pro forma effect
(determined in good faith by Borrower) as if they had occurred on the first day
of such period;

 

(c)                                  the Adjusted EBITDA attributable to
discontinued operations, and operations or businesses (and ownership interests
therein) disposed of, which disposition has been consummated, prior to the
Calculation Date, will be excluded;

 

(d)                                 the consolidated interest expense
attributable to discontinued operations, and operations or businesses (and
ownership interests therein) disposed of, which disposition has been
consummated,  prior to the Calculation Date, will be excluded;

 

(e)                                  any Person that is a Subsidiary on the
Calculation Date will be deemed to have been a Subsidiary at all times during
any applicable four-quarter measurement period; and

 

38

--------------------------------------------------------------------------------


 

(f)                                   any Person that is not a Subsidiary on the
Calculation Date will be deemed not to have been a Subsidiary at any time during
any applicable four-quarter measurement period.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders and (ii)  with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender or any participations in any Swing Line Loans purchased by
any Lender, the percentage obtained by dividing (a) the Revolving Exposure of
that Lender by (b) the aggregate Revolving Exposure of all Lenders.  For all
other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Revolving Exposure of that Lender, by (B) an amount equal to
the sum of the aggregate Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders.

 

“Project” means each electric generation facility together with all related
assets and real and personal property, including any related Material Contracts,
any Governmental Authorizations relating to such facility or Material Contracts,
and any other item relating to such facility, including any improvements to, and
the operation of such facility and all activities related thereto.

 

“Projections” as defined in Section 4.8.

 

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower, its Affiliates or their securities.

 

“PUHCA” means the Public Utility Holding Company Act of 2005.

 

“QF” means a “qualifying facility,” as defined in the Public Utility Regulatory
Policies Act of 1978 and the FERC’s regulations at 18 C.F.R. Part 292.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned or held by any Credit Party in any real
property.

 

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or

 

39

--------------------------------------------------------------------------------


 

sublease document, executed and acknowledged by such holder, in each case in
form sufficient to give constructive notice of such Leasehold Property to
third-parties upon recordation and otherwise in form reasonably satisfactory to
Collateral Agent.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary under applicable law,
to give constructive notice of such Leasehold Property to third-parties.

 

“Refunded Swing Line Loans” as defined in Section 2.4(c)(i).

 

“Register” as defined in Section 2.7(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, sub—agents, trustees,
advisors and attorneys of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any storage tanks, barrels, containers
or other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.

 

“Relevant Four Fiscal Quarter Period” as defined in Section 8.2

 

“Replacement Lender” as defined in Section 2.23.

 

“Replacement Material Contract” means any agreement entered into in replacement
of a Material Contract (I) (a) which has substantially similar or more favorable
economic effect for Borrower or the applicable Subsidiary and (b) substantially
similar or more favorable non-economic terms (taken as a whole) for Borrower or
the applicable Subsidiary as the Material Contract being replaced or (II) except
with respect to the replacement of any Material Contract

 

40

--------------------------------------------------------------------------------

 

which was terminated by Borrower or any Subsidiary and at the time of such
termination, the counterparty thereunder was not in default or subject to any
event of default (or applicable terms of similar meaning in such Material
Contract), the terms of which Borrower represents in writing as being the best
achievable by Borrower or the applicable Subsidiary, taking into account
then-prevailing market conditions and the economic and non-economic terms of
such replacement Material Contract (taken as a whole).

 

“Repricing Transaction” as defined in Section 2.13(c).

 

“Required Rating” means (A) with respect to any Commodity Hedge Counterparty,
that either (a) the unsecured senior debt obligations of such Person are rated
at least Baa1 by Moody’s and at least BBB+ by S&P or (b) such Commodity Hedge
Counterparty’s obligations under any applicable Commodity Hedge Agreement are
guaranteed by a Person whose unsecured senior debt obligations are rated at
least Baa1 by Moody’s and at least BBB+ by S&P; provided that if, as of any date
of determination, such Person does not have any rating for its unsecured senior
debt obligations, then such Person’s corporate issuer rating shall be at least
Baa1 by Moody’s and at least BBB+ by S&P or (B) with respect to any L/C Issuer,
a long term unsecured non-credit enhanced senior debt rating of Baa1 or better
from Moody’s and BBB+ or better from S&P.

 

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
the aggregate Voting Power Determinants of all Lenders; provided that amount of
Voting Power Determinants shall be determined by disregarding the Voting Power
Determinants of any Defaulting Lender.

 

“Requisite Revolving Lenders” means the Requisite Lenders holding Revolving
Exposure.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or any
of its Subsidiaries (or any direct or indirect parent of Borrower) now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Borrower or any of its
Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Borrower or any of its Subsidiaries (or any direct or indirect
parent of Borrower) now or hereafter outstanding; (iv) management or similar
fees payable to Sponsor or any of its Affiliates; and (v) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to the APLP Documents.

 

“Revenues” as defined in the Depositary Agreement.

 

“Revolver Co-Documentation Agents” as defined in the preamble hereto.

 

“Revolver Joint Lead Arrangers” as defined in the preamble hereto.

 

41

--------------------------------------------------------------------------------


 

“Revolver Joint Bookrunners” as defined in the preamble hereto.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to issue and/or acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate.  The Dollar amount of each Lender’s
Revolving Commitment, if any, is set forth on Appendix A 2 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Revolving Commitments
as of the Effective Date is $210,000,000.

 

“Revolving Commitment Period” means the period from the Funding Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of
(i) March 10, 2014 if the Term Loans are not made on or before that date;
(ii) the fourth anniversary of the Effective Date, as extended pursuant to
Section 2.24, if applicable; (iii) the date the Revolving Commitments are
permanently reduced to zero pursuant to Section 2.13(b) or 2.14; and (iv) the
date of the termination of the Revolving Commitments pursuant to Section 8.1.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of any L/C Issuer, the aggregate
L/C Obligations in respect of all Letters of Credit issued by that L/C Issuer
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any Unreimbursed Amount, (d) in the case of any Swing Line Lender,
the Outstanding Swing Line Loans of that Lender (net of any participations
therein by other Lenders), and (e) the aggregate amount of all participations
therein by that Lender in any outstanding Swing Line Loans.

 

“Revolving Lender” means a Lender having a Revolving Exposure.

 

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B 2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Royal Bank” as defined in the preamble hereto.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

 

“Sale and Leaseback Transaction” as defined in Section 6.10.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, Same Day Funds or other funds as may be determined
by Administrative Agent or the

 

42

--------------------------------------------------------------------------------


 

applicable L/C Issuer, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in Canadian Dollars.

 

“Schedule I Reference Banks” means each of Canadian Imperial Bank of Commerce,
Royal Bank of Canada and Bank of Montreal, and in each case, its successors.

 

“Secured Parties” means (a) the Agents, the L/C Issuers, the Lenders and the
Lender Counterparties and shall include, without limitation, all former Agents,
L/C Issuers, Lenders and Lender Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
L/C Issuers, Lenders or Lender Counterparties and such Obligations have not been
paid or satisfied in full and (b) the APLP Trustee and the holders under and as
defined in the APLP Documents.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit G 3.

 

“Solvent” means, with respect to Borrower and its Subsidiaries, that as of the
date of determination, (i) (a) the sum of Borrower’s and its Subsidiaries’ debt
(including contingent liabilities) does not exceed the present fair saleable
value of Borrower’s and its Subsidiaries’ present assets; (b) Borrower’s and its
Subsidiaries’ capital is not unreasonably small in relation to its business as
contemplated on the Effective Date and reflected in the Projections or with
respect to any transaction contemplated to be undertaken after the Effective
Date; and (c) Borrower and its Subsidiaries have not incurred and do not intend
to incur, or believe (nor should they reasonably believe) that they will incur,
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise); (ii) Borrower and its Subsidiaries, taken as a whole,
are “solvent” within the meaning given that term and similar terms under the
Bankruptcy Code and other applicable laws relating to fraudulent transfers and
conveyances; and (iii) neither Borrower nor any of its subsidiaries are an
“insolvent Person” within the meaning given that term under the Bankruptcy and
Insolvency Act (Canada).  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No.5).

 

“Specified Equity Contribution” as defined in Section 8.2.

 

43

--------------------------------------------------------------------------------


 

“Sponsor” means Atlantic Power.

 

“Spot Exchange Rate” means, at any date of determination thereof, the spot rate
of exchange in New York, New York that appears on the display page applicable to
the relevant currency on the Telerate System Incorporated Service (or such other
page as may replace such page on such service for the purpose of displaying the
spot rate of exchange in New York, New York for the conversion of Dollars into
Canadian Dollars or Canadian Dollars into Dollars); provided that if there shall
at any time no longer exist such a page on such service, the spot rate of
exchange shall be determined by reference to another similar rate publishing
service selected by Administrative Agent and reasonably acceptable to Borrower.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, all references herein to “Subsidiaries” shall refer
to Subsidiaries of Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“SWIFT” as defined in Section 2.3(f).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.4.

 

“Swing Line Cash Collateral Account” as defined in the Depositary Agreement.

 

“Swing Line Lender” means Goldman Sachs in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder, together with its
permitted successors and assigns in such capacity.

 

“Swing Line Loan” as defined in Section 2.4(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), substantially in the form of Exhibit A 4.

 

“Swing Line Overnight Rate” means for any day, (a) with respect to any Swing
Line Loan denominated in Dollars, the greater of (i) the Federal Funds Effective
Rate and (ii) an overnight rate determined by the Swing Line Lender in
accordance with banking industry rules on interbank compensation and (b) with
respect to any Swing Line Loan denominated in Canadian Dollars, the greater of
(i) the Canadian Prime Rate and (ii) an overnight rate

 

44

--------------------------------------------------------------------------------


 

determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate unused amount of Revolving Commitments then in effect.  The
Swing Line Sublimit is part of, and not in addition to, the Revolving
Commitments.

 

“Syndication Agents” as defined in the preamble hereto.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a Tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or by any jurisdiction with which that
Person has a present or former connection (other than such connection arising
solely from that Person having executed, delivered or performed its obligation,
or received payment under, or enforced any Credit Document) on all or part of
the overall net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office) or any franchise Tax or branch profits
Tax imposed by such a jurisdiction.

 

“Term Loan” means a term loan denominated in Dollars made by a Lender to
Borrower pursuant to Section 2.1(a).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A 1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Term Loan Commitments as of the Effective
Date is $600,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment or with
outstanding Term Loans.

 

“Term Loan Maturity Date” means, except to the extent extended pursuant to
Section 2.24, with respect to the Term Loans, the earlier of (a) the seventh
anniversary of the Effective Date, and (b) the date on which all Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

 

“Term Loan Note” means a promissory note in the form of Exhibit B 1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

45

--------------------------------------------------------------------------------


 

“Terminated Lender” as defined in Section 2.23.

 

“Title Policy” as defined in Section 3.2(d).

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the Dollar Equivalent amount of the aggregate
principal amount of all outstanding Revolving Loans (other than Revolving Loans
made for the purpose of repaying any Refunded Swing Line Loans or reimbursing
any L/C Issuer for any amount drawn under any Letter of Credit, but not yet so
applied), (ii) the Dollar Equivalent amount of the aggregate principal amount of
all outstanding Swing Line Loans, and (iii) the Dollar Equivalent amount of the
aggregate L/C Obligations.

 

“Transaction” as defined in Section 2.6.

 

“Type of Loan” means (i) with respect to Term Loans, a Base Rate Loan or a
Eurodollar Rate Loan, (ii) with respect to Revolving Loans, a Base Rate Loan, a
Canadian Prime Rate Loan or a Eurodollar Rate Loan and (iii) with respect to
Swing Line Loans, a Base Rate Loan.

 

“U.S. Consents and Agreements” means each Consent and Agreement entered into
with a counterparty to a Contractual Obligation of Borrower or a Subsidiary
which is a U.S. Person, as required pursuant to the Credit Documents.

 

“U.S. Guarantor” means each Guarantor organized under the laws of the United
States of America, any State thereof or the District of Columbia.

 

“U.S. Person” means each Person organized under the laws of the United States of
America, any State thereof or the District of Columbia.

 

“U.S. Pledge and Security Agreement” means the Pledge and Security Agreement to
be executed by each U.S. Guarantor and each pledgor of a U.S. Person and the
Collateral Agent, substantially in the form of Exhibit I, as it may be amended,
restated, supplemented or otherwise modified from time to time.

 

“U.S. Subsidiary” means each Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

 

“UB” as defined in the preamble hereto.

 

“UCA” as defined in Section 4.29.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Unreimbursed Amount” as defined in Section 2.3(c)(i).

 

“Voluntary Equity Contributions” as defined in the Depositary Agreement.

 

46

--------------------------------------------------------------------------------


 

“Voting Power Determinants” means, collectively, Term Loan Exposure and/or
Revolving Exposure.

 

“Voting Stock” means stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

 

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

 

1.2.                            Accounting Terms.  Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP.  Financial statements and
other information required to be delivered by Borrower to Lenders pursuant to
Section 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d)).  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Credit Document, and Borrower shall so request, Administrative Agent and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Requisite Lenders), provided that, until so amended, such ratio
or requirement shall continue to be computed in conformity with those accounting
principles and policies as in effect immediately prior to such change.

 

1.3.                            Interpretation, Etc.  Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference.  References herein to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or
an Exhibit, as the case may be, hereof unless otherwise specifically provided. 
The use herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  The terms lease and license shall include sub-lease
and sub-license, as applicable.  A reference to a statute includes all
regulations made pursuant to such statute and, unless otherwise specified, the
provisions of any statute or regulation which amends, revises, restates,
supplements or supersedes any such statute or any such regulation.  In this
Agreement, where the terms “continuing”, “continuance” or words to similar
effect are used in relation to a Default or an Event of Default, the terms shall
mean only, in the case of a Default, that the applicable event or circumstance
has not been waived or, if capable of being cured, cured, prior to the event
becoming or resulting in an Event of Default, and in the case of an Event of
Default, that such event or circumstance has not been waived.

 

47

--------------------------------------------------------------------------------


 

1.4.                            Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

SECTION 2.                              LOANS AND LETTERS OF CREDIT

 

2.1.                            Term Loans.

 

(a)                     Loan Commitments.  Subject to the terms and conditions
hereof, each “Term Loan Lender” severally agrees to make, on the Funding Date, a
Term Loan to Borrower in Dollars in an amount equal to such Lender’s Term Loan
Commitment.

 

Borrower may make only one borrowing under the Term Loan Commitment which shall
be on the Funding Date.  Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed.  Subject to Sections
2.13(a) and 2.14, all amounts owed hereunder with respect to the Term Loans
shall be paid in full no later than the Term Loan Maturity Date applicable to
such Term Loans.  Each Term Loan Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Funding Date after giving effect
to the funding in full of such Term Loan Lender’s Term Loan Commitment on such
date.

 

(b)                     Borrowing Mechanics for Term Loans.

 

(i)                                     Borrower shall deliver to Administrative
Agent a fully executed Funding Notice no later than (x) one day prior to the
Funding Date with respect to Base Rate Loans and (y) three days prior to the
Funding Date with respect to Eurodollar Rate Loans (or such shorter period as
may be acceptable to Administrative Agent).  Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Term Loan Lender of the proposed borrowing.

 

(ii)                                  Each Term Loan Lender shall make its Term
Loan available to Administrative Agent not later than 12:00 p.m. (New York City
time) on the Funding Date, by wire transfer of Same Day Funds in Dollars at the
Principal Office designated by Administrative Agent.  Upon satisfaction or
waiver of the conditions precedent specified herein, Administrative Agent shall
make the proceeds of the Term Loans available to Borrower on the Funding Date by
causing an amount of Same Day Funds in Dollars as applicable equal to the
proceeds of all such Term Loans received by Administrative Agent from Term Loan
Lenders to be available to Borrower in accordance with the Funding Date Funds
Flow Memorandum.

 

48

--------------------------------------------------------------------------------


 

2.2.                            Revolving Loans.

 

(a)                     Revolving Commitments.  During the Revolving Commitment
Period, subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make Revolving Loans in Dollars or Canadian Dollars, but in
the case of Revolving Loans in Canadian Dollars only, only to reimburse a
drawing under a Canadian Dollar-denominated Letter of Credit or to refinance a
Canadian Dollar-denominated Swing Line Loan, to Borrower in an aggregate amount
up to but not exceeding such Revolving Lender’s Revolving Commitment; provided,
that after giving effect to the making of any Revolving Loans in no event shall
the Total Utilization of Revolving Commitments exceed the Revolving Commitments
then in effect.  Amounts borrowed pursuant to this Section 2.2(a) may be repaid
and reborrowed during the Revolving Commitment Period.  Each Revolving Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Commitments shall be paid in full no later
than such date.

 

(b)                     Borrowing Mechanics for Revolving Loans.

 

(i)                                     Except pursuant to Section 2.4(d),
Revolving Loans that are (A) Base Rate Loans shall be made in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, (B) Eurodollar Rate Loans denominated in Dollars shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount and (C) denominated in Canadian Dollars shall be in an
aggregate minimum amount of C$5,000,000 and integral multiples of C$1,000,000 in
excess of that amount, or such lesser amount that equals the entire amount of a
reimbursement of a Canadian Dollar-denominated Letter of Credit;

 

(ii)                                  Subject to Section 3.3(b), whenever
Borrower desires that Revolving Lenders make Revolving Loans, Borrower shall
deliver to Administrative Agent a fully executed and delivered Funding Notice no
later than 10:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of a Revolving Loan that is a
Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan or a
Canadian Prime Rate Loan.  Except as otherwise provided herein, a Funding Notice
for a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable on and
after the related Interest Rate Determination Date, and Borrower shall be bound
to make a borrowing in accordance therewith.

 

(iii)                               Notice of receipt of each Funding Notice in
respect of Revolving Loans, together with the amount of each Revolving Lender’s
Pro Rata Share thereof, if any, together with the applicable interest rate,
shall be provided by Administrative Agent to each Revolving Lender by facsimile
with reasonable promptness, but (provided Administrative Agent shall have
received such notice by 10:00 a.m. (New York City time)) not later than
3:00 p.m. (New York City time) on the same day as Administrative Agent’s receipt
of such Notice from Borrower; provided, however, that if, on the date the
Funding Notice with respect to such Revolving Loans is given by Borrower, there
are L/C Borrowings outstanding, then the proceeds of such Revolving Loan, first,
shall be applicable to the payment in full of any such L/C Borrowing and second,
shall be made available to Borrower as provided below.

 

49

--------------------------------------------------------------------------------


 

(iv)                              Each Revolving Lender shall make the amount of
its Revolving Loan available to Administrative Agent not later than 1:00 p.m.
(New York City time) on the applicable Credit Date by wire transfer of Same Day
Funds in Dollars or Canadian Dollars, as applicable, at the Principal Office of
Administrative Agent.  Except as provided herein, upon satisfaction or waiver of
the conditions precedent specified herein, Administrative Agent shall make the
proceeds of such Revolving Loans available to Borrower on the applicable Credit
Date by causing an amount of Same Day Funds in Dollars or Canadian Dollars, as
applicable, equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Revolving Lenders to be credited to the account of
Borrower at the Principal Office designated by Administrative Agent or such
other account as may be designated in writing to Administrative Agent by
Borrower, provided that with respect to any borrowing of a Revolving Loan made
on the Funding Date, Administrative Agent will make such funds available to
Borrower in accordance with the Funding Date Funds Flow Memorandum.

 

(v)                                 Each Revolving Lender at its option may make
any Revolving Loans by causing any domestic or foreign branch or Affiliate of
such Lender to make such Revolving Loans; provided that any exercise of such
option shall not affect the obligation of Borrower to repay such Revolving Loans
in accordance with the terms of this Agreement; and provided, further, that, for
the avoidance of doubt, each Revolving Lender exercising such option shall
continue to be required to comply with its obligations under Section 2.21.

 

2.3.                            Letters of Credit.

 

(a)                     The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
Borrower and the Revolving Lenders set forth in this Section 2.3, (1) from time
to time on any Business Day during the period from the Funding Date until at
least thirty days prior to the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in Canadian Dollars for the account
of Borrower or any Guarantor, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor complying presentations under the Letters of Credit; and (B) the Revolving
Lenders severally agree to participate in Letters of Credit issued for the
account of Borrower or the Guarantors and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (w) the L/C Obligations with respect to all Letters of Credit issued by
each L/C Issuer shall not exceed such L/C Issuer’s Letter of Credit Issuance
Commitment, (x) the Total Utilization of Revolving Commitments shall not exceed
the Revolving Commitments then in effect, (y) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of L/C Obligations, plus such Revolving Lender’s
Pro Rata Share of the Outstanding Swing Line Loans shall not exceed such
Revolving Lender’s Revolving Commitment, and (z) the Outstanding Amount of L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a

 

50

--------------------------------------------------------------------------------

 

representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence.  Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and fully
reimbursed.  Notwithstanding anything in this Section 2.3 or otherwise herein to
the contrary, Goldman Sachs Bank USA (i) shall not be obligated to issue a
Letter of Credit with more than one beneficiary or to Persons outside of the
United States or Canada; (ii) shall not be required to have outstanding more
than fifteen (15) Letters of Credit; (iii) shall not be required to issue a
Letter of Credit without a final expiry date that is prior to the Letter of
Credit Expiration Date; and (iv) shall not be required to issue Letters of
Credit or accept demands under Letters of Credit made by SWIFT message.
Notwithstanding anything in this Section 2.3 or otherwise herein to the
contrary, Bank of America (i) shall not be obligated to issue a Letter of Credit
with more than one beneficiary or to Persons outside of the United States or
Canada; and (ii) shall not be required to issue a Letter of Credit without a
final expiry date that is prior to the Letter of Credit Expiration Date.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit, if:

 

(A)                               subject to Section 2.3(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Requisite Revolving Lenders
have approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders and the applicable L/C Issuer have approved such expiry date.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

51

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by Administrative
Agent and the applicable L/C Issuer, the requested Letter of Credit is in an
initial stated amount less than $50,000;

 

(D)                               any Revolving Lender is at that time a
Defaulting Lender, unless the applicable L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
L/C Issuer (in its sole discretion) with Borrower or such Revolving Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.22(a)(iii)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion;

 

(E)                                the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;

 

(F)                                 the proposed use of the Letter of Credit is
not in accordance with Section 2.6; or

 

(G)                               the requested form of such Letter of Credit is
not acceptable to the L/C Issuer, in its reasonable discretion.

 

(iv)                              No L/C Issuer shall amend any Letter of Credit
if such L/C Issuer would not be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof.

 

(v)                                 An L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuers shall have all of the
benefits and immunities (A) provided to Administrative Agent in Section 9 with
respect to any acts taken or omissions suffered by any L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Section 9 included such L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

 

(b)                     Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.

 

(i)                                     Subject to Section 3.3, each Letter of
Credit shall be issued or amended, as the case may be, upon the request of
Borrower delivered to the applicable L/C Issuer during the period specified in
Section 2.3(a) (with a copy to Administrative Agent and each Revolving Lender)
in the form of an Issuance Notice (or, in the case of

 

52

--------------------------------------------------------------------------------


 

notice to Bank of America in its capacity as L/C Issuer, a Letter of Credit
application), appropriately completed and signed by an Authorized Officer of
Borrower.  Such Issuance Notice or Letter of Credit application, as applicable,
must be received by the applicable L/C Issuer and Administrative Agent not later
than 11:00 a.m. (New York City time) at least three Business Days (or such later
date and time as Administrative Agent and the applicable L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Issuance Notice or Letter of Credit
application, as applicable, shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof (including a final expiration date in the case of an
Auto-Extension Letter of Credit); (D) the name and address of the beneficiary
thereof; (E) the form of such letter of credit (which shall be in compliance
with the requirements of this Section 2.3) and the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit, which
shall be in accordance with Section 2.6, or as otherwise approved by the L/C
Issuer in its sole discretion; and (H) such other matters as the applicable L/C
Issuer may require and shall be accompanied by such application as the
applicable L/C Issuer may specify to Borrower or Guarantor for use in connection
with such requested Letter of Credit and such other information as shall
demonstrate compliance of such Letter of Credit with the requirements specified
in this Agreement and the relevant application.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Issuance Notice or Letter of
Credit application, as applicable, shall specify in form and detail satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may require and shall be accompanied by such application as the
applicable L/C Issuer may specify to Borrower or Guarantor for use in connection
with such requested Letter of Credit and such other information as shall
demonstrate compliance of such Letter of Credit with the requirements specified
in this Agreement and the relevant application.  Additionally, Borrower shall
furnish to the applicable L/C Issuer and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the applicable L/C Issuer or
Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Issuance
Notice and/or Letter of Credit application, as applicable, the applicable L/C
Issuer will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Issuance Notice and/or Letter
of Credit application, as applicable, from Borrower and, if not, such L/C Issuer
will provide Administrative Agent with a copy thereof.  Unless the applicable
L/C Issuer has received written notice from any Revolving Lender, Administrative
Agent or any Credit Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Section 3 shall not then be satisfied, then,
subject to the terms and conditions hereof, the applicable L/C Issuer shall, on
the requested date,

 

53

--------------------------------------------------------------------------------


 

issue a Letter of Credit for the account of Borrower or any Guarantor or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices and, with respect
to any amendment of a Letter of Credit, so long as the amendment is satisfactory
to the L/C Issuer.  Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to
(regardless of whether the conditions set forth in Section 3.3 have been
satisfied), purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Lender’s
Pro Rata Share times the amount of such Letter of Credit.

 

(iii)                               If Borrower so requests in any applicable
Issuance Notice and/or Letter of Credit application, as applicable, the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Once an Auto-Extension Letter of Credit has
been issued, unless otherwise directed by the applicable L/C Issuer, Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.3(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from Administrative
Agent that the Requisite Revolving Lenders have elected not to permit such
extension or (2) from Administrative Agent, any Revolving Lender or Borrower
that one or more of the applicable conditions specified in Section 3.3 is not
then satisfied (or a Default or Event of Default has occurred and is
continuing), and in each such case directing such L/C Issuer not to permit such
extension.

 

(iv)                              If Borrower so requests in any applicable
Issuance Notice and/or Letter of Credit application, as applicable, the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Once an Auto-Reinstatement Letter of Credit has been
issued, unless otherwise directed by the applicable L/C Issuer in its sole
discretion, Borrower shall not be required to make a specific request to such
L/C Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to reinstate all or a portion of the stated amount thereof
in accordance with the provisions of such Letter of Credit.

 

54

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits such L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from Administrative Agent that the Requisite
Revolving Lenders have elected not to permit such reinstatement or (B) from
Administrative Agent, any Revolving Lender or Borrower that one or more of the
applicable conditions specified in Section 3.3 is not then satisfied (or a
Default or Event of Default has occurred and is continuing) (treating such
reinstatement as an L/C Credit Extension for purposes of this clause) and, in
each case, directing such L/C Issuer not to permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to Borrower and Administrative Agent and each Revolving Lender a true
and complete copy of such Letter of Credit or amendment.

 

(vi)                              Anything herein to the contrary
notwithstanding, in the event of any conflict between the terms of any Issuance
Notice, any application for a Letter of Credit and those of this Agreement, the
terms of this Agreement shall be controlling.

 

(c)                      Drawings and Reimbursements; Funding of Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify Borrower and Administrative Agent and the
Revolving Lenders thereof.  In the case of a Letter of Credit denominated in
Canadian Dollars, Borrower shall reimburse the applicable L/C Issuer in Canadian
Dollars, unless (A) such L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, Borrower shall have notified
such L/C Issuer promptly following receipt of the notice of drawing that
Borrower will reimburse such L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Canadian Dollars, the applicable L/C Issuer shall notify Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. (New York City time) on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or at a local time as may be determined by such L/C Issuer to be
necessary for timely settlement on such date of payment by such L/C Issuer under
a Letter of Credit to be reimbursed in Canadian Dollars, in accordance with
normal banking procedures in the place of payment (each such date, an “Honor
Date”), Borrower shall reimburse such L/C Issuer in an amount equal to the
amount of such drawing and in the applicable currency.  In the event that (A) a
drawing denominated in Canadian Dollars is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.3(c)(i) and (B) the Dollar amount paid
by Borrower, whether on or after the Honor Date, shall not be adequate on the
date of that payment to

 

55

--------------------------------------------------------------------------------


 

purchase in accordance with normal banking procedures a sum denominated in
Canadian Dollars equal to the drawing, Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the Canadian Dollars in the full amount
of that drawing.  If Borrower fails to so reimburse such L/C Issuer by such
time, such L/C Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in Canadian Dollars) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof.  In such event, Borrower shall be
deemed to have requested a Revolving Loan that is a Base Rate Loan or Canadian
Prime Rate Loan, as applicable, to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2 for the principal amount of Base Rate Loans or Canadian
Prime Rate Loans, as applicable, but subject to the amount of the unutilized
portion of the Revolving Commitments and the conditions set forth in Section 3.3
(other than the delivery of a Funding Notice).  Any notice given by an L/C
Issuer, Administrative Agent or the Revolving Lenders pursuant to this
Section 2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(ii)                                  Each Revolving Lender shall upon any
notice pursuant to Section 2.3(c)(i) make funds available (and Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the applicable L/C Issuer, in Dollars or Canadian Dollars, as applicable, at the
Principal Office for Dollar-denominated payments designated by such L/C Issuer
in an amount equal to its Pro Rata Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.3(c)(iii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan or Canadian Prime Rate Loan, as
applicable, to Borrower in such amount.  Administrative Agent shall reasonably
promptly remit the funds so received to the applicable L/C Issuer in Dollars or
Canadian Dollars, as applicable.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Loan that is a Base Rate Loan or Canadian
Prime Rate Loan, as applicable, because the conditions set forth in Section 3.3
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Letter of Credit Fees Default Rate.  In such event, each Revolving Lender’s
payment to Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.3(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.3.

 

56

--------------------------------------------------------------------------------


 

(iv)                              Until each Revolving Lender funds its
Revolving Loan or L/C Advance pursuant to this Section 2.3(c) to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Revolving Lender’s Pro Rata Share of such amount shall be
solely for the account of such L/C Issuer.

 

(v)                                 Each Revolving Lender’s obligation to make
Revolving Loans or L/C Advances to reimburse the applicable L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.3(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any L/C Issuer, Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default or Event of Default; (C) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the application for and
issuance of a Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged;
(D) failure of the beneficiary to comply fully with the conditions required in
order to demand payment under a Letter of Credit; or (E) any other occurrence,
event or condition, whether or not similar to any of the foregoing, including
without limitation, any of the events specified in Section 2.3(e); provided,
however, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 3.3 (other than delivery by Borrower of a Funding Notice).  For
avoidance of doubt, each Revolving Lender’s Obligation to fund its participation
in any L/C Borrowing shall not be subject to the conditions set forth in
Section 3.3.  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Revolving Lender fails to make
available to Administrative Agent for the account of the applicable L/C Issuer
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.3(c) by the time specified in
Section 2.3(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Revolving
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the L/C Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing.  If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Revolving Commitment or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the applicable L/C Issuer submitted to any
Revolving Lender (through Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

57

--------------------------------------------------------------------------------


 

(d)                     Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Lender such Revolving Lender’s L/C Advance in respect of such payment
in accordance with Section 2.3(c), if Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof in the same funds as those received by Administrative Agent.

 

(ii)                                  If any payment received by Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.3(c)(i) is required to be returned under any of the circumstances
described in Section 10.10 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Lender shall pay to
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Revolving Lender, at
a rate per annum equal to the L/C Overnight Rate.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                      Obligations Absolute.  The obligation of Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing (whether made to Borrower or any of its
Subsidiaries) shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Credit Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), any
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the L/C Issuer of any requirement
that exists for the L/C Issuer’s protection and not the protection of Borrower
or any waiver by the L/C Issuer which does not in fact materially prejudice
Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

58

--------------------------------------------------------------------------------


 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under, such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(viii)                        any amendment or waiver of or any consent or
departure from all or any of the provisions of the Credit Documents or Letter of
Credit;

 

(ix)                              any adverse change in the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of the Borrower or any Subsidiary;

 

(x)                                 any adverse change in the relevant exchange
rates or in the availability of Canadian Dollars to Borrower or any Subsidiary
or in the relevant currency markets generally; or

 

(xi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or any Subsidiary.

 

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable L/C Issuer.  Borrower shall be conclusively
deemed to have waived any such claim against such L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                       Role of an L/C Issuer.  Each Revolving Lender and
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document.  None of the L/C Issuers, Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Lenders or the Requisite Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that

 

59

--------------------------------------------------------------------------------


 

this assumption is not intended to, and shall not, preclude Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuers, Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of any L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (ix) of Section 2.3(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against any L/C Issuer, and such L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of all the documents
specified in such Letter of Credit strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, any L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.  The L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                      Applicability of ISP.  Unless otherwise expressly
agreed by the applicable L/C Issuer and Borrower when a Letter of Credit is
issued or when it is amended with the consent of the beneficiary thereof, the
rules of the ISP shall apply to each standby Letter of Credit and as to all
matters not governed thereby, the law of the State of New York.  Notwithstanding
the foregoing, no L/C Issuer shall be responsible to Borrower for, and each L/C
Issuer’s rights and remedies against Borrower shall not be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP,
or in the decisions, opinions, practice statements, or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)                     Letter of Credit Fees.  Borrower shall pay to
Administrative Agent for the account of each Revolving Lender in accordance with
its Pro Rata Share, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each standby Letter of Credit equal to the Applicable Margin for
Revolving Loans that are Eurodollar Rate Loans times the Dollar Equivalent of
the daily maximum aggregate amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to Section 2.22 shall be payable, to the maximum
extent permitted by applicable law, to the other Revolving Lenders in accordance
with the upward adjustments in their respective Pro Rata Share allocable to such
Letter of Credit pursuant to Section 2.22(a)(iii), with the balance of such fee,
if any,

 

60

--------------------------------------------------------------------------------

 

payable to such L/C Issuer for its own account.  For purposes of computing the
daily maximum aggregate amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.4.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand (to
the extent remaining unpaid) and (ii) computed on a quarterly basis in arrears. 
If there is any change in the Applicable Margin during any quarter, the daily
maximum aggregate amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Requisite Revolving Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Letter of Credit Fees Default Rate.

 

(i)                         Fronting Fee and Documentary and Processing Charges
Payable to applicable L/C Issuer.  Borrower shall pay directly to the applicable
L/C Issuer for its own account, in Dollars, a fronting fee with respect to each
standby Letter of Credit, at the rate per annum equal to 0.125% per annum,
computed on the Dollar Equivalent of the daily maximum aggregate amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the fifth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand (to the extent remaining unpaid).  For purposes of computing the daily
maximum aggregate amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.4.  In addition, Borrower shall pay directly to the applicable L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges, if any, are due and payable
on demand and are nonrefundable.

 

(j)                        Conflict with Issuer Documents.  In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.

 

(k)                     Letters of Credit Issued for Guarantors, Subsidiaries,
APGI, APGI’s Subsidiaries and the Additional LC Parties.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of a Guarantor, a Subsidiary (as approved by the applicable L/C
Issuer), APGI, APGI’s Subsidiaries (as approved by the applicable L/C Issuer)
and the Additional LC Parties, Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Borrower and the Guarantors hereby acknowledge that the issuance of
Letters of Credit in support of any obligations of Guarantors, Subsidiaries,
APGI, APGI’s Subsidiaries and the Additional LC Parties inures to the benefit of
Borrower and such Guarantor, and that Borrower’s business derives substantial
benefits from the businesses of such Guarantors, Subsidiaries, APGI, APGI’s
Subsidiaries or the Additional LC Parties.

 

61

--------------------------------------------------------------------------------


 

(l)                         Resignation as L/C Issuer.  Any L/C Issuer may, upon
30 days’ notice to Borrower and the Revolving Lenders resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, Borrower shall be entitled to
appoint from among the Revolving Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by Borrower to appoint any such successor
shall affect the resignation of any L/C Issuer.  If Goldman Sachs Bank USA, Bank
of America, or another Lender resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit that it issued, including Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Revolving Lenders to
make Revolving Loans that are Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c)).  Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer as
the case may be, (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable L/C Issuer
to effectively assume the obligations of such L/C Issuer with respect to such
Letters of Credit and (c) the resigning L/C Issuer shall assign its Letter of
Credit Issuance Commitment to issue Letters of Credit to such successor L/C
Issuer.

 

(m)                 Replacement of L/C Issuers.

 

(i)                                     If at any time an L/C Issuer ceases to
have the Required Ratings, then such L/C Issuer shall promptly, and in any event
within two Business Days after such cessation, notify Borrower thereof and
Borrower may, upon 30 days’ prior written notice, in each case, to such L/C
Issuer and Administrative Agent, (A) elect to replace such L/C Issuer in its
capacity as an L/C Issuer with a Person selected by Borrower and with the
Required Ratings so long as such Person is an Eligible Assignee and is
reasonably satisfactory to Administrative Agent or (B) cause such L/C Issuer to
assign its Letter of Credit Issuance Commitment to issue Letters of Credit to
another or additional L/C Issuer selected by Borrower and with the Required
Ratings, so long as such Person is an Eligible Assignee and is reasonably
satisfactory to Administrative Agent; and

 

(ii)                                  Borrower shall notify Administrative
Agent, and Administrative Agent shall notify the Revolving Lenders, of any such
replacement of a L/C Issuer pursuant to paragraph (i) above.  At the time any
such replacement shall become effective, Borrower shall have (A) paid all unpaid
fees and Unreimbursed Amounts accrued for the account of the replaced L/C Issuer
pursuant to Section 2.11 and (B) effected the cancellation and return to the
replaced L/C Issuer of its Letters of Credit outstanding at such time.  From and
after the effective date of any such replacement, (1) the successor L/C Issuer
shall have all the rights and obligations of the replaced L/C Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and
(2) references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor and all previous
L/C Issuers, as the context shall require.  After the replacement of a L/C
Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of such L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit;

 

62

--------------------------------------------------------------------------------


 

2.4.                            Swing Line Loans.

 

(a)                     The Swing Line.  Subject to the terms and conditions set
forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.4, may in its sole
discretion make loans in Dollars or Canadian Dollars to Borrower (each such
loan, a “Swing Line Loan”) from time to time on any Business Day during the
Revolving Commitment Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and Outstanding Amount of L/C Obligations
of the Revolving Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments, (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Pro Rata Share of the Outstanding Amount of L/C Obligations,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Swing Line Loans
shall not exceed such Lender’s Revolving Commitment (other than with respect to
the Swing Line Lender) and (iii) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure, and provided,
further, that Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, Borrower may borrow under this
Section 2.4, prepay under Section 2.13 and Section 2.14, and reborrow under this
Section 2.4.  Each Swing Line Loan denominated in Dollars shall be a Base Rate
Loan and each Swing Line Loan denominated in Canadian Dollars shall be a
Canadian Prime Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

(b)                     Borrowing Procedures.  Each Swing Line Borrowing shall
be made upon Borrower’s irrevocable notice to the Swing Line Lender and
Administrative Agent, which may be given by telephone for a borrowing in Dollars
or by facsimile for a borrowing in Canadian Dollars.  Each such notice must be
received by the Swing Line Lender and Administrative Agent not later than
1:00 p.m. (New York City time) on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000 or
the equivalent amount in Canadian Dollars as of the requested date of borrowing
with the Spot Exchange Rate to be calculated as of such requested date of
borrowing, and (ii) the requested borrowing date, which shall be a Business
Day.  Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender and Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by an Authorized Officer of Borrower. 
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with Administrative Agent (by telephone or in
writing) that Administrative Agent has also received such Swing Line Loan Notice
and, if not, the Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Swing Line Lender
has received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Revolving Lender) prior to 2:00 p.m. (New York
City time) on

 

63

--------------------------------------------------------------------------------


 

the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.4(a), or (B) that one or
more of the applicable conditions specified in Section 3 is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. (New York City time) on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
Borrower at its office by crediting the account of Borrower on the books of the
Swing Line Lender in Same Day Funds.

 

(c)                      Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Revolving Loan that is a Base Rate Loan or a Canadian
Prime Rate Loan, as applicable, in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding (the “Refunded Swing
Line Loans”).  Such request shall be made in writing (which written request
shall be deemed to be a Funding Notice for purposes hereof) and in accordance
with the requirements of Section 2.2, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans or
Canadian Prime Rate Loans, as applicable, but subject to the unutilized portion
of the Revolving Commitments and the conditions set forth in Section 3.3.  The
Swing Line Lender shall furnish Borrower with a copy of the applicable deemed
Funding Notice promptly after delivering such notice to Administrative Agent. 
Each Revolving Lender shall make an amount equal to its Pro Rata Share of the
Refunded Swing Line Loans specified in such deemed Funding Notice available to
Administrative Agent in Same Day Funds (and Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Principal Office for Dollar- or
Canadian- Dollar-denominated payments, as applicable, designated by the Swing
Line Lender not later than 1:00 p.m. (New York City time) on the day specified
in such deemed Funding Notice, whereupon, subject to Section 2.4(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan or a Canadian Prime Rate Loan, as
applicable, to Borrower in such amount.  Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Loan in accordance with
Section 2.4(c)(i), the request for a Revolving Loan that is a Base Rate Loan or
a Canadian Prime Rate Loan, as applicable, submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Lender’s payment to Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.4(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Revolving Lender fails to make
available to Administrative Agent for the account of the Swing Line Lender any
amount required to be paid by such

 

64

--------------------------------------------------------------------------------


 

Revolving Lender pursuant to the foregoing provisions of this Section 2.4(c) by
the time specified in Section 2.4(c)(i), the Swing Line Lender shall be entitled
to recover from such Revolving Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the Swing Line Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Revolving Lender pays such Refunded Swing Line Loan (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Commitment or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.4(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.4(c) is subject to the conditions set forth in
Section 3.3.  No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                     Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Pro Rata Share thereof
in the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.10 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Pro Rata Share thereof on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Swing Line Overnight Rate. 
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

65

--------------------------------------------------------------------------------


 

(e)                      Interest for Account of Swing Line Lender.  The Swing
Line Lender shall be responsible for invoicing Borrower for interest on the
Swing Line Loans.  Until each Revolving Lender funds its Refunded Swing Line
Loan or risk participation pursuant to this Section 2.4 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)                       Payments Directly to Swing Line Lender.  Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.

 

(g)                      Resignation as Swing Line Lender. The Swing Line Lender
may upon 30 days’ notice to Borrower resign as Swing Line Lender.  In the event
of any such resignation as Swing Line Lender, Borrower shall be entitled to
appoint from among the Revolving Lenders a successor Swing Line Lender
hereunder; provided, however, that no failure by Borrower to appoint any such
successor shall affect the resignation of the Swing Line Lender as Swing Line
Lender, as the case may be.  If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Lenders to make Revolving Loans that are Base Rate Loans, Canadian Prime Rate
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.4(c).  Upon the appointment of a successor Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Lender.

 

(h)                     Repayment by Borrower.  Borrower shall repay each Swing
Line Loan on the earlier to occur of (i) the date ten Business Days after such
Swing Line Loan is made and (ii) the Revolving Commitment Termination Date.

 

2.5.                            Pro Rata Shares; Availability of Funds.

 

(a)                     Pro Rata Shares.  All Term Loans shall be made by Term
Loan Lenders simultaneously and proportionately to their respective Pro Rata
Shares.  All Revolving Loans and Swing Line Loans shall be made, and all
participations purchased by Revolving Lenders simultaneously and proportionately
to their Pro Rata Shares. No Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Loan in respect of
which such other Lender has a Commitment requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan in
respect of which such other Lender has a Commitment requested hereunder or
purchase a participation required hereby.

 

(b)                     Availability of Funds.  Unless Administrative Agent
shall have been notified by any Lender prior to the applicable Credit Date that
such Lender does not intend to make available to Administrative Agent the amount
of such Lender’s Loan requested on such Credit Date, Administrative Agent may
assume that such Lender has made such amount available to Administrative Agent
on such Credit Date and Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to Borrower a corresponding amount on

 

66

--------------------------------------------------------------------------------


 

such Credit Date (any such amount made available by Administrative Agent to
Borrower, the “Corresponding Amount”).  If such Corresponding Amount is not in
fact made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such Corresponding Amount on demand from such
Lender together with interest thereon, for each day from such Credit Date until
the date such amount is paid to Administrative Agent, at the customary rate set
by Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate.  In the event that Administrative
Agent does not make available to Borrower a requested amount on the applicable
Credit Date until such time as all applicable Lenders have made payment to
Administrative Agent, Administrative Agent shall deem any payment by or on
behalf of a Lender hereunder that is not made in Same Day Funds prior to the
time period specified herein and such delay causes Administrative Agent’s
failure to fund to Borrower in accordance with its Funding Notice, a
non-conforming payment and such Lender shall not receive interest hereunder with
respect to the requested amount of such Lender’s Loans for the period commencing
with the time specified in this Agreement for receipt of payment by Borrower
through and including the time of Borrower’s receipt of the requested amount. 
If such Lender does not pay such Corresponding Amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall immediately pay such Corresponding Amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans or Canadian Prime Rate Loans, as
applicable, for such Class of Loans.  Nothing in this Section 2.5(b) shall be
deemed to relieve any Lender from its obligation to fulfill its Term Loan
Commitments and/or Revolving Commitments hereunder or to prejudice any rights
that Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

2.6.                            Use of Proceeds.  The proceeds of the Term Loans
made on the Funding Date shall be applied by Borrower (or provided by Borrower
as a loan to its Subsidiaries) in accordance with the Funding Date Funds Flow
Memorandum to (a) repay in whole the Existing Indebtedness of Borrower and its
Subsidiaries, including all interest and premium in connection therewith; (b) at
the option of Borrower, fund the Debt Service Reserve Account; (c) pay fees,
commissions and expenses related to the foregoing and to the Credit Documents
(including without limitation pursuant to the Fee Letters); and (d) following
consummation of the transactions described in the foregoing clauses (a) through
(c), pay a cash dividend with any remaining proceeds of the Term Loans to
holders, directly or indirectly, of the Equity Interests of Borrower (the
“Dividend Payment”) (clauses (a) through (d), collectively, the
“Transactions”).  The proceeds of the Revolving Loans and Swing Line Loans made
on and after the Funding Date shall be applied by Borrower, (i) for ongoing
working capital requirements and general corporate purposes of Borrower and the
Guarantors, (ii) to support Borrower’s, the Guarantors’ and the Subsidiaries’
(other than the Greeley Subsidiary) collateral support obligations to
counterparties under Contractual Obligations and (iii) subject to the APGI
Sub-Limit, to provide funds for APGI Purposes; provided that Revolving
Commitments utilized on the Funding Date may be applied by Borrower solely, in
accordance with the Funding Date Funds Flow Memorandum, (A) to issue Letters of
Credit to fund the Debt Service Reserve Account in an amount equal to the Debt
Service Reserve Requirement and (B) to replace instruments, outstanding on or
prior to the Funding Date, that support Borrower’s, the Guarantors’, the
Subsidiaries’ (other than the Greeley Subsidiary), APGI’s or its Subsidiaries’
and the Additional LC Parties’ collateral support obligations to counterparties
under Contractual Obligations.  Letters of Credit will be issued only

 

67

--------------------------------------------------------------------------------


 

(x) to fund the Debt Service Reserve Account in an amount equal to the Debt
Service Reserve Requirement and (y) to support the Guarantors’, the
Subsidiaries’ (other than the Greeley Subsidiary), APGI’s or its Subsidiaries’
and the Additional LC Parties’ collateral support obligations to counterparties
under Contractual Obligations.

 

2.7.                            Evidence of Debt; Register; Lenders’ Books and
Records; Notes.

 

(a)                     Lenders’ Evidence of Debt.  Each Lender shall maintain
on its internal records an account or accounts evidencing the Obligations of
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on Borrower, absent manifest error; provided, that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Borrower’s Obligations in
respect of any applicable Loans; and provided further, in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.

 

(b)                     Register.  Administrative Agent (or its agent or
sub-agent appointed by it) shall maintain at its Principal Office a register for
the recordation of the names and addresses of all Lenders and the Revolving
Commitments and Loans of each Revolving Lender from time to time (the
“Register”).  The Register shall be available for inspection by Borrower or any
Lender (with respect to (i) any entry relating to such Lender’s Loans or L/C
Obligations or (ii) the identity of the other Lenders (but not any information
with respect to such other Lenders’ Loans or L/C Obligations)) at any reasonable
time and from time to time upon reasonable prior notice.  Administrative Agent
shall record, or shall cause to be recorded, in the Register the Revolving
Commitments and the Loans in accordance with the provisions of Section 10.6, and
each repayment or prepayment in respect of the principal amount of the Loans,
and any such recordation shall be conclusive and binding on Borrower and each
Lender, absent manifest error; provided, that failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or Borrower’s Obligations in respect of any Loan. 
Borrower hereby designates Administrative Agent to serve as Borrower’s agent
solely for purposes of maintaining the Register as provided in this Section 2.7,
and Borrower hereby agrees that, to the extent Administrative Agent serves in
such capacity, Administrative Agent and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees.”

 

(c)                      Notes.  If so requested by any Lender by written notice
to Borrower (with a copy to Administrative Agent) at least two Business Days
prior to the Effective Date, or at any time thereafter, Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Effective Date (or, if such notice is delivered after the
Effective Date, promptly after receipt by Borrower of such notice) a Note or
Notes to evidence such Lender’s Term Loan, Revolving Loan or Swing Line Loan, as
the case may be.

 

2.8.                            Interest on Loans.

 

(a)                     Except as otherwise set forth herein, each Class of Loan
shall bear interest on the unpaid principal amount thereof from the date made
through repayment (whether by acceleration or otherwise) thereof as follows:

 

68

--------------------------------------------------------------------------------


 

(i)                                     in the case of Revolving Loans:

 

(1) that are denominated in Dollars:

 

a.              if a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or

 

b.              if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin;

 

(2) that are denominated in Canadian Dollars, at the Canadian Prime Rate plus
the Applicable Margin; or

 

(ii)                                  in the case of Swing Line Loans:

 

(1) that are denominated in Dollars, at the Base Rate plus the Applicable
Margin; or

 

(2) that are denominated in Canadian Dollars, at the Canadian Prime Rate plus
the Applicable Margin; and

 

(iii)                               in the case of Term Loans:

 

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

 

(b)                     The basis for determining the rate of interest with
respect to any Loan (except a Swing Line Loan denominated in (i) Dollars which
can be made and maintained as a Base Rate Loan only or (ii) Canadian Dollars
which can be made and maintained as a Canadian Prime Rate Loan only), and the
Interest Period with respect to any Eurodollar Rate Loan, shall be selected by
Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.

 

(c)                      In connection with Eurodollar Rate Loans there shall be
no more than five (5) Interest Periods outstanding at any time.  In the event
Borrower fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, such Loan (if
outstanding as a Eurodollar Rate Loan) will be automatically converted into a
Base Rate Loan on the last day of the then current Interest Period for such Loan
(or if outstanding as a Base Rate Loan will remain as, or (if not then
outstanding) will be made as, a Base Rate Loan).  Loans denominated in Canadian
Dollars may only be made and continued as Canadian Prime Rate Loans.  In the
event Borrower fails to specify an Interest Period for any Eurodollar Rate Loan
in the applicable Funding Notice or Conversion/Continuation Notice, Borrower
shall be deemed to have selected an Interest Period of one month.  As soon as
practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall,

 

69

--------------------------------------------------------------------------------


 

absent manifest error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender.

 

(d)                     Interest payable pursuant to Section 2.8(a) shall be
computed (i) in the case of Base Rate Loans and Canadian Prime Rate Loans on the
basis of a 365 or 366 day year, as the case may be, and (ii) in the case of
Eurodollar Rate Loans, on the basis of a 360 day year, in each case for the
actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Term
Loan, the last Interest Payment Date with respect to such Term Loan or, with
respect to a Base Rate Loan being converted from a Eurodollar Rate Loan, the
date of conversion of such Eurodollar Rate Loan to such Base Rate Loan shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, shall be excluded; provided, if a Loan
is repaid on the same day on which it is made, one day’s interest shall be paid
on that Loan.

 

(e)                      Except as otherwise set forth herein, interest on each
Loan (i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Loans, including final maturity
of the Loans; provided, however, with respect to any voluntary prepayment of a
Base Rate Loan or a Canadian Prime Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.

 

(f)                       Borrower agrees to pay to each L/C Issuer, with
respect to drawings honored under any Letter of Credit, interest on the amount
paid by such L/C Issuer in respect of each such honored drawing from the date
such drawing is honored to but excluding the date such amount is reimbursed by
or on behalf of Borrower at a rate equal to (i) for the period from the date
such drawing is honored to but excluding the date that is one Business Day
immediately following the date on which such drawing is honored, the rate of
interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans, to the extent drawings are in Dollars, and that are Canadian
Prime Rate Loans to the extent drawings are in Canadian Dollars, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans or Canadian Prime Rate Loans, as applicable.

 

(g)                      Interest payable pursuant to Section 2.8(f) shall be
computed on the basis of a 365/366 day year for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full.  Promptly upon receipt by any L/C Issuer
of any payment of interest pursuant to Section 2.8(f), such L/C Issuer shall
distribute to each Lender, out of the interest received by such L/C Issuer in
respect of the period from the date

 

70

--------------------------------------------------------------------------------

 

such drawing is honored to but excluding the date on which such L/C Issuer is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Lender would have
been entitled to receive in respect of the letter of credit fee that would have
been payable in respect of such Letter of Credit for such period if no drawing
had been honored under such Letter of Credit.  In the event any L/C Issuer shall
have been reimbursed by Lenders for all or any portion of such honored drawing,
such L/C Issuer shall distribute to each Lender which has paid all amounts
payable by it under Section 2.3(c) with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by such L/C Issuer in respect
of that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which such L/C Issuer was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.

 

(h)                     For purposes of disclosure pursuant to the Interest Act
(Canada), the annual rates of interest or fees to which the rates of interest or
fees provided in this Agreement and the other Credit Documents (and stated
herein or therein, as applicable, to be computed on the basis of a 360-day ear
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.

 

2.9.                            Conversion/Continuation.

 

(a)                     Subject to Section 2.18 and so long as no Default or
Event of Default shall have occurred and then be continuing.

 

(i)                                     Borrower shall have the option to
convert at any time all or any part of any Revolving Loans, equal to $5,000,000
or C$5,000,000 (as applicable) and integral multiples of $1,000,000 or
C$1,000,000 (as applicable) in excess of that amount from one Type of Loan to
another Type of Loan; provided, a Eurodollar Rate Loan may only be converted on
the expiration of the Interest Period applicable to such Eurodollar Rate Loan if
Borrower shall pay all amounts due under Section 2.18 in connection with any
such conversion; or

 

(ii)                                  Borrower shall have the option to convert
at any time all or any part of any Term Loan, equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, a Eurodollar Rate Loan may only be converted on
the expiration of the Interest Period applicable to such Eurodollar Rate Loan if
Borrower shall pay all amounts due under Section 2.18 in connection with any
such conversion; or

 

(iii)                               in the case of Eurodollar Rate Loans
denominated in Dollars, Borrower shall have the option upon the expiration of
any Interest Period applicable to any Eurodollar Rate Loan, to continue all or
any portion of such Loan equal to $5,000,000 and integral multiples of
$1,000,000 in excess of that amount as a Eurodollar Rate Loan.

 

71

--------------------------------------------------------------------------------


 

(b)                     Subject to Section 3.3(b), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan). 
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.  If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan if such Loan is denominated in Dollars or a
Canadian Prime Rate Loan if such Loan is denominated in Canadian Dollars.

 

2.10.                     Default Interest.  Upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder (including
without limitation, Letter of Credit Fees (“Letter of Credit Fees Default
Rate”)), shall thereafter bear interest (including post petition interest in any
proceeding under Debtor Relief Laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees and other amounts, at a
rate which is 2% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Revolving Loans); provided, in the case
of Eurodollar Rate Loans denominated in Dollars, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans.  Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

2.11.                     Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.3:

 

(a)                     Borrower agrees to pay to Lenders having Revolving
Exposure commitment fees equal to 0.75% multiplied by the average of the daily
difference between (A) the Revolving Commitments and (B) the aggregate principal
amount of (x) all outstanding Revolving Loans excluding all Outstanding Swing
Line Loans, plus (y) the Outstanding Amount of L/C Obligations.

 

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each applicable Lender its Pro Rata Share thereof.

 

(b)                     All fees referred to in Section 2.11(a) shall be
calculated on the basis of a 360 day year and the actual number of days elapsed
and shall be payable quarterly in arrears

 

72

--------------------------------------------------------------------------------


 

on, the last Business Day of March, June, September and December of each year
during the Revolving Commitment Period, commencing on the first such date to
occur after the Effective Date, and on the Revolving Commitment Termination
Date.

 

(c)                      Borrower agrees to pay on the Funding Date to each
Lender party to this Agreement as a Lender on the Funding Date the fees set
forth in the Arranger Fee Letter, pursuant to the terms thereof.

 

(d)                     In addition to any of the foregoing fees, Borrower
agrees to pay to Agents such other fees in the amounts and at the times
separately agreed upon (including without limitation pursuant to the Fee
Letters).

 

2.12.                     Scheduled Payments.  The principal amounts of the Term
Loans shall be repaid in consecutive quarterly installments and at final
maturity (each such payment, an “Installment”) in the aggregate amounts set
forth below on the four quarterly scheduled Interest Payment Dates applicable to
Term Loans, commencing June 30, 2014:

 

Amortization Date

 

Term Loan
Installments

 

June 30, 2014

 

$

1,500,000

 

September 30, 2014

 

$

1,500,000

 

December 31, 2014

 

$

1,500,000

 

March 31, 2015

 

$

1,500,000

 

June 30, 2015

 

$

1,500,000

 

September 30, 2015

 

$

1,500,000

 

December 31, 2015

 

$

1,500,000

 

March 31, 2016

 

$

1,500,000

 

June 30, 2016

 

$

1,500,000

 

September 30, 2016

 

$

1,500,000

 

December 31, 2016

 

$

1,500,000

 

March 31, 2017

 

$

1,500,000

 

June 30, 2017

 

$

1,500,000

 

September 30, 2017

 

$

1,500,000

 

December 31, 2017

 

$

1,500,000

 

March 31, 2018

 

$

1,500,000

 

June 30, 2018

 

$

1,500,000

 

September 30, 2018

 

$

1,500,000

 

December 31, 2018

 

$

1,500,000

 

March 31, 2019

 

$

1,500,000

 

June 30, 2019

 

$

1,500,000

 

September 30, 2019

 

$

1,500,000

 

December 31, 2019

 

$

1,500,000

 

March 31, 2020

 

$

1,500,000

 

June 30, 2020

 

$

1,500,000

 

September 30, 2020

 

$

1,500,000

 

 

73

--------------------------------------------------------------------------------


 

December 31, 2020

 

$

1,500,000

 

Term Loan Maturity Date

 

Remainder

 

 

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans, in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.

 

2.13.                     Voluntary Prepayments/Commitment Reductions; Call
Protection.

 

(a)                     Voluntary Prepayments.

 

(i)                                     Any time and from time to time:

 

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount;

 

(2) with respect to Canadian Prime Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
C$5,000,000 and integral multiples of C$1,000,000 in excess of that amount;

 

(3) with respect to Eurodollar Rate Loans denominated in Dollars, Borrower may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount; and

 

(4) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000 and
in integral multiples of $100,000 in excess of that amount;

 

(ii)                                  All such prepayments shall be made:

 

(1) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans and Canadian Prime Rate Loans;

 

(2) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

 

(3) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

 

74

--------------------------------------------------------------------------------


 

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent and to the Swing Line Lender, as
the case may be, (and Administrative Agent will promptly transmit such original
notice for Term Loans or Revolving Loans, as the case may be, by facsimile or
telephone to each applicable Lender).  Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein; provided, that such prepayment
obligation may be conditioned on the occurrence of any subsequent event
(including a Change of Control or refinancing transaction).  Any such voluntary
prepayment shall be applied as specified in Section 2.15(a).

 

(b)                     Voluntary Commitment Reductions.

 

(i)                                     Borrower may, upon not less than three
Business Days’ prior written or telephonic notice promptly confirmed by delivery
of written notice thereof to Administrative Agent (which original written notice
Administrative Agent will promptly transmit by facsimile or telephone to each
applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided, (a) any such partial reduction of
the Revolving Commitments shall be in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount.

 

(ii)                                  Borrower’s notice to Administrative Agent
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in Borrower’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Pro Rata Share thereof; provided, that any such
termination or reduction may be conditioned on the occurrence of any subsequent
event (including a Change of Control or refinancing transaction).

 

(iii)                               If, after giving effect to any reduction of
the Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess.

 

(c)                      Term Loan Call Protection.  In the event that all or
any portion of the Term Loans are (i) repaid, prepaid, refinanced or replaced or
(ii) repriced or effectively refinanced through any waiver, consent or amendment
(in each case, in connection with any waiver, consent or amendment to the Term
Loans directed at, or the result of which would be, the lowering of the
effective interest cost or the Weighted Average Yield of the Term Loans or the
incurrence of any debt financing having an effective interest cost or Weighted
Average Yield that is less than the effective interest cost or Weighted Average
Yield of the Term Loans (or portion thereof) so repaid, prepaid, refinanced,
replaced or repriced (a “Repricing Transaction”)) occurring on or prior to the
first anniversary of the Funding Date, such repayment, prepayment, refinancing,
replacement or repricing will be made at 101.0% of the

 

75

--------------------------------------------------------------------------------


 

principal amount so repaid, prepaid, refinanced, replaced or repriced.  If all
or any portion of the Term Loans held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to Section 2.23 as a result of, or in connection
with, such Lender not agreeing or otherwise consenting to any waiver, consent or
amendment referred to in clause (ii) above (or otherwise in connection with a
Repricing Transaction), in each case on or prior to the first anniversary of the
Funding Date, such repayment, prepayment, refinancing or replacement will be
made at 101.0% of the principal amount so repaid, prepaid, refinanced or
replaced.

 

2.14.                     Mandatory Prepayments; Commitment Termination.

 

(a)                     Asset Sales.  No later than the third Business Day
following the date of receipt by Borrower or any of its Subsidiaries of any Net
Asset Sale Proceeds, Borrower shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Asset Sale Proceeds; provided that (i) so
long as no Default or Event of Default shall have occurred and be continuing,
(ii) to the extent that the amount of such Net Asset Sale Proceeds is not
greater than $50,000,000 and (iii) to the extent that aggregate Net Asset Sale
Proceeds from the Effective Date through the applicable date of determination do
not exceed $100,000,000, Borrower shall have the option, directly or through one
or more of its Subsidiaries, to invest Net Asset Sale Proceeds within three
hundred sixty-five days of receipt thereof in long-term productive assets of the
general type that are used or useful in the business of Borrower and its
Subsidiaries, which 365-day period may be extended by an additional 180 days if
Borrower shall have provided to Administrative Agent a binding commitment to
reinvest such amounts.

 

(b)                     Insurance/Condemnation Proceeds.  No later than the
third Business Day following the date of receipt by Borrower or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Loans and/or the
Revolving Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, (i) so long as no Default or Event of Default shall have
occurred and be continuing, (ii) to the extent that the amount of such Net
Insurance/Condemnation Proceeds is not greater than $50,000,000 and (iii) to the
extent that aggregate Net Insurance/Condemnation Proceeds from the Effective
Date through the applicable date of determination do not exceed $150,000,000,
Borrower shall have the option, directly or through one or more of its
Subsidiaries, to invest such Net Insurance/Condemnation Proceeds within three
hundred sixty-five days of receipt thereof in long-term productive assets of the
general type that are used or useful in the business of Borrower and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable damaged or destroyed assets thereof, which 365-day
period may be extended by an additional 180 days if Borrower shall have provided
to Administrative Agent a binding commitment to reinvest such amounts or is
otherwise actively pursuing such repair, restoration or replacement.

 

(c)                      Issuance of Debt.  No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries of any Net
Debt Issuance Proceeds, Borrower shall prepay the Loans and/or the Revolving
Commitments shall be permanently reduced as set forth in Section 2.15(b) in an
aggregate amount equal to 100% of such Net Debt Issuance Proceeds.

 

76

--------------------------------------------------------------------------------


 

(d)                     Consolidated Excess Cash Flow.  In the event that there
shall be Consolidated Excess Cash Flow for any Fiscal Quarter (commencing with
the Fiscal Quarter ending March 31, 2014, but in the case of such quarter, only
with respect to the period from the Funding Date through the end of the
quarter), Borrower shall, no later than thirty (30) days after the end of each
Fiscal Quarter, prepay the Loans and/or the Revolving Commitments shall be
permanently reduced as set forth in Section 2.15(b) in an aggregate amount equal
to (i) 50% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments
of the Loans made with Internally Generated Cash (excluding repayments of
Revolving Loans or Swing Line Loans, except to the extent the Revolving
Commitments are permanently reduced in connection with such repayments).

 

(e)                      Revolving Loans and Swing Line Loans.  Borrower shall
from time to time prepay first, the Outstanding Swing Line Loans (in any event
within 10 Business Days after such Swing Line Loan is made); and second, the
Revolving Loans and L/C Borrowings to the extent necessary so that the Total
Utilization of Revolving Commitments shall not at any time exceed the Revolving
Commitments then in effect, provided, however, that if such excess is solely as
a result of fluctuation in the rate at which Canadian Dollars may be exchanged
into Dollars, (i) Borrower shall not be obligated to pay such amount until four
(4) Business Days after notice from Administrative Agent and (ii) Borrower shall
not be obligated to pay such amount unless such excess is greater than the
Dollar Equivalent of an amount equal to 5% of the total Revolving Commitment. 
If any such excess remains after repayment in full of the aggregate outstanding
Revolving Loans, Borrower shall provide Cash Collateral for the L/C Obligations
and Outstanding Swing Line Loans in an amount equal to at least 103% of the
amount required to eliminate such excess.

 

(f)                       Specified Equity Contributions.  In the event that any
Specified Equity Contribution is made pursuant to Section 8.2, Borrower shall
prepay the Term Loans in an amount equal to 100% of such Specified Equity
Contribution.

 

(g)                      Prepayment Certificate.  Concurrently with any
prepayment of the Loans and/or reduction of the Revolving Commitments pursuant
to Sections 2.14(a) through 2.14(d), Borrower shall deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the calculation of
the amount of the applicable net proceeds or Consolidated Excess Cash Flow, as
the case may be.  In the event that Borrower shall subsequently determine that
the actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans and/or the
Revolving Commitments shall be permanently reduced in an amount equal to such
excess, and Borrower shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.

 

(h)                     Commitment Termination. If the Funding Date does not
occur within ten (10) Business Days after the Effective Date, each of the
Commitments shall automatically terminate at 5:00PM on the tenth (10th) Business
Day following the Effective Date.

 

77

--------------------------------------------------------------------------------


 

2.15.                     Application of Prepayments.

 

(a)                     Application of Voluntary Prepayments by Type of Loans. 
Any prepayment of any Loan pursuant to Section 2.13(a) shall be applied as
specified by Borrower in the applicable notice of prepayment; provided, in the
event Borrower fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:

 

first, to repay Outstanding Swing Line Loans to the full extent thereof;

 

second, to repay outstanding Revolving Loans and L/C Borrowings to the full
extent thereof; and

 

third, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof); and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of the
Term Loans.

 

(b)                     Application of Mandatory Prepayments by Type of Loans. 
Any amount required to be paid pursuant to Sections 2.14(a) through 2.14(d) and
Section 2.14(f) shall be applied as follows:

 

first, to prepay Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to the remaining scheduled Installments of principal (including the
final payment at maturity) of the Term Loans; provided that if at the time any
amount is required to be paid pursuant to Section 2.14(a) or (b), Borrower or
any Subsidiary is required to offer to repay, prepay or repurchase any
Indebtedness permitted by Section 6.1 pursuant to the terms of the documentation
governing such Indebtedness with any Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds (such Indebtedness required to be offered to be
so repaid, prepaid or repurchased, “Other Applicable Indebtedness”), then
Borrower may apply such Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds, as applicable, on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such Cash proceeds
allocated to Other Applicable Indebtedness shall not exceed the amount of such
Cash proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Cash
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repayment, prepayment or
repurchase of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to
Section 2.14(a) or (b), as applicable, shall be reduced accordingly; provided
further that to the extent the holders of Other Applicable Indebtedness decline
to have such Indebtedness purchased, the declined amount shall promptly (and in
any event within 10 Business Days after the date of such rejection) be applied
to prepay the Term Loans in accordance with the terms hereof;

 

second, solely to the extent that the Term Loans have been repaid in full, to
Cash Collateralize all issued and outstanding Letters of Credit and Swing Line
Loans, as applicable; and

 

third, to prepay Outstanding Swing Line Loans, Revolving Loans, L/C Borrowings
and any Unreimbursed Amounts with respect to Letters of Credit on a pro rata
basis

 

78

--------------------------------------------------------------------------------


 

to the full extent thereof (and permanently reduce the Revolving Commitments to
the full extent thereof).

 

(c)                      Application of Prepayments of Loans to Base Rate Loans,
Canadian Prime Rate Loans and Eurodollar Rate Loans.  Considering each Class of
Loans being prepaid separately, any prepayment thereof shall be applied first to
Base Rate Loans and Canadian Prime Rate Loans to the full extent thereof, before
application to Eurodollar Rate Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

 

2.16.                     General Provisions Regarding Payments.

 

(a)                     All payments by Borrower of principal, interest, fees
and other Obligations (other than the APLP Obligations) shall be made in Dollars
or Canadian Dollars, as applicable, in Same Day Funds, without reduction,
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and, except as otherwise required herein, delivered to Administrative
Agent not later than 12:00 p.m. (New York City time) on the date due at the
Principal Office of Administrative Agent for the account of Lenders.

 

(b)                     All payments in respect of the principal amount of any
Loan (other than voluntary prepayments of Revolving Loans) shall be accompanied
by payment of accrued interest on the principal amount being repaid or prepaid,
and all such payments (and, in any event, any payments in respect of any Loan on
a date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

 

(c)                      Administrative Agent (or its agent or sub-agent
appointed by it) shall promptly distribute to each Lender at such address as
such Lender shall indicate in writing, such Lender’s applicable Pro Rata Share
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto, including all fees payable with
respect thereto, to the extent received by Administrative Agent.

 

(d)                     Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans, in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e)                      Subject to the provisos set forth in the definition of
“Interest Period” as they may apply to Revolving Loans, whenever any payment to
be made hereunder with respect to any Loan shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and, with respect to Revolving Loans only, such extension of time
shall be included in the computation of the payment of interest hereunder or of
the Revolving Commitment fees hereunder.

 

(f)                       Administrative Agent shall deem any payment by or on
behalf of Borrower hereunder that is not made in Same Day Funds prior to
3:00 p.m. (New York City time) to be a non conforming payment.  Any such payment
shall not be deemed to have been received by Administrative Agent until the
later of (i) the time such funds become available

 

79

--------------------------------------------------------------------------------


 

funds, and (ii) the applicable next Business Day.  Administrative Agent shall
give prompt telephonic notice to Borrower and each applicable Lender (confirmed
in writing) if any payment is non conforming.  Any non conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a).  Interest and fees shall continue to accrue on any principal
as to which a non conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.10 from the date such amount was due and payable until the date such
amount is paid in full.

 

(g)                      If an Event of Default shall have occurred and not
otherwise been waived, and the maturity of the Obligations (other the APLP
Obligations) shall have been accelerated pursuant to Section 8.1 or pursuant to
any sale of, any collection from, or other realization upon all or any part of
the Collateral, all payments or proceeds received by Administrative Agent or
Collateral Agent in respect of any of the Obligations, shall be applied in
accordance with the application arrangements described in Section 9.2 of the
U.S. Pledge and Security Agreement, Section 5.5 of the Holdings Pledge Agreement
or in Section 6.3 of the Canadian Pledge and Security Agreement.

 

2.17.                     Ratable Sharing.  Lenders hereby agree among
themselves that, except as otherwise provided in the Collateral Documents with
respect to amounts realized from the exercise of rights with respect to Liens on
the Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.  Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.  The provisions of this Section 2.17 shall
not be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a

 

80

--------------------------------------------------------------------------------

 

Defaulting Lender) or (b) any payment obtained by any Lender as consideration
for the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

 

2.18.                     Making or Maintaining Eurodollar Rate Loans.

 

(a)                     Inability to Determine Applicable Interest Rate.  In the
event that Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date with respect to any Eurodollar Rate Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of Adjusted Eurodollar Rate,
Administrative Agent shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

 

(b)                     Illegality or Impracticability of Eurodollar Rate
Loans.  In the event that on any date (i) any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto) that the making, maintaining, converting to or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such
Lenders in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) Administrative Agent
is advised by the Requisite Lenders (which determination shall be final and
conclusive and binding upon all parties hereto) that the making, maintaining,
converting to or continuation of Eurodollar Rate Loans has become impracticable
or unavailable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of the Lenders in that market, then, and in any such event, any Lender
requesting compensation under this Section 2.18 shall be an “Affected Lender”
and such Affected Lender shall on that day give notice (by e-mail or by
telephone confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender).  If Administrative Agent receives a notice from (x) any Lender
pursuant to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law and
(4)

 

81

--------------------------------------------------------------------------------


 

the Affected Loans in Dollars shall automatically convert into Base Rate Loans
on the date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

 

(c)                      Compensation for Breakage or Non Commencement of
Interest Periods.  Borrower shall compensate each Lender, within 30 days of
written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including any interest paid or payable by such Lender to lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (ii) if any prepayment or other
principal payment of, or any conversion of, any of its Eurodollar Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made
on any date specified in a notice of prepayment given by Borrower.  With respect
to any Lender’s claim for compensation under this Section 2.18, Borrower shall
not be required to compensate such Lender for any amount incurred more than 180
calendar days prior to the date that such Lender notifies Borrower of the event
that gives rise to such claim.

 

(d)                     Booking of Eurodollar Rate Loans.  Any Lender may make,
carry or transfer Eurodollar Rate Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Lender.

 

(e)                      Assumptions Concerning Funding of Eurodollar Rate
Loans.  Calculation of all amounts payable to a Lender under this Section 2.18
and under Section 2.19 shall be made as though such Lender had actually funded
each of its relevant Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, however, each Lender may fund each of its Eurodollar Rate
Loans in any manner it sees fit and the foregoing assumptions shall be utilized
only for the purposes of calculating amounts payable under this Section 2.18 and
under Section 2.19.

 

82

--------------------------------------------------------------------------------


 

2.19.                     Increased Costs; Capital Adequacy.

 

(a)                     Compensation For Increased Costs and Taxes.  Subject to
the provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
each L/C Issuer for purposes of this Section 2.19(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that (A) any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying law,
treaty or governmental rule, regulation or order was issued or enacted prior to
the date hereof), including the introduction of any new law, treaty or
governmental rule, regulation or order but excluding solely proposals thereof,
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or (B) any guideline, request or
directive by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law) or any implementation
rules or interpretations of previously issued guidelines, requests or
directives, in each case that is issued or made after the date hereof:
(i) subjects such Lender (or its applicable lending office) or any company
controlling such Lender to any additional Tax (other than any Indemnified Taxes
or Other Taxes covered by Section 2.20 and Excluded Taxes) with respect to this
Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
liquidity, compulsory loan, FDIC insurance or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate) or any company controlling such Lender; or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or any company
controlling such Lender or such Lender’s obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
or decrease the yield to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall pay to such Lender, within 30 days following receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or in a lump sum or otherwise as such Lender in its sole discretion
shall determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in yield or amounts received or receivable
hereunder.  Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

(b)                     Capital Adequacy Adjustment.  In the event that any
Lender (which term shall include each L/C Issuer for purposes of this
Section 2.19(b)) shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that (A) the introduction, adoption, effectiveness, phase in or applicability of
any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or (B) compliance

 

83

--------------------------------------------------------------------------------


 

by any Lender (or its applicable lending office) or any company controlling such
Lender with any guideline, request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, in each case after the date
hereof, has or would have the effect of reducing the rate of return on the
capital of such Lender or any company controlling such Lender as a consequence
of, or with reference to, such Lender’s Loans or Revolving Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or Letters of Credit to a level below that which such
Lender or such controlling company could have achieved but for such
introduction, adoption, effectiveness, phase in, applicability, change or
compliance (taking into consideration the policies of such Lender or such
controlling company with regard to capital adequacy), then from time to time,
within five Business Days after receipt by Borrower from such Lender of the
statement referred to in the next sentence, Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling company on an after tax basis for such reduction.  Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.19(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error.  For the
avoidance of doubt, for all purposes of the Credit Documents, subsections
(a) and (b) of this Section 2.19 shall apply to all requests, rules, guidelines
or directives concerning liquidity and capital adequacy issued or promulgated by
any United States regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements, the United States regulatory authorities,
the Canadian regulatory authorities or the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority),
regardless of the date adopted, issued, promulgated or implemented.

 

2.20.                     Taxes; Withholding, Etc.

 

(a)                     Payments to Be Free and Clear.  All sums payable by or
on behalf of any Credit Party hereunder and under the other Credit Documents
shall be paid free and clear of, and without any deduction or withholding on
account of, any Tax, except to the extent required by law.

 

(b)                     Withholding of Taxes.  If any Credit Party, other
applicable withholding agent (other than a Lender acting as a withholding agent
with respect to payments made to its members, partners or beneficiaries) or
Administrative Agent is required by law to make any deduction or withholding on
account of any Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender under any of the Credit Documents:
(i) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as it becomes aware of it; (ii) the
applicable Credit Party shall pay, or cause to be paid, any such Tax before the
date on which penalties attach thereto, if the liability to pay is imposed on
any Credit Party; (iii) if the tax is an Indemnified Tax and unless otherwise
provided in this Section 2.20, the sum payable by such Credit Party in respect
of which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of the
deduction, withholding or payment for Indemnified Taxes, Administrative Agent or
such Lender, as the case may be, receives on the due date a net sum

 

84

--------------------------------------------------------------------------------


 

equal to what it would have received had no such deduction, withholding or
payment for Indemnified Taxes been required or made; and (iv) within thirty days
after the due date of payment of any Tax which it is required by clause
(ii) above to pay, the applicable Credit Party shall (if any Credit Party is
responsible for the deduction, withholding or payment) deliver to Administrative
Agent evidence satisfactory to Administrative Agent of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority.

 

(c)                      Status of Lenders.  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to Borrower and Administrative Agent, at
the time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  Notwithstanding anything to
the contrary in the preceding sentence, the completion, execution and submission
of such documentation shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.  Solely for purposes of this
Section 2.20(c), the term “Lender” shall include any “Agent”.

 

(d)                     [Reserved].

 

(e)                      Without limiting the provisions of Section 2.20(b),
Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities in accordance with applicable law.  Borrower shall deliver to
Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to Administrative Agent in respect of any Other Taxes
payable hereunder promptly after payment of such Other Taxes.

 

(f)                       Borrower shall indemnify Administrative Agent and any
Lender for the full amount of Indemnified Taxes (taking into account all
exceptions provided in this Section 2.20) arising in connection with payments
made under this Agreement or any other Credit Document and Other Taxes
(including any such Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by Administrative
Agent or Lender or any of their respective Affiliates and for any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to such Credit Party shall be conclusive absent manifest
error.  Such payment shall be due within ten (10) days of such Credit Party’s
receipt of such certificate.

 

(g)                      If any party determines, in its sole discretion
exercised in good faith, that it has received a refund, from the Governmental
Authority imposing the Tax, of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party,

 

85

--------------------------------------------------------------------------------


 

upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Taxes resulting in
such indemnification payments or additional amounts and giving rise to such
refund had never been imposed and such indemnification payments or additional
amounts have never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                     If a payment made to a Lender under any Credit Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to Borrower and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.20(h), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(i)                         For purposes of this Section 2.20, the term “Lender”
shall include any L/C Issuer.

 

2.21.                     Obligation to Mitigate.  Each Lender (which term shall
include each L/C Issuer for purposes of this Section 2.21) agrees that, as
promptly as practicable after the officer of such Lender that is directly or
indirectly responsible for administering its Loans or Letters of Credit, as the
case may be, becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments, Loans or Letters
of Credit through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Revolving
Commitments, Loans or Letters of Credit or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office

 

86

--------------------------------------------------------------------------------


 

pursuant to this Section 2.21 unless Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above.  A certificate as to the amount of any such expenses payable by
Borrower pursuant to this Section 2.21 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Borrower (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

 

2.22.                     Defaulting Lenders.

 

(a)                     Defaulting Lender Adjustments.  Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Defaulting Lender Waterfall.  Any
payment of principal, interest, fees or other amounts received by Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 8 or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Section 10.4 shall be applied at such
time or times as may be determined by Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as Borrower may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a Deposit Account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders, any L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, such
L/C Issuer or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to L/C Borrowings in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans or L/C Borrowings were made at a time when the conditions set forth in
Section 3.3 were satisfied and waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations with respect to L/C Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being

 

87

--------------------------------------------------------------------------------


 

applied to the payment of any Loans of, or reimbursement obligations with
respect to L/C Borrowings owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.22(a)(iii).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(ii)                                  Certain Fees.  (A)  No Defaulting Lender
shall be entitled to receive any fee pursuant to Sections 2.3(h) or 2.11(a) for
any period during which that Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender); provided such Defaulting Lender shall
be entitled to receive fees pursuant to Section 2.3(h) for any period during
which that Lender is a Defaulting Lender only to extent allocable to its Pro
Rata Share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.22(d).

 

(B)                               With respect to any fees not required to be
paid to any Defaulting Lender pursuant to clause (A) above, Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to the
applicable L/C Issuer and Swing Line Lender the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iii)                               Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swing Line Loans shall be reallocated among the
Non-Defaulting Revolving Lenders in accordance with their respective Pro Rata
Shares (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that (x) the conditions set forth in Section 3.3 are
satisfied at the time of such reallocation (and, unless Borrower shall have
otherwise notified Administrative Agent at such time, Borrower shall be deemed
to have represented and warranted that such conditions are satisfied at such
time), and (y) such reallocation does not cause the aggregate Revolving Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(iv)                              Cash Collateral.  If the reallocation
described in clause (iii) above cannot, or can only partially, be effected,
Borrower shall, without prejudice to any right

 

88

--------------------------------------------------------------------------------


 

or remedy available to it hereunder or under law, Cash Collateralize the L/C
Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

 

(b)                     Defaulting Lender Cure.  If Borrower, Administrative
Agent, Swing Line Lender and each L/C Issuer agree in writing that a Revolving
Lender is no longer a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Revolving Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Revolving Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held pro rata by
the Lenders in accordance with the applicable Commitments (without giving effect
to Section 2.22(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

(c)                      New Swing Line Loans/Letters of Credit.  So long as any
Revolving Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be
required to fund any Swing Line Loans unless it is satisfied that the
participations therein will be fully allocated among Non-Defaulting Revolving
Lenders in a manner consistent with clause (a)(iii) above and the Defaulting
Lender shall not participate therein and (ii) the L/C Issuers shall not be
required to issue, extend, renew or increase any Letter of Credit unless they
are satisfied that the participations in any existing Letters of Credit as well
as the new, extended, renewed or increased Letter of Credit has been or will be
fully allocated among the Non-Defaulting Revolving Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with
Section 2.22(d).

 

(d)                     Cash Collateral.  Upon the request of Administrative
Agent and any L/C Issuer or the Swing Line Lender, as applicable, (1) if such
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (2) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, or (3) any Outstanding Swing Line Loan has not been refinanced
within 10 Business Days in accordance with Section 2.4(c), Borrower shall, in
each case, immediately Cash Collateralize 103% of the amount of then Outstanding
Amount of all L/C Obligations or such Outstanding Swing Line Loans, as
applicable, pursuant to the terms of the Depositary Agreement, provided that,
with respect to any Defaulting Revolving Lender (determined after giving effect
to Section 2.22(a)(iii) and any Cash Collateral provided by such Defaulting
Lender), such Cash Collateral shall be in an amount not less than the Minimum
Collateral Amount.

 

(i)                                     Grant of Security Interest.  All Cash
Collateral provided by Borrower or a Defaulting Lender (other than credit
support not constituting funds subject

 

89

--------------------------------------------------------------------------------


 

to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at an institution selected by Administrative Agent (which, with respect
to the Borrower, unless otherwise agreed by the applicable L/C Issuer, shall be
the applicable L/C Cash Collateral Account).  Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to
Administrative Agent, for the benefit of Administrative Agent, each L/C Issuer
and the Revolving Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (ii) below.  If
at any time Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than Administrative Agent and the
applicable L/C Issuer and Swing Line Lender and other Revolving Lenders as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, each Borrower or the relevant Defaulting Lender
will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(ii)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.22, Section 2.3, Section 2.4, Section 2.14(e) and Section 2.15(b) in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(iii)                               Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce the applicable L/C
Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.22 following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender) or (B) the determination by Administrative
Agent that there exists excess Cash Collateral; provided that, (x) subject to
the other provisions of this Section 2.22, the Person providing Cash Collateral
and the applicable L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and (y) Cash Collateral furnished by or on behalf
of a Credit Party shall not be released during the existence of a Default or
Event of Default.

 

2.23.                     Removal or Replacement of a Lender.  Anything
contained herein to the contrary notwithstanding, in the event that: (a) (i) any
Lender (an “Increased Cost Lender”) shall give notice to Borrower that such
Lender is an Affected Lender or that such Lender is entitled to receive payments
under Section 2.18, 2.19 or 2.20, and (ii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender and continues
to be a Defaulting Lender, and (ii) such Defaulting Lender shall fail to cure
the default pursuant to Section 2.22(b) within five Business Days after
Borrower’s request that it cure such default; or (c) in connection with

 

90

--------------------------------------------------------------------------------

 

any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.5(b), the
consent of Requisite Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such Increased
Cost Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated
Lender”), Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased Cost Lender,
a Non-Consenting Lender or a Defaulting Lender; provided, (1) on the date of
such assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans and L/C Advances of the Terminated Lender,
(B) an amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11 (but, in the case of
any Defaulting Lender, subject to Section 2.22(a)(ii)); (2) on the date of such
assignment, Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.13(c), 2.18(c), 2.19 or 2.20 or otherwise, as if it were a
prepayment (without regard to any pro-rata payment obligation in respect of any
other Loans); (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender; and (4) in the case of any such assignment resulting from a claim for
payment under Section 2.19 or 2.20, or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction of such payments;
provided, Borrower may not make such election with respect to any Terminated
Lender that is also an L/C Issuer, unless, prior to the effectiveness of such
election, Borrower shall have caused the outstanding Letters of Credit issued
thereby to be cancelled.  Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitments, if any, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.  Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 10.6.  In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 10.6 on behalf of a Terminated Lender and
any such documentation so executed by Administrative Agent shall be effective
for purposes of documenting an assignment pursuant to Section 10.6.

 

91

--------------------------------------------------------------------------------


 

2.24.                     Extensions of Loans.

 

(a)                     Borrower may from time to time, pursuant to the
provisions of this Section 2.24, agree with (i) with respect to the Term Loans,
one or more Term Loan Lenders holding Term Loans and Commitments of any
Class and (ii) with respect to any Extension of Revolving Loans and Commitments,
Revolving Lenders (other than Defaulting Lenders) having or holding Revolving
Exposure representing more than 50% of the sum of the aggregate Voting Power
Determinants of all Revolving Lenders, in each case, to extend the maturity
date, and otherwise modify the economic terms of any such Class or any portion
thereof, including, without limitation, by increasing the interest rate or fees
payable and/or modifying the amortization schedule in respect of any Loans of
such Class or any portion thereof (each such modification, an “Extension”)
pursuant to one or more written offers (each, an “Extension Offer”) made from
time to time by Borrower to all Lenders under any Class that is proposed to be
extended under this Section 2.24, in each case on a pro rata basis (based on the
relative principal amounts of the outstanding Loans of each Lender in such
Class) and on the same terms and conditions to each such Lender.  In connection
with each Extension, Borrower will provide notification to Administrative Agent
(for distribution to the Lenders of the applicable Class), no later than 30 days
prior to the maturity of the applicable Class or Classes to be extended of the
requested new maturity date for the extended Loans of each such Class (provided
that any new maturity date for any extended Revolving Loans and Commitments
shall (x) not be later than the first anniversary of the then-existing maturity
date and (y) be on or before the sixth anniversary of the Effective Date) (each,
an “Extended Maturity Date”) and the due date for Lender responses.  In
connection with any Extension, each Lender of the applicable Class wishing to
participate in such Extension shall, prior to such due date, provide
Administrative Agent with a written notice thereof in a form reasonably
satisfactory to Administrative Agent.  Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension.  After giving effect to any Extension, the Term Loans or Revolving
Loans so extended shall cease to be a part of the Class they were a part of
immediately prior to the Extension and shall be a new Class hereunder (an
“Extended Loan Class”).

 

(b)                     In the case of any Extension Amendment relating to
Revolving Commitments or Revolving Loans, (i) all borrowings and all prepayments
of Revolving Loans shall continue to be made on a ratable basis among all
Revolving Lenders, based on the relative amounts of their Revolving Commitments,
until the repayment of the Revolving Loans attributable to the non-extended
Revolving Commitments on the applicable Revolving Commitment Termination Date,
(ii) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swing Line Loan
as between the Revolving Commitments of such new “Class” and the remaining
Revolving Commitments shall be made on a ratable basis in accordance with the
relative amounts thereof until the Revolving Commitment Termination Date
relating to such non-extended Revolving Commitments has occurred, (iii) no
termination of Extended Revolving Commitments and no repayment of Extended
Revolving Loans accompanied by a corresponding permanent reduction in Extended
Revolving Commitments shall be permitted unless such termination or repayment
(and corresponding reduction) is accompanied by at least a pro rata termination
or permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing Revolving Loans and Existing Revolving Commitments
(or all Existing Revolving Commitments of such Class and related Existing
Revolving Loans shall have otherwise been terminated and repaid in full),
(iv) Borrower shall not be permitted to effect an Extension with respect to
Revolving Commitments or Revolving Loans more than two times over the term of
the

 

92

--------------------------------------------------------------------------------


 

Revolving Commitments or Revolving Loans and (v) with respect to Letters of
Credit and Swing Line Loans, the Revolving Commitment Termination Date with
respect to the Revolving Commitments may not be extended without the prior
written consent of the L/C Issuers and the Swing Line Lender.  If the Total
Utilization of Revolving Commitments exceeds the Revolving Commitment as a
result of the occurrence of the Revolving Commitment Termination Date with
respect to any Class of Revolving Commitments while an extended Class of
Revolving Commitments remains outstanding, Borrower shall make such payments as
are necessary in order to eliminate such excess on such Revolving Commitment
Termination Date.

 

(c)                      Each Extension shall be subject to the following:

 

(i)                                     no Default or Event of Default shall
have occurred and be continuing at the time any Extension Offer is delivered to
the Lenders or at the time of such Extension and Borrower and its Subsidiaries
shall be in compliance on a Pro Forma Basis with the covenant set forth in
Section 6.7 as of the last day of the most recently ended Fiscal Quarter for
which financial statements have been delivered pursuant to Section 5.1 after
giving effect to such Extension;

 

(ii)                                  the Term Loans or Revolving Loans, as
applicable, of any Lender extended pursuant to any Extension (as applicable,
“Extended Term Loans”, “Extended Revolving Loans” or “Extended Revolving
Commitments”) shall have the same terms as the Class of Term Loans or Revolving
Loans, as applicable, subject to the related Extension Offer, except as modified
pursuant to the Extension Offer (as applicable, “Existing Term Loans”, “Existing
Revolving Loans” or “Existing Revolving Commitments”); provided that at no time
shall there be more than three different Classes of Term Loans or three
different classes of Revolving Loans;

 

(iii)                               (A) the final maturity date of any Term
Loans or Revolving Loans of a Class to be extended pursuant to an Extension
shall be later than the final maturity date of such Class, and the weighted
average life to maturity of any Term Loans or Revolving Loans of a Class to be
extended pursuant to an Extension shall be no shorter than the weighted average
life to maturity of such Class; (B) the all-in pricing (including, without
limitation, margins, fees and premiums) with respect to the Extended Term Loans
or Extended Revolving Commitments, as applicable, may be higher or lower than
the all-in pricing (including, without limitation, margins, fees and premiums)
for the Existing Term Loans or Existing Revolving Commitments, as applicable;
(C) the revolving credit commitment fee rate with respect to the Extended
Revolving Commitments may be higher or lower than the revolving credit
commitment fee rate for Existing Revolving Commitments, in each case, to the
extent provided in the applicable Extension Amendment; (D) no repayment of any
Extended Term Loans or Extended Revolving Commitments, as applicable, shall be
permitted unless such repayment is accompanied by an at least pro rata repayment
of all earlier maturing Loans (including previously extended Loans) (or all
earlier maturing Loans (including previously extended Loans) shall otherwise be
or have been terminated and repaid in full); (E) the Extended Term Loans and/or
Extended Revolving Commitments may contain a “most favored nation” provision for
the benefit of Lenders holding Extended Term Loans or Extended Revolving
Commitments, as applicable; and (F) the other terms and conditions applicable

 

93

--------------------------------------------------------------------------------


 

to Extended Term Loans and/or Extended Revolving Commitments may be terms
different than those with respect to the Existing Term Loans or Existing
Revolving Commitments, as applicable, so long as such terms and conditions only
apply after the Latest Maturity Date of the Existing Terms Loans or Existing
Revolving Commitments, as applicable; provided further, each Extension Amendment
may, without the consent of any Lender other than (I) the applicable extending
Lenders and (II) in the case of any Extension of Revolving Loans and
Commitments, the consent of Lenders (other than Defaulting Lenders) having or
holding Revolving Exposure representing more than 50% of the sum of the
aggregate Voting Power Determinants of all Revolving Lenders, in each case
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent and
Borrower, to give effect to the provisions of this Section 2.24, including any
amendments necessary to treat the applicable Loans and/or Commitments of the
extending Lenders as a new “Class” of loans and/or commitments hereunder;
provided however, no Extension Amendment may provide for any Class of Extended
Term Loans or Extended Revolving Commitments to be secured by any Collateral or
other assets of any Credit Party that does not also secure the Existing Term
Loans or Existing Revolving Commitments and any other Indebtedness that is to be
secured equally and ratably with the Obligations under this Agreement;

 

(iv)                              if the aggregate principal amount of Term
Loans or Revolving Loans of a Class in respect of which Lenders shall have
accepted an Extension Offer exceeds the maximum aggregate principal amount of
Term Loans or Revolving Loans, as the case may be, of such Class offered to be
extended by Borrower pursuant to the relevant Extension Offer, then such Loans
of such Class shall be extended ratably up to such maximum amount based on the
relative principal amounts thereof (not to exceed any Lender’s actual holdings
of record) with respect to which such Lenders accepted such Extension Offer;

 

(v)                                 all documentation in respect of such
Extension shall be consistent with the foregoing, and all written communications
by Borrower generally directed to the applicable Lenders under the applicable
Class in connection therewith shall be in form and substance consistent with the
foregoing and otherwise reasonably satisfactory to Administrative Agent;

 

(vi)                              any applicable Minimum Extension Condition (as
defined below) shall be satisfied; and

 

(vii)                           no Extension shall become effective unless, on
the proposed effective date of such Extension, the conditions set forth in
Section 3.3 shall be satisfied (with all references in such Section to a Credit
Date being deemed to be references to the Extension on the applicable date of
such Extension), and Administrative Agent shall have received a certificate to
that effect dated the applicable date of such Extension and executed by an
Authorized Officer of Borrower.

 

(d)                     The consummation and effectiveness of any Extension will
be subject to a condition set forth in the relevant Extension Offer (a “Minimum
Extension Condition”) that a

 

94

--------------------------------------------------------------------------------


 

minimum amount (to be determined in Borrower’s discretion and specified in the
relevant Extension Offer, but in no event less than $25,000,000, unless another
amount is agreed to by Administrative Agent) of Loans be extended by such
Extension.  For the avoidance of doubt, it is understood and agreed that the
provisions of Section 2.17 and Section 10.6 will not apply to Extensions of Term
Loans or Revolving Loans, as applicable, pursuant to Extension Offers made
pursuant to and in accordance with the provisions of this Section 2.24,
including to any payment of interest or fees in respect of any Term Loans or
Revolving Loans, as applicable, that have been extended pursuant to an Extension
at a rate or rates different from those paid or payable in respect of Loans of
any other Class, in each case as is set forth in the relevant Extension Offer.

 

(e)                      No Lender who rejects any request for an Extension
shall be deemed a Non-Consenting Lender for purposes of Section 2.23; provided,
however, that if so requested by Borrower in an Extension Offer, Requisite
Lenders may approve an amendment to have such Lenders be deemed Non-Consenting
Lenders and subject to the terms and conditions of Section 2.23.

 

(f)                       The Lenders hereby irrevocably authorize
Administrative Agent to enter into amendments (collectively, “Extension
Amendments”) to this Agreement and the other Credit Documents as may be
necessary in order establish new Classes of Term Loans or Revolving Loans, as
applicable, created pursuant to an Extension, in each case on terms consistent
with this Section 2.24.  Notwithstanding the foregoing, Administrative Agent
shall have the right (but not the obligation) to seek the advice or concurrence
of the Requisite Lenders with respect to any matter contemplated by this
Section 2.24 and, if Administrative Agent seeks such advice or concurrence,
Administrative Agent shall be permitted to enter into such amendments with
Borrower in accordance with any instructions received from such Requisite
Lenders and shall also be entitled to refrain from entering into such amendments
with Borrower unless and until it shall have received such advice or
concurrence; provided, however, that whether or not there has been a request by
Administrative Agent for any such advice or concurrence, all such Extension
Amendments entered into with Borrower by Administrative Agent hereunder shall be
binding on the Lenders.  Without limiting the foregoing, in connection with any
Extensions, (i) the appropriate Credit Parties shall (at their expense) amend
(and Administrative Agent is hereby directed to amend) any Mortgage (or any
other Credit Document that Administrative Agent or Collateral Agent reasonably
requests to be amended to reflect an Extension) that has a maturity date prior
to the latest Extended Maturity Date so that such maturity date is extended to
the then latest Extended Maturity Date (or such later date as may be advised by
local counsel to Administrative Agent) and (ii) Borrower shall deliver board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by Administrative Agent in connection
therewith and a legal opinion of counsel reasonably acceptable to Administrative
Agent (i) as to the enforceability of such Extension Amendment, this Agreement
as amended thereby, and such of the other Credit Documents (if any) as may be
amended thereby and (ii) to the effect that such Extension Amendment, including
without limitation, the Extended Term Loans or Extended Revolving Commitments
provided for therein, does not conflict with or violate the terms and provisions
of Section 10.5.

 

(g)                      In connection with any Extension, Borrower shall
provide Administrative Agent at least ten Business Days’ (or such shorter period
as may be agreed by Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as

 

95

--------------------------------------------------------------------------------


 

may be reasonably established by, or acceptable to, Administrative Agent to
accomplish the purposes of this Section 2.24.

 

2.25.                     Offer to Repay Upon Change of Control.  If a Change of
Control occurs, unless Borrower elects to prepay the Term Loans pursuant to
Section 2.13(a), each Lender will have the right to require Borrower to prepay
all or any part of the Term Loans held by such Lender pursuant to an offer to be
provided by Borrower pursuant to the below requirements (the “Change of Control
Offer”).  In the Change of Control Offer, Borrower will provide to each Lender
an offer to prepay the outstanding Term Loans held by such Lender in cash equal
to the aggregate principal amount of all outstanding Term Loans plus accrued and
unpaid interest, if any, on such Term Loans, plus 1.00% of the aggregate
principal amount of such outstanding Term Loans (a “Change of Control
Payment”).  No later than three (3) Business Days following any Change of
Control or, at Borrower’s option as set forth below, prior to any Change of
Control, Borrower will deliver a copy of the Change of Control Offer to
Administrative Agent and each Lender in accordance with Section 10.1 describing
the transaction or transactions that constitute the Change of Control and either
in writing notifying Administrative Agent and each Lender that it has elected to
prepay the Term Loans pursuant to Section 2.13(a) or offering to prepay the Term
Loans on the date specified in the notice, which date will be no earlier than
thirty (30) days and no later than sixty (60) days from the date such notice is
mailed pursuant to the procedures required by this Agreement and described in
such notice (the “Change of Control Payment Date”).  On the Change of Control
Payment Date, Borrower will, to the extent lawful, pay to Administrative Agent
for the account of each Lender who accepted the Change of Control Offer, in
immediately available funds, an amount equal to the Change of Control Payment in
respect of all Term Loans held by such Lender.  Notwithstanding anything to the
contrary contained herein, a Change of Control Offer may be made in advance of a
Change of Control, conditioned upon the consummation of such Change of Control,
if a definitive agreement is in place for the Change of Control at the time the
Change of Control Offer is made.

 

2.26.                     Currency Matters.  All Obligations of each Credit
Party under the Credit Documents or Hedge Agreements shall be payable in the
currency in which such Obligations are denominated.  Unless stated otherwise,
all calculations, comparisons, measurements or determinations under the Credit
Documents shall be made in Dollars.  For the purpose of such calculations,
comparisons, measurements or determinations, amounts denominated in other
currencies shall be converted into the Dollar Equivalent of Dollars on the date
of calculation, comparison, measurement or determination.

 

SECTION 3.                              CONDITIONS PRECEDENT

 

3.1.                            Effective Date.  The occurrence of the Effective
Date is subject to the satisfaction or waiver of the following conditions
precedent:

 

(a)                     Credit Agreement.  Administrative Agent and the
Arrangers shall have received copies of the Credit Agreement, originally
executed and delivered by each applicable Credit Party (in such number as
Administrative Agent may reasonably request taking into account the number of
Lenders).

 

96

--------------------------------------------------------------------------------


 

(b)                     Organizational Documents; Incumbency.  Administrative
Agent and the Arrangers shall have received, in respect of each Credit Party,
(i) each Organizational Document as Administrative Agent shall request, and, to
the extent applicable, certified as of the Effective Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of such Credit Party (or, in the case of Borrower,
of the General Partner, acting on behalf of Borrower); (iii) resolutions of the
board of directors or similar governing body of such Credit Party (or in the
case of Borrower, of the General Partner, acting on behalf of Borrower)
approving and, to the extent required in any jurisdiction, resolutions of the
meeting of shareholders of a Credit Party (or in the case of Borrower, of the
General Partner, acting on behalf of Borrower), in each case, authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents to which such Credit Party is, or shall become, a party or by which it
or its assets may be bound as of the Effective Date and the Funding Date,
certified as of the Effective Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate (to the extent such concept is known in the relevant
jurisdiction) from the applicable Governmental Authority of such Credit Party’s
(or, in the case of Borrower, of the General Partner’s, acting on behalf of
Borrower) jurisdiction of incorporation, organization or formation dated the
Effective Date or a recent date prior thereto; and (v) signature and incumbency
certificates of one or more officers of the General Partner, acting on behalf of
Borrower, who are authorized to execute Funding Notices, Issuance Notices,
Letter of Credit applications and Swing Line Loan Notices delivered under this
Agreement, in substantially the form of Exhibit O hereto (with such amendments
or modifications as may be approved by Administrative Agent).

 

(c)                      Organizational and Capital Structure.  The
organizational structure and capital structure of Borrower and its Subsidiaries,
both before and after giving effect to the Transactions, shall be as set forth
on Schedule 4.1.

 

(d)                     Effective Date Certificate.  Borrower shall have
delivered to Administrative Agent and the Arrangers an originally executed
Effective Date Certificate, together with all attachments thereto.

 

(e)                      Lien Searches. Administrative Agent shall have received
the results of a recent lien search in each jurisdiction where a Credit Party is
organized, and such search shall reveal no Liens on any of the assets of the
Credit Parties except for Permitted Liens and Liens discharged on or prior to
the Effective Date pursuant to documentation reasonably satisfactory to
Administrative Agent.

 

3.2.                            Funding Date.  The several obligation of each
Lender or L/C Issuer, as applicable, to make, or cause one of their respective
Affiliates to make, a Credit Extension on the Funding Date, to be applied in
accordance with the Funding Date Funds Flow Memorandum is subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Funding Date, in each case in form and substance
acceptable to Administrative Agent and the Arrangers:

 

(a)                     Credit Documents.  Administrative Agent and the
Arrangers shall have received copies of each Credit Document to the extent not
previously delivered, originally

 

97

--------------------------------------------------------------------------------


 

executed and delivered by each applicable Credit Party (in such number as
Administrative Agent may reasonably request taking into account the number of
Lenders).

 

(b)                     Existing Indebtedness; Existing Guarantees; Existing
Secured Revolving Facility.  Concurrently with or prior to the occurrence of the
Funding Date, Borrower and its Subsidiaries shall have (i) repaid in full all
Existing Indebtedness or made irrevocable arrangements for the repayment of any
Existing Indebtedness that requires irrevocable notice of payment,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Administrative Agent all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of Borrower and its Subsidiaries thereunder being repaid on the
Funding Date, and (iv) made arrangements satisfactory to Administrative Agent
and the Arrangers with respect to the cancellation of any letters of credit
outstanding thereunder or the issuance of Letters of Credit to support the
obligations of Borrower and its Subsidiaries with respect thereto. Concurrently
with or prior to the occurrence of the Funding Date, Atlantic Power GP Inc.,
Borrower and its Subsidiaries shall have, and shall have caused Atlantic Power
and Limited Partner to have, (i) terminated all obligations relating to the
Existing Secured Revolving Facility, the Existing Guarantees and any Liens on
the Equity Interests of Borrower and Atlantic Power GP Inc., (ii) terminated any
commitments to lend or make other extensions of credit under the Existing
Secured Revolving Facility, (iii) delivered to Administrative Agent all
documents or instruments necessary to release all Liens securing Existing
Guarantees or other obligations of Atlantic Power GP Inc., Borrower and
Borrower’s Subsidiaries thereunder and any Liens on the Equity Interests of
Borrower and Atlantic Power GP Inc. and (iv) made arrangements satisfactory to
Administrative Agent and the Arrangers with respect to the cancellation of any
letters of credit outstanding thereunder or the issuance of Letters of Credit to
support the obligations of Borrower and its Subsidiaries with respect thereto.

 

(c)                      Governmental Authorizations and Consents.  Each Credit
Party shall have obtained all Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent and Arranger.  All applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Credit Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(d)                     Real Estate Assets.  In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in certain Real Estate Assets, Collateral Agent shall have
received from Borrower and each applicable Guarantor:

 

(i)                                     fully executed and, if required to
effect recording, notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.2(d) (each, a “Funding Date Mortgaged Property”);

 

98

--------------------------------------------------------------------------------


 

(ii)                                  in the case of each Leasehold Property
that is a Funding Date Mortgaged Property with the exception of the Leasehold
Property known as Moresby Lake, British Columbia, evidence that such Leasehold
Property is a Recorded Leasehold Interest;

 

(iii)                               (A) (I) with respect to each Funding Date
Mortgaged Property located in Canada other than the Funding Date Mortgaged
Property known as Moresby Lake, British Columbia, mortgagee title insurance
policies or similar policies applicable in the jurisdiction where the Real
Estate Assets are located or unconditional commitments therefor issued by one or
more title companies reasonably satisfactory to Collateral Agent and, (II) with
respect to each Funding Date Mortgaged Property located in the United States,
ALTA mortgagee title insurance policies or unconditional commitments therefor
issued by one or more title companies reasonably satisfactory to Collateral
Agent with respect to each Funding Date Mortgaged Property in form and substance
reasonably satisfactory to Collateral Agent and, in the case of both A(I) and
A(II) above, including all endorsements reasonably required by Collateral Agent
and reasonably available in the applicable jurisdiction (each, a “Title
Policy”), in an aggregate amount of not less than $634,960,000 allocated based
on amounts agreed by the Arrangers and Borrower, together with, in the case of
A(II) above only, a title report issued by a title company with respect thereto,
dated not more than thirty days prior to the Funding Date and, in the case of
both A(I) and (AII) above, copies of all recorded documents listed as exceptions
to title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy, and,
in the case of A(II) above only, all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for each Funding Date Mortgaged Property in the appropriate real
estate records;

 

(iv)                              (A)  a completed Flood Certificate with
respect to each Funding Date Mortgaged Property located in the United States,
which Flood Certificate shall (x) be addressed to Collateral Agent and
(y) otherwise comply with the Flood Program; (B)  if the Flood Certificate
states that such Funding Date Mortgaged Property is located in a Flood Zone,
Borrower’s written acknowledgment of receipt of written notification from
Collateral Agent (x) as to the existence of such Funding Date Mortgaged Property
and (y) as to whether the community in which each Funding Date Mortgaged
Property is located is participating in the Flood Program; and (C)  if such
Funding Date Mortgaged Property is located in a Flood Zone and is located in a
community that participates in the Flood Program, evidence that Borrower has
obtained a policy of flood insurance that is in compliance with all applicable
requirements of the Flood Program;

 

(v)                                 surveys of all Funding Date Mortgaged
Properties located in the United States which are not Leasehold Properties in
form and substance reasonably acceptable to Collateral Agent and sufficient for
the title company(ies) to delete all standard survey exceptions from the Title
Policies; and

 

99

--------------------------------------------------------------------------------


 

(vi)                              evidence that all other actions necessary to
create a valid first and subsisting perfected First Priority security interest
on the property described in the Mortgages have been taken.

 

(e)                      Personal Property Collateral.  In order to create in
favor of Collateral Agent, for the benefit of Secured Parties, a valid,
perfected First Priority security interest in the personal property Collateral,
each Credit Party shall have delivered to Collateral Agent:

 

(i)                                     evidence satisfactory to Collateral
Agent of the compliance by each Credit Party of their obligations under the U.S.
Pledge and Security Agreement, Canadian Pledge and Security Agreement and the
other Collateral Documents (including their obligations to execute or authorize,
as applicable, and deliver UCC financing statements or PPSA financing
statements, as applicable, originals of securities, instruments and chattel
paper and any agreements governing deposit and/or securities accounts as
provided therein);

 

(ii)                                  a completed Collateral Questionnaire dated
the Funding Date and executed by an Authorized Officer of each Credit Party,
together with all attachments contemplated thereby;

 

(iii)                               fully executed Intellectual Property
Security Agreements, in proper form for filing or recording in all appropriate
places in all applicable jurisdictions, memorializing and recording the
encumbrance of the Intellectual Property Assets listed in Schedule 5.2 to the
U.S. Pledge and Security Agreement and Schedule 4.1(l) to the Canadian Pledge
and Security Agreement;

 

(iv)                              the equity interest certificates representing
the Pledged Collateral referred to in the U.S. Pledge and Security Agreement,
the Holdings Pledge Agreement and the Canadian Pledge and Security Agreement
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Collateral referred to in the U.S. Pledge and Security Agreement,
the Holdings Pledge Agreement and the Canadian Pledge and Security Agreement, as
applicable, indorsed in blank; and

 

(v)                                 a Consent and Agreement with respect to each
Contractual Obligation listed on Schedule 3.2(e)(v).

 

(f)                       Environmental Reports.  Administrative Agent and the
Arrangers shall have received Phase I reports, in form, scope and substance
reasonably satisfactory to Administrative Agent and Arrangers, regarding
environmental matters relating to the Facilities.

 

(g)                      Financial Statements; Projections.  Administrative
Agent and the Arrangers shall have received from Borrower (i) the Historical
Financial Statements, (ii) pro forma consolidated balance sheets of Borrower and
its Subsidiaries as at the Funding Date, and reflecting the consummation of the
Transactions, the related financings and the other transactions contemplated by
the Credit Documents to occur on or prior to the Funding Date, which pro forma
financial statements shall be in form and substance satisfactory to
Administrative Agent and Arrangers, and (iii) the Projections.

 

100

--------------------------------------------------------------------------------

 

(h)                     Evidence of Insurance.  Collateral Agent shall have
received a certificate from the applicable Credit Parties’ insurance broker or
other evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, together with endorsements
naming Collateral Agent, for the benefit of Secured Parties, as additional
insured and loss payee thereunder to the extent required under Section 5.5.

 

(i)                         Opinions of Counsel to Credit Parties. 
Administrative Agent, Lenders and each L/C Issuer shall have received originally
executed copies of the favorable written opinions of (i) Chadbourne & Parke LLP,
U.S. special counsel for the Credit Parties, (ii) Faegre Baker, Archer &
Greiner, Stoel Rives, Holland & Hart LLP, Burnet, Duckworth & Palmer LLP and
Stinson Leonard Street LLP, local and/or specialist counsel to the Credit
Parties, with respect to (v) in each jurisdiction the laws of which govern one
or more power purchase agreements (or equivalent arrangements) to which any
Subsidiary is a party on the Funding Date, the enforceability of such agreements
under the laws of such jurisdiction, (w) in each state or province pursuant to
the laws of which a Credit Party is formed, the existence of such Credit Party,
the due authorization, delivery, execution and performance by such Credit Party
of the Credit Documents and other related matters, (x) in each state or province
in which a Funding Date Mortgaged Property is located, the enforceability of the
form(s) of Mortgages to be recorded in such state, (y) in each jurisdiction in
which any Credit Party or any personal property Collateral is located as
Collateral Agent may reasonably request, the creation and perfection of the
security interests in favor of Collateral Agent in such Collateral and (z) in
each jurisdiction where a Project is located, local regulatory and
enforceability matters; and (iii) Goodmans LLP, special Canadian counsel to the
Credit Parties, in each case in form and substance satisfactory to the
Administrative Agent and the Arrangers (and each Credit Party hereby instructs
such counsel to deliver such opinions to Administrative Agent, Lenders and each
L/C Issuer).

 

(j)                        Fees.  Borrower shall have paid to each Agent, each
Arranger, each Revolver Joint Lead Arranger, each Bookrunner, each Syndication
Agent and each Revolver Co-Documentation Agent the fees payable on or before the
Funding Date referred to in Section 2.11(c) and (d) and all expenses payable
pursuant to Section 10.2 which have accrued to the Funding Date.

 

(k)                     Solvency Certificate.  On the Funding Date,
Administrative Agent and the Arrangers shall have received a Solvency
Certificate from the chief financial officer of the General Partner, acting on
behalf of Borrower, dated the Funding Date, and certifying that after giving
effect to the consummation of the Transactions and any rights of contribution,
Borrower and its Subsidiaries on a consolidated basis are and will be Solvent.

 

(l)                         Funding Date Certificate.  Borrower shall have
delivered to Administrative Agent and the Arrangers an originally executed
Funding Date Certificate, together with all attachments thereto.

 

(m)                 Credit Rating.  The Term Loans shall have been assigned a
public credit rating from each of Moody’s and S&P.

 

(n)                     No Litigation.  There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened

 

101

--------------------------------------------------------------------------------


 

in any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of Administrative Agent and the Arrangers, singly or in the
aggregate, materially impairs the Transactions, the financing thereof or any of
the other transactions contemplated by the Credit Documents, or that could have
a Material Adverse Effect.

 

(o)                     Letter of Direction.  Administrative Agent shall have
received a duly executed letter of direction from Borrower addressed to
Administrative Agent, on behalf of itself, Lenders and each L/C Issuer,
directing the disbursement on the Funding Date of the proceeds of the Loans made
on such date.

 

(p)                     Report of Independent Engineer and Marketing
Consultant.  Administrative Agent shall have received an independent engineer’s
report and a market consultant report of Leidos Engineering, LLC (formerly part
of SAIC Energy, Environment & Infrastructure, LLC) with respect to the
Generation Facilities, each dated as of or about the Funding Date, in form and
substance reasonably satisfactory to the Administrative Agent and the Arrangers,
together with a certificate of Leidos Engineering, LLC (formerly part of SAIC
Energy, Environment & Infrastructure, LLC) in respect thereof reasonably
satisfactory to the Administrative Agent, upon which each Arranger, each Agent,
each Lender and each L/C Issuer shall be entitled to rely to the extent each
such party shall have entered into a customary use of work product agreement of
Leidos Engineering, LLC (formerly part of SAIC Energy, Environment &
Infrastructure, LLC).

 

(q)                     Patriot Act.  At least 10 days prior to the Funding
Date, each Lender and each L/C Issuer shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub.  L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”) and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada).

 

(r)                        Establishment of Accounts.  Each of the Accounts and
Local Operating Accounts shall have been established.

 

(s)                       Material Contracts.  Administrative Agent and the
Arrangers shall have received true, correct and complete copies of each Material
Contract set forth on Schedule 4.16.

 

(t)                        Agent for Service of Process.  Administrative Agent
shall have received evidence of acceptance of appointment by CT Corporation as
agent for service of process on Borrower and each Canadian Guarantor, as set
forth in Section 10.15(b).

 

(u)                     Organizational Documents; Incumbency.  Administrative
Agent and the Arrangers shall have received, in respect of Holdings, (i) each
Organizational Document as Administrative Agent shall request, and, to the
extent applicable, certified as of the Funding Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of Holdings (or officers of any general partner
acting on behalf of any entity constituting Holdings, as applicable);
(iii) resolutions of the board of directors or similar governing body of
Holdings (or the board of directors or similar governing

 

102

--------------------------------------------------------------------------------


 

body of any general partner acting on behalf of any entity constituting
Holdings, as applicable) approving and authorizing the execution, delivery and
performance of the Credit Documents to which Holdings is a party or by which it
or its assets may be bound as of the Funding Date, certified as of the Funding
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; and (iv) a good standing certificate
(to the extent such concept is known in the relevant jurisdiction) from the
applicable Governmental Authority of Holdings (or of any general partner acting
on behalf of any entity constituting Holdings, as applicable) jurisdiction of
incorporation, organization or formation dated the Funding Date or a recent date
prior thereto.

 

3.3.                            Conditions to Each Credit Extension.

 

(a)                     Conditions Precedent.  The obligation of each Lender to
make any Loan or each L/C Issuer to issue or amend (other than an amendment that
reduces the amount available to be drawn under a Letter of Credit or a technical
amendment that does not alter the economic terms (including tenor), draw
conditions or identity of the parties of such Letter of Credit) any Letter of
Credit, on any Credit Date, including the Funding Date, are subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:

 

(i)                                     Administrative Agent shall have received
a fully executed and delivered Funding Notice, Issuance Notice (and/or any
related application for a Letter of Credit, as further specified in Section 2.3)
or Swing Line Loan Notice, as the case may be;

 

(ii)                                  after making the Credit Extensions
requested on such Credit Date, the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect;

 

(iii)                               as of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

 

(iv)                              prior to, as of, and after giving effect to
such Credit Date, no event shall have occurred and be continuing or would result
from the consummation of the applicable Credit Extension that would constitute
an Event of Default or a Default (including, without limitation, failure to be
in Pro Forma compliance with Section 6.7); and

 

(v)                                 on or before the date of issuance of any
Letter of Credit, Administrative Agent shall have received all other information
required by the applicable Issuance Notice and/or Letter of Credit application,
as applicable, and such other

 

103

--------------------------------------------------------------------------------


 

documents or information as the applicable L/C Issuer may reasonably require in
connection with the issuance of such Letter of Credit.

 

(b)                     Notices.  Any Notice shall be executed by an Authorized
Officer in a writing delivered to Administrative Agent.  In lieu of delivering a
Notice, Borrower may give Administrative Agent telephonic notice by the required
time of any proposed borrowing, conversion/continuation or issuance of a Letter
of Credit as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given.  In the event of a discrepancy between the telephone notice and the
written Notice, the written Notice shall govern.  In the case of any Notice that
is irrevocable once given, if Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given.  None of
Administrative Agent, any Lender nor any L/C Issuer shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

 

SECTION 4.                              REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents, Lenders and L/C Issuers to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent, Lender and L/C Issuer on each of the
Effective Date, the Funding Date and on each Credit Date, that the following
statements are true and correct:

 

4.1.                            Organization; Requisite Power and Authority;
Qualification.  Each of Borrower, its Subsidiaries (other than the Greeley
Subsidiary) and the General Partner (a) is duly organized, validly existing and
in good standing (to the extent such concept is known in the relevant
jurisdiction) under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing (to the extent such concept is known in the
relevant jurisdiction) in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

 

4.2.                            Equity Interests and Ownership.  The Equity
Interests of each of Borrower and its Subsidiaries and the General Partner have
been duly authorized and validly issued.  Except as set forth on Schedule 4.2,
as of the Effective Date and the Funding Date, there is no existing option,
warrant, call, right, commitment or other agreement to which Borrower, any of
its Subsidiaries or the General Partner is a party requiring, and there is no
membership interest or other Equity Interests of Borrower, any of its
Subsidiaries or the General Partner outstanding which upon conversion or
exchange would require, the issuance by Borrower, any of its Subsidiaries or the
General Partner of any additional membership interests or other Equity Interests
of Borrower, any of its Subsidiaries or the General Partner or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of Borrower, any of
its Subsidiaries or the General

 

104

--------------------------------------------------------------------------------


 

Partner.  Schedule 4.2 correctly sets forth the ownership interest of Borrower
and each of its Subsidiaries in their respective Subsidiaries (except with
respect to the Greeley Subsidiary) as of the Effective Date and as of the
Funding Date both before and after giving effect to the Transactions, and after
the consummation of the Post-Effective Date Tax Restructuring. Except for the
Greeley Subsidiary, the Borrower, the General Partner and the Borrower’s
Subsidiaries do not own any Equity Interests in any Person other than the in the
Borrower and Subsidiaries of the Borrower.

 

4.3.                            Due Authorization.  The execution, delivery and
performance of the Credit Documents have been duly authorized by all necessary
action on the part of each Credit Party that is a party thereto.

 

4.4.                            No Conflict.  The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not (a) violate (i) in a material manner any provision of any law
or any governmental rule or regulation applicable to Borrower or any of its
Subsidiaries, (ii) any of the Organizational Documents of Borrower or any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Borrower or any of its Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Borrower or any
of its Subsidiaries except to the extent such conflict, breach or default could
not reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Borrower or any of its Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, for the benefit
of the Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Subsidiaries, except for such approvals or
consents (i) which will be obtained on or before the Funding Date and (ii) the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.

 

4.5.                            Governmental Consents.  Subject to
Section 4.4(d)(i) the execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Funding Date or, with regard to
Non-U.S. Subsidiaries, promptly thereafter within any applicable time limit
provided by relevant legislation, as permitted by applicable law.

 

4.6.                            Binding Obligation.  Each Credit Document has
been duly executed and delivered by each Credit Party that is a party thereto
and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

105

--------------------------------------------------------------------------------


 

4.7.                            Historical Financial Statements.  The Historical
Financial Statements were prepared in conformity with GAAP and fairly present,
in all material respects, the financial position, on a consolidated basis, of
the Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments.  As of the Funding Date, neither
Borrower nor any of its Subsidiaries has any contingent liability or liability
for Taxes, long term lease or unusual forward or long term commitment that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects Borrower and
any of its Subsidiaries taken as a whole.

 

4.8.                            Projections.  On and as of the Funding Date, the
financial projections of Borrower and its Subsidiaries for the period of Fiscal
Year 2014 through and including Fiscal Year 2021 (the “Projections”) are based
on good faith estimates and assumptions made by the management of Borrower;
provided, the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material; provided further, as of
the Funding Date, management of Borrower believed that the Projections were
reasonable and attainable.

 

4.9.                            No Material Adverse Effect.  (i) As of the
Effective Date and the Funding Date, since December 31, 2012, and (ii) at any
time this representation and warranty is made thereafter, since the Funding
Date, no event, circumstance or change has occurred and there are no facts known
(or which should upon the reasonable exercise of diligence be known) to the
Credit Parties (other than matters of a general economic nature), that have
caused or evidence, or could reasonably be expected to result in, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.10.                     No Restricted Junior Payments.  (i) As of the
Effective Date, and (ii) at any time this representation and warranty is made
thereafter, since the Funding Date, neither Borrower nor any of its Subsidiaries
has directly or indirectly declared, ordered, paid or made, or set apart any sum
or property for, any Restricted Junior Payment or agreed to do so except as
permitted pursuant to Section 6.4.

 

4.11.                     Adverse Proceedings, Etc.  There are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect.  Neither Borrower nor any of its Subsidiaries
(a) is in violation of any applicable laws (including Environmental Laws) in any
jurisdiction that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

4.12.                     Payment of Taxes.  Except as otherwise permitted under
Section 5.3, all federal income Tax returns and all other material Tax returns
and reports of Borrower and its Subsidiaries required to be filed by any of them
have been timely filed, and all Taxes shown on

 

106

--------------------------------------------------------------------------------


 

such Tax returns to be due and payable and all material assessments, fees and
other governmental charges upon Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable or required to be remitted have been paid when due and payable or
remitted on a timely basis, as applicable, or are being contested in good faith
and by appropriate proceedings; provided reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

4.13.                     Properties.

 

(a)                     Title.  Each of Borrower and its Subsidiaries has
(i) good and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in intellectual property) and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.7 and in the most recent financial statements delivered pursuant to
Section 5.1.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

 

(b)                     Real Estate.  As of the Funding Date, Schedule 4.13
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset of any Credit Party, regardless of whether such
Credit Party is the landlord or tenant (whether directly or as an assignee or
successor in interest) under such lease, sublease or assignment.  Each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.

 

4.14.                     Environmental Matters.  (a) Except as set forth in
Schedule 4.14, neither Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
Adverse Proceeding, order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) neither Borrower
nor any of its Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or letter or written request for information
under any comparable foreign, state, provincial or territorial law the subject
of which could reasonably be expected to result in a Material Adverse Effect;
(c) to each of Borrower’s and its Subsidiaries’ knowledge, there are, and have
been, no conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; (d) the Borrower
and its Subsidiaries are in compliance with all current Environmental Laws,
including the acquisition of all air emission credits and allowances required
for the Projects to operate in

 

107

--------------------------------------------------------------------------------


 

the ordinary course, except to the extent that no Material Adverse Effect
individually or in the aggregate could reasonably be expected to result, and are
in compliance with reasonably foreseeable future requirements pursuant to or
under Environmental Laws, except to the extent that no Material Adverse Effect,
individually or in the aggregate, would reasonably be expected to occur; and
(e) to each of the Borrower’s and its Subsidiaries’ knowledge, no event or
condition is occurring or has occurred with respect to Borrower or any of its
Subsidiaries relating to any violation of Environmental Law, any Release, or any
Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

4.15.                     No Defaults.  Neither Borrower nor any of its
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.

 

4.16.                     Material Contracts.  As of the Effective Date and the
Funding Date, Schedule 4.16 contains a true, correct and complete list of all
the Material Contracts in effect on the Effective Date, and except as described
thereon, all such Material Contracts are in full force and effect and no
defaults currently exist thereunder as of the Effective Date or the Funding
Date.

 

4.17.                     Governmental Regulation.  None of Borrower, APGI, any
of their respective Subsidiaries or the Additional LC Parties is subject to
regulation under or has received a waiver of, or blanket authorization with
respect to, the Federal Power Act or the Investment Company Act of 1940 or under
any other federal, state or foreign law, statute or regulation which may limit
its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations (other than the APLP Obligations) unenforceable. 
None of Borrower, APGI or any of their respective Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.18.                     Federal Reserve Regulations; Exchange Act.

 

(a)                     None of Borrower, APGI, any of their respective
Subsidiaries or the Additional LC Parties is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

(b)                     No portion of the proceeds of any Credit Extension shall
be used in any manner, whether directly or indirectly, that causes or could
reasonably be expected to cause, such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Exchange Act.

 

4.19.                     Employee Matters.  There is (a) no strike or work
stoppage in existence or threatened involving Borrower or any of its
Subsidiaries, except as could not be reasonably likely to have a Material
Adverse Effect and (b) to the best knowledge of Borrower, no union

 

108

--------------------------------------------------------------------------------


 

representation question existing with respect to the employees of Borrower or
any of its Subsidiaries and, to the best knowledge of Borrower, no union
organization activity that is taking place.  The hours worked by and payments
made to employees of Borrower or any of its Subsidiaries have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, provincial, territorial, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect.  All payments due from Borrower or any of its
Subsidiaries, or for which any claim may be made against Borrower or any of its
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Borrower or any such Subsidiary, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

4.20.                     Employee Benefit Plans.

 

(a)                     (i) Borrower, each of its Subsidiaries and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan,
(ii) each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status, (iii) no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Borrower or any of its Subsidiaries, (iv) no ERISA Event has
occurred or is reasonably expected to occur, (v) except to the extent required
under Section 4980B of the Internal Revenue Code or similar state laws, no
Employee Benefit Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates, and
(vi) Borrower, each of its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan; in each of subclause
(i) through (vi), except as would not reasonably be expected to result, in the
aggregate, in a Material Adverse Effect.

 

(b)                     (i) Each Foreign Plan is, and has been, established,
registered, amended, funded, invested and administered in compliance with its
terms and all applicable laws, except where any failure to do so could not
reasonably be expected to result in a Material Adverse Effect; (ii) all employer
and employee payments, contributions and premiums required to be remitted, paid
to or paid in respect of each Foreign Plan have been paid or remitted in
accordance with its terms and all applicable laws except where such failure is
not reasonably expected to result in a Material Adverse Effect; (iii) there is
no investigation by a Governmental Authority or claim (other than routine claims
for the payment of benefits) pending or, to the knowledge of Borrower,
threatened involving any Foreign Plan or its assets, and no facts exist which
could reasonably be expected to give rise to any such investigation or claim
(other than routine claims for payment of benefits) that is reasonably expected
to result in a Material Adverse Effect; and

 

109

--------------------------------------------------------------------------------


 

(iv) no Foreign Plan provides health or welfare benefits (through the purchase
of insurance or otherwise) for any retired or former employee of Borrower or any
of its Subsidiaries or Affiliates that is reasonably expected to result in a
Material Adverse Effect.

 

(c)                      No Credit Party has ever maintained, sponsored,
contributed to or had any obligation to contribute to, or has participated in, a
Canadian Defined Benefit Plan, nor does any Credit Party currently do so.

 

4.21.                     Certain Fees.  No broker’s or finder’s fee or
commission with respect to the Transactions will be payable except as payable to
Agents, Lenders and L/C Issuers.

 

4.22.                     Solvency.  Borrower and its Subsidiaries are and, upon
the incurrence of any Obligation by the Credit Parties on any date on which this
representation and warranty is made, will be on a consolidated basis, Solvent.

 

4.23.                     Compliance with Statutes, Etc.  Each of Borrower and
its Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any Governmental Authorizations issued under such Environmental Laws with
respect to any such Real Estate Asset or the operations of Borrower or any of
its Subsidiaries), except such non compliance that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

4.24.                     Disclosure.  No representation or warranty of any
Credit Party contained in any Credit Document, and no information, documentation
or other materials (other than the Projections, other forward-looking
information and information of a general economic or industry-specific nature,
“Information”) in any other documents, certificates or written statements
furnished directly or indirectly to any Agent, Lender or L/C Issuer by or on
behalf of Borrower or any of its Subsidiaries or Affiliates in connection with
the transactions contemplated hereby is or will be, when taken as a whole, not
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading.  Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made and furnished, it being recognized by
each other party hereto and the Lenders and L/C Issuers that such projections as
to future events are not a guarantee of financial performance and that actual
results during the period or periods covered by such projections may differ from
the projected results and such differences may be material. The Credit Parties
agree that if any of the representations in the first sentence of this
Section 4.24 would be incorrect in any material respect if the Information and
the Projections were being furnished, and such representations were being made,
at such time, then the Credit Parties shall promptly supplement, or cause to be
supplemented, the Information and Projections so that such representations will
be correct in all material respects under those circumstances.

 

110

--------------------------------------------------------------------------------

 

4.25.                     PATRIOT Act.  To the extent applicable, each Credit
Party, APGI, their respective Subsidiaries and the Additional LC Parties is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto, (ii) the
PATRIOT Act, (iii) Part II.1 of the Criminal Code (Canada), (iv) the Proceeds of
Crime (money laundering) and Terrorist Financing Act (Canada), (v) the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism (Canada), and (vi) United Nations Al-Qaida and Taliban Regulations
(Canada) and any other applicable terrorism and money laundering laws, rules,
regulations and order.  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or the
Corruption of Foreign Public Officials Act (Canada).

 

4.26.                     Collateral Documents.  As of the Funding Date and
thereafter, the Collateral Documents that have been delivered on or prior to the
date this representation is made are effective to create, in favor of Collateral
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on and security interest in all of the Collateral purported to be covered
thereby, and all necessary recordings and filings have been made in all
necessary public offices, and all other necessary and appropriate action has
been taken, so that the security interest created by each Collateral Document is
a perfected Lien on and security interest in all right, title and interest of
the Credit Parties in the Collateral purported to be covered thereby (including
delivery to Collateral Agent of the certificates evidencing all of the equity
interests in Borrower), prior and superior to all other Liens other than
Permitted Superior Liens.  As of the Funding Date and thereafter, the
descriptions of the Collateral set forth in each Collateral Document are true,
complete, and correct in all material respects and are adequate for the purpose
of creating, attaching and perfecting the Liens in the Collateral granted or
purported to be granted in favor of Collateral Agent for the benefit of the
Secured Parties under the Collateral Documents.

 

4.27.                     Insurance.  The properties of Borrower and each of its
Subsidiaries are insured, or at the time acquired will be insured, in such
amounts and covering such risks as each Credit Party reasonably believes is
customary and adequate for the conduct of the business of Borrower and each of
its Subsidiaries.

 

4.28.                     Flood Insurance.  As of the Effective Date and the
Funding Date, except as indicated on Schedule 4.13, no material portion of the
Collateral is located in a Flood Zone.

 

4.29.                     Regulatory Status.  Each of Borrower and each
Subsidiary that directly owns or operates a Project either (a) is an EWG and if
making power sales in interstate commerce within the United States and not
solely within ERCOT or a foreign country has MBR Authority, or (b) is a FUCO or
(c) is a QF eligible for the regulatory exemptions set forth at 18 C.F.R. §§
292.602(b) and 292.602(c) and (i) is eligible for the regulatory exemptions set
forth at 18 C.F.R. § 292.601(c), including the exemption from regulation under
Sections 205 and 206 of the FPA set forth at 18 C.F.R. § 292.601(c)(1) or
(ii) has MBR Authority and is eligible for the regulatory exemptions set forth
at 18 C.F.R. § 292.601(c) except 18 C.F.R. § 292.601(c)(1). Each of

 

111

--------------------------------------------------------------------------------


 

Borrower and each Subsidiary that directly owns or operates a Project located in
(a) the province of Ontario, holds a generator license with the Ontario Energy
Board (“OEB”) and has registered the Project and Borrower and/or Subsidiary, as
applicable, with the Ontario Independent Electricity System Operator (“IESO”),
and such license and registrations are that is in full force and effect and in
good standing, and (b) the province of British Columbia, (i) holds a power
purchase agreement with BC Hydro (“BC Hydro”) that is in full force and effect
and in good standing, and accepted by the British Columbia Utilities Commission
(“BCUC”), and (ii) maintains its Governmental Authorizations to remain exempt
from regulation as a “public utility”, as defined in the Utilities Commission
Act (British Columbia) (“UCA”), with respect to (x) its related Generation
Facility, (y) the sale of electricity and the performance by Borrower or such
Subsidiary, as applicable, of its obligations under such power purchase
agreement with BC Hydro, and (z) the purchase of electricity and the performance
by Borrower or such Subsidiary, as applicable, of its obligations under the
related energy purchase agreement with Canadian Hydro Developers Inc. dated
August 14, 2006 as amended.  In addition to the foregoing, no Project located in
Canada (i) exports electricity or any related products outside of Canada or
(ii) requires any license or other permission or exemption from the National
Energy Board of Canada (“NEB”).

 

4.30.                     FERC and Canadian Provincial Regulatory Proceedings. 
There are no current or pending FERC or Canadian provincial regulatory
proceedings, investigations or inquiries with respect to Borrower, each
Subsidiary that directly owns or operates a Project, or an electric generation
facility owned or leased by any Subsidiary (a “Generation Facility”), as
applicable, including any current or pending IESO market rule breaches and OEB
compliance proceedings, other than the FERC, OEB, and IESO rulemakings of
general applicability.

 

4.31.                     FERC and Canadian Provincial Regulatory Approvals. 
Except for those FERC approvals that have been previously obtained or any FERC
approvals required in connection with the Secured Parties’ exercise of remedies
under the Credit Documents, no prior approvals or authorizations from FERC with
respect to the transactions contemplated by the Credit Documents are required to
be obtained by Borrower, any Guarantor, or any Secured Party.  Except for those
approvals, acceptances or exemptions of the OEB or the BCUC that have been
previously obtained (and that have been disclosed to the Secured Parties) or any
approvals of the OEB or the BCUC required in connection with the Secured
Parties’ exercise of remedies under the Credit Documents, no prior approvals,
acceptances or exemptions from the OEB or BCUC with respect to the transactions
contemplated by the Credit Documents are required to be obtained by Borrower,
any Guarantor, or any Secured Party.

 

4.32.                     Existing Regulatory Orders.  Borrower and each
Subsidiary that owns or leases a Generation Facility in the United States is in
full compliance in all material respects with the terms and conditions of all
orders issued by FERC, including with respect to hydroelectric licenses issued
to any Subsidiary or Project pursuant to Part I of the FPA and obtained by
Borrower or such Subsidiary.  Each of Borrower and each Subsidiary that directly
owns or operates a Project located in Canada is in full compliance in all
material respects with the terms and conditions imposed by all applicable
Governmental Authorities regarding the regulation of electric power including
without limitation the OEB, IESO, BC Hydro, and the BCUC, and including the
terms and conditions of the applicable generator license issued by the OEB, the
UCA, and the applicable power purchase agreements and transmission connection
agreements.

 

112

--------------------------------------------------------------------------------


 

4.33.                     PUHCA.  Borrower is a “holding company” within the
meaning of Section 1262(8) of PUHCA and 18 C.F.R. § 366.1 solely with respect to
its ownership of one or more EWGs, QFs or FUCOs and is thus exempt from
regulation under PUHCA except for regulation under Section 1265 of PUHCA and any
compliance requirements applicable under PUHCA to a “holding company” of one or
more EWGs, QFs or FUCOs.

 

4.34.                     Regulation of Lenders.  None of the Secured Parties,
solely by virtue of the execution, delivery and performance of or its
consummation of the transactions contemplated by Credit Documents shall be or
become (i) a “public-utility company”, a “holding company” or a “subsidiary
company”, an “associate company” or an “affiliate” of a “holding company”, as
such terms are defined in PUHCA, or subject to regulation under PUHCA; (ii) an
“electric utility” or a “public utility,” as such terms are defined in the FPA
or the UCA, as applicable, or subject to regulation pursuant to the FPA; or
(iii) a “public utility”, “public service corporation” or similar term, or
subject to regulation under the laws of any state, province or territory with
respect to regulation thereof, provided that any exercise of remedies under the
Credit Documents that results in the direct or indirect ownership or control of
Borrower, a Subsidiary or any of the Generation Facilities may require the
authorization of FERC under Section 203 of the FPA, and may expose such direct
or indirect owners to regulation under PUHCA, the FPA, or state, provincial or
territorial laws with respect to the regulation of “public utilities”, “public
service corporations” or similar terms.

 

4.35.                     Accounts.  Neither Borrower nor any Subsidiaries has
any deposit or securities accounts other than the Accounts, the Local Operating
Accounts, accounts described in clauses (x) or (z) of the definition of
Permitted Liens and Section 6.1(e) and one deposit or control account from which
transfers may be made from the Distribution Account in accordance with the
Depositary Agreement.

 

4.36.                     Indebtedness; Investments.  As of the Effective Date
and Funding Date, other than the Existing Indebtedness and the Existing
Guarantees, neither Borrower nor any Subsidiaries has (i) any Indebtedness other
than the Permitted Debt and (ii) any Investments other than the Investments
permitted pursuant to Section 6.6.

 

SECTION 5.                              AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as the Revolving
Commitments have not been terminated and until payment in full of all
Obligations (other than the APLP Obligations) and cancellation or expiration of
all Letters of Credit (other than contingent indemnification obligations with
respect to which no claim has been made), such Credit Party shall perform, and
shall cause each of its Subsidiaries to perform all covenants in this Section 5.

 

5.1.                            Financial Statements and Other Reports. 
Borrower will deliver to Administrative Agent:

 

(a)                     Quarterly Financial Statements.  As soon as available,
and in any event within 60 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with March 31, 2014, the consolidated
unaudited balance sheets of Borrower and its Subsidiaries as at the end of such
Fiscal Quarter and the related consolidated statements of

 

113

--------------------------------------------------------------------------------


 

income and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
and the corresponding figures from the Financial Plan most recently delivered
pursuant to Section 5.1(h), to the extent included therein, all in reasonable
detail, together with a Financial Officer Certification;

 

(b)                     Annual Financial Statements.  As soon as available, and
in any event within 120 days after the end of each Fiscal Year, commencing with
the Fiscal Year ended December 31, 2013, (i) a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, and
the corresponding figures from the Financial Plan most recently delivered
pursuant to Section 5.1(h), to the extent included therein, all in reasonable
detail, together with a Financial Officer Certification; and (ii) with respect
to such consolidated financial statements a report thereon of an independent
certified public accountants of recognized national standing (which report
and/or the accompanying financial statements shall be unqualified as to going
concern and scope of audit and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards).

 

(c)                      Compliance Certificate.  Together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to Sections
5.1(a) (commencing with the Fiscal Quarter ending on March 31, 2014) and 5.1(b),
(i) a duly executed and completed Compliance Certificate and (ii) a summary of
the outstanding balances of all intercompany Indebtedness as of the last day of
the Fiscal Quarter covered by such financial statement, certified as complete
and correct by an Authorized Officer of Borrower as part of the Compliance
Certificate delivered in connection with such financial statements;

 

(d)                     Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and
policies, the consolidated financial statements of Borrower and its Subsidiaries
delivered pursuant to Section 5.1(a) or 5.1(b) will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;

 

(e)                      Notice of Default.  As soon as practicable and in any
event within 3 Business Days after any Authorized Officer of Borrower obtains
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to Borrower by Administrative Agent or
the Requisite Lenders with respect thereto; (ii) that any

 

114

--------------------------------------------------------------------------------


 

Person has given any notice to Borrower or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

 

(f)                       Notice of Litigation.  As soon as practicable and in
any event within 3 Business Days after any Authorized Officer of Borrower
obtains knowledge of (i) the institution of any Adverse Proceeding not
previously disclosed in writing by Borrower to Administrative Agent, Lenders and
L/C Issuers, or (ii) any development in any Adverse Proceeding that, in the case
of either clause (i) or (ii), if adversely determined could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of the Transactions, written notice thereof together with such other
information as may be reasonably available to Borrower to enable Lenders and L/C
Issuers to evaluate such matters;

 

(g)                      ERISA.  As soon as practicable and in any event no
later than 3 Business Days after becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto;

 

(h)                     Financial Plan. As soon as practicable and in any event
no later than the commencement of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including expected consolidated cashflows of Borrower and its Subsidiaries for
each such Fiscal Year, and an explanation of the assumptions on which such
expected amounts are based. Notwithstanding anything to the contrary herein,
unless otherwise expressly notified by Borrower in writing to the Administrative
Agent, the Financial Plan shall be deemed to contain Non-Public Information for
the purposes of this Agreement and shall be subject to provisions of this
Agreement relating thereto, including without limitation Section 5.1(n), and
Borrower shall clearly designate on the Financial Plan that it constitutes
Non-Public Information.

 

(i)                         Insurance Report.  As soon as practicable and in any
event by the last day of each Fiscal Year, a customary certificate from
Borrower’s insurance broker(s) (or, in lieu of such certificate, an officer’s
certificate) outlining all material insurance coverage maintained as of the date
of such certificate by Borrower and its Subsidiaries;

 

(j)                        Notice Regarding Material Contracts.  As soon as
practicable, and in any event within ten Business Days (i) after any Material
Contract of Borrower or any of its Subsidiaries is terminated or amended in a
manner that is materially adverse to Borrower or such Subsidiary, as the case
may be (other than amendments or modifications subject to Section 6.15, which
shall be subject to the provisions thereof), or (ii) after any new Material
Contract is

 

115

--------------------------------------------------------------------------------


 

entered into, a written statement describing such event, with copies of such
material amendments or new contracts, delivered to Administrative Agent (to the
extent such delivery is permitted by the terms of any such Material Contract,
provided, no such prohibition on delivery shall be effective if it were
bargained for by Borrower or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(j)), and an explanation of any actions
being taken with respect thereto;

 

(k)                     Information Regarding Collateral.  (a)  Borrower will
furnish to Collateral Agent prompt written notice of any change (i) in any
Credit Party’s corporate name, (ii) in any Credit Party’s identity or corporate
structure, (iii) in any Credit Party’s jurisdiction of organization or (iv) in
any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number, which, in each case, for the avoidance of
doubt, shall be subject to Section 6.13.  Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made or will be made under the UCC and PPSA or otherwise that are required
in order for Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents.  (b) Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed. (c) Upon any Credit Party or any officer of such Credit Party
obtaining knowledge thereof, such Credit Party shall promptly notify the
Collateral Agent in writing of any event that may have a Material Adverse Effect
on the value of the Collateral or on the ability of any Credit Party or the
Collateral Agent to dispose of the Collateral;

 

(l)                         Annual Collateral Verification.  Each year, at the
time of delivery of annual financial statements with respect to the preceding
Fiscal Year pursuant to Section 5.1(b), Borrower shall deliver to Collateral
Agent a certificate of its Authorized Officer (i) either confirming that there
has been no change in such information since the date of the Collateral
Questionnaire delivered on the Funding Date or the date of the most recent
certificate delivered pursuant to this Section 5.1 and/or identifying such
changes and (ii) certifying that all UCC financing statements and PPSA financing
statements (including fixtures filings, as applicable) and all supplemental
intellectual property security agreements or other appropriate filings,
recordings or registrations, have been filed of record in each governmental,
municipal or other appropriate office in each jurisdiction identified pursuant
to clause (i) above (or in such Collateral Questionnaire) to the extent
necessary to effect, protect and perfect the security interests under the
Collateral Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);

 

(m)                 Other Information.  (A) Promptly upon their becoming
available, copies of (i) all regular and periodic reports required to be filed
by Atlantic Power or Holdings with any securities exchange or with the
Securities and Exchange Commission, any Securities Commission of any province of
Canada or any other Governmental Authority, to the extent not so filed, (ii) all
press releases and other statements made available generally by Atlantic Power
or Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Borrower or any of its Subsidiaries and (B) such
other information and data with respect to Borrower or any of its Subsidiaries
as from time to time may be reasonably requested by Administrative Agent, any
Lender or any L/C Issuer; and

 

116

--------------------------------------------------------------------------------


 

(n)                     Certification of Public Information.  Borrower
acknowledges that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that Borrower has indicated contains Non-Public Information shall not be
posted on that portion of the Platform designated for such Public Lenders. 
Borrower agrees to clearly designate all information provided to Administrative
Agent and the Lenders by or on behalf of Borrower or any of its Affiliates that
is suitable to make available to Public Lenders.  If Borrower has not indicated
whether a document or notice delivered pursuant to this Section 5.1 contains
Non-Public Information, Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material non-public information with respect to Borrower,
its Affiliates and their respective Securities. Notwithstanding anything to the
contrary herein, to the extent that Borrower files any financial statements with
the Securities and Exchange Commission, such filing will be deemed to satisfy
any requirement hereunder to deliver financial statements to Administrative
Agent, Lenders and/or L/C Issuer.

 

(o)                     Operating Reports. Promptly upon written request from
Administrative Agent, Collateral Agent or any Lender, and in no event later than
30 days after such written request delivered to Borrower, all operating reports
delivered to Borrower or any Subsidiaries pursuant to any Material Contracts and
operating and maintenance agreements to which Borrower or any Subsidiary is a
party.

 

5.2.                            Existence.  Except as otherwise permitted under
Section 6.8, each Credit Party and the General Partner will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
its existence and all rights and franchises, and Governmental Authorizations it
deems material to its business; provided, no Credit Party (other than Borrower
and the General Partner with respect to existence) or any of its Subsidiaries
shall be required to preserve any such existence, right or franchise, and
Governmental Authorizations if such Person’s board of directors (or similar
governing body) (or in the case of Borrower, the board of directors (or similar
governing body) of the General Partner, acting on behalf of Borrower) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders or L/C Issuers.

 

5.3.                            Payment of Taxes and Claims.  Borrower will, and
will cause each of its Subsidiaries to, timely file all federal income Tax
returns and all other material Tax returns, and remit or pay all material Taxes
required to be remitted by it or imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP, shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such

 

117

--------------------------------------------------------------------------------


 

contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

5.4.                            Maintenance of Properties.  Each Credit Party
will, and will cause each of its Subsidiaries to, maintain or cause to be
maintained in working order ordinary wear and tear excepted, all material
properties used or useful in the business of Borrower and its Subsidiaries.

 

5.5.                            Insurance.  Borrower and its Subsidiaries will
maintain or cause to be maintained, with insurers believed to be financially
sound and reputable, such insurance as may customarily be carried or maintained
under similar circumstances by Persons engaged in similar businesses, in each
case in such amounts (giving effect to self insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons.  Without limiting the generality of the foregoing,
Borrower and its Subsidiaries will maintain or cause to be maintained (a) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the Board of Governors and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.  Each such policy of insurance shall (i) name Collateral
Agent, for the benefit of the Secured Parties, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a customary loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, for the benefit of the Secured Parties, as the loss payee thereunder and
provide for at least thirty days’ (and, in the case of any nonpayment of
premium, ten days’) prior written notice to Collateral Agent of any modification
or cancellation of such policy.

 

5.6.                            Books and Records; Inspections.  Each Credit
Party will, and will cause each of its Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its business and activities.  Each Credit Party will, and will cause
each of its Subsidiaries to, permit any authorized representatives designated by
any Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable prior written notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that unless an Event of Default shall have occurred and be
continuing, such visits and inspections shall be limited to once in each
calendar year and shall be at the sole cost and expense of Administrative Agent
or the applicable Lender(s) (except that Administrative Agent may make one such
visit in each calendar year, the reasonable cost and expense thereof shall be
borne by Borrower).

 

5.7.                            Lenders Meetings.  Borrower will, upon the
request of Administrative Agent or the Requisite Lenders, participate in a
meeting of Administrative Agent and the Lenders, which meeting may be telephonic
or held at Borrower’s corporate offices (or at such other location as may be
agreed to by Borrower and Administrative Agent) at such time as may be agreed to
by Borrower and Administrative Agent; provided that Borrower shall not be
required to participate

 

118

--------------------------------------------------------------------------------


 

in more than one meeting with Administrative Agent and the Lenders in any Fiscal
Year; and further provided that Borrower may satisfy such requirement through
any quarterly investor calls by the Sponsor.

 

5.8.                            Compliance with Laws.  Each Credit Party will
comply, and shall cause each of its Subsidiaries and all other Persons under its
control, if any, on or occupying any Facilities to comply, with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws), noncompliance with which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.9.                            Environmental.

 

(a)                     Environmental Disclosure.  Borrower will deliver to
Administrative Agent (and Administrative Agent shall deliver to the Lenders and,
if so requested, the L/C Issuers):

 

(i)                                     as soon as reasonably practicable
following receipt thereof, copies of all written environmental audits,
assessments, investigations, analyses and reports prepared by any independent
consultants (excluding, for clarity, legal counsel) with respect to any
(A) significant environmental matters at any Facility or (B) Environmental
Claims against Borrower or any of its Subsidiaries that, in any such case,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

 

(ii)                                  as soon as reasonably practicable
following the occurrence thereof, written notice describing in reasonable detail
(1) any Release that has a reasonable possibility of resulting in one or more
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and (2) any remedial action taken by
Borrower or any other Person in response to (A) the Release by Borrower or any
of its Subsidiaries, the occurrence of which could reasonably be expected to
result in one or more Environmental Claims that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(B) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 

(iii)                               as soon as reasonably practicable following
the sending or receipt thereof by Borrower or any of its Subsidiaries, a copy of
any and all material written communications with respect to (1) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and (2) any Release by Borrower or
any of its Subsidiaries that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, in each case that are from or to
any Governmental Authority or third party bringing such Environmental Claim or
alleging such Release;

 

(iv)                              reasonably prompt written notice describing in
reasonable detail any proposed acquisition of stock, assets or property by
Borrower or any of its Subsidiaries that could reasonably be expected to expose
Borrower or any of its

 

119

--------------------------------------------------------------------------------


 

Subsidiaries to, or result in, Environmental Claims that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and

 

(v)                                 with reasonable promptness, such other
material documents and information as from time to time may be reasonably
requested by Administrative Agent in relation to any matters disclosed pursuant
to this Section 5.9(a).

 

(b)                     Hazardous Materials Activities, Etc.  Each Credit Party
shall promptly take, and shall cause each of its Subsidiaries to take, any and
all actions reasonably necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (ii) make an appropriate response to any Environmental Claim against
it where the failure to do so could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

5.10.                     Subsidiaries.  In the event that any Person becomes a
Subsidiary of Borrower (other than any Excluded Subsidiary) after the Funding
Date, Borrower shall (a) promptly cause such Subsidiary (other than any Excluded
Subsidiary) to become a Guarantor hereunder and a Grantor under each of the U.S.
Pledge and Security Agreement and the Canadian Pledge and Security Agreement, as
applicable, by executing and delivering to Administrative Agent and Collateral
Agent a Counterpart Agreement, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates reasonably required to effectuate similar purposes
or results to those described in Sections 3.1(b), 3.2(d), 3.2(e), 3.2(f),
3.2(h), 3.2(i) and 3.2(t).  Borrower shall take, or shall cause such Subsidiary
to take, all of the actions referred to in Section 3.2(e)(i) necessary to grant
and to perfect a First Priority Lien in favor of Collateral Agent, for the
benefit of the Secured Parties, under the U.S. Pledge and Security Agreement or
the Canadian Pledge and Security Agreement, as applicable, in 100% of the Equity
Interests of such Subsidiary to the extent such Equity Interests are required to
be so pledged by the applicable Pledge and Security Agreement.  With respect to
each such Subsidiary, Borrower shall as soon as practicable and in any event no
later than 10 Business Days after such person becomes a subsidiary send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Borrower and (ii) all
of the data required to be set forth in Schedules 4.1 and 4.2 with respect to
all Subsidiaries of Borrower; and such written notice shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.

 

5.11.                     Additional Material Real Estate Assets.  In the event
that any Credit Party acquires a Material Real Estate Asset, or a Real Estate
Asset owned or leased on the Funding Date becomes a Material Real Estate Asset
and such Material Real Estate Asset has not otherwise been made subject to the
Lien of the Collateral Documents in favor of Collateral Agent, for the benefit
of Secured Parties, then such Credit Party shall promptly take all such actions
and execute and deliver, or cause to be executed and delivered, all such
Mortgages, documents, instruments, agreements, flood certificates, title
insurance policies, legal opinions and certificates with respect to each such
Material Real Estate Asset as are required to effectuate similar purposes or
results to those described in Section 3.2(d).  In addition to the foregoing,
Borrower shall, at the request of Collateral Agent, deliver, from time to time,
to Collateral Agent

 

120

--------------------------------------------------------------------------------

 

such appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.

 

5.12.                     Interest Rate Protection.  No later than ninety (90)
days following the Funding Date and at all times thereafter until the date that
is forty-two (42) months following the Funding Date, Borrower shall obtain and
cause to be maintained protection against fluctuations in interest rates
pursuant to one or more Interest Rate Agreements from Lender Counterparties in
form and substance reasonably satisfactory to Administrative Agent in order to
ensure that no less than 50% of the aggregate principal amount of the total
funded Indebtedness (excluding Indebtedness under the Revolving Commitment) for
borrowed money of Borrower and its Subsidiaries outstanding as of the Funding
Date is either (i) subject to such Interest Rate Agreements or (ii) Indebtedness
that bears interest at a fixed rate.

 

5.13.                     Further Assurances.  At any time or from time to time
upon the request of Administrative Agent, without duplication of § 5.1 (k), (l),
and (m) each Credit Party will, at its expense, promptly execute, acknowledge
and deliver such further documents and do such other acts and things as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents.  In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of Borrower and its Subsidiaries
(other than the Excluded Assets) and all of the outstanding Equity Interests of
Borrower and its Subsidiaries, including without limitation use commercially
reasonable efforts to deliver Landlord Personal Property Collateral Access
Agreements.

 

5.14.                     Maintenance of Ratings.  At all times, Borrower shall
use commercially reasonable efforts to maintain public ratings for the Term
Loans by each of S&P and Moody’s. (it being recognized by all parties hereto
that Borrower is under no obligation to maintain any specified rating level).

 

5.15.                     Cash Management Systems.  Borrower and its
Subsidiaries shall establish and maintain cash management systems reasonably
acceptable to the Agents.

 

5.16.                     Maintenance of Regulatory Status.  Borrower shall, and
shall cause each of its Subsidiaries that directly owns or operates a Generation
Facility to, (i) maintain EWG status, FUCO status or maintain its Generation
Facility’s QF status (as applicable), (ii) maintain MBR Authority, except in the
case of a Subsidiary that is not subject to, or is exempt from, FPA Sections 205
and 206, in which case such Subsidiary shall maintain such exemptions from
Sections 205 and 206 of the FPA, (iii) maintain FPA Section 204 blanket
authorization and compliance with previously issued FERC orders applicable to
such Subsidiaries, except in the case of a Subsidiary that is not subject to, or
is exempt from, regulation under FPA Section 204, or in the event that such
blanket authorizations become no longer available, or to the extent such
authorizations are limited as a result of FERC’s rulemakings of general
applicability, and (iv) for any hydroelectric Project, maintain such Generation
Facility’s license under Part I of the FPA.

 

5.17.                     Post-Funding Date Consent and Agreements.  After the
occurrence of the Funding Date, Borrower and its Subsidiaries shall use
commercially reasonable efforts to obtain

 

121

--------------------------------------------------------------------------------


 

and deliver to Administrative Agent and Collateral Agent (a) a Consent and
Agreement with respect to each Contractual Obligation listed on Part I of
Schedule 5.17, which shall include provisions equivalent to a Landlord Consent
and Estoppel with regard to all license interests included in such Contractual
Obligation, to the extent applicable, (b) each document listed on Part II of
Schedule 5.17 and (c) a Landlord Consent and Estoppel with respect to each
Leasehold Property set forth on Part III of Schedule 5.17.

 

5.18.                     Depositary Agreement; Frederickson.  Borrower shall
and shall cause each of its Subsidiaries to apply all Revenues and other cash
received thereby solely in accordance with the Depositary Agreement, provided
that, notwithstanding anything to the contrary herein or in any other Credit
Document, in no event shall Frederickson Power L.P. be obligated to apply any
Revenues, Net Insurance/Condemnation Proceeds or other cash received thereby in
respect of the Frederickson Project in accordance with the Depositary Agreement
to the extent such application would be in violation of the Frederickson JOA,
the Frederickson O&M Agreement, the Shared Services, Cooperation and
Indemnification Agreement (each as defined on Schedule 4.16 hereto) and the
related reciprocal easement agreement (each as in effect on the Effective Date,
without giving effect to any amendment thereto).

 

5.19.                     Post-Funding Date Oxnard Obligations.  After the
occurrence of the Funding Date, Borrower and its Subsidiaries shall use
commercially reasonable efforts to obtain and deliver to Administrative Agent
and Collateral Agent (in each case, for the avoidance of doubt, at Borrower’s
cost and expense) (a) an executed agreement between EF Oxnard LLC and Boskovich
Farms Inc. providing for the long-term purchase of steam by Boskovich Farms Inc.
from EF Oxnard LLC, on then-prevailing market or better terms, and a Consent and
Agreement with respect thereto, (b) one or more easements granted by Boskovich
Farms Inc. in favor of EF Oxnard LLC granting to EF Oxnard LLC the real property
rights necessary for EF Oxnard LLC to operate its Project, in form and substance
customary for transactions of such type, (c) a subordination and non-disturbance
agreement between the Collateral Agent and any mortgagor of the real property to
be the subject of the easement(s) described in the preceding clause (b), in the
case of this clause (c), in form and substance customary for transactions of
such type and reasonably satisfactory to the Administrative Agent and the
Collateral Agent, (d) a modification of the Mortgage securing the Real Estate
Assets of EF Oxnard LLC, in form and substance customary for transactions of
such type and reasonably satisfactory to the Administrative Agent and the
Collateral Agent and otherwise in accordance with this Agreement, the purpose of
such modification shall be to expand the Lien of such Mortgage to the
easement(s) described in the preceding clause (b), and (e) a modification and
down date of the Title Policy in form and substance customary for transactions
of such type and reasonably satisfactory to the Administrative Agent and the
Collateral Agent, the purpose of such modification and down date shall be to
insure the Lien and priority of the Mortgage modification described in the
preceding clause (d).

 

5.20.                     Post-Funding Date Title Obligations.  After the
occurrence of the Funding Date, Borrower and its Subsidiaries shall use
commercially reasonable efforts to obtain and deliver to Administrative Agent
and Collateral Agent and to the title insurer which issued the Title Policy in
respect of Projects located in the United States, documentation as may be
required by such title insurer, and to the extent required by such title
insurer, in recordable form, evidencing the

 

122

--------------------------------------------------------------------------------


 

releases, settlements and resolutions set forth on Schedule 5.20, in each case,
for the avoidance of doubt, at Borrower’s cost and expense.

 

SECTION 6.                              NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as the Revolving
Commitments have not been terminated and until payment in full of all
Obligations (other than the APLP Obligations) and cancellation or expiration of
all Letters of Credit (other than contingent indemnification obligations with
respect to which no claim has been made), such Credit Party shall perform, and
shall cause each of its Subsidiaries to perform all covenants in this Section 6.

 

6.1.                            Indebtedness.  No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

 

(a)                     the Obligations, provided that the amount of Obligations
outstanding under the APLP Documents at any time shall not exceed a principal
amount of C$210,000,000 plus any additional amounts incurred pursuant to
Section 6.1(o);

 

(b)                     (i) Indebtedness of any Credit Party owed to any other
Credit Party, (ii) Indebtedness of any Credit Party owed to any Subsidiary
(other than the Greeley Subsidiary) that is not a Credit Party in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding,
(iii) Indebtedness of any Subsidiary that is not a Credit Party owed to any
Credit Party, (iv) Indebtedness of any Subsidiary that is not a Credit Party
owed to any other Subsidiary that is not a Credit Party or (v) Indebtedness of
APGI that is owed to a Credit Party or a Subsidiary of a Credit Party, provided
that, (A) all such Indebtedness shall be evidenced by an Intercompany Note, and,
if owed to a Credit Party, shall be subject to a First Priority Lien pursuant to
the U.S. Pledge and Security Agreement or the Canadian Pledge and Security
Agreement, as applicable, (B) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment of the Obligations pursuant to
the terms of the Intercompany Note, (C) any payment by any Guarantor under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any Indebtedness owed by such Guarantor to Borrower or to any of its
Subsidiaries for whose benefit such payment is made and (D) all such
Indebtedness is permitted as an Investment under Section 6.6(d);

 

(c)                      Indebtedness incurred by Borrower or any of its
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations (including Indebtedness consisting of
the deferred purchase price of property acquired in a Permitted Acquisition), or
from guaranties or letters of credit, surety bonds or performance bonds securing
the performance of Borrower or any such Subsidiary pursuant to such agreements,
in connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Borrower or any of its Subsidiaries;

 

(d)                     Indebtedness which may be deemed to exist pursuant to
any guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business or any banker’s acceptance, bank
guarantee, letter of credit, warehouse receipt or similar facilities or in
respect of workers’ compensation claims, health, disability or other

 

123

--------------------------------------------------------------------------------


 

employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims;

 

(e)                      Indebtedness in respect of netting services, overdraft
protections, cash management services permitted hereunder and otherwise in
connection with deposit, securities and commodities accounts in the ordinary
course of business;

 

(f)                       guaranties in the ordinary course of business of the
obligations of suppliers, customers, franchisees, lessors and licensees of
Borrower and its Subsidiaries;

 

(g)                      guaranties by (i) any Credit Party of Indebtedness of
any other Credit Party, (ii) any Credit Party of Indebtedness of any Subsidiary
(other than the Greeley Subsidiary) which is not a Credit Party in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding when taken
together with Section 6.1(b)(ii) and Section 6.6(d), (iii) any Subsidiary that
is not a Credit Party of Indebtedness of any Credit Party and (iv) any
Subsidiary that is not a Credit Party of Indebtedness of any other Subsidiary
that is not a Credit Party, in each case, to Indebtedness otherwise permitted to
be incurred pursuant to this Section 6.1; provided, that if the Indebtedness
that is being guarantied is unsecured and/or subordinated to the Obligations,
the guaranty shall also be unsecured and/or subordinated to the Obligations;

 

(h)                     Indebtedness described in Schedule 6.1 but not any
extensions, renewals or replacements of such Indebtedness except (i) renewals
and extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement and
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof (when taken as a whole) are not less favorable to the obligor
thereon or to Lenders than the Indebtedness being refinanced or extended, the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended and such Indebtedness otherwise
complies with Section 6.5; provided, such Indebtedness permitted under the
immediately preceding clause (i) or (ii) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing, including any debt service reserves required to
be established pursuant to the terms of such Indebtedness, so long as the
prospective debt service payments covered by such debt service reserve do not
exceed six months (provided that the principal amount of such Indebtedness shall
not include any principal constituting interest paid in kind or capitalized
interest) or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;

 

(i)                         Indebtedness of Borrower or its Subsidiaries with
respect to Capital Leases and purchase money Indebtedness in an aggregate amount
not to exceed $50,000,000 at any time outstanding; provided, that (i) such
Indebtedness is issued and any Liens securing such Indebtedness are created
within 270 days after the acquisition, construction, lease or improvement of the
asset financed, and (ii) any such Indebtedness shall be secured only by the
asset acquired, constructed, leased or improved in connection with the
incurrence of such Indebtedness or proceeds thereof and related property;

 

124

--------------------------------------------------------------------------------


 

(j)                        Permitted Seller Debt and other Indebtedness of
Borrower incurred to finance a Permitted Acquisition, in an aggregate principal
amount not to exceed $50,000,000 at any time outstanding;

 

(k)                     Indebtedness of a Person or Indebtedness attaching to
assets of a Person that, in either case, becomes a Subsidiary or Indebtedness
attaching to assets that are acquired by Borrower or any of its Subsidiaries,
provided that (x) such Indebtedness existed at the time such Person became a
Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, (y) such Indebtedness is not guaranteed in any
respect by Borrower or any Subsidiary (other than by any such person that so
becomes a Subsidiary) and (z) notwithstanding the existence of such
Indebtedness, the consummation of such Permitted Acquisition shall result in an
increase in the Interest Coverage Ratio for each four-Fiscal Quarter Period for
the remainder of the term of the Loans;

 

(l)                         actual or contingent reimbursement or similar
obligations, in an amount not to exceed $50,000,000, of any Subsidiary owing to
financial institutions which may arise or have arisen as a result of the
issuance of a letter of credit, bank guarantee or similar arrangement (including
letters of credit issued in connection with litigation);

 

(m)                 unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent they are permitted to remain unfunded
under applicable law;

 

(n)                     Indebtedness to current or former officers, managers,
consultants, directors and employees of the General Partner, Borrower or any
Guarantors (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) incurred in lieu of the payment
of cash consideration for the redemption of Equity Interests or securities
convertible into Equity Interests of Borrower or Parent of Borrower; provided
that payment of such Indebtedness is subordinated to the repayment of the
Obligations on terms and conditions acceptable to Administrative Agent; provided
that the aggregate principal amount of such Indebtedness does not exceed
$5,000,000 at any time outstanding (it being understood that the consideration
payable in respect of such Equity Interests or securities convertible into
Equity Interests may be calculated net of any applicable exercise price, taxes
or other amounts payable by the holder or beneficiary thereof in respect of such
Equity Interests or convertible securities);

 

(o)                     additional unsecured Indebtedness (and secured
Indebtedness issued pursuant to APLP Indenture) of Borrower and its Subsidiaries
in an aggregate amount not to exceed at any time outstanding $50,000,000, less
the principal amount of any Indebtedness issued after the Effective Date under
the APLP Indenture that is in excess of the amount of Indebtedness thereunder as
of the Effective Date;

 

(p)                     other than with respect to Letters of Credit issued
pursuant to this Agreement, letters of credit issued for the account of Borrower
or any of its Subsidiaries in an aggregate principal face amount not to exceed
$25,000,000 at any time outstanding;

 

(q)                     Indebtedness in respect of (i) Hedge Agreements entered
into in order to protect against fluctuations in interest rates or currency
exchange rates, and (ii) Commodity Hedge Agreements, in each case subject to
Section 6.18;

 

125

--------------------------------------------------------------------------------


 

(r)                        trade or other similar Indebtedness incurred in the
ordinary course of business (but not for borrowed money) (i) not more than 90
days past due; or (ii) being contested; and

 

(s)                       all premiums (if any), interest, fees, expenses,
charges and additional or contingent interest on obligations described in
paragraphs (a) through (r) above,

 

(t)                        prior to the Funding Date, the Existing Indebtedness
and the Existing Guarantees;

 

provided that after giving effect to the incurrence of such Indebtedness,
Borrower shall be in Pro Forma compliance with Section 6.7.

 

In addition, for purposes of determining compliance with any U.S.
Dollars-Denominated restriction on the incurrence of Indebtedness, the U.S.
Dollar-equivalent principal amount of Indebtedness denominated in foreign
currency will be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt.  Notwithstanding any
other provision of this Section 6.1, the maximum amount of Indebtedness that may
be incurred pursuant to this Section 6.1 shall not be deemed exceeded by
fluctuations in the exchange rate of currencies.

 

6.2.                            Liens.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind of Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired or licensed, or any income, profits or royalties therefrom, or file or
permit the filing of, or permit to remain in effect, any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income, profits or royalties under the UCC of any State, the PPSA of any
province or territory or under any similar recording or notice statute or under
any applicable intellectual property laws, rules or procedures, except:

 

(a)                     Liens in favor of Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document;

 

(b)                     Liens for Taxes or other governmental charges not at the
time delinquent or thereafter payable without penalty if obligations with
respect to such Taxes or other charges are being contested in good faith by
appropriate proceedings and adequate reserves therefor have been made in
accordance with GAAP;

 

(c)                      statutory Liens of landlords, lessors, banks (and
rights of set off), carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code or any Lien imposed pursuant to
applicable Canadian federal or provincial pension benefits standards
legislation), in each case incurred in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of five days) are being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

 

126

--------------------------------------------------------------------------------


 

(d)                     Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, statutory
obligations, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or the deferred purchase price or property or services or other Indebtedness),
so long as no foreclosure, sale or similar proceedings have been commenced with
respect to any portion of the Collateral on account thereof;

 

(e)                      easements, rights of way, restrictions (including
zoning restrictions), encroachments, protrusions and other defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of Borrower or any of
its Subsidiaries;

 

(f)                       any interest or title of a lessor or sublessor under
any lease of real estate permitted hereunder;

 

(g)                      Liens solely on any cash earnest money deposits made by
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(h)                     purported Liens evidenced by the filing of precautionary
UCC or PPSA financing statements relating solely to operating leases of personal
property entered into in the ordinary course of business or pursuant to the
consignment of goods;

 

(i)                         Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(j)                        any zoning or similar law or right reserved to or
vested in any governmental office or agency to control or regulate the use of
any real property;

 

(k)                     non-exclusive outbound licenses of patents, copyrights,
trademarks and other Intellectual Property rights granted by Borrower or any of
its Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Borrower or such Subsidiary;

 

(l)                         Liens described in Schedule 6.2, including the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
Indebtedness secured thereby (without increase in the amount thereof);

 

(m)                 the Schedule B exceptions set forth in each Title Policy;

 

(n)                     Liens securing Indebtedness permitted pursuant to
Section 6.1(i); provided, any such Lien shall encumber only the asset acquired
with the proceeds of such Indebtedness;

 

127

--------------------------------------------------------------------------------


 

(o)                     Liens on assets acquired, or on assets of a Person that
is acquired or merged with or into or consolidated with any Credit Party to the
extent permitted hereunder, provided that such Liens (i) shall be existing at
the time of such acquisition, (ii) do not extend to property not subject to such
Liens at the time of such acquisition (other than improvements thereon) and
(iii) are not created in anticipation or contemplation of such acquisition;

 

(p)                     Liens of landlords and mortgagees of landlords
(i) arising by statute or under any lease or related contractual obligation
entered into in the ordinary course of business, (ii) on fixtures and movable
tangible property located on the real property leased or subleased from such
landlord, (iii) for amounts not yet due or that are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and (iv) for which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;

 

(q)                     non-consensual statutory Liens and rights of setoff of
financial institutions over deposit accounts held at such financial institutions
to the extent such Liens or rights of setoff secure or allow setoff against
amounts owing for fees and expenses relating to the applicable deposit account;

 

(r)                        possessory Liens in favor of brokers and dealers
arising in connection with the acquisition or disposition of Investments;
provided that such Liens (i) attach only to such Investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing or otherwise;

 

(s)                       Liens not otherwise permitted by this Section 6.2 in
an aggregate amount not to exceed $10,000,000 at any time outstanding;

 

(t)                        Liens on the Collateral securing APLP Obligations
granted pursuant to the Collateral Documents, up to an aggregate principal
amount at any time outstanding not to exceed C$260,000,000;

 

(u)                     Liens on property rented to, or leased by, Borrower or
any of its Subsidiaries pursuant to a Sale and Leaseback Transaction; provided,
that (i) such Sale and Leaseback Transaction is permitted by Section 6.10;
(ii) such Liens do not encumber any other property of Borrower or its
Subsidiaries; and (iii) such Liens secure only the Attributable Indebtedness
incurred in connection with such Sale and Leaseback Transaction;

 

(v)                     Liens on Cash and Cash Equivalents arising in connection
with the cash collateralization of letters of credit in an amount not to exceed
110% of the aggregate face amount of the letters of credit permitted pursuant to
Section 6.1(l) or 6.1(p);

 

(w)                   Liens created in the ordinary course of business on
deposits to secure liability for premiums to insurance carriers or securing
insurance premium financing arrangements, arising in connection with conditional
sale, title retention, consignment or similar arrangements for the sale of goods
or securing letters of credit issued in the ordinary course of business;

 

128

--------------------------------------------------------------------------------


 

(x)                     Liens as contemplated under the Material Contracts that
are in existence as of the Effective Date or that arise after the Effective Date
with respect to power purchase agreements that replace such existing Material
Contracts, that expire in accordance with their terms or are terminated by the
counterparty thereunder; provided that such Liens may not, after the Effective
Date, extend to (i) any assets of any Credit Party not party to such existing
Material Contract or (ii) any additional property of the applicable Credit Party
party to such existing Material Contract (other than pursuant to
“after-acquired” property clauses included in such replacement power purchase
agreements);

 

(y)                     the replacement, extension or renewal of any Lien
permitted by this Section 6.2; provided that such Lien is on the same assets
originally subject thereto and arises out of the extension, renewal or
replacement of the Indebtedness secured thereby (without any increase in the
amount thereof except to the extent permitted herein);

 

(z)                      Liens encumbering (i) to the extent pledged to an
energy manager or fuel supplier, no more than 60 days of accounts receivable
(and accounts of any such energy manager or fuel supplier, as the case may be,
into which the proceeds of such accounts receivable are deposited) owed by PJM
or any other Person to Borrower for the purchase of electric energy and other
related products or services or (ii) margin, clearing, cash collateral or
similar accounts with or on behalf of brokers, credit clearing organizations,
independent system operators, regional transmission organizations, pipelines,
state agencies, federal agencies, futures contract brokers, exchanges related to
the trading of energy (including the Intercontinental Exchange), customers,
trading counterparties, or any other parties or issuers of surety bonds and any
proceeds thereof in an aggregate amount not to exceed $20,000,000 at any time;
and

 

(aa)              prior to the Funding Date, Liens as contemplated under the
Existing Guarantees;

 

provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Liens), including any statement or provision as to the
acceptability of any Liens (including Permitted Liens), shall in any way
constitute or be construed as to provide for a subordination of any rights of
the Agents, the Lenders, the L/C Issuers or other Secured Parties hereunder or
arising under any of the other Credit Documents in favor of such Liens.

 

6.3.                            No Further Negative Pledges.  No Credit Party
nor any of its Subsidiaries shall enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, to secure the Obligations, except with respect
to (a) specific property encumbered to secure payment of particular Indebtedness
or to be sold pursuant to an executed agreement with respect to a permitted
Asset Sale, (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business to the extent permitted hereunder (provided that such restrictions are
limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses, joint venture agreements or similar
agreements, as the case may be) and (c) restrictions identified on Schedule 6.3.

 

129

--------------------------------------------------------------------------------


 

6.4.                            Restricted Junior Payments.  No Credit Party
shall, nor shall it permit any of its Subsidiaries through any manner or means
or through any other Person to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except that:

 

(a)                     any Subsidiary of Borrower may declare and pay
dividends, make payments on any Intercompany Note, or make other distributions
ratably to its equity holders;

 

(b)                     so long as no Default or Event of Default shall have
occurred and be continuing or shall be caused thereby, Borrower may make
Restricted Junior Payments to Holdings (or a Parent of Holdings, as applicable)
in an aggregate amount not to exceed $5,000,000 in any Fiscal Year, to the
extent necessary to permit Holdings (or a Parent of Holdings, as applicable) to
pay general administrative costs and expenses, so long as Holdings applies the
amount of any such Restricted Junior Payment for such purpose;

 

(c)                      [reserved];

 

(d)                     Restricted Junior Payments made either (i) in exchange
for Equity Interests that are not Disqualified Equity Interests or (ii) through
the application of net proceeds of a substantially concurrent sale for cash of
Equity Interests that are not Disqualified Equity Interests; provided that
immediately prior to, and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

 

(e)                      Borrower may make the Dividend Payment;

 

(f)                       Borrower may make payments of scheduled interest,
principal and fees due and payable under the APLP Documents to the extent
permitted pursuant to the Depositary Agreement;

 

(g)                      the Preferred Equity Issuer may make Restricted Junior
Payments described in clause (i) of the definition thereof with respect to the
Preferred Equity to the extent permitted pursuant to the Depositary Agreement;
and

 

(h)                     Borrower may make Restricted Junior Payments described
in clause (i) of the definition thereof to Holdings to the extent permitted
pursuant to the Depositary Agreement.

 

6.5.                            Restrictions on Subsidiary Distributions.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer, lease or license
any of its property or assets to Borrower or any other Subsidiary of Borrower
other than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(i) that impose restrictions on the property so acquired, (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements

 

130

--------------------------------------------------------------------------------

 

and similar agreements entered into in the ordinary course of business,
(iii) that are or were created by virtue of any transfer of, agreement to
transfer or option or right with respect to any property, assets or Equity
Interests permitted under this Agreement, (iv) described on Schedule 6.5,
(v) arising under applicable law, (vi) in this Agreement and the other Credit
Documents or (vii) restricting distributions from any Subsidiary of Borrower to
the extent imposed in connection with a refinancing of Indebtedness of such
Subsidiary as otherwise permitted by this Agreement, provided that such
restrictions shall be no more restrictive than the then-current market standard
restrictions on distributions by similar entities engaged in similar types of
business imposed in connection with financing or refinancing Indebtedness
incurred for similar purposes and on substantially similar terms.

 

6.6.                            Investments.  No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:

 

(a)                     Investments in Cash and Cash Equivalents;

 

(b)                     (i) equity Investments owned as of the Effective Date in
any Subsidiary, (ii) equity Investments made after the Effective Date by
Borrower or any Guarantor in any wholly-owned Guarantor and (iii) equity
Investments made after the Effective Date by Borrower or any Guarantor in any
Subsidiary (other than the Greeley Subsidiary) other than any wholly-owned
Guarantor in an aggregate amount not to exceed $25,000,000;

 

(c)                      Investments (i) in any Securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors or pursuant to any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of such account debtors, (ii) deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of Borrower and its Subsidiaries and
(iii) securities of trade creditors or customers that are received in settlement
of bona fide disputes;

 

(d)                     intercompany loans to the extent permitted under
Section 6.1(b), guaranties to the extent permitted under Section 6.1(g) and
other Investments in Subsidiaries which are not wholly-owned Guarantors,
provided that such Investments (including through intercompany loans, guaranties
and any Permitted Acquisition) in Subsidiaries other than wholly-owned
Guarantors of Borrower shall not exceed $25,000,000 at any time outstanding;
provided further that with respect to any such Investments in excess of
$25,000,000 in Subsidiaries other than wholly-owned Guarantors of Borrower, such
Subsidiaries shall become Guarantors hereunder and Grantors under the U.S.
Pledge and Security Agreement or the Canadian Pledge and Security Agreement, as
applicable;

 

(e)                      Capital Expenditures;

 

(f)                       loans and advances to Directors, Officers and
employees of the General Partner, acting on behalf of Borrower, and of
Borrower’s Subsidiaries, made in the ordinary course of business in an aggregate
principal amount not to exceed the Dollar Equivalent of $5,000,000 at any time
outstanding to any Directors, Officers and employee or the Dollar Equivalent of
$5,000,000 at any time outstanding to all Directors, Officers and employees;

 

131

--------------------------------------------------------------------------------


 

(g)                      Permitted Acquisitions permitted pursuant to
Section 6.8;

 

(h)                     Investments described in Schedule 6.6;

 

(i)                         Subject to Section 6.18, Hedge Agreements which
constitute Investments;

 

(j)                        Investments of any Person that becomes a Subsidiary
on or after the date hereof; provided that (i) such Investments exist at the
time such Person is acquired, and (ii) such Investments are not made in
anticipation or contemplation of such Person becoming a Subsidiary;

 

(k)                     Investments made in the ordinary course of business
consisting of negotiable instruments held for collection in the ordinary course
of business and lease, utility and other similar deposits in the ordinary course
of business;

 

(l)                         additional Investments in an aggregate amount not to
exceed $10,000,000 during the term of this Agreement; and

 

(m)                 Investments the consideration for which consists of Equity
Interests (that are not Disqualified Equity Interests) of Holdings or Equity
Interests of any Parent of Holdings.

 

6.7.                            Financial Covenants.

 

(a)                     Borrower shall not permit the Leverage Ratio (measured
on a Pro Forma Basis) as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending March 31, 2014, to exceed the correlative ratio
indicated:

 

Fiscal Quarter

 

Leverage Ratio

March 31, 2014

 

5.50:1.00

June 30, 2014

 

5.50:1.00

September 30, 2014

 

5.25:1.00

December 31, 2014

 

5.25:1.00

March 31, 2015

 

5.25:1.00

June 30, 2015

 

5.25:1.00

September 30, 2015

 

5.25:1.00

December 31, 2015

 

5.25:1.00

March 31, 2016

 

4.75:1.00

June 30, 2016

 

4.75:1.00

September 30, 2016

 

4.75:1.00

December 31, 2016

 

4.75:1.00

March 31, 2017

 

4.75:1.00

June 30, 2017

 

4.75:1.00

September 30, 2017

 

4.75:1.00

December 31, 2017

 

4.75:1.00

March 31, 2018

 

4.25:1.00

June 30, 2018

 

4.25:1.00

 

132

--------------------------------------------------------------------------------


 

September 30, 2018

 

4.25:1.00

December 31, 2018

 

4.25:1.00

March 31, 2019

 

4.00:1.00

June 30, 2019

 

4.00:1.00

September 30, 2019

 

4.00:1.00

December 31, 2019

 

4.00:1.00

March 31, 2020

 

4.00:1.00

June 30, 2020

 

4.00:1.00

September 30, 2020

 

4.00:1.00

December 31, 2020

 

4.00:1.00

March 31, 2021

 

4.00:1.00

June 30, 2021

 

4.00:1.00

September 30, 2021

 

4.00:1.00

December 31, 2021

 

4.00:1.00

 

(b)                     Borrower shall not permit the Interest Coverage Ratio
(measured on a Pro Forma Basis) as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending March 31, 2014, to be less than the
correlative ratio indicated:

 

Fiscal Quarter

 

Interest Coverage Ratio

March 31, 2014

 

2.50:1.00

June 30, 2014

 

2.50:1.00

September 30, 2014

 

2.50:1.00

December 31, 2014

 

2.50:1.00

March 31, 2015

 

2.50:1.00

June 30, 2015

 

2.50:1.00

September 30, 2015

 

2.50:1.00

December 31, 2015

 

2.50:1.00

March 31, 2016

 

3.00:1.00

June 30, 2016

 

3.00:1.00

September 30, 2016

 

3.00:1.00

December 31, 2016

 

3.00:1.00

March 31, 2017

 

3.00:1.00

June 30, 2017

 

3.00:1.00

September 30, 2017

 

3.00:1.00

December 31, 2017

 

3.00:1.00

March 31, 2018

 

3.00:1.00

June 30, 2018

 

3.00:1.00

September 30, 2018

 

3.00:1.00

December 31, 2018

 

3.00:1.00

March 31, 2019

 

3.25:1.00

June 30, 2019

 

3.25:1.00

September 30, 2019

 

3.25:1.00

December 31, 2019

 

3.25:1.00

March 31, 2020

 

3.25:1.00

 

133

--------------------------------------------------------------------------------


 

June 30, 2020

 

3.25:1.00

September 30, 2020

 

3.25:1.00

December 31, 2020

 

3.25:1.00

March 31, 2021

 

3.25:1.00

June 30, 2021

 

3.25:1.00

September 30, 2021

 

3.25:1.00

December 31, 2021

 

3.25:1.00

 

6.8.                            Fundamental Changes; Disposition of Assets;
Acquisitions.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, (i) enter into any transaction of merger, amalgamation or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or (ii) convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or (iii) acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

 

(a)                     (i) any Subsidiary of Borrower or a Guarantor may be
merged or amalgamated with or into Borrower or any Guarantor, as the case may
be, or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to Borrower or any
Guarantor; provided, in the case of such a merger, Borrower, or such Guarantor,
as applicable, shall be the continuing or surviving Person and provided further
that no such merger or amalgamation shall be permitted if any Non-Recourse
Indebtedness of the entity merging with or into Borrower or such other Guarantor
shall become recourse to the assets of Borrower or such Guarantor and (ii) any
Subsidiary that is not a Guarantor (other than a Credit Party) may be merged or
amalgamated with or into any other Subsidiary that is not a Guarantor, as the
case may be, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Subsidiary that is not a Guarantor;

 

(b)                     sales or other dispositions of assets that do not
constitute Asset Sales;

 

(c)                      Asset Sales (other than (i) any Asset Sale pursuant to
an exercise of a purchase option by a counterparty to a power purchase
agreement, tolling agreement, capacity purchase agreement or equivalent
arrangement, as in effect on the Effective Date, to which Borrower or any
Subsidiary is a party on the Effective Date, and (ii) an Asset Sale with respect
to the assets of, or Borrower’s director or indirect Equity Interests in,
Manchief Power Company, LLC) for an aggregate consideration of less than
$250,000,000 in the aggregate since the Effective Date, provided that in no
event shall any Asset Sale by or of Curtis Palmer (including the sale of all or
any portion of Borrower’s direct or indirect Equity Interests in Curtis Palmer)
be permitted and provided further that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of

 

134

--------------------------------------------------------------------------------


 

directors of the General Partner, acting on behalf of Borrower (or similar
governing body)), (ii) no less than 75% thereof shall be paid in Cash or Cash
Equivalents, (iii) the Net Asset Sale Proceeds thereof, if any, shall be applied
as required by Section 2.14(a) and (iv) no Event of Default shall have occurred
and be continuing or would result therefrom;

 

(d)                     [reserved];

 

(e)                      Permitted Acquisitions, the Acquisition Consideration
for which constitutes (i) less than $150,000,000 in the aggregate in any Fiscal
Year, and (ii) less than $300,000,000 in the aggregate from the Effective Date
to the date of determination;

 

(f)                       Investments made in accordance with Section 6.6;

 

(g)                      Borrower and its Subsidiaries may lease or license real
or personal property (whether tangible or intangible) so long as (i) any such
lease or license does not create a Capital Lease except to the extent permitted
by Section 6.1(i) and (ii) any such license of Intellectual Property is granted
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of business of Borrower or such Subsidiary;

 

(h)                     Borrower and its Subsidiaries may sell or discount, in
each case without recourse and in the ordinary course of business, accounts
receivable or notes receivable arising in the ordinary course of business but
only in connection with the compromise or collection thereof;

 

(i)                         Borrower and its Subsidiaries may liquidate or
otherwise dispose of Cash Equivalents in the ordinary course of business;

 

(j)                        the abandonment or non-renewal by Borrower of its
Intellectual Property Assets which Borrower has reasonably determined will not
materially detract from the value of the business of Borrower and its
Subsidiaries, taken as a whole; and

 

(k)                     a Sale and Leaseback Transaction for which the aggregate
sale consideration is not in excess of $25,000,000.

 

6.9.                            Disposal of Subsidiary Interests.  Except in
connection with any sale of all of its interests in the Equity Interests of any
of its Subsidiaries in compliance with the provisions of Section 6.8 or any
Permitted Lien, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Equity Interests of any of its Subsidiaries, except
(i) subject to Section 6.6, to Borrower or any Subsidiary of Borrower or (ii) to
qualify directors if required by applicable law.

 

6.10.                     Sales and Lease Backs.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Credit Party or Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than
Borrower or any Guarantors), or (b) intends to use for substantially the same
purpose as any other property which has been or is to be sold or transferred by
such Credit Party or Subsidiary to any Person (other than Borrower or any of its
Subsidiaries) in connection with such lease (any such transaction, a “Sale and
Leaseback

 

135

--------------------------------------------------------------------------------


 

Transaction”) unless (i) the sale of such property is made for cash
consideration in an amount not less than the fair market value of such property,
(ii) the Sale and Leaseback Transaction is permitted by Section 6.8 and is
consummated within 180 days after the date on which such property is sold or
transferred, (iii) any Liens arising in connection with its use of the property
are permitted by Section 6.2(t) and (iv) the Sale and Leaseback Transaction
would be permitted under Section 6.1, assuming the Attributable Indebtedness
with respect to the Sale and Leaseback Transaction constituted Indebtedness
under Section 6.1.

 

6.11.                     Transactions with Shareholders and Affiliates.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Atlantic Power or Holdings on terms that are less
favorable to Borrower or such Subsidiary, as the case may be, than those that
might be obtained at the time from a Person who is not an Affiliate; provided,
the foregoing restriction shall not apply to (a) any transaction (x) between or
among Borrower and/or any Guarantors and (y) among Subsidiaries of Borrower that
are not Guarantors; (b) any indemnity provided to and any reasonable and
customary fees paid to members of (i) in the case of Borrower, the board of
directors (or similar governing body) of the General Partner, acting on behalf
of Borrower and (ii) in the case of any Subsidiary of Borrower, the board of
directors (or similar governing body) of such Subsidiary; (c) (i) compensation,
benefits and indemnification arrangements for officers and other employees of
Borrower and its Subsidiaries entered into in the ordinary course of business,
(ii) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans and the granting
and stockholder rights of registration rights approved by the General Partner’s
board of directors, acting on behalf of Borrower; and (iii) payments or loans
(or cancellation of loans) to officers, directors and employees that are
approved by a majority of the General Partner’s board of directors, acting on
behalf of Borrower, subject to the limitations set forth in Section 6.6;
(d) transactions described in Schedule 6.11 (as in effect on the Effective Date
without giving effect to any amendment thereto); (e)(i) any purchase by Holdings
of Equity Interests of Borrower or any contribution by Holdings to the equity
capital of Borrower and (ii) any acquisition of Equity Interests of Holdings and
any contribution by any equity holder of Holdings to the equity capital of
Holdings; (f) Restricted Junior Payments permitted by Section 6.4, Investments
permitted by Section 6.6, and Indebtedness (other than Indebtedness owned by the
Sponsor and its Affiliates) permitted by Section 6.1; and (g) the entering into
of any tax sharing agreement or similar arrangement consistent with
Section 6.4(b).

 

6.12.                     Conduct of Business.  From and after the Effective
Date, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
engage in any business other than the businesses engaged in by such Credit Party
or such Subsidiary on the Effective Date and incidental, ancillary,
complimentary or reasonably related businesses.

 

6.13.                     Amendments or Waivers of Organizational Documents. 
Except as set forth in Section 6.8, no Credit Party shall, nor shall it permit
any of its Subsidiaries to, agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any of its Organizational
Documents after the Effective Date in a manner materially adverse to the Lenders

 

136

--------------------------------------------------------------------------------


 

without in each case obtaining the prior written consent of Requisite Lenders to
such amendment, restatement, supplement or other modification or waiver.

 

6.14.                     Amendments or Waivers with respect to Certain
Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to enter into, amend or otherwise change the terms of the APLP
Documents, or make any payment consistent with an amendment thereof or change
thereto, other than as permitted under the APLP Documents as in effect on the
Effective Date.

 

6.15.                     Modification of Contractual Obligations.  Borrower
shall not, and shall not permit any of its Subsidiaries to, except as could not
reasonably be expected to have a Material Adverse Effect (after giving effect to
any replacement or substitute agreements entered into in accordance with the
terms of the Credit Documents), cancel or terminate (prior to its stated
termination) any Material Contract or consent to or accept any cancellation or
termination thereof, materially amend or otherwise materially modify any
Material Contract or give any consent, waiver or approval thereunder, waive any
default under or breach of any Material Contract, or agree in any manner to any
other amendment, modification or change of any material term or condition of any
Material Contract, except for, in each case, a modification, amendment or
consent that is required by applicable law; provided that (i) any extension of
the term of a Material Contract on substantially the same terms and conditions
then in effect (or on more favorable terms and conditions to Borrower or any
Subsidiary (when taken as a whole) or on best available market terms, as
determined by Borrower or such Subsidiary acting reasonably) shall be permitted
hereunder, and (ii) no such cancellation, termination, amendment, consent,
waiver approval or modification shall be a Default hereunder if Borrower or such
Subsidiary enters into a Replacement Material Contract within 60 days thereafter
and (iii) to the extent that Borrower or any Subsidiary had been party to a
Consent and Agreement with respect to any Material Contract being replaced,
Borrower or such Subsidiary, as applicable, shall use commercially reasonable
efforts to obtain and deliver a Consent and Agreement with respect to the
Replacement Material Contract, provided further that, for the purposes of this
Section 6.15, with respect to any such action in relation to a Material Contract
to which Curtis Palmer (or any of its Subsidiaries) is a party, “Material
Adverse Effect” shall mean a material adverse change in or effect on (i) the
general affairs, management, financial position, shareholders’ equity or results
of operation of Curtis Palmer and its Subsidiaries taken as a whole; (ii) the
ability of Curtis Palmer or any of its Subsidiaries to fully and timely perform
its Obligations (other than the APLP Obligations); (iii) the legality, validity,
binding effect or enforceability against Curtis Palmer or any of its
Subsidiaries of a Credit Document to which it is a party; or (iv) the rights,
remedies and benefits available to, or conferred upon, any Agent, any Lender,
any L/C Issuer or any Secured Party under any Credit Document.

 

6.16.                     Fiscal Year.  No Credit Parties shall, nor shall it
permit any of its Subsidiaries to change its Fiscal Year end from December 31st.

 

6.17.                     Maximum Capital Expenditures.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, make or incur Capital
Expenditures in an aggregate amount for Borrower and its Subsidiaries in excess
of $50,000,000 in any Fiscal Year. Notwithstanding the foregoing, any Subsidiary
that owns a Generation Facility may make any Capital Expenditures required by
applicable law, governmental rule or regulation in order to operate such
Generation Facility or

 

137

--------------------------------------------------------------------------------


 

any Contractual Obligation in existence on the Effective Date (without giving
effect to any amendment thereto) in order to comply with such Contractual
Obligation.

 

6.18.                     Speculative Transactions.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, engage in any transaction involving
commodity swaps, options or futures contracts or any similar transactions
(including take-or-pay contracts, long term fixed price off take contracts and
contracts for the sale of power on either a financial or physical basis) other
than (I) Hedge Agreements and (II) Commodity Hedge Agreements that (A) are
entered into in the ordinary course of business consistent with prudent business
practice and not for speculative purposes and (B) (x) are entered into with
Commodity Hedge Counterparties, or (y) comprise (i) a power purchase agreement,
tolling agreement or capacity purchase agreement to which Borrower or any
Subsidiary was a party on the Effective Date (as in effect on the Effective
Date), (ii) an arrangement for the purchase of natural gas with a term of less
than 180 days that has a contract value of not more than $15,000,000 or
(iii) listed on Schedule 6.18.

 

6.19.                     Canada Electricity Regulatory.  Each of Borrower and
each Subsidiary that directly owns or operates a Project located in (a) the
province of Ontario, shall hold at all times a generator license with the OEB
and registrations of the Project and Borrower and/or Subsidiary, as applicable,
with the IESO, that is in full force and effect and in good standing; and
(b) the province of British Columbia, shall not take any action that would cause
it to cease to be exempt, or omit to take any action necessary for it to
continue to be exempt, from regulation as a “public utility”, as defined in the
UCA, with respect to (x) its related Generation Facility, (y) the sale of
electricity and the performance by Borrower or such Subsidiary, as applicable,
of its obligations under the related power purchase agreement with BC Hydro,
and/or (z) the purchase of electricity and the performance by Borrower or such
Subsidiary, as applicable, of its obligations under the related energy purchase
agreement with Canadian Hydro Developers Inc. dated August 14, 2006 as amended.

 

6.20.                     Post-Effective Date Tax Restructuring. 
Notwithstanding anything in this Article 6 to the contrary, between the
Effective Date and the Funding Date, Borrower and its Subsidiaries shall be
permitted to take any action contemplated by the Post-Effective Date Tax
Restructuring, in accordance with the terms thereof.

 

6.21.                     Accounts.  No Credit Party shall open or have any
deposit or securities accounts other than the Accounts, the Local Operating
Accounts, accounts described in clauses (x) and (z) of the definition of
Permitted Liens and Section 6.1(e) and one deposit or control account from which
transfers may be made from the Distribution Account in accordance with the
Depositary Agreement.

 

6.22.                     Contingent Liabilities.  No Credit Party shall become
liable under any Contractual Obligation as a surety or accommodation endorser
for or upon the obligation of any other Person, except (a) indemnities provided
under the Material Contracts and under agreements for the sale of assets,
(b) ordinary course indemnities under Contractual Obligations that are not
Material Contracts (including any standard indemnities typically granted in
favor of any title insurer in the jurisdictions in which each Project is
located), (c) Permitted Debt and (d) the Frederickson Guarantee, in an aggregate
liability amount not to exceed $50,000,000, and each other obligation set forth
on Schedule 6.1.

 

138

--------------------------------------------------------------------------------


 

6.23.                     Defined Benefit Plans.  No Credit Party shall
(a) establish or commence contributing to or otherwise participate in any
Canadian Defined Benefit Plan, or (b) acquire an interest in any Person if such
Person sponsors, administers, participates in, or has any liability in respect
of, any plan which if sponsored, administered, or participated in by Borrower
would be considered a Canadian Defined Benefit Plan hereunder.

 

SECTION 7.                              GUARANTY

 

7.1.                            Guaranty of the Obligations.  Subject to the
provisions of Section 7.2, the Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Administrative Agent for the ratable
benefit of the Beneficiaries the due and punctual payment in full of all
Obligations, when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent
provision in any applicable jurisdiction) (each, a “Guaranteed Obligation” and,
collectively, the “Guaranteed Obligations”).

 

7.2.                            Contribution by Guarantors.  All Guarantors
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty.  Accordingly, in the event any payment or distribution is made on
any date by a Guarantor (a “Funding Guarantor”) under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in an amount sufficient to cause each Contributing
Guarantor’s Aggregate Payments to equal its Fair Share as of such date.  “Fair
Share” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Contributing Guarantor to (ii) the
aggregate of the Fair Share Contribution Amounts with respect to all
Contributing Guarantors multiplied by (b) the aggregate amount paid or
distributed on or before such date by all Funding Guarantors under this Guaranty
in respect of the obligations Guaranteed.  “Fair Share Contribution Amount”
means, with respect to a Contributing Guarantor as of any date of determination,
the maximum aggregate amount of the obligations of such Contributing Guarantor
under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Contributing Guarantor for purposes of
this Section 7.2, any assets or liabilities of such Contributing Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Contributing Guarantor.  “Aggregate
Payments” means, with respect to a Contributing Guarantor as of any date of
determination, an amount equal to (1) the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty (including in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor.  The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2

 

139

--------------------------------------------------------------------------------

 

shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

 

7.3.         Payment by Guarantors.  Subject to Section 7.2, the Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.  §
362(a) or any equivalent provision in any applicable jurisdiction), the
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower becoming the subject of a case under the Bankruptcy Code
or other similar legislation in any jurisdiction, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

7.4.         Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

 

(a)       this Guaranty is a guaranty of payment when due and not of
collectability.  Except in respect of Canadian Guarantors, this Guaranty is a
primary obligation of each Guarantor and not merely a contract of surety.  In
respect of Canadian Guarantors, this Guaranty is a contract of surety;

 

(b)       Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

 

(c)       the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor, whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

(d)       payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if Administrative Agent
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed

 

140

--------------------------------------------------------------------------------


 

Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)       any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) subject to the provisions of this Agreement and the other
Credit Documents, enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any other Credit Party or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or any
Hedge Agreements; and

 

(f)        this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or

 

141

--------------------------------------------------------------------------------


 

unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Hedge Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Atlantic Power, Holdings or any of their respective Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

7.5.         Waivers by Guarantors.  Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any Credit Party or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of Borrower or any other Guarantor from
any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

142

--------------------------------------------------------------------------------


 

7.6.         Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor hereby waives, any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary.  In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor.  If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

7.7.         Subordination of Other Obligations.  Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

 

7.8.         Continuing Guaranty.  This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled.  Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

 

143

--------------------------------------------------------------------------------


 

7.9.         Authority of Guarantors or Borrower.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

7.10.       Financial Condition of Borrower.  Any Credit Extension may be made
to Borrower or continued from time to time, and any Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrower at
the time of any such grant or continuation or at the time such Hedge Agreement
is entered into, as the case may be.  No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower.  Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

 

7.11.       Bankruptcy, Etc.

 

(a)       So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor.  The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

(b)       Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 

144

--------------------------------------------------------------------------------


 

(c)       In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

7.12.       Discharge of Guaranty Upon Sale of Guarantor.  If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, then the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.

 

7.13.       Keepwell.

 

(a)       Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section 7.13 shall remain
in full force and effect until the Guaranteed Obligations have been paid in full
and the Revolving Commitments shall have terminated and all Letters of Credit
shall have expired or have been cancelled or Cash Collateralized with at least
103% coverage.  Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 8.          EVENTS OF DEFAULT

 

8.1.         Events of Default.  If any one or more of the following conditions
or events shall occur:

 

(a)       Failure to Make Payments When Due.  Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) when due any amount payable to any L/C Issuer
in reimbursement of any drawing under a Letter of Credit or any Cash
Collateralization of a Letter of Credit or Swing Line Loan as required pursuant
to Section 2.3, Section 2.4, Section 2.14(e) or Section 2.22(d); or (iii) any
interest on any Loan or any fee or any other amount due hereunder within three
(3) days after the date due; or

 

(b)       Default in Other Agreements or Instruments.  (i) A failure of any
Credit Party or any of their respective Subsidiaries to pay when due any
principal of or interest on or any other amount, including any payment in
settlement, payable in respect of (A) the APLP

 

145

--------------------------------------------------------------------------------


 

Obligations or (B) one or more other items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount
(or Net Mark-to-Market Exposure, as applicable) in excess of $25,000,000 beyond
the grace period, if any, provided therefor; or (ii) a breach or default by any
Credit Party with respect to any other material term of one or more items of
such Indebtedness or any agreement relating thereto in the individual or
aggregate principal amounts (or Net Mark-to-Market Exposure, as applicable)
referred to in clause (i) above, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or

 

(c)       Breach of Certain Covenants.  Failure of any Credit Party to perform
or comply with any term or condition contained in Section 2.6, Sections 5.1(a),
5.1(b), 5.1(c), 5.1(d), 5.1(e) and 5.1(f), Section 5.2 or Section 6, and with
respect to Section 5.1(a), 5.1(b), 5.1(c), 5.1(d), and 5.1(f), such default
shall not have been remedied, cured or waived within ten (10) days after the
earlier of (i) an officer of such Credit Party becoming aware of such default or
(ii) receipt by Borrower of notice from Administrative Agent or any Lender of
such default; or

 

(d)       Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party, Holdings, the General Partner acting on behalf of Borrower or any
of such Credit Party’s Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made, unless, if such misstatement (and the effect
thereof) is capable of being cured, such Credit Party cures such misstatement
(and any effect thereof) within 30 days of becoming aware thereof (or if such
incorrect representation or warranty is not susceptible to cure within 30 days,
and such Credit Party is proceeding with diligence and in good faith to cure
such default, and such default is susceptible to cure, such 30 day period shall
be extended as may be necessary to cure such default, such extended period not
to exceed 60 days in the aggregate (inclusive of the original 30 day period));
or

 

(e)       Other Defaults Under Credit Documents.  Holdings or any Credit Party
shall default in the performance of or compliance with any term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and such default shall not have been
remedied, cured or waived within thirty (30) days after the earlier of (i) an
officer of such Credit Party becoming aware of such default or (ii) receipt by
Borrower of notice from Administrative Agent or any Lender of such default; or

 

(f)        Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower, any of its Subsidiaries or the General Partner in an involuntary case
or proceeding under any Debtor Relief Laws or under any other applicable
bankruptcy, insolvency or similar law, now or hereafter in effect in any
applicable jurisdiction, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable federal or state,
provincial or territorial law; or (ii) an involuntary case or proceeding shall
be commenced against Borrower, any of its Subsidiaries or the General Partner
under any Debtor Relief Laws or under any other applicable bankruptcy,

 

146

--------------------------------------------------------------------------------


 

insolvency or similar law, now or hereafter in effect in any applicable
jurisdiction; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Borrower, any of its
Subsidiaries or the General Partner, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Borrower, any
of its Subsidiaries or the General Partner for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower, any of its
Subsidiaries or the General Partner, and any such event described in this clause
(ii) shall continue for sixty days without having been dismissed, bonded or
discharged; or (iii) any analogous step or procedure is taken under the laws of
any jurisdiction in respect of Borrower, any of its Subsidiaries or the General
Partner; or

 

(g)       Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Borrower, any
of its Subsidiaries or the General Partner shall have an order for relief
entered with respect to it or shall commence a voluntary case or proceeding
under any Debtor Relief Laws or under any other applicable bankruptcy,
insolvency or similar law, now or hereafter in effect in any applicable
jurisdiction, or shall consent to the entry of an order for relief in an
involuntary case or proceeding, or to the conversion of an involuntary case to a
voluntary case or proceeding, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower, any of its
Subsidiaries or the General Partner shall make any assignment for the benefit of
creditors; or (ii) Borrower, any of its Subsidiaries or the General Partner
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or (iii) in the case of
Borrower or the General Partner, the board of directors (or similar governing
body) of the General Partner (or any committee thereof); or (iv) in the case of
any Subsidiary of Borrower, the board of directors (or similar governing body)
of such Subsidiary (or any committee thereof), in each case shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or (v) any analogous step or procedure
is taken under the laws of any jurisdiction in respect of Borrower, any of its
Subsidiaries or the General Partner; or

 

(h)       Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving (i) in excess of the Dollar Equivalent
of $25,000,000, or (ii) otherwise, that would have, in the aggregate, a Material
Adverse Effect and (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Borrower or any of its
Subsidiaries or any of their respective assets and shall remain unpaid,
undischarged, unvacated, unbonded or unstayed for a period of sixty days (or in
any event later than five days prior to the date of any proposed sale
thereunder); or

 

(i)        Dissolution.  Any order, judgment or decree shall be entered against
any Credit Party decreeing the dissolution or split up of such Credit Party and
such order shall remain undischarged or unstayed for a period in excess of
thirty days or any analogous step or procedure is taken under the laws of any
applicable jurisdiction; or

 

147

--------------------------------------------------------------------------------


 

(j)        Employee Benefit Plans.  There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in liability of Borrower or any of its Subsidiaries in an
amount in excess of $25,000,000; or

 

(k)       Change of Control.  Solely with respect to the Revolving Commitments,
a Change of Control shall occur; provided that a Change of Control shall not
constitute an Event of Default for purposes of the Term Loans, and the Term Loan
Lenders will not be permitted to exercise any remedies with respect to a Change
of Control until the date, if any, on which the Revolving Commitments have been
terminated and the Revolving Loans have been accelerated as a result of such
breach; or

 

(l)        Guaranties, Collateral Documents and other Credit Documents.  At any
time after the execution and delivery thereof, (i) the Guaranty or the Holdings
Guaranty for any reason, other than the satisfaction in full of all Obligations
(other than the APLP Obligations), shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void or any Guarantor shall repudiate its obligations thereunder; (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral or Guarantor in accordance with
the terms hereof or thereof or the satisfaction in full of the Obligations
(other than the APLP Obligations) in accordance with the terms hereof) or shall
be declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control; (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents; or (iv) the
Loans shall cease to constitute First Priority indebtedness; or

 

(m)      Regulatory Matters.  Except in connection with the exercise of any
remedy involving control or possessory rights, in each case, with respect to
Borrower, any Subsidiary or any Generation Facility, any Secured Party shall
become, solely by virtue of the execution, delivery or performance of the Credit
Documents, (i) a “public utility company”, a “holding company”, a “subsidiary
company”, an “associate company” or an “affiliate of a “holding company”, as
such terms are defined in PUHCA, (ii) subject to regulation under the FPA as a
“public utility” or an “electric utility” or (iii) subject to regulation under
any applicable law, rule or regulation, including under the UCA, as a “public
utility”, “public service company” or other similar terms under any applicable
law, rule or regulation.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of this Section 8.1, any reference in any such
clause to any Subsidiary shall be deemed to exclude any Immaterial Subsidiary;
provided, however, that all Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Subsidiary, for purposes of determining whether the condition
specified above is satisfied.

 

148

--------------------------------------------------------------------------------


 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of Requisite
Lenders, upon notice to Borrower by Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of each L/C Issuer to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest and premium, if any, on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit) and (III) all other Obligations
(other than obligations in respect of any Hedge Agreement (except to the extent
elected to be accelerated by any Lender Counterparty) and the APLP Obligations);
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.3(c)(i) or Section 2.4(c)(ii); (C) Administrative Agent may
cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents; (D) Administrative Agent shall direct
Borrower to pay (and Borrower hereby agrees upon receipt of such notice, or upon
the occurrence of any Event of Default specified in Sections 8.1(f) and (g) to
pay) to Cash Collateralize the L/C Obligations (in an amount equal to 103% of
the amount of the Outstanding Amount of L/C Obligations thereof); and (E) the
interests in Loans denominated in Canadian Dollars to be received by any Lender
shall automatically and with no further action required, be converted into the
Dollar Equivalent amount thereof and thereafter, all amounts accruing and owing
to such Lender in respect of such Obligations shall accrue and be payable in
Dollars.

 

8.2.         Right to Cure.  Notwithstanding anything to the contrary contained
in Section 8.1, for purposes of calculating the Leverage Ratio or the Interest
Coverage Ratio and of determining whether an Event of Default has occurred under
Section 6.7, any equity contribution (in the form of common equity or other
equity that is not Disqualified Equity Interests and reasonably acceptable to
Administrative Agent) made to Borrower after the last day of any Fiscal Quarter
and on or prior to the day that is 10 days after the day on which financial
statements are required to be delivered for that Fiscal Quarter will, at the
request of Borrower, be included in the calculation of Adjusted EBITDA solely
for the purposes of calculating the Leverage Ratio or the Interest Coverage
Ratio on a Pro Forma Basis at the end of such Fiscal Quarter and any subsequent
period that includes such Fiscal Quarter (any such equity contribution, a
“Specified Equity Contribution”); provided that (a) Borrower shall not be
permitted to so request that a Specified Equity Contribution be included in the
calculation of Adjusted EBITDA with respect to any Fiscal Quarter unless, after
giving effect to such requested Specified Equity Contribution, (x) no more than
two Specified Equity Contributions may be made within any Relevant Four Fiscal
Quarter Period and (y) there have been no more than four Specified Equity
Contribution made in the aggregate, (b) the amount of any Specified Equity
Contribution and the use of proceeds therefrom will be no greater than the
amount required to cause the Leverage Ratio and Interest Coverage Ratio on a Pro
Forma Basis of Borrower to be in compliance with Section 6.7, (c) all Specified
Equity Contributions and the use of proceeds therefrom will be disregarded for
all other purposes under the Credit Documents (including calculating Adjusted
EBITDA for purposes of determining basket levels, Applicable Margin and other
items governed by reference

 

149

--------------------------------------------------------------------------------

 

to Adjusted EBITDA, and for purposes of the Restricted Junior Payments permitted
by Section 6.4) and (d) the proceeds of all Specified Equity Contributions shall
be applied to prepay the Term Loans and shall not be used to make Restricted
Junior Payments or for any other purpose.  To the extent that the proceeds of
the Specified Equity Contribution are used to repay Indebtedness, such
Indebtedness shall not be deemed to have been repaid for purposes of calculating
the Leverage Ratio and Interest Coverage Ratio on a Pro Forma Basis set forth in
Section 6.7 for the Relevant Four Fiscal Quarter Period. For purposes of this
paragraph, the term “Relevant Four Fiscal Quarter Period” means, with respect to
any requested Specified Equity Contribution, the four consecutive Fiscal Quarter
period ending on (and including) the Fiscal Quarter in which Adjusted EBITDA
will be increased as a result of such Specified Equity Contribution.

 

SECTION 9.          AGENTS

 

9.1.         Appointment of Agents.  Goldman Sachs and Merrill Lynch are hereby
appointed Syndication Agents hereunder, and each Lender hereby authorizes
Goldman Sachs and Merrill Lynch to act as Syndication Agents in accordance with
the terms hereof and the other Credit Documents.  Goldman Sachs and Merrill
Lynch are hereby appointed Bookrunners hereunder, and each Lender hereby
authorizes Goldman Sachs and Merrill Lynch to act as Bookrunners in accordance
with the terms hereof and the other Credit Documents.  Goldman Sachs is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and each Lender and L/C Issuer hereby authorizes Goldman
Sachs to act as Administrative Agent and Collateral Agent in accordance with the
terms hereof and the other Credit Documents.  UB and Royal Bank are hereby
appointed Revolver Co-Documentation Agents hereunder, and each Lender hereby
authorizes UB and Royal Bank to act as Revolver Co-Documentation Agents in
accordance with the terms hereof and the other Credit Documents.  Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable.  The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Borrower or any of its Subsidiaries.  Each of the Syndication
Agents and Revolver Co-Documentation Agents, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates.  Notwithstanding anything to the contrary herein, neither
Goldman Sachs nor Merrill Lynch in their capacity as Arrangers, Syndication
Agents or Bookrunners, nor UB and Royal Bank, in their capacity as Revolver
Co-Documentation Agents, Revolver Joint Lead Arrangers or Revolver Joint
Bookrunners, shall have any duties, responsibilities or obligations under this
Agreement or any other Credit Document nor any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Syndication Agents, the Revolver Co-Documentation Agents,
Bookrunners, Arrangers, Revolver Joint Lead Arrangers or Revolver Joint
Bookrunners in such capacity, but each Syndication Agent, Revolver
Co-Documentation Agent, Bookrunner, Arranger, Revolver Joint Lead Arranger and
Revolver Joint Bookrunner, in such capacity, shall be entitled to all benefits
of this Section 9.  Each of the Syndication Agents, Revolver Co-Documentation
Agents, Bookrunners, Arrangers, Revolver Joint Lead Arrangers and Revolver Joint
Bookrunners and any Agent

 

150

--------------------------------------------------------------------------------


 

described in clause (j) of the definition thereof appointed to serve in a
similar capacity may resign from such role at any time, with immediate effect,
by giving prior written notice thereof to Administrative Agent and Borrower.

 

9.2.         Powers and Duties.  Each Lender irrevocably authorizes each Agent
(i) to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto and (ii) to enter into any and all of the Collateral Documents together
with such other documents as shall be necessary to give effect to the Collateral
contemplated by the Collateral Documents, on its behalf.  For the avoidance of
doubt, each Lender agrees to be bound by the terms of the Collateral Trust
Agreement to the same extent as if it were a party thereto.  Each Agent shall
have only those duties and responsibilities that are expressly specified herein
and the other Credit Documents. Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.  No
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender or any other Person; and nothing
herein or any of the other Credit Documents, expressed or implied, is intended
to or shall be so construed as to impose upon any Agent any obligations in
respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.

 

9.3.         General Immunity.

 

(a)       No Responsibility for Certain Matters.  No Agent shall be responsible
to any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing. 
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or L/C Obligations or the component amounts thereof.

 

(b)       Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions

 

151

--------------------------------------------------------------------------------


 

in respect thereof from Requisite Lenders (or such other Lenders as may be
required to give such instructions under Section 10.5) or, in the case of
Collateral Agent, in accordance with the applicable Collateral Documents, and
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be) or, in the case of Collateral Agent, in accordance with the
applicable Collateral Documents, such Agent shall be entitled to act or (where
so instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law.  Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5). 
Without limiting the generality of the foregoing, no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Credit Document or applicable
law; and no Agent shall, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and no Agent shall be liable for
the failure to disclose, any information relating to any Credit Party or any of
its Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.  Each Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to such Agent by Borrower or a Lender.

 

(c)       Delegation of Duties.  Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates.  The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein. 
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory

 

152

--------------------------------------------------------------------------------


 

rights and rights to indemnification) shall not be modified or amended without
the consent of such sub-agent, and (iii) such sub-agent shall only have
obligations to Administrative Agent and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

9.4.         Agents Entitled to Act as Lender.  The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity.  Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with Atlantic Power, Holdings or any of their
respective Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

 

9.5.         Lenders’ Representations, Warranties and Acknowledgment.

 

(a)       Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower,
its Subsidiaries and each other Guarantor in connection with Credit Extensions
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Borrower, its Subsidiaries and each other Guarantor.  No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

(b)       Each Lender, by delivering its signature page to this Agreement or, an
Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
Funding Date shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Funding Date or as of the date of funding of such Loans.

 

(c)       Notwithstanding anything herein to the contrary, each Lender
acknowledges that the lien and security interest granted to Collateral Agent,
pursuant to the U.S. Pledge and Security Agreement, the Canadian Pledge and
Security Agreement or other applicable Collateral Document and the exercise of
any right or remedy by Collateral Agent thereunder are subject to the provisions
of the Collateral Trust Agreement and that in the event of any conflict between
the terms of the Collateral Trust Agreement and such other Collateral Document,
the terms of the Collateral Trust Agreement shall govern and control.

 

153

--------------------------------------------------------------------------------


 

9.6.         Right to Indemnity.  Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or Letters of Credit or
otherwise in its capacity as such Agent in any way relating to or arising out of
this Agreement or the other Credit Documents or Letters of Credit; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided further, this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.

 

9.7.         Successor Administrative Agent and Collateral Agent.

 

(a)       Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders, L/C Issuers, and Borrower and
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Administrative Agent and signed by Requisite Lenders.  Administrative Agent
shall have the right to appoint a financial institution to act as Administrative
Agent and/or Collateral Agent hereunder, subject to the reasonable satisfaction
of Borrower and the Requisite Lenders, and Administrative Agent’s resignation
shall become effective on the earliest of (i) 30 days after delivery of the
notice of resignation (regardless of whether a successor has been appointed or
not), (ii) the acceptance of such successor Administrative Agent by Borrower and
the Requisite Lenders or (iii) such other date, if any, agreed to by the
Requisite Lenders.  Upon any such notice of resignation or any such removal, if
a successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent (with
Borrower consent so long as no Default or Event of Default.)  If neither
Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders or L/C Issuers under any of the Credit Documents shall continue
to be held by the retiring Collateral Agent as nominee until such time as a
successor Collateral Agent is appointed.  Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, that
successor

 

154

--------------------------------------------------------------------------------


 

Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder.  Except as provided above,
any resignation or removal of Goldman Sachs or its successor as Administrative
Agent pursuant to this Section 9.7 shall also constitute the resignation or
removal of Goldman Sachs or its successor as Collateral Agent.  After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.  Any successor Administrative Agent appointed
pursuant to this Section 9.7 shall, upon its acceptance of such appointment,
become the successor Collateral Agent for all purposes hereunder.

 

(b)       In addition to the foregoing, Collateral Agent may resign at any time
by giving prior written notice thereof to Lenders, L/C Issuers and the Grantors,
and Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by Requisite Lenders.  Administrative Agent shall have
the right to appoint a financial institution as Collateral Agent hereunder,
subject to the reasonable satisfaction of Borrower and the Requisite Lenders and
Collateral Agent’s resignation shall become effective on the earliest of (i) 30
days after delivery of the notice of resignation, (ii) the acceptance of such
successor Collateral Agent by Borrower and the Requisite Lenders or (iii) such
other date, if any, agreed to by the Requisite Lenders.  Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Administrative Agent, to appoint a successor
Collateral Agent.  Until a successor Collateral Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders or L/C Issuers under any of the Credit
Documents shall continue to be held by the retiring Collateral Agent as nominee
until such time as a successor Collateral Agent is appointed.  Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the

 

155

--------------------------------------------------------------------------------


 

Collateral Documents.  After any retiring or removed Collateral Agent’s
resignation or removal hereunder as Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was Collateral Agent hereunder.

 

(c)       Any resignation or removal of Goldman Sachs or its successor as
Administrative Agent pursuant to this Section 9.7 shall also constitute the
resignation or removal of Goldman Sachs or its successor as Swing Line Lender,
and any successor Administrative Agent appointed pursuant to this Section 9.7
shall, upon its acceptance of such appointment, become the successor Swing Line
Lender for all purposes hereunder.  In such event (a) Borrower shall prepay all
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (b) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to Borrower for cancellation, and (c) Borrower
shall issue, if so requested by successor Administrative Agent and Swing Line
Lender, a new Swing Line Note to the successor Administrative Agent and Swing
Line Lender, in the principal amount of the Swing Line Sublimit then in effect
and with other appropriate insertions.

 

9.8.         Collateral Documents and Guaranty.

 

(a)       Agents under Collateral Documents and Guaranty.  Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, (i) to be the
agent for and representative of the Secured Parties with respect to the
Guaranty, the Collateral and the Collateral Documents and (ii) to enter into the
Collateral Trust Agreement and acknowledge its consent, as may be necessary
under each applicable foreign jurisdiction, to the granting of the First
Priority Lien pursuant to each of the Collateral Documents; provided that
neither Administrative Agent nor Collateral Agent shall owe any fiduciary duty,
duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any Hedge Agreement. 
Subject to Section 10.5, without further written consent or authorization from
any Secured Party, Administrative Agent or Collateral Agent, as applicable, may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

 

(b)       Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the
Credit Documents may be exercised solely by Administrative Agent or Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Collateral Documents

 

156

--------------------------------------------------------------------------------


 

may be exercised solely by Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to section 363(k), section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), Collateral Agent (or any Lender, except with
respect to a “credit bid” pursuant to section 363(k), section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and Collateral Agent, as agent for and representative of Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from Requisite Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any
collateral payable by Collateral Agent at such sale or other disposition.

 

(c)       Rights under Hedge Agreements.  No Hedge Agreement will create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement, Section 9.2 of the U.S. Pledge
and Security Agreement, Section 5.5 of the Holdings Pledge Agreement and
Section 6.3 of the Canadian Pledge and Security Agreement.  By accepting the
benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed Collateral Agent as its agent and agreed to be bound by the Credit
Documents as a Secured Party, subject to the limitations set forth in this
clause (c).

 

(d)       Release of Collateral and Guarantees, Termination of Credit
Documents.  Notwithstanding anything to the contrary contained herein or any
other Credit Document, upon the occurrence of the Discharge of Obligations, upon
request of Borrower, Administrative Agent shall take such actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations provided for in any Credit Document, whether or not on the
date of such release there may be outstanding APLP Obligations.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations (other than the APLP Obligations)
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

(e)       Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Collateral Agent’s Lien thereon, or any certificate prepared by
any Credit Party or the General Partner acting on behalf of Borrower in
connection therewith, nor shall Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

9.9.         Withholding Taxes.  To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to

 

157

--------------------------------------------------------------------------------


 

any applicable withholding Tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.  A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error.  Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this Section 9.9.

 

9.10.       Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Loan or Obligation under a Letter of Credit shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)       to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(b)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, L/C Issuers and
Administrative Agent, including any claim for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its respective
agents and counsel and all other amounts due Administrative Agent under Sections
2.3, 2.11, 10.2 and 10.3 allowed in such judicial proceeding; and

 

(c)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and L/C Issuers to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.3, 2.11, 10.2 and 10.3.  To
the extent that the payment of any such

 

158

--------------------------------------------------------------------------------


 

compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.3, 2.11, 10.2 and 10.3 hereof out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders or L/C Issuers may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

SECTION 10.        MISCELLANEOUS.

 

10.1.       Notices.

 

(a)       Notices Generally.  Any notice or other communication herein required
or permitted to be given to a Credit Party, Syndication Agents, Collateral
Agent, Administrative Agent, Swing Line Lender, each L/C Issuer or Revolver
Co-Documentation Agents, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Except as otherwise set forth in
Section 3.3(b) or paragraph (b) below, each notice hereunder shall be in writing
and may be personally served or sent by facsimile (except for any notices sent
to Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed; provided, no notice to any Agent shall be effective until
received by such Agent; provided further, any such notice or other communication
shall at the request of Administrative Agent be provided to any sub-agent
appointed pursuant to Section 9.3(c) hereto as designated by Administrative
Agent from time to time.

 

(b)       Electronic Communications.

 

(i)            Notices and other communications to any Agent, Lenders, Swing
Line Lender and each L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to (x) notices to any Agent, any
Lender, Swing Line Lender or any L/C Issuer pursuant to Section 2 if such Person
has notified Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication or (y) the issuance of any Letter
of Credit by Goldman Sachs Bank USA or Bank of America.  Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless Administrative Agent
otherwise

 

159

--------------------------------------------------------------------------------

 

prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(ii)           Each Credit Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(iii)          The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

 

(iv)          Each Credit Party, each Lender, each L/C Issuer and each Agent
agrees that Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with
Administrative Agent’s customary document retention procedures and policies.

 

(v)           Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.

 

(c)       Private Side Information Contacts.  Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Affiliates or their respective
Securities for purposes of United States federal or state securities laws.  In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender

 

160

--------------------------------------------------------------------------------


 

acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither any Credit Party nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

 

10.2.       Expenses.  Whether or not the transactions contemplated hereby shall
be consummated, Borrower agrees to pay promptly (a) all the costs of furnishing
all opinions by counsel for Borrower and the other Credit Parties required to be
delivered by this Agreement; (b) the actual, reasonable and documented fees and
expenses of advisors to the Agents (including legal fees, expenses and
disbursements of Latham & Watkins LLP, one local counsel to Agents in each
jurisdiction in which security over property of Borrower and its Subsidiaries
has or will be granted in connection with the Transactions and, to the extent
deemed necessary by the Agents, one Canadian law firm to advise on Canadian
energy regulatory matters; provided that in the event of an actual or potential
conflict of interest, the affected Agents shall be entitled to reimbursement of
the actual, reasonable and documented fees, expenses and disbursements of one
additional counsel) in connection with the negotiation, preparation, execution
and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
Borrower; (c) all the actual, reasonable and documented out-of-pocket costs and
reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees or title insurance premiums; (d) all the actual,
reasonable documented out-of-pocket costs and reasonable fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers reasonably
engaged by Administrative Agent; (e) all the actual, reasonable and documented
out-of-pocket costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (f) all other actual,
reasonable and documented out-of-pocket costs and expenses incurred by each
Agent in connection with the syndication of the Loans and Commitments and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto; and (g) after the occurrence and during
the continuance of a Default or an Event of Default, all actual, documented and
reasonable out-of-pocket costs and expenses, including the reasonable fees and
out-of-pocket expenses of one U.S. counsel, one Canadian counsel and, to the
extent applicable, any other local counsel reasonably necessary, incurred by any
Agent, any L/C Issuer and Lenders in enforcing any Obligations of or in
collecting any payments due from Borrower or any of its Subsidiaries hereunder
or under the other Credit Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work out” or pursuant to any
insolvency or bankruptcy cases or proceedings.  This Section 10.2 shall not
apply with respect to Taxes that are imposed with respect to payments to or for
the account of any Agent or any Lender under any Credit Document which are
covered by Section 2.20 or that are specifically excluded from the scope of
Section 2.20.

 

161

--------------------------------------------------------------------------------


 

10.3.       Indemnity.

 

(a)       In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent, each L/C Issuer and Lender and
each of their and their Affiliates’ respective officers, partners, members,
directors, trustees, advisors, employees, attorneys, agents, sub-agents,
affiliates and controlling persons (each, an “Indemnitee”), from and against any
and all Indemnified Liabilities; provided, no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct, or material breach of its express obligations
hereunder, of such Indemnitee as determined by a final, non-appealable judgment
of a court of competent jurisdiction.  To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.  If for any reason the foregoing indemnification is unavailable to any
Indemnitee, or insufficient to hold it harmless, then Borrower will contribute
to the amount paid or payable by such Indemnitee, as applicable, as a result of
such Indemnified Liability in such proportion as is appropriate to reflect the
relative economic interests of (i) the Credit Parties and their respective
Affiliates, shareholders, partners, members or other equity holders on the one
hand and (ii) such Indemnitee on the other hand with respect to the
Transactions, as well as the relative fault of (x) the Credit Parties and their
respective Affiliates, shareholders, partners, members or other equity holders
and (y) such Indemnitee with respect to such Indemnified Liability.  The
reimbursement, indemnity and contribution obligations of the Credit Parties
under this Section 10.3 will be in addition to any liability which the Credit
Parties may otherwise have, and will be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Credit
Parties, the Indemnitees, any such Affiliate and any such Person. 
Notwithstanding the foregoing, no Credit Party shall be required to indemnify
any indemnified party for losses, claims, damages or liabilities arising solely
out of disputes as between the indemnified parties that are not based on any act
or omission of the Credit Parties or any of their respective subsidiaries or
affiliates, excluding any disputes against any Arranger, Collateral Agent or
Administrative Agent or any similar role under this Agreement, acting in such
capacity.

 

(b)       To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
L/C Issuer, each Agent and their respective Affiliates, officers, partners,
members, directors, trustees, advisors employees, attorneys, agents, sub-agents
or controlling persons, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or Letter
of Credit or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. Other than
with respect the obligations of each Credit Party pursuant to Section 10.3(a),
to the extent permitted by applicable law, no Lender, L/C

 

162

--------------------------------------------------------------------------------


 

Issuer or Agent shall assert, and each Lender, L/C Issuer and Agent hereby
waives, any claim against each Credit Party and their respective Affiliates,
officers, partners, members, directors, trustees, advisors employees, attorneys,
agents, sub-agents or controlling persons, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and no Lender, L/C Issuer
and Agent hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

(c)       Each Credit Party also agrees that no Lender, Agent, L/C Issuer nor
their respective Affiliates, officers, partners, members, directors, trustees,
advisors, employees, controlling persons, attorneys, agents or sub-agents will
have any liability, based on its or their exclusive or contributory negligence
or otherwise, to any Credit Party (or their respective Affiliates) or any person
asserting claims on behalf of or in right of any Credit Party (or their
respective Affiliates) or any other person in connection with or as a result of
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, in each case, except in the case of any Credit Party to
the extent that any losses, claims, damages, liabilities or expenses incurred by
such Credit Party or its affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of, or material breach of its express obligations under the Credit
Documents by, such Lender, L/C Issuer, Agent or their respective Affiliates,
officers, partners, members, directors, trustees, advisors, employees,
controlling persons, attorneys, agents or sub-agents in performing its
obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein;
provided, however, that in no event will such Lender, L/C Issuer, Agent, or
their respective Affiliates, officers, partners, members, directors, trustees,
advisors, employees, controlling persons, attorneys, agents or sub-agents have
any liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, L/C Issuer’s, Agent’s or their
respective Affiliates’, officers’, partners’, members’, directors’, trustees’,
advisors’, employees’, controlling persons’, attorneys’, agents’ or sub-agents’
activities related to this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein. 
Notwithstanding the foregoing, the Credit Parties shall not be required to
indemnify any Indemnitee for any Indemnified Liabilities arising solely out of
disputes as between the Indemnitees that are not based on any act or omission of
the Credit Parties or any of their respective Subsidiaries or Affiliates,
excluding any disputes against Administrative Agent acting in such capacity.

 

(d)       Promptly after receipt by any Lender, L/C Issuer or Agent of notice of
its involvement in any action, proceeding or investigation, such Lender, L/C
Issuer or Agent will, if a claim for indemnification in respect thereof is to be
made against the Credit Parties under

 

163

--------------------------------------------------------------------------------


 

this Section 10.3, notify Borrower in writing of such involvement.  Failure by
any Lender, L/C Issuer or Agent to so notify Borrower will not relieve the
Credit Parties from the obligation to indemnify the Indemnitees under this
Section 10.3 except to the extent that the Credit Parties suffer actual
prejudice as a result of such failure, and will not relieve the Credit Parties
from their obligation to provide reimbursement and contribution to such Lenders,
L/C Issuers or Agents.

 

This Section 10.3 shall not apply with respect to Taxes that are imposed with
respect to payments to or for the account of any Agent or any Lender under any
Credit Document which are covered by Section 2.20 or that are specifically
excluded from the scope of Section 2.20.

 

10.4.       Set Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and each L/C Issuer is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender or such L/C Issuer to or for the credit or the
account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender or such L/C Issuer hereunder, the
Letters of Credit and participations therein and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto, the Letters of Credit and participations therein or with any
other Credit Document, irrespective of whether or not (a) such Lender or such
L/C Issuer shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.17 and 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent, L/C Issuers and
the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section 10.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, L/C Issuer or their respective Affiliates
may have.

 

10.5.       Amendments and Waivers.

 

(a)       Requisite Lenders’ Consent.  Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Credit Document (i) to cure any ambiguity, omission,

 

164

--------------------------------------------------------------------------------


 

defect or inconsistency (as reasonably determined by Administrative Agent), so
long as such amendment, modification or supplement does not adversely affect the
rights of any Lender (or any L/C Issuer if applicable) or the Lenders shall have
received at least five Business Days’ prior written notice thereof and
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Requisite Lenders
stating that the Requisite Lenders object to such amendment, (ii) to enter into
additional or supplemental Collateral Documents, or (iii) to release Collateral
or Guarantors in accordance with Section 6.8 of this Agreement and the
Collateral Documents.

 

(b)       Affected Lenders’ Consent.  No amendment, modification, termination,
or consent shall be effective if the effect thereof would:

 

(i)            extend the scheduled final maturity date of any Loan or Note
without the written consent of the Lender holding such Loan or Note; provided,
no amendment, modification or waiver of any condition precedent, covenant,
Default or Event of Default shall constitute an extension of a final maturity
date;

 

(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment or mandatory prepayment, which shall be governed by Section 10.5(a))
of any Loan pursuant to Section 2.12 without the written consent of the Lender
holding such Loan;

 

(iii)          extend the Letter of Credit Expiration Date beyond the Revolving
Commitment Termination Date or increase or decrease the Letter of Credit
Sublimit (other than in connection with a permanent reduction of Revolving
Commitments) without the written consent of each L/C Issuer;

 

(iv)          reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.10), any premium or any fee payable to a Lender under this Agreement
without the written consent of the Lender to which such interest, premium or fee
is payable hereunder;

 

(v)           extend the time for payment of any amortization, interest, fees or
premium payable to a Lender under this Agreement without the written consent of
the Lender to which such amortization, interest, fee or premium is payable (it
being understood that the waiver of any mandatory prepayment shall not
constitute an extension of any time for payment of interest or fees unless
expressly agreed in such waiver);

 

(vi)          reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit without the written consent of
such Lender or the applicable L/C Issuer to which such reimbursement obligation
is payable;

 

(vii)         amend, modify, terminate or waive any provision of this
Section 10.5(b), Section 10.5(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required, without the
written consent of all Lenders;

 

(viii)        amend the definition of “Requisite Lenders” or “Pro Rata Share”
without the written consent of all Lenders; provided, with the consent of

 

165

--------------------------------------------------------------------------------


 

Requisite Lenders, additional extensions of credit pursuant hereto may be
included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Term Loan Commitments, the Term Loans, the
Revolving Commitments and the Revolving Loans are included on the Effective
Date;

 

(ix)          release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by Collateral Agent at the direction of the Requisite Lenders
pursuant to section 363(k), section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release), without the written consent of all Lenders; or

 

(x)           consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document, without the written
consent of all Lenders, except with respect to any such assignment or transfer
resulting from any transaction permitted pursuant to Section 6.8(a);

 

provided that, (w) for the avoidance of doubt, all Lenders shall be deemed
directly affected thereby with respect to any amendment described in clauses
(vii), (viii) and (ix) and (x) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (y) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; and
(z) any amendment, waiver or consent of this Agreement that by its terms affects
the rights or duties under this Agreement of the Revolving Lenders and/or the
L/C Issuers (but not the Term Loan Lenders) or the Term Loan Lenders (but not
the Revolving Lenders or the L/C Issuers) may be effected by a written
instrument executed by Borrower and by or on behalf of the requisite percentage
in interest of the affected class of Lenders, as applicable, that would be
required to consent thereto under the foregoing provisions of this Section 10.5
if such class of Lenders were the only class of Lenders hereunder at the time.

 

(c)       Other Consents.  No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(i)            increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender or Letter of Credit
Issuance Commitment of any L/C Issuer over the amount thereof in effect without
the consent of such L/C Issuer; provided, no amendment, modification or waiver
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Revolving Commitment of any Lender or Letter of
Credit Issuance Commitment of any L/C Issuer, as applicable;

 

166

--------------------------------------------------------------------------------


 

(ii)           amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;

 

(iii)          alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50% of the aggregate Term Loan Exposure of all Lenders or
Revolving Exposure of all Lenders, as applicable, of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided,
Requisite Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;

 

(iv)          amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.3(b)(ii) and Section 2.3(c)(iii) without the written consent of
Administrative Agent and of each L/C Issuer;

 

(v)           amend, modify or waive this Agreement, the U.S. Pledge and
Security Agreement, the Holdings Pledge Agreement or the Canadian Pledge and
Security Agreement so as to alter the ratable treatment of Obligations arising
under the Credit Documents, the APLP Obligations and Obligations arising under
Hedge Agreements or the definition of “Lender Counterparty,” “Hedge Agreement,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Collateral
Document) or Section 8.1 with respect to acceleration of any Obligations arising
under Hedge Agreements, in each case in a manner adverse to any Lender
Counterparty with Obligations then outstanding without the written consent of
any such Lender Counterparty; or

 

(vi)          amend, modify, terminate or waive any provision of the Credit
Documents as the same applies to any Agent or Arranger, or any other provision
hereof as the same applies to the rights or obligations of any Agent or
Arranger, in each case without the consent of such Agent or Arranger, as
applicable.

 

(d)       Execution of Amendments, Etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

(e)       Additional Amendments Provisions.  Nothing herein shall be deemed to
prohibit an amendment and/or amendment and restatement of this Agreement
consented to by the Requisite Lenders, Borrower and Administrative Agent to add
one or more additional credit facilities to this Agreement (it being understood
that no Lender or L/C Issuer shall have any obligation to provide or to commit
to provide all or any portion of any such additional credit

 

167

--------------------------------------------------------------------------------


 

facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and Revolving Loans and the accrued interest and fees in respect thereof
in accordance with Section 2.24.

 

(f)        Collateral Trust Agreement.  The Credit Parties, the Lenders, the
Swing Line Lender, the L/C Issuers, the Lender Counterparties and the Agents
agree that upon execution of the Collateral Trust Agreement certain amendments,
modifications, terminations and waivers with respect to the Credit Documents
will be determined in accordance with the terms of the Collateral Trust
Agreement.

 

10.6.       Successors and Assigns; Participations.

 

(a)       Generally.  This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders.  No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders
(except to the extent resulting from any transaction permitted pursuant to
Section 6.8(a)).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any benefit, legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)       Register.  Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d).  Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable.  The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(c)       Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):

 

168

--------------------------------------------------------------------------------


 

(i)            to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Borrower and Administrative Agent and consented to by each L/C Issuer (only to
the extent that such assignment increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding)); and

 

(ii)           to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Borrower
and Administrative Agent and consented to by, in the case of assignments of
Revolving Commitments or Revolving Loans, each of Borrower, each L/C Issuer
(only to the extent that such assignment increases the obligation of the
assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding)), the Swing Line Lender and Administrative Agent (each
such consent not to be (x) unreasonably withheld or delayed or, (y) in the case
of Borrower, required at any time an Event of Default shall have occurred and
then be continuing); provided further that (A) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within 5 Business Days after having received
notice thereof and (B) each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(I) $5,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and
(II) $1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan) with respect to the assignment of Term Loans.

 

Notwithstanding the foregoing, each of Administrative Agent and Borrower hereby
consent to each assignment of Term Loans effected (or to be effected) by Goldman
Sachs and Bank of America (or any of their respective Affiliates) to ultimate
lenders of record under this Agreement in connection with the primary
syndication of the Term Loans.

 

(d)       Mechanics.

 

(i)            Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement.  Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date.  In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to withholding tax matters
as the assignee under such Assignment Agreement may be required to deliver
pursuant to Section 2.20(c), together with payment to Administrative Agent of a
registration and processing fee of $3,500 (except that no such registration and
processing fee shall be payable (y) in connection with an assignment by or to
Goldman Sachs or any Affiliate thereof or (z) in the case of an assignee which
is already a Lender or is an affiliate or Related Fund of a Lender or a Person
under common management with a Lender).

 

169

--------------------------------------------------------------------------------

 

(ii)                                  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent, each
L/C Issuer, Swing Line Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans and participations in Letters of Credit and Swing Line
Loans.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(e)                      Representations and Warranties of Assignee.  Each
Lender, upon execution and delivery hereof or upon succeeding to an interest in
the Commitments and Loans, as the case may be, represents and warrants as of the
Effective Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control); and (iv) it will not provide any information obtained by
it in its capacity as a Lender to Sponsor or any Affiliate of Sponsor.

 

(f)                       Effect of Assignment.  Subject to the terms and
conditions of this Section 10.6, as of the “Assignment Effective Date” (i) the
assignee thereunder shall have the rights and obligations of a “Lender”
hereunder and under the other Credit Documents to the extent of its interest in
the Loans and Commitments as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, (x) the applicable L/C Issuer shall continue to have all rights
and obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (y) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters

 

170

--------------------------------------------------------------------------------


 

arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee and any Revolving Commitment of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Borrower shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

 

(g)                      Participations.

 

(i)                                     Each Lender shall have the right at any
time to sell one or more participations without restriction to any Person (other
than Atlantic Power, Holdings, any of their respective Subsidiaries or any of
their respective Affiliates, or any natural Person) in all or any part of its
Commitments, Loans or in any other Obligation (including such Lenders’
participations in L/C Obligations and/or Swing Line Loans).  Each Lender that
sells a participation pursuant to this Section 10.6(g) shall, acting solely for
U.S. federal income tax purposes as a non-fiduciary agent of Borrower, maintain
a register on which it records the name and address of each participant and the
principal amounts of each participant’s participation interest with respect to
the Commitments, Loans and other Obligations (each, a “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  Unless otherwise required by the Internal Revenue
Service (“IRS”), any disclosure required by the foregoing sentence shall be made
by the relevant Lender directly and solely to the IRS.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of the applicable participation for all purposes under this Agreement,
notwithstanding any notice to the contrary.

 

(ii)                                  The holder of any such participation,
other than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(A) extend the final scheduled maturity of any Loan, Note, or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted

 

171

--------------------------------------------------------------------------------


 

without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement, except
to the extent resulting from any transaction permitted pursuant to
Section 6.8(a) or (C) release all or substantially all of the Collateral under
the Collateral Documents or all or substantially all of the Guarantors from the
Guaranty (in each case, except as expressly provided in the Credit Documents)
supporting the Loans hereunder in which such participant is participating.

 

(iii)                               Borrower agrees that each participant shall
be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section 10.6; provided, (x) a participant
shall not be entitled to receive any greater payment under Section 2.19 or 2.20
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such participant, unless the sale of the participation
to such participant is made with Borrower’s prior written consent (not to be
unreasonably withheld or delayed) and (y) a participant shall not be entitled to
the benefits of Section 2.20 unless Borrower is notified of the participation
sold to such participant and such participant agrees, for the benefit of
Borrower, to comply with Section 2.20 and provide all forms required by
Section 2.20(c) as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation.  To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such participant agrees to be subject to Section 2.17 as though
it were a Lender.

 

(h)                     Certain Other Assignments and Participations.  In
addition to any other assignment or participation permitted pursuant to this
Section 10.6 any Lender may assign, pledge and/or grant a security interest in
all or any portion of its Loans, the other Obligations owed by or to such
Lender, and its Notes, if any, to secure obligations of such Lender including
any Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors and any operating circular issued by such Federal Reserve
Bank or other central bank; provided, that no Lender, as between Borrower and
such Lender, shall be relieved of any of its obligations hereunder as a result
of any such assignment and pledge, and provided further, that in no event shall
the applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 

(i)                         Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time an L/C Issuer or Swing Line Lender assigns all of its Revolving
Commitment and Revolving Loans pursuant to subsection (c) above, such L/C Issuer
or Swing Line Lender may resign as L/C Issuer and Swing Line Lender in
accordance with the terms set forth in Section 2.3(l) and 2.4(g) respectively.

 

10.7.                     Independence of Covenants.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of

 

172

--------------------------------------------------------------------------------


 

Default if such action is taken or condition exists.  Any determination
regarding whether or not a Default or Event of Default has occurred or is
existing or continuing under this Agreement or any other Credit Document shall
be made by Borrower and the Requisite Lenders (or Administrative Agent) to the
extent such Default or Event of Default, if it had occurred, would be waivable
by the Requisite Lenders pursuant to Section 10.5 hereof.  The Lenders shall act
collectively through Administrative Agent with respect to all such
determinations; provided that the Requisite Lenders may direct Administrative
Agent with respect to any such determination; provided further that the
foregoing shall not in any manner prohibit any Lender from communicating with
any other Lender or with Administrative Agent regarding any such actual or
claimed Event of Default, Default, default, event or condition, what action
Borrower have taken, are taking and propose to take with respect thereto, the
terms and conditions of any amendment or waiver with respect to such Default or
Event of Default or any other matter relating to the Credit Parties or any
Credit Document.

 

10.8.                     Survival of Representations, Warranties and
Agreements.  All representations, warranties and agreements made herein shall
survive the execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
10.2, 10.3, 10.4, 10.8 and 10.23 and the agreements of Lenders set forth in
Sections 2.17, 9.3(b) and 9.6 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder and the termination hereof.

 

10.9.                     No Waiver; Remedies Cumulative.  No failure or delay
on the part of any Agent, any L/C Issuer or any Lender in the exercise of any
power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents or any of the Hedge
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.  Nothing
herein shall prohibit any L/C Issuer and Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender as the case may be) hereunder and under the other
Credit Documents.

 

10.10.              Marshalling; Payments Set Aside.  Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent, any L/C Issuer or Lenders (or to Administrative Agent, on
behalf of Lenders or any L/C Issuer), or any Agent, L/C Issuer or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be

 

173

--------------------------------------------------------------------------------


 

satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and continued in full force and effect as if such payment or payments
had not been made or such enforcement or setoff had not occurred.

 

10.11.              Severability.  In case any provision in or obligation
hereunder or under any other Credit Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby. 
Without limiting the foregoing provisions of this Section 10.11, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by Administrative Agent, an L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.12.              Obligations Several; Independent Nature of Lenders’ Rights. 
The obligations of Lenders (which term shall include each L/C Issuer and Swing
Line Lender for purposes of this Section 10.12) hereunder are several and no
Lender shall be responsible for the obligations or Commitment of any other
Lender hereunder.  Nothing contained herein or in any other Credit Document, and
no action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and (subject to the provisions hereof) enforce its rights arising out
hereof and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

 

10.13.              Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

10.14.              APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

10.15.              CONSENT TO JURISDICTION.  (a)  SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF
AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT

 

174

--------------------------------------------------------------------------------


 

PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS, L/C
ISSUERS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.  EACH CREDIT PARTY,
FOR ITSELF AND ITS AFFILIATES, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)                     BORROWER AND EACH CANADIAN GUARANTOR HEREBY APPOINTS CT
CORPORATION FOR SERVICE OF PROCESS, WITH AN OFFICE AT 111 8th AVENUE, NEW YORK,
NEW YORK, 10011, AS ITS AGENT FOR SERVICE OF PROCESS IN ANY MATTER RELATED TO
THIS AGREEMENT OR TO THE OTHER CREDIT DOCUMENTS AND SHALL PROVIDE WRITTEN
EVIDENCE OF ACCEPTANCE OF SUCH APPOINTMENT BY SUCH AGENT ON OR BEFORE THE
FUNDING DATE.

 

10.16.              WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT
DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. 
EACH PARTY HERETO FURTHER WARRANTS AND

 

175

--------------------------------------------------------------------------------


 

REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

10.17.              Confidentiality.  Each Agent and each Lender (which term
shall for the purposes of this Section 10.17 include each L/C Issuer) shall hold
all non public information regarding Borrower and its Subsidiaries and
Affiliates and their respective businesses identified as such by Borrower and
obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Borrower that, in any event, Administrative Agent may disclose such information
to the Lenders and each Agent and each Lender and each Agent may make
(i) disclosures of such information to Affiliates of such Lender or Agent and to
their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other experts, agents and advisors (and to
other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17) who need to know such information and on a
confidential basis, (ii) disclosures of such information reasonably required by
any potential or prospective assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations under the Loans, in each case, who are
advised of the confidential nature of such information, (iii) disclosure to any
rating agency on a confidential basis; provided that such information is
supplied to such rating agency after consultation with Administrative Agent,
(iv) disclosure on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, (v) disclosures in connection with the exercise of
any remedies hereunder or under any other Credit Document, (vi) disclosures to
the extent that such information is publicly available or becomes publicly
available other than by reason of improper disclosure by such person,
(vii) disclosures received by a person on a non-confidential basis from a source
(other than the disclosing party or any of its affiliates, advisors, members,
directors, employees, agents or other representatives) not known by such person
to be prohibited from disclosing such information to such person by a legal,
contractual or fiduciary obligation, (viii) disclosures to the extent that such
information was already in the disclosing party’s possession or is independently
developed by the disclosing party, (ix) with respect to the Arrangers only,
disclosures for purposes of establishing a “due diligence” defense,
(x) disclosures to market data collectors and similar services providers in the
lending industry, and service providers to Administrative Agent, the Arrangers
and the Lenders in connection with the administration and management of the
Loans, (xi) disclosures required or

 

176

--------------------------------------------------------------------------------


 

requested by any court, administrative or governmental agency, body, committee
or representative thereof or by the NAIC or pursuant to applicable law or legal,
administrative or judicial process, or pursuant to a subpoena or order issued by
a court of competent jurisdiction, in which case such person agrees to inform
Borrower promptly thereof to the extent permitted by applicable law and
(xii) disclosures upon the request or demand of any regulatory or
quasi-regulatory authority purporting to have jurisdiction over such Person or
any of its Affiliates.  Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all persons without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure.  However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their respective
Affiliates’ directors and employees to comply with applicable securities laws. 
For this purpose, “tax structure” means any facts relevant to the U.S. federal
income tax treatment of the transactions contemplated by this Agreement but does
not include information relating to the identity of any of the parties hereto or
any of their respective Affiliates.

 

10.18.              Usury Savings Clause.  (a)  Notwithstanding any other
provision herein, the aggregate interest rate charged by any Lender with respect
to any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate applicable to such Lender.  If the rate of interest
(determined without regard to the preceding sentence) under this Agreement
charged by any Lender at any time exceeds the Highest Lawful Rate applicable to
such Lender, the outstanding amount of the Loans held by such Lender made
hereunder shall bear interest at the Highest Lawful Rate until the total amount
of interest due thereunder equals the amount of interest which would have been
due thereunder if the stated rates of interest set forth in this Agreement had
at all times been in effect.  In addition, if when the Loans made thereunder are
repaid in full the total interest due thereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due thereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
Borrower shall pay to Administrative Agent an amount equal to the difference
between the amount of interest paid to such Lender and the amount of interest
which would have been paid to such Lender if the Highest Lawful Rate had at all
times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate applicable to
such Lender, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder to such Lender or be refunded to Borrower.

 

(b)                     Notwithstanding any other provision herein, if any
provision of this Agreement or of any of the other Credit Documents would
obligate any Credit Party that is a Canadian Person to make any payment of
interest or other amount payable to any Agent or any Lender in an amount which
would be prohibited by applicable law or calculated at a rate that would exceed
or result in a receipt by such Agent or such Lender of interest at a criminal
rate (as

 

177

--------------------------------------------------------------------------------


 

such terms are construed under the Criminal Code (Canada)) then, notwithstanding
such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
such Agent or such Lender of interest at a rate which exceeds a criminal rate,
such adjustment to be effected, to the extent necessary, as follows:
(1) firstly, by reducing the amount or rate of interest required to be paid to
such Agent or such Lender under Section 2.8, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Agent
or such Lender which would constitute “interest” for purposes of Section 347 of
the Criminal Code (Canada).  Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if an Agent or Lender shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada) from a Credit Party that is a Canadian Person, such
Credit Party shall be entitled, by notice in writing to such Agent or such
Lender, to obtain reimbursement from such Agent or such Lender in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by such Agent or such Lender to Borrower or such
Credit Party.  Any amount or rate of interest referred to in this Section 10.18
shall be determined in accordance with GAAP as an effective annual rate of
interest over the term that the applicable Loan remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Effective Date to the Revolving Commitment
Termination Date or the Term Loan Maturity Date, as applicable, and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Administrative Agent shall be conclusive for the purposes
of such determination.

 

10.19.              Effectiveness; Counterparts.  This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, and all such counterparts together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall be effective as delivery of an original executed
counterpart of this Agreement.

 

10.20.              Entire Agreement.  This Agreement and the other Credit
Documents with respect to fees payable to Administrative Agent or the
syndication of the Loans and Commitments constitute the entire contract and
understanding among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

10.21.              PATRIOT Act.  Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Credit Party that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify such Credit Party in accordance with the PATRIOT Act.  This notice
is given in accordance with the requirements of the PATRIOT Act and is effective
for each Lender, Agent and L/C Issuer.

 

178

--------------------------------------------------------------------------------


 

10.22.              Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as an original executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state, provincial or territorial laws based on the Uniform
Electronic Transactions Act.

 

10.23.              No Fiduciary Duty.  Each Agent, each Lender, each L/C Issuer
and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), are full service financial institutions engaged,
either directly or through their respective affiliates, in a broad array of
activities, including commercial and investment banking, financial advisory,
market making and trading, investment management (both public and private
investing), investment research, principal investment, financial planning,
benefits counseling, risk management, hedging, financing, brokerage and other
financial and non-financial activities and services globally.  In the ordinary
course of their various business activities, each Lender and funds or other
entities in which the Lenders invest or with which they co-invest, may at any
time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers.  In addition, any Lender may at any time communicate
independent recommendations and/or publish or express independent research views
in respect of such assets, securities or instruments.  Any of the aforementioned
activities may involve or relate to assets, securities and/or instruments of
Borrower and/or any of its Affiliates, as well as of Borrower and/or other
Persons which (i) may be involved in transactions arising from or relating to
the Transactions or (ii) have other relationships with Borrower or its
Affiliates.  In addition, any Lender may provide investment banking, commercial
banking, underwriting and financial advisory services to such other Persons. 
The Transactions may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 10.23, and employees
working on the financing contemplated hereby may have been involved in
originating certain of such investments and those employees may receive credit
internally therefor, and may have economic interests that conflict with those of
the Sponsor, the Credit Parties, their respective equity holders and/or their
respective Affiliates.  Although any Lender in the course of such other
activities and relationships may acquire information about the Transaction or
other Persons which may be the subject of the Transactions, none of the Lenders
shall have any obligation to disclose such information, or the fact that such
Lender is in possession of such information, to the Sponsor, Borrower or Credit
Parties or to use such information on the Sponsor’s, Borrower’s or Credit
Parties’ behalf.  Each Credit Party acknowledges and agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Credit Party, their respective equity holders or their
respective Affiliates, on the other.  The Credit Parties acknowledge and agree
that (i) each Lender will act under the Credit Documents as an independent
contractor, (ii) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Credit Parties, on the other, and (iii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the

 

179

--------------------------------------------------------------------------------

 

Sponsor, any Credit Party, their respective equity holders or their respective
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Sponsor, any Credit Party, its equity holders or its Affiliates on
other matters) or any other obligation to the Sponsor or any Credit Party except
the obligations expressly set forth in the Credit Documents and (y) each Lender
is acting solely as principal and not as the agent or fiduciary of the Sponsor,
any Credit Party, any of their respective management, equity holders,
Affiliates, creditors or any other Person.  Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that the Credit Parties, their respective equity
holders and their respective Affiliates are each responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto.  Each Credit Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Credit Party, in connection with such transaction or the
process leading thereto.  In addition, any Lender may employ the services of its
Affiliates in providing services hereunder and may exchange with such Affiliates
information concerning the Sponsor, Borrower or their respective equity holders
or their respective Affiliates and other companies that may be the subject of
the Transactions, and such Affiliates will be entitled to the benefits afforded
to such Lender hereunder.  Consistent with each Lender’s policies to hold in
confidence the affairs of its customers, each Lender will not furnish
confidential information obtained from the Credit Parties by virtue of the
Transactions to any of its other customers.  Furthermore, the Credit Parties
acknowledge that none of the Lenders or any of their respective Affiliates has
an obligation to use in connection with the Transactions, or to furnish to the
Credit Parties, confidential information obtained or that may be obtained by
them from any other Person.

 

Each of the Lenders or its respective Affiliates are, or may at any time be, a
counterparty (in such capacities, the “Derivative Counterparties”) to the
Sponsor, the Credit Parties and/or any of their respective subsidiaries with
respect to one or more agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by to the
Sponsor or the Credit Parties (collectively, the “Derivatives”).  Each Credit
Party acknowledges and agrees for itself and its subsidiaries that each
Derivative Counterparty (a) will be acting for its own account as principal in
connection with the Derivatives, (b) will be under no obligation or duty as a
result of such Lender’s or its respective Affiliates’ role in connection with
the Transactions or otherwise to take any action or refrain from taking any
action, or exercising any rights or remedies, that such Derivative Counterparty
may be entitled to take or exercise in respect of the applicable Derivatives and
(c) may manage its exposure to the Derivatives without regard to such Lenders’
or its respective Affiliates’ role hereunder.

 

10.24.              Judgment Currency.  In respect of any judgment or order
given or made for any amount due under this Agreement or any other Credit
Document that is expressed and paid in a currency (the “judgment currency”)
other than United States dollars, the Credit Parties will indemnify
Administrative Agent, each L/C Issuer and any Lender against any loss incurred
by them as a result of any variation as between (i) the rate of exchange at
which the United States

 

180

--------------------------------------------------------------------------------


 

dollar amount is converted into the judgment currency for the purpose of such
judgment or order and (ii) the rate of exchange, as quoted by Administrative
Agent or by a known dealer in the judgment currency that is designated by
Administrative Agent, at which Administrative Agent, such L/C Issuer or such
Lender is able to purchase United States dollars with the amount of the judgment
currency actually received by Administrative Agent, such L/C Issuer or such
Lender.  The foregoing indemnity shall constitute a separate and independent
obligation of the Credit Parties and shall survive any termination of this
Agreement and the other Credit Documents, and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid.  The term “rate
of exchange” shall include any premiums and costs of exchange payable in
connection with the purchase of or conversion into United States dollars.

 

10.25.              Authorization of Filing of Financing Statements.  Collateral
Agent is hereby authorized to file one or more financing statements (including
fixture filings), continuation statements, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by each Credit Party pursuant to the Collateral Documents to
which it is a party, without the signature of any Credit Party, and naming any
Credit Party as debtor and Collateral Agent as secured party.  Each Credit Party
authorizes Collateral Agent to use the collateral description “all assets,” “all
personal property, whether now existing or hereafter acquired,” “all of the
debtor’s assets, whether now owned or hereafter acquired” or words of similar
effect in any such financing statements filed or other filings for the purpose
of perfecting, confirming, continuing, enforcing or protecting the security
interest granted hereunder by such Credit Party.

 

10.26.              Several Obligations owed to a Secured Creditor. 
Notwithstanding any other provision contained herein or in any other Credit
Document, if a “secured creditor” (as that term is defined under the Bankruptcy
and Insolvency Act (Canada)) is determined by a court of competent jurisdiction
not to include a Person to whom obligations are owed on a joint or joint and
several basis, then each Credit Party’s Obligations, to the extent such
Obligations are secured, shall be several obligations and not joint or joint and
several obligations.

 

10.27.              No Recourse. Subject to Section 10.27(b) below, each Secured
Party that is a party hereto acknowledges and agrees that the obligations of the
Credit Parties under this Agreement and the other Credit Documents, including
with respect to the payment of the principal of or premium or penalty, if any,
or interest on any Obligations, or any part thereof, or for any claim based
thereon or otherwise in respect thereof or related thereto, are obligations
solely of the Credit Parties and shall be satisfied solely from the Security and
the assets of the Credit Parties and shall not constitute a debt or obligation
of the Sponsor or its Affiliates (other than the Credit Parties), nor of any
past, present or future shareholders, partners, members, directors, officers,
employees, agents, attorneys or representatives of the Credit Parties, the
Sponsor and its Affiliates (collectively (but excluding the Credit Parties), the
“Non-Recourse Parties”).

 

(a)                                 Each Secured Party that is a party hereto
acknowledges and agrees that, subject to Section 10.27(b) below, the
Non-Recourse Parties shall not be liable for any amount payable under this
Agreement or any other Credit Document, and no Secured Party shall seek a money
judgment or deficiency or personal judgment

 

181

--------------------------------------------------------------------------------


 

against any Non-Recourse Party for payment or performance of any obligation of
the Credit Parties under this Agreement or the other Credit Documents.

 

(b)                                 The acknowledgments, agreements and waivers
set out in this Section 10.27 shall be enforceable by any Non-Recourse Party and
are a material inducement for the execution of this Agreement and the other
Credit Documents by the Credit Parties;

 

provided, however, that:

 

(i)                                     the foregoing provisions of this
Section 10.27 shall not constitute a waiver, release or discharge of Borrower
for any of the Indebtedness or Obligations of Borrower or any Guarantor under,
or any terms, covenants, conditions or provisions of, this Agreement or any
other Credit Document, and the same shall continue until fully and indefeasibly
paid, discharged, observed or performed;

 

(ii)                                  the foregoing provisions of this
Section 10.27 shall not limit or restrict the right of any Secured Party to name
Borrower or any other Person as defendant in any action or suit for a judicial
foreclosure or for the exercise of any other remedy under or with respect to
this Agreement, any of the Collateral Documents or any other Credit Document to
which such Person is a party, or for injunction or specific performance, so long
as no judgment in the nature of a deficiency judgment shall be enforced against
any Non-Recourse Party out of any property other than the property of Borrower
or the Collateral;

 

(iii)                               the foregoing provisions of this
Section 10.27 shall not in any way limit, reduce, restrict or otherwise affect
any right, power, privilege or remedy of the Secured Parties (or any assignee or
beneficiary thereof or successor thereto) with respect to, and each and every
Person (including each and every Non-Recourse Party) shall remain fully liable
to the extent that such Person would otherwise be liable for its own actions
with respect to, any fraud, gross negligence or willful misrepresentation, or
willful misappropriation of Revenues or any other earnings, revenues, rents,
issues, profits or proceeds from or of Borrower, the Projects or the Collateral
that should or would have been paid as provided in the Credit Documents or paid
or delivered to Collateral Agent (or any assignee or beneficiary thereof or
successor thereto) for any payment required under this Agreement or any other
Credit Document; and

 

(iv)                              nothing contained herein shall limit the
liability of: (x) any Person who is a party to any Credit Document, Material
Contract or Collateral Document and (y) any Person rendering a legal opinion
pursuant to Sections 3.2(i) of this Agreement or otherwise, in each case under
this clause (iv) relating solely to such liability of such Person as may arise
under such referenced agreement, instrument or opinion.

 

182

--------------------------------------------------------------------------------


 

The limitations on recourse set forth in this Section 10.27 shall survive the
Discharge of Obligations (provided that this Section 10.27 shall not impact the
Indebtedness, if any, of the Non-Recourse Parties with respect to any APLP
Obligations).

 

[Remainder of page intentionally left blank]

 

183

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower,

 

by its General Partner, ATLANTIC POWER GP INC.

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Chief Financial Officer and Corporate

 

 

 

 

 

ATLANTIC POWER PREFERRED EQUITY LTD.,

 

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Chief Financial Officer and Corporate

 

 

 

 

 

ATLANTIC POWER PREFERRED EQUITY LTD.,

 

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Chief Financial Officer and Corporate

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

ATLANTIC POWER (US) GP,

as Guarantor
by its Partner, ATLANTIC POWER PREFERRED EQUITY LTD.

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Chief Financial Officer and Corporate

 

 

 

 

 

AP POWER HOLDINGS INC.,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

ATLANTIC POWER USA LLC.

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

ATLANTIC POWER FPLP HOLDINGS LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

FREDERICKSON POWER MANAGEMENT INC.,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

APDC INC.,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

ATLANTIC POWER ENTERPRISES LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

ATLANTIC POWER ENERGY SERVICES (US) LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

MANCHIEF INC.,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------

 

 

MANCHIEF HOLDINGS LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

MANCHIEF POWER COMPANY LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

CURTIS PALMER LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

AP (CURTIS PALMER) LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

CURTIS/PALMER HYDROELECTRIC COMPANY L.P.,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

MORRIS COGENERATION LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

ATLANTIC POWER USA VENTURES LLC,
as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

ATLANTIC POWER USA HOLDINGS LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

EF KENILWORTH LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

EF OXNARD LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

APPLIED ENERGY LLC,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Vice President

 

 

 

 

 

ATLANTIC POWER (COASTAL RIVERS) CORPORATION,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Chief Financial Officer and Corporate Secretary

 

 

 

 

 

ATLANTIC POWER (WILLIAMS LAKE) LTD.,

as Guarantor

 

 

 

By:

/s/ Terrence Ronan

 

 

Name: Terrence Ronan

 

 

Title: Chief Financial Officer and Corporate Secretary

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent, Collateral Agent, Lender, Swing Line Lender, Joint
Syndication Agent, Joint Lead Arranger and Joint Bookrunner

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title: Authorized Signatory

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,
as L/C Issuer

 

 

 

By:

/s/ Charles D. Johnston

 

 

Name: Charles D. Johnston

 

 

Title: Authorized Signatory

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

as Lender, Joint Syndication Agent and L/C Issuer

 

 

 

 

 

By:

/s/ Patrick Engel

 

 

Name: Patrick Engel

 

 

Title: Director

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA.,

as Lender and Revolver Co-Documentation Agent

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

 

Name: Frank Lambrinos

 

 

Title: Authorized Signatory

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, CANADA BRANCH,

as Lender

 

 

 

 

 

By:

/s/ Anne Collins

 

 

Name: Anne Collins

 

 

Title: Vice President

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH.,
as Lender

 

 

 

 

 

By:

/s/ Vito Ferrara

 

 

Name: Vito Ferrara

 

 

Title: Deputy General Manager

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

By:

/s/ Scott Bjelde

 

 

Name: Scott Bjelde

 

 

Title: Managing Director

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.,
as Lender

 

 

 

 

 

By:

/s/ Harvey H. Thayer Jr.

 

 

Name: Harvey H. Thayer Jr.

 

 

Title: SVP

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

ONEWEST BANK, FSB
as Lender

 

 

 

 

 

By:

/s/ Michael MacDonald

 

 

Name: Michael MacDonald

 

 

Title: Executive Vice President

 

Credit and Guaranty Agreement

 

--------------------------------------------------------------------------------


 

APPENDIX A 1
TO CREDIT AND GUARANTY AGREEMENT

 

Term Loan Commitments

 

Lender

 

Term Loan Commitment

 

Pro Rata Share

 

Goldman Sachs Lending Partners LLC

 

$

600,000,000

 

100

%

Total

 

$

600,000,000

 

100.0

%

 

APPENDIX A 1-1

--------------------------------------------------------------------------------


 

APPENDIX A 2
TO CREDIT AND GUARANTY AGREEMENT

 

Revolving Commitments and Letter of Credit Issuance Commitments

 

Lender

 

Revolving Commitment

 

Letter of Credit
Issuance
Commitment

 

Pro Rata Share
of Revolving
Commitment

 

Goldman Sachs Lending Partners LLC

 

$

30,000,000

 

$

105,000,000

 

14.28

%

Bank of America, N.A.

 

$

30,000,000

 

$

105,000,000

 

14.28

%

Royal Bank of Canada

 

$

30,000,000

 

$

0

 

14.28

%

Union Bank, Canada Branch

 

$

30,000,000

 

$

0

 

14.28

%

Industrial and Commercial Bank of China Limited, New York Branch

 

$

30,000,000

 

$

0

 

14.28

%

Wells Fargo Bank, National Association

 

$

25,000,000

 

$

0

 

11.91

%

RBS Citizens, N.A.

 

$

20,000,000

 

$

0

 

9.52

%

OneWest Bank, FSB

 

$

15,000,000

 

$

0

 

7.14

%

Total

 

$

210,000,000

 

$

210,000,000

 

100

%

 

APPENDIX A 2-1

--------------------------------------------------------------------------------

 

APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

Atlantic Power Limited Partnership or any of its Subsidiaries:

 

c/o Atlantic Power Corporation
One Federal Street, 30th Floor
Boston, MA 02110
Attention:  Chief Financial Officer; with copy to VP Legal
Tel:  617.977.2400 
Fax.:  617.977.2410

 

APPENDIX B-1

--------------------------------------------------------------------------------


 

GOLDMAN SACHS LENDING PARTNERS LLC,
Administrative Agent’s Principal Office, Collateral Agent, Syndication Agent,
Swing Line Lender and as Lender:

 

GOLDMAN SACHS LENDING PARTNERS LLC
c/o Goldman Sachs Group, Inc.
6031 Connection Drive

Irving, Texas 75039

Attn: Jerry Smay

Email: jerry.smay@gs.com

Tel: 972-368-2579

Fax: 646-769-7700)

 

with a copy to:

 

GOLDMAN, SACHS & CO.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attn: SBD Operations

Email: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com

 

APPENDIX B-2

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A.,
as L/C Issuer:
Bank of America, N.A.,

Attn: Standby Letters of Credit

One Fleet Way

PA6-580-02-30

Scranton, PA 18507-1999

 

BANK OF AMERICA, N.A.,
as Syndication Agent:
Bank of America, N.A.,

Attn: Patrick Engel

NC1-007-17-18

100 N. Tryon Street

Charlotte, NC 28255

 

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED,
as Joint Lead Arranger:
One Bryant Park
New York, NY 10036

 

APPENDIX B-3

--------------------------------------------------------------------------------


 

GOLDMAN SACHS BANK USA,

as L/C Issuer:

 

GOLDMAN SACHS BANK USA

6011 Connection Drive

Irving, TX 75039

Attn: Letter of Credit Department Manager

E-mail: Gs-loc-operations@ny.email.gs.com

Tel: 972-368-2790

 

APPENDIX B-4

--------------------------------------------------------------------------------


 

UNION BANK, N.A.,
as Revolver Co-Documentation Agent:

 

Union Bank, N.A.

445 South Figueroa Street

15th Floor

Los Angeles, CA 90071

 

ROYAL BANK OF CANADA,
as Revolver Co-Documentation Agent:

 

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Phone: (212) 858-7374

Fax: (212) 428-6201

Email: frank.lambrinos@rbccm.com

Attention: Frank Lambrinos

 

APPENDIX B-5

--------------------------------------------------------------------------------

 

EXHIBIT A-1 TO
CREDIT AND GUARANTY AGREEMENT

 

FUNDING NOTICE

 

Reference is made to the Credit and Guaranty Agreement, dated as of February 24,
2014 (as it may be amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership (the
“Borrower”), by its General Partner, ATLANTIC POWER GP INC., certain
subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of America”), as
L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of
America, as Joint Syndication Agents, Goldman Sachs as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED as Joint Lead Arrangers and Joint Bookrunners, UNION BANK,
N.A. (“UB”) and RBC CAPITAL MARKETS as Revolver Joint Lead Arrangers and
Revolver Joint Bookrunners and UB and ROYAL BANK OF CANADA as Revolver
Co-Documentation Agents.

 

Pursuant to Section [2.1][2.2] of the Credit Agreement, Borrower desires that
Lenders make the following Loans to Borrower in accordance with the applicable
terms and conditions of the Credit Agreement on [mm/dd/yy] (the “Credit Date”):

 

 

Term Loans denominated in Dollars

 

 

 

 

 

 

 

 

o

Base Rate Loans:

 

$

[      ,      ,      ]

 

 

 

 

 

 

o

Eurodollar Rate Loans, with an initial Interest Period of
                 month(s):

 

$

[      ,      ,      ]

 

 

 

 

 

Revolving Loans denominated in Dollars

 

 

 

 

 

 

 

 

o

Base Rate Loans:

 

$

[      ,      ,      ]

 

 

 

 

 

 

o

Eurodollar Rate Loans, with an initial Interest Period of
                 month(s):

 

$

[      ,      ,      ]

 

 

 

 

 

 

Revolving Loans denominated in Canadian Dollars

 

 

 

 

 

 

 

o

Canadian Prime Rate Loans, with an initial Interest Period of
                 month(s):

 

C$

[      ,      ,      ]

 

 

EXHIBIT A-1-1

--------------------------------------------------------------------------------


 

Borrower hereby certifies that:

 

(i)                                     after making the Loans requested on the
Credit Date, the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments then in effect;

 

(ii)                                  as of the Credit Date, the representations
and warranties contained in each of the Credit Documents are true and correct in
all material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and

 

(iii)                               prior to, as of, and after giving effect to
the Credit Date, no event has occurred and is continuing or would result from
the consummation of the borrowing contemplated hereby that would constitute an
Event of Default or a Default (including, without limitation, failure to be in
Pro Forma compliance with Section 6.7 of the Credit Agreement).

 

The account of Borrower to which the proceeds of the Loans requested on the
Credit Date are to be made available by Administrative Agent to the  Borrower
are as follows:

 

 

Bank Name:

 

 

 

Bank Address:

 

 

 

ABA Number:

 

 

 

Account Number:

 

 

 

Attention:

 

 

 

Reference:

 

 

 

[Remainder of page intentionally left blank]

 

EXHIBIT A-1-2

--------------------------------------------------------------------------------


 

Date:  [mm/dd/yy]

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO
CREDIT AND GUARANTY AGREEMENT

 

CONVERSION/CONTINUATION NOTICE

 

Reference is made to the Credit and Guaranty Agreement, dated as of February 24,
2014 (as it may be amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership (the
“Borrower”), by its General Partner, ATLANTIC POWER GP INC., certain
subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of America”), as
L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of
America, as Joint Syndication Agents, Goldman Sachs as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED as Joint Lead Arrangers and Joint Bookrunners, UNION BANK,
N.A. (“UB”) and RBC CAPITAL MARKETS as Revolver Joint Lead Arrangers and
Revolver Joint Bookrunners and UB and ROYAL BANK OF CANADA as Revolver
Co-Documentation Agents.

 

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy]:

 

1.  Term Loans denominated in Dollars:

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be continued with Interest Period of
[        ] month(s)

 

 

 

$[      ,      ,      ]

 

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[        ] month(s)

 

 

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be converted to Base Rate Loans

 

2. Revolving Loans denominated in Dollars:

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be continued with Interest Period of
[        ] month(s)

 

 

 

$[      ,      ,      ]

 

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
         month(s)

 

 

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be converted to Base Rate Loans

 

EXHIBIT A-2-1

--------------------------------------------------------------------------------


 

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

[Remainder of page intentionally left blank]

 

EXHIBIT A-2-2

--------------------------------------------------------------------------------


 

Date:  [mm/dd/yy]

 

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-2-3

--------------------------------------------------------------------------------


 

EXHIBIT A-3 TO
CREDIT AND GUARANTY AGREEMENT

 

ISSUANCE NOTICE

 

Reference is made to the Credit and Guaranty Agreement, dated as of February 24,
2014 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among ATLANTIC POWER LIMITED PARTNERSHIP
( “Borrower”) (by its General Partner ATLANTIC POWER GP INC.), certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of America”), as
L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of
America, as Joint Syndication Agents, Goldman Sachs as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED as Joint Lead Arrangers and Joint Bookrunners, UNION BANK,
N.A. (“UB”) and RBC CAPITAL MARKETS as Revolver Joint Lead Arrangers and
Revolver Joint Bookrunners and UB and ROYAL BANK OF CANADA as Revolver
Co-Documentation Agents. Capitalized terms used but not otherwise defined herein
shall have the respective meaning assigned to such terms in the Credit
Agreement.

 

Pursuant to Section 2.3 of the Credit Agreement, Borrower desires [a Letter of
Credit to be issued][to amend an Letter of Credit] in accordance with the terms
and conditions of the Credit Agreement on [mm/dd/yy] (the “Credit Date”) [in an
aggregate face amount of [C]$[      ,      ,      ].](1)

 

Attached hereto for each such Letter of Credit are the following:

 

(a)         [the stated amount of such Letter of Credit](2);

 

(b)         the purpose and nature of the [requested][proposed amendment to the]
Letter of Credit;

 

(c)          [the name, address and telephone number of the beneficiary](3); and

 

(d)         [a copy of the Letter of Credit requested to be amended on the
Credit Date][either (i) the verbatim text of such proposed Letter of Credit, or
(ii) a description of the proposed terms and conditions of such Letter of
Credit, including the full text of any certificate to be presented by the
beneficiary which, if presented by the

 

--------------------------------------------------------------------------------

(1)  To be included for the issuance of a Letter of Credit.

 

(2)  To be included for the issuance of a Letter of Credit.

 

(3)  To be included for the issuance of a Letter of Credit.

 

EXHIBIT A-3-1

--------------------------------------------------------------------------------


 

beneficiary prior to the expiration date of such Letter of Credit, would require
the L/C Issuer to make payment under such Letter of Credit](4).

 

The initial expiration date shall be [                ], 20[    ]; provided that
such Letter of Credit shall not be extended beyond [                ], 20[    ],
which will be considered the final expiration date; any reference to a final
expiration date does not imply that Goldman Sachs Bank USA is obligated to
extend such Letter of Credit beyond the initial expiration date or any extended
date thereof.

 

Borrower hereby certifies that:

 

(i)                                     after issuing or amending such Letter of
Credit requested on the Credit Date, (A) the L/C Obligations with respect to all
Letters of Credit issued by each L/C Issuer shall not exceed such L/C Issuer’s
Letter of Credit Issuance Commitment, (B) the Total Utilization of Revolving
Commitments shall not exceed the Revolving Commitments then in effect, (C) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Revolving Lender’s Pro Rata Share of the Outstanding Amount of L/C Obligations,
plus such Revolving Lender’s Pro Rata Share of the Outstanding Swing Line Loans
shall not exceed such Revolving Lender’s Revolving Commitment, and (D) the
Outstanding Amount of L/C Obligations shall not exceed the Letter of Credit
Sublimit;

 

(ii)                                  as of the Credit Date, the representations
and warranties contained in each of the Credit Documents are true and correct in
all material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and

 

(iii)                               prior to, as of, and after giving effect to
such Credit Date, no event has occurred and is continuing or would result from
the consummation of the issuance contemplated hereby that would constitute an
Event of Default or a Default (including, without limitation, failure to be in
Pro Forma compliance with Section 6.7 of the Credit Agreement).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(4)  Insert as appropriate.

 

 

EXHIBIT A-3-2

--------------------------------------------------------------------------------


 

Date: [mm/dd/yy]

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner ATLANTIC
POWER GP INC.,

 

 

 

 

 

 

 

By:

 

 

Name: [Authorized Officer of the Borrower]

 

 

Title:

 

 

EXHIBIT A-3-3

--------------------------------------------------------------------------------

 

EXHIBIT A-4 TO
CREDIT AND GUARANTY AGREEMENT

 

SWING LINE LOAN NOTICE

 

Date:                        ,

 

To:                             Goldman Sachs Lending Partners, LLC,

as Swing Line Lender and Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit and Guaranty Agreement, dated as of February 24,
2014 (as it may be amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership (the
“Borrower”), by its General Partner, ATLANTIC POWER GP INC., certain
subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of America”), as
L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of
America, as Joint Syndication Agents, Goldman Sachs as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED as Joint Lead Arrangers (in such capacity, “Arrangers”) and
Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL MARKETS as Revolver
Joint Lead Arrangers and Revolver Joint Bookrunners and UB and ROYAL BANK OF
CANADA as Revolver Co-Documentation Agents.

 

The undersigned hereby requests a Swing Line Loan:

 

1)             On                                                       (a
Business Day).

 

2)             In the amount of [$              ][C$              ]

 

After giving effect to the Swing Line Loans requested herein, (i) the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments,
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Swing Line Loans shall not exceed such Lender’s Revolving Commitment (other than
with respect to the Swing Line Lender), (iii) the aggregate amount of Swing Line
Loans outstanding shall not exceed the Swing Line Sublimit, (iv) the aggregate
amount of Swing Line Loans outstanding shall be
[$              ][C$              ] and (v) the proceeds of such Swing Line Loan
shall not be used to refinance any outstanding Swing Line Loan.

 

EXHIBIT A-4-1

--------------------------------------------------------------------------------


 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower,

 

by its General Partner, ATLANTIC POWER GP INC.

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

EXHIBIT B-1 TO
CREDIT AND GUARANTY AGREEMENT

 

TERM LOAN NOTE

 

$[(5)][      ,      ,      ]
[   ], 2014

 

New York, New York

 

FOR VALUE RECEIVED, ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[      ,      ,      ][1]) in the
installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of February 24, 2014 (as it may be amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Borrower, by its General
Partner, ATLANTIC POWER GP INC., certain subsidiaries of Borrower, as
Guarantors, the Lenders party hereto from time to time, GOLDMAN SACHS BANK USA
and BANK OF AMERICA, N.A. (“Bank of America”), as L/C Issuers, GOLDMAN SACHS
LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication
Agents, Goldman Sachs as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”),
Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint
Lead Arrangers and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL
MARKETS as Revolver Joint Lead Arrangers and Revolver Joint Bookrunners and UB
and ROYAL BANK OF CANADA as Revolver Co-Documentation Agents.

 

Borrower shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.

 

This Note is one of the “Term Loan Notes” in the aggregate principal amount of
$600,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement. 
Unless and until an Assignment Agreement

 

--------------------------------------------------------------------------------

[5]   Lender’s Term Loan Commitment.

 

EXHIBIT B-1-1

--------------------------------------------------------------------------------


 

effecting the assignment or transfer of the obligations evidenced hereby shall
have been accepted by Administrative Agent and recorded in the Register,
Borrower, each Agent, L/C Issuer and the Lenders shall be entitled to deem and
treat Payee as the owner and holder of this Note and the obligations evidenced
hereby.  Payee hereby agrees, by its acceptance hereof, that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, the failure to make a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of Borrower hereunder
with respect to payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as and to the extent provided in the Credit Agreement, incurred in the
collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower,

 

by its General Partner, ATLANTIC POWER GP INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-1-3

--------------------------------------------------------------------------------


 

EXHIBIT B-2 TO
CREDIT AND GUARANTY AGREEMENT

 

REVOLVING LOAN NOTE

 

$[(1)][      ,      ,      ]
[   ], 2014

 

New York, New York

 

FOR VALUE RECEIVED, ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership
(“Borrower”) promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [   ], 201[   ], the lesser of (a) [[DOLLARS]
($[      ,      ,      ]) [CANADIAN DOLLARS] (C$[      ,      ,      ])] and
(b) the unpaid principal amount of all advances made by Payee to Borrower as
Revolving Loans under the Credit Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of February 24, 2014 (as it may be amended,
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Borrower, by its General
Partner, ATLANTIC POWER GP INC., certain subsidiaries of Borrower, as
Guarantors, the Lenders party hereto from time to time, GOLDMAN SACHS BANK USA
and BANK OF AMERICA, N.A. (“Bank of America”), as L/C Issuers, GOLDMAN SACHS
LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication
Agents, Goldman Sachs as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”),
Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint
Lead Arrangers and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL
MARKETS as Revolver Joint Lead Arrangers and Revolver Joint Bookrunners and UB
and ROYAL BANK OF CANADA as Revolver Co-Documentation Agents.

 

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $210,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
Dollars or Canadian Dollars, as applicable, in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement. 
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent, L/C Issuer and the

--------------------------------------------------------------------------------

[1]   Lender’s Revolving Commitment

 

EXHIBIT B-2-1

--------------------------------------------------------------------------------


 

Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby.  Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as and to the extent provided in the Credit Agreement, incurred in the
collection and enforcement of this Note.  Borrower and any endorsers of this
Note hereby consent to renewals and extensions of time at or after the maturity
hereof, without notice, and hereby waive diligence, presentment, protest, demand
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower,

 

by its General Partner, ATLANTIC POWER GP INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-2-3

--------------------------------------------------------------------------------


 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 

Date

 

Amount of Loan
Made This Date

 

Amount of
Principal Paid
This Date

 

Outstanding Principal
Balance This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B-2-4

--------------------------------------------------------------------------------

 

EXHIBIT C TO
CREDIT AND GUARANTY AGREEMENT

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF ATLANTIC POWER LIMITED
PARTNERSHIP, AS BORROWER, AND NOT IN A PERSONAL CAPACITY AS FOLLOWS:

 

1.                                      I am the chief financial officer of
ATLANTIC POWER GP INC., General Partner of ATLANTIC POWER LIMITED PARTNERSHIP, a
limited partnership (the “Borrower”).

 

2.                                      I have reviewed or am familiar with such
sections of that certain Credit and Guaranty Agreement, dated as of February 24,
2014 (as it may be amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Borrower, by its General Partner, ATLANTIC POWER GP INC. (in such
capacity, the “General Partner”), certain subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA
and BANK OF AMERICA, N.A. (“Bank of America”), as L/C Issuers, GOLDMAN SACHS
LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication
Agents, Goldman Sachs as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”),
Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint
Lead Arrangers and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL
MARKETS as Revolver Joint Lead Arrangers and Revolver Joint Bookrunners and UB
and ROYAL BANK OF CANADA as Revolver Co-Documentation Agents, as are relevant to
completion of this Compliance Certificate, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements.

 

3.                                      The examination described in paragraph 2
above did not disclose, and I have no knowledge of, the existence of any
condition or event which constitutes an Event of Default or Default during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate, except as set forth in a separate
attachment, if any, to this Certificate, describing in detail, the nature of the
condition or event, the period during which it has existed and the action which
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event.

 

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered as of [mm/dd/yy] pursuant to
Section 5.1(c) of the Credit Agreement.

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2

--------------------------------------------------------------------------------


 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower,

 

by its General Partner, ATLANTIC POWER GP INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

ANNEX A TO
COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy] (the “Calculation Date”).(1)

 

Calculation of Leverage Ratio

 

1.     Adjusted EBITDA: (i)+(ii) -(iii) =

 

$

[      ,      ,      ]

 

 

(i)

 

Consolidated Net Income:

 

$

[      ,      ,      ]

 

 

(ii)

 

to the extent reducing Consolidated Net Income, the sum (without duplication) of
amount for:

 

 

 

 

 

 

(a)     consolidated interest expense:

 

$

[      ,      ,      ]

 

 

 

 

(b)     provisions for taxes based on income:

 

$

[      ,      ,      ]

 

 

 

 

(c)     total depreciation expense:

 

$

[      ,      ,      ]

 

 

 

 

(d)     total amortization expense:

 

$

[      ,      ,      ]

 

 

 

 

(e)     any non Cash charges reducing Consolidated Net Income(2):

 

$

[      ,      ,      ]

 

 

(iii)

 

other non-Cash gains increasing Consolidated Net Income(3):

 

$

[      ,      ,      ]

2.      Current Assets:

 

$

[      ,      ,      ]

3.      Current Liabilities:

 

$

[      ,      ,      ]

4.      Consolidated Excess Cash Flow: (i)-(ii) =

 

$

[      ,      ,      ]

 

 

(i)

 

the sum, without duplication, of the amounts for such period of

 

 

 

 

 

 

(a)     Consolidated Net Income:

 

$

[      ,      ,      ]

 

 

 

 

(b)     to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for non Cash charges reducing Consolidated Net Income,
including for depreciation and amortization (excluding any such non

 

$

[      ,      ,      ]

 

--------------------------------------------------------------------------------

(1)   For the avoidance of doubt, in the event of any conflict between the terms
of this Annex A and the Credit Agreement, the Credit Agreement shall be
controlling.

 

(2)         Excluding any such non-Cash charge to the extent that it represents
an accrual or reserve for a potential Cash charge in any future period or
amortization of a prepaid Cash charge that was paid in a prior period.

 

(3)         Excluding any such non Cash gain to the extent it represents the
reversal of an accrual or reserve for potential Cash gains in any prior period.

 

EXHIBIT C-4

--------------------------------------------------------------------------------


 

 

 

 

 

Cash charges to the extent that it represents an accrual or reserve for
potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period):

 

 

 

 

 

 

(c)     all taxes deducted in determining Consolidated Net Income:

 

 

 

 

 

 

(d)     the Consolidated Working Capital Adjustment:

 

$

[      ,      ,      ]

 

 

 

 

(e)     consolidated interest expense determined in accordance with GAAP to the
extent deducted in determining the Consolidated Net Income.

 

$

[      ,      ,      ]

 

 

(ii)

 

the sum, without duplication, of (a) the amounts for such period paid from
Internally Generated Cash of

 

(1) scheduled repayments of Indebtedness for borrowed money (excluding
repayments of Revolving Loans or Swing Line Loans, except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof) and:

 

$

[      ,      ,      ]

 

 

 

 

(2) Capital Expenditures:

 

$

[      ,      ,      ]

 

 

 

 

(b)     other non Cash gains increasing Consolidated Net Income for such period
(excluding any such non Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period)(4):

 

$

[      ,      ,      ]

 

 

 

 

(c)     all taxes paid in cash during such Fiscal Year:

 

$

[      ,      ,      ]

 

 

 

 

(d)     consolidated interest expense determined in accordance with GAAP for
such period to the extent paid in cash.

 

$

[      ,      ,      ]

5.      Consolidated Net Income: (i)-(ii) =

 

$

[      ,      ,      ]

 

 

(i)

 

the net income (or loss) of Borrower and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP:

 

$

[      ,      ,      ]

 

 

(ii)

 

(a)      the income (or loss) of any Person (other than a Subsidiary of
Borrower) in which any other Person (other than Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of

 

$

[      ,      ,      ]

 

--------------------------------------------------------------------------------

(4)  As used in this clause (ii), “scheduled repayments of Indebtedness” does
not include (x) mandatory prepayments or voluntary prepayments and
(y) repayments of Loans made with Cash proceeds of any Indebtedness.

 

EXHIBIT C-5

--------------------------------------------------------------------------------


 

 

 

 

 

dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period:

 

 

 

 

 

 

(b)      the income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of Borrower or is merged into or consolidated with Borrower or any
of its Subsidiaries or that Person’s assets are acquired by Borrower or any of
its Subsidiaries:

 

$

[      ,      ,      ]

 

 

 

 

(c)      the income of any Subsidiary of Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary:

 

$

[      ,      ,      ]

 

 

 

 

(d)      any after tax gains or losses attributable to Asset Sales or returned
surplus assets of any Pension Plan:

 

$

[      ,      ,      ]

 

 

 

 

(e)      the income (or loss) attributable to the early extinguishment of
Indebtedness:

 

$

[      ,      ,      ]

 

 

 

 

(f)      to the extent not included in clauses (ii)(a) through (e) above, any
net extraordinary gains or net extraordinary losses:

 

$

[      ,      ,      ]

6.     Consolidated Total Debt:

 

$

[      ,      ,      ]

7.     Consolidated Working Capital: (i)-(ii) =

 

$

[      ,      ,      ]

 

 

(i)

 

Consolidated Current Assets:

 

$

[      ,      ,      ]

 

 

(ii)

 

Consolidated Current Liabilities:

 

$

[      ,      ,      ]

8.     Consolidated Working Capital Adjustment:(5) (i)-(ii) =

 

$

[      ,      ,      ]

 

 

(i)

 

Consolidated Working Capital as of the beginning of such period:

 

$

[      ,      ,      ]

 

 

(ii)

 

Consolidated Working Capital as of the end of such period:

 

$

[      ,      ,      ]

 

--------------------------------------------------------------------------------

(5)         In calculating the Consolidated Working Capital Adjustment there
shall be excluded the effect of reclassification during such period of current
assets to long term assets and current liabilities to long term liabilities and
the effect of any Permitted Acquisition during such period; provided that there
shall be included with respect to any Permitted Acquisition during such period
an amount (which may be a negative number) by which the Consolidated Working
Capital acquired in such Permitted Acquisition as at the time of such
acquisition exceeds (or is less than) Consolidated Working Capital at the end of
such period.

 

EXHIBIT C-6

--------------------------------------------------------------------------------


 

9.     Leverage Ratio: (i)/(ii) =

 

 

 

 

(i)

 

Consolidated Total Debt (less any Cash received by Borrower or its Subsidiaries
under any casualty insurance policy in respect of a covered loss thereunder):

 

$

[      ,      ,      ]

 

 

(ii)

 

Adjusted EBITDA for the four Fiscal Quarter period ending on the Calculation
Date:

 

$

[      ,      ,      ]

 

 

 

 

Actual:

 

 .    :1.00

 

 

 

 

Required:

 

 .    :1.00

 

EXHIBIT C-7

--------------------------------------------------------------------------------


 

Calculation of Interest Coverage Ratio

 

1.     Cash Interest Expense:(6)

 

$

[      ,      ,      ]

2.     Interest Coverage Ratio: (i)/(ii) =

 

 

 

(i)

 

Adjusted EBITDA for the four Fiscal Quarter period ending on the Calculation
Date:

 

$

[      ,      ,      ]

 

(ii)

 

Cash Interest Expense for the four Fiscal Quarter period ending on the
Calculation Date:

 

$

[      ,      ,      ]

 

 

 

Actual:

 

 .    :1.00

 

 

 

Required:

 

 .    :1.00

 

--------------------------------------------------------------------------------

(6)         Equal to, for any period, total cash interest expense (including
that portion attributable to Capital Leases in accordance with GAAP and
capitalized interest) of Borrower and its Subsidiaries on a consolidated basis
with respect to all outstanding Indebtedness of Borrower and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Interest Rate Agreements, but
excluding, however, (i) any amount not payable in Cash, (ii) any amounts
referred to in Section 2.11(c) of the Credit Agreement or (d) payable on or
before the Funding Date and (iii) any amounts payable on the Funding Date
(including any irrevocable deposit made on the Funding Date in respect of the
payment at maturity of Existing Indebtedness) in connection with the repayment
in whole of the Existing Indebtedness of Borrower and its Subsidiaries,
including all interest and premium in connection therewith.

 

EXHIBIT C-8

--------------------------------------------------------------------------------

 

EXHIBIT D TO
CREDIT AND GUARANTY AGREEMENT

 

[RESERVED]

 

EXHIBIT D-1

--------------------------------------------------------------------------------


 

EXHIBIT E TO
CREDIT AND GUARANTY AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guarantees, and
swingline loans included in such facilities), and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

                                

 

 

 

 

 

2.

 

Assignee:

 

                                [and is an Affiliate/Related Fund(1) of
[identify Lender]] [Assignor is not a Defaulting Lender]

 

Markit Entity Identifier (if any):                                

3.

 

Borrower:

 

ATLANTIC POWER LIMITED PARTNERSHIP

 

 

 

 

 

4.

 

Administrative Agent:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit and Guaranty Agreement, dated as of February 24, 2014 (as the same
may be amended, restated, extended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among ATLANTIC POWER LIMITED
PARTNERSHIP, a limited partnership (the “Borrower”), by its General Partner,
ATLANTIC POWER GP INC. (in such capacity, the “General Partner”), certain
subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time (the “Lenders”), GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of
America”), as L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”)
and Bank of America, as Joint

 

--------------------------------------------------------------------------------

(1)                                 Select as applicable.

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

 

 

 

 

Syndication Agents, Goldman Sachs as Administrative Agent and as Collateral
Agent, Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as
Joint Lead Arrangers (in such capacity, “Arrangers”) and Joint Bookrunners,
UNION BANK, N.A. (“UB”) and RBC CAPITAL MARKETS as Revolver Joint Lead Arrangers
and Revolver Joint Bookrunners and UB and ROYAL BANK OF CANADA as Revolver
Co-Documentation Agents.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

(3)

 

[$            ][C$              ]

 

[$            ][C$              ]

 

 

%

 

 

 

[$            ][C$              ]

 

[$            ][C$              ]

 

 

%

 

 

 

[$            ][C$              ]

 

[$            ][C$              ]

 

 

%

 

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

7.                                      Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

Notices:

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

 

Telecopier:

 

 

Telecopier:

 

 

 

with a copy to:

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

 

Telecopier:

 

 

Telecopier:

 

 

 

 

 

 

Wire Instructions:

 

Wire Instructions:

 

The terms set forth in this Assignment are hereby agreed to:

 

--------------------------------------------------------------------------------

(2)         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

(3)         Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment”, “Term Loan Commitment”, etc.)

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

Consented to and Accepted:

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Authorized Signatory

 

 

 

Consented to:

 

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

 

 

By:

 

 

Authorized Signatory

 

 

EXHIBIT E-3

--------------------------------------------------------------------------------

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim, (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the Effective Date of the assignment, it
shall be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii)  attached to this Assignment is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (in particular, as prescribed in Section 2.20(c) thereof), duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  All payments with respect to
the Assigned Interests shall be made on the Effective Date as follows:

 

2.1                               From and after the Effective Date of the
assignment, Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date of the assignment and to the Assignee for amounts which have
accrued from and after the Effective Date of the assignment.  Notwithstanding
the foregoing, Administrative Agent shall

 

EXHIBIT E-4

--------------------------------------------------------------------------------


 

make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date of the assignment to the Assignee.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment.  This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
conflict of laws principles thereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT E-5

--------------------------------------------------------------------------------


 

EXHIBIT F TO
CREDIT AND GUARANTY AGREEMENT

 

[RESERVED]

 

EXHIBIT F-1

--------------------------------------------------------------------------------


 

EXHIBIT G-1 TO
CREDIT AND GUARANTY AGREEMENT

 

EFFECTIVE DATE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF ATLANTIC POWER LIMITED
PARTNERSHIP, AS BORROWER, AND NOT IN A PERSONAL CAPACITY, AS FOLLOWS:

 

1.                                      I am the [                  ] of
ATLANTIC POWER GP INC., General Partner of ATLANTIC POWER LIMITED PARTNERSHIP, a
limited partnership (the “Borrower”).

 

2.                                      I have reviewed or am otherwise familiar
with the terms of Section 3 of the Credit and Guaranty Agreement, dated as of
February 24, 2014 (as it may be amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, by its General Partner, ATLANTIC POWER GP INC. (in such
capacity, the “General Partner”), certain subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA
and BANK OF AMERICA, N.A. (“Bank of America”), as L/C Issuers, GOLDMAN SACHS
LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication
Agents, Goldman Sachs as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”),
Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint
Lead Arrangers and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL
MARKETS as Revolver Joint Lead Arrangers and Revolver Joint Bookrunners and UB
and ROYAL BANK OF CANADA as Revolver Co-Documentation Agents, and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

 

3.                                      Based upon my review and examination
described in paragraph 2 above, I certify, on behalf of Borrower and not in a
personal capacity, that as of the date hereof:

 

(i)                                     the representations and warranties
contained in each of the Credit Documents are true and correct in all material
respects on and as of the Closing Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof;

 

(ii)                                  prior to, as of, and after giving effect
to the Effective Date, no event has occurred and is continuing or would result
from the consummation of the borrowing

 

EXHIBIT G-1-1

--------------------------------------------------------------------------------


 

contemplated hereby that would constitute an Event of Default or a Default
(including, without limitation, failure to be in Pro Forma compliance with
Section 6.7 of the Credit Agreement).

 

[Remainder of page intentionally left blank]

 

EXHIBIT G-1-2

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered as of February       , 2014.

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT G-1-3

--------------------------------------------------------------------------------


 

EXHIBIT G-2 TO
CREDIT AND GUARANTY AGREEMENT

 

FUNDING DATE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF ATLANTIC POWER LIMITED
PARTNERSHIP, AS BORROWER, AND NOT IN A PERSONAL CAPACITY, AS FOLLOWS:

 

1.                                      I am the [ · ] of ATLANTIC POWER GP
INC., General Partner of ATLANTIC POWER LIMITED PARTNERSHIP, a limited
partnership (the “Borrower”).

 

2.                                      I have reviewed or am otherwise familiar
with the terms of Section 3 of the Credit and Guaranty Agreement, dated as of
February 24, 2014 (as it may be amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, by its General Partner, ATLANTIC POWER GP INC. (in such
capacity, the “General Partner”), certain subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA
and BANK OF AMERICA, N.A. (“Bank of America”), as L/C Issuers, GOLDMAN SACHS
LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication
Agents, Goldman Sachs as Administrative Agent (together with its permitted
successors in such capacity, “Administrative Agent”) and as Collateral Agent
(together with its permitted successors in such capacity, “Collateral Agent”),
Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint
Lead Arrangers and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL
MARKETS as Revolver Joint Lead Arrangers and Revolver Joint Bookrunners and UB
and ROYAL BANK OF CANADA as Revolver Co-Documentation Agents, and the
definitions and provisions contained in such Credit Agreement relating thereto,
and in my opinion I have made, or have caused to be made under my supervision,
such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

 

3.                                      Based upon my review and examination
described in paragraph 2 above, I certify, on behalf of Borrower and not in a
personal capacity, that as of the date hereof:

 

(i)                                     the representations and warranties
contained in each of the Credit Documents are true and correct in all material
respects on and as of the Closing Date to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof;

 

(ii) the Organizational Documents, incumbency certificates, resolutions, good
standing certificates and all other documents provided to the Administrative
Agent and the Arrangers on or prior to the Effective Date pursuant to
Section 3.1(b) of the Credit

 

EXHIBIT G-2-1

--------------------------------------------------------------------------------


 

Agreement are true, correct and completed copies and such documents have not be
amended, modified or rescinded, and are in full force and effect on as of the
date hereof (except, in each case, as updated, modified or supplemented in
accordance with Section 5.10 of the Credit Agreement (including, without
limitation, pursuant to the Post-Effective Date Tax Restructuring)).

 

(iii)                               prior to, as of, and after giving effect to
the Funding Date, no event has occurred and is continuing or would result from
the consummation of the borrowing contemplated hereby that would constitute an
Event of Default or a Default (including, without limitation, failure to be in
Pro Forma compliance with Section 6.7 of the Credit Agreement).

 

[Remainder of page intentionally left blank]

 

EXHIBIT G-2-2

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered as of February       , 2014.

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT G-2-1

--------------------------------------------------------------------------------

 

EXHIBIT G-3 TO
CREDIT AND GUARANTY AGREEMENT

 

SOLVENCY CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF ATLANTIC POWER LIMITED
PARTNERSHIP, AS BORROWER, AND NOT IN A PERSONAL CAPACITY, AS FOLLOWS:

 

1.             I am the chief financial officer of ATLANTIC POWER GP INC.,
General Partner of ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership
(the “Borrower”).

 

2.             Reference is made to that certain Credit and Guaranty Agreement,
dated as of February 24, 2014 (as it may be amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Borrower, by its General Partner, ATLANTIC POWER
GP INC. (in such capacity, the “General Partner”), certain subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of America”), as L/C Issuers,
GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of America, as
Joint Syndication Agents, Goldman Sachs as Administrative Agent (together with
its permitted successors in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successors in such capacity,
“Collateral Agent”), Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED as Joint Lead Arrangers and Joint Bookrunners, UNION BANK, N.A.
(“UB”) and RBC CAPITAL MARKETS as Revolver Joint Lead Arrangers and Revolver
Joint Bookrunners and UB and ROYAL BANK OF CANADA as Revolver Co-Documentation
Agents.

 

3.             I have reviewed or am otherwise familiar with the terms of
Sections 3 and 4 of the Credit Agreement and the definitions and provisions
contained in the Credit Agreement relating thereto, and, in my opinion, have
made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

 

4.             I certify on behalf of Borrower and not in a personal capacity
that to my knowledge as of the date hereof, after giving effect to the
consummation of the Transactions and any rights of contribution (i) (a) the sum
of Borrower’s and its Subsidiaries’ debt (including contingent liabilities) does
not exceed the present fair saleable value of Borrower’s and its Subsidiaries’
present assets; (b) Borrower’s and its Subsidiaries’ capital is not unreasonably
small in relation to the business of Borrower and its Subsidiaries as
contemplated on the Effective Date and reflected in the Projections or with
respect to any transaction contemplated to be undertaken after the Effective
Date; and (c) Borrower and its Subsidiaries have not incurred and do not intend
to incur, or believe (nor do they reasonably believe) that they will incur,
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise); (ii) Borrower and its Subsidiaries, taken as a whole,
are “solvent” within the meaning given that term and similar terms under the
Bankruptcy Code and other applicable laws relating to

 

EXHIBIT G-3-1

--------------------------------------------------------------------------------


 

fraudulent transfers and conveyances; and (iii) neither Borrower nor any of its
subsidiaries are an “insolvent Person” within the meaning given that term under
the Bankruptcy and Insolvency Act (Canada).  For purposes of this certification,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.5).

 

[Remainder of page intentionally left blank]

 

EXHIBIT G-1-2

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered as of February       , 2014.

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

EXHIBIT G-3-1

--------------------------------------------------------------------------------


 

EXHIBIT H TO
CREDIT AND GUARANTY AGREEMENT

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
February 24, 2014 (as it may be amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership (the
“Borrower”), by its General Partner, ATLANTIC POWER GP INC. (in such capacity,
the “General Partner”), certain subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, GOLDMAN SACHS BANK USA and BANK OF
AMERICA, N.A. (“Bank of America”), as L/C Issuers, GOLDMAN SACHS LENDING
PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication Agents,
Goldman Sachs as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”) and as Collateral Agent (together with
its permitted successors in such capacity, “Collateral Agent”), Goldman Sachs
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint Lead Arrangers
and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL MARKETS as
Revolver Joint Lead Arrangers and Revolver Joint Bookrunners and UB and ROYAL
BANK OF CANADA as Revolver Co-Documentation Agents.

 

Section 1.              Pursuant to Section 5.10 of the Credit Agreement, the
undersigned hereby:

 

(a)           agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Guarantor under the Credit Agreement and agrees to be bound by all of
the terms thereof;

 

(b)           represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Credit Document and
applicable to the undersigned is true and correct both immediately before and
after giving effect to this Counterpart Agreement, except to the extent that any
such representation and warranty relates solely to any earlier date, in which
case such representation and warranty is true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

 

(c)           no event has occurred and is continuing as of the date hereof, or
will result from the transactions contemplated hereby on the date hereof, that
would constitute an Event of Default or a Default;

 

(d)           agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a) or any equivalent

 

EXHIBIT H-1

--------------------------------------------------------------------------------


 

provision in any applicable jurisdiction) and in accordance with Section 7 of
the Credit Agreement; and

 

(e)           the undersigned hereby (i) agrees that this counterpart may be
attached to each of the U.S. Pledge and Security Agreement and the Canadian
Pledge and Security Agreement, as applicable, (ii) agrees that the undersigned
will comply with all the terms and conditions of the U.S. Pledge and Security
Agreement and the Canadian Pledge and Security Agreement, as applicable, as if
it were an original signatory thereto, (iii) grants to Collateral Agent a
security interest in all of the undersigned’s right, title and interest in and
to all “Collateral” (as such term is defined in the U.S. Pledge and Security
Agreement and the Canadian Pledge and Security Agreement, as applicable) of the
undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to Collateral Agent pledge supplements attaching
supplements to all schedules attached to the U.S. Pledge and Security Agreement
and the Canadian Pledge and Security Agreement, as applicable.  All such
Collateral shall be deemed to be part of the “Collateral” and hereafter subject
to each of the terms and conditions of the U.S. Pledge and Security Agreement
and the Canadian Pledge and Security Agreement, as applicable.

 

Section 2.              The undersigned agrees from time to time, upon request
of Administrative Agent, to take such additional actions and to execute and
deliver such additional documents and instruments as Administrative Agent may
request to effect the transactions contemplated by, and to carry out the intent
of, this Counterpart Agreement and, for the avoidance of doubt, as set forth in
Section 5.13 of the Credit Agreement.  Neither this Counterpart Agreement nor
any term hereof may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the party (including, if applicable, any party
required to evidence its consent to or acceptance of this Counterpart Agreement)
against whom enforcement of such change, waiver, discharge or termination is
sought.  Any notice or other communication herein required or permitted to be
given shall be given in pursuant to Section 10.1 of the Credit Agreement, and
all for purposes thereof, the notice address of the undersigned shall be the
address as set forth on the signature page hereof.  In case any provision in or
obligation under this Counterpart Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

EXHIBIT H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopier

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopier

 

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED,

 

as of the date above first written:

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

EXHIBIT H-3

--------------------------------------------------------------------------------


 

EXHIBIT I TO
CREDIT AND GUARANTY AGREEMENT

 

U.S. PLEDGE AND SECURITY AGREEMENT

 

[SEPARATELY ATTACHED]

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

EXHIBIT J TO
CREDIT AND GUARANTY AGREEMENT

 

MORTGAGE

 

[SEPARATELY ATTACHED]

 

EXHIBIT J-1

--------------------------------------------------------------------------------

 

EXHIBIT K-1 TO
CREDIT AND GUARANTY AGREEMENT

 

INTERCOMPANY NOTE

 

Note Number:

 

Dated:                    , 201

 

FOR VALUE RECEIVED, each of ATLANTIC POWER LIMITED PARTNERSHIP, an Ontario 
limited partnership (“Borrower”),  ATLANTIC POWER GENERATION, INC. (“APGI”), a
Delaware corporation and certain Subsidiaries of Borrower (collectively, the
“Group Members” and each, a “Group Member”) which is a party to this
subordinated intercompany note (this “Promissory Note”) promises to pay to the
order of such other Group Member as it makes loans, advances and other
extensions of credit to such Group Member (each Group Member which borrows money
pursuant to this Promissory Note is referred to herein as a “Payor” and each
Group Member which makes loans and advances pursuant to this Promissory Note is
referred to herein as a “Payee”), on demand, in lawful money as may be agreed
upon from time to time by the relevant Payor and Payee (provided that such loans
and advances for which APGI is Payor shall not, in the aggregate, exceed the
APGI Sub-Limit at any time), in immediately available funds and at the
appropriate office of the Payee, the aggregate unpaid principal amount of all
loans and advances heretofore and hereafter made by such Payee to such Payor and
any other Indebtedness now or hereafter owing by such Payor to such Payee as
shown either on Schedule A attached hereto (and any continuation thereof) or in
the books and records of such Payee.  The failure to show any such Indebtedness
or any error in showing such Indebtedness shall not affect the obligations of
any Payor hereunder.  Capitalized terms used herein but not otherwise defined
herein shall have the meanings given such terms in the Credit and Guaranty
Agreement dated as of February [ · ], 2014 (as it may be amended, restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Borrower, by its General Partner, ATLANTIC POWER GP
INC. (in such capacity, the “General Partner”), certain subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time, GOLDMAN
SACHS BANK USA and BANK OF AMERICA, N.A., as L/C Issuers and GOLDMAN SACHS
LENDING PARTNERS LLC, as Administrative Agent and as Collateral Agent.

 

For purposes of this Promissory Note, (i) “Secured Obligations” means “Secured
Obligations” as defined in the U.S. Pledge and Security Agreement and the
Canadian Pledge and Security Agreement, as applicable, (ii) “Secured Parties”
means “Secured Parties” as defined in the Credit Agreement and (iii) “Credit
Documents” means “Credit Documents” as defined in the Credit Agreement.

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee.  Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee.  Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. 
Interest shall be paid in any lawful currency as may be agreed upon by the
relevant Payor and Payee and in immediately available funds.  Interest shall be
computed for the actual number of days elapsed on the basis of a year consisting
of 365 days.

 

EXHIBIT K-1-1

--------------------------------------------------------------------------------


 

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee that is a Credit Party to
the Collateral Agent, for the benefit of the Secured Parties, as security for
such Payee’s obligations, if any, under the Credit Documents to which such Payee
is a party.  Each Payor acknowledges and agrees that after the occurrence of and
during the continuation of an Event of Default (as defined in each Credit
Document) until the Discharge of Obligations, the Collateral Agent and the other
Secured Parties may exercise all the rights of each Payee that is a Credit Party
under this Promissory Note and will not be subject to any abatement, reduction,
recoupment, defense, setoff or counterclaim available to such Payor.

 

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Credit Party or any endorser of this Promissory Note, or against any of
their respective properties, shall be subordinate and subject in right of
payment to the Secured Obligations until the Discharge of Obligations; provided,
that each Payor that is a Credit Party may make payments to the applicable Payee
so long as no Event of Default shall have occurred and be continuing; and
provided, further, that all loans and advances made by a Payee pursuant to this
Promissory Note shall be received by the applicable Payor subject to the
provisions of the Credit Documents.  Notwithstanding any right of any Payee to
ask, demand, sue for, take or receive any payment from any Payor, all rights,
Liens and security interests of such Payee, whether now or hereafter arising and
howsoever existing, in any assets of any Payor (whether constituting part of the
security or collateral given to any Secured Party to secure payment of all or
any part of the Secured Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Secured Parties in such assets until the
Discharge of Obligations.  Except as expressly permitted by the Credit
Documents, the Payees shall have no right to possession of any such asset or to
foreclose upon, or exercise any other remedy in respect of, any such asset,
whether by judicial action or otherwise, unless and until the Discharge of
Obligations.

 

After the occurrence of and during the continuation of an Event of Default until
the Discharge of Obligations, if all or any part of the assets of any Payor, or
the proceeds thereof, are subject to any distribution, division or application
to the creditors of any Payor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any Payor is dissolved or if (except as
expressly permitted by the Credit Documents) all or substantially all of the
assets of any Payor are sold, then, and in any such event, any payment or
distribution of any kind or character, whether in cash, securities or other
investment property, or otherwise, which shall be payable or deliverable upon or
with respect to any indebtedness of such Payor to any Payee (“Payor
Indebtedness”) shall be paid or delivered directly to the Collateral Agent for
application to any of the Secured Obligations (as provided in the U.S. Pledge
and Security Agreement and the Canadian Pledge and Security Agreement), due or
to become due, until the Discharge of Obligations.  After the occurrence of and
during the continuation of an Event of Default until the Discharge of
Obligations, each Payee that is a Credit Party irrevocably authorizes, empowers
and appoints the Collateral Agent as such Payee’s attorney-in-fact (which
appointment is coupled with an interest and is irrevocable) to demand, sue for,
collect and receive every such payment or distribution and give

 

EXHIBIT K-2-2

--------------------------------------------------------------------------------


 

acquittance therefor and to make and present for and on behalf of such Payee
such proofs of claim and take such other action, in the Collateral Agent’s own
name or in the name of such Payee or otherwise, as the Collateral Agent may deem
necessary or advisable for the enforcement of this Promissory Note.  After the
occurrence of and during the continuation of an Event of Default until the
Discharge of Obligations, each Payee that is a Credit Party also agrees to
execute, verify, deliver and file any such proofs of claim in respect of the
Payor Indebtedness requested by the Collateral Agent.  After the occurrence of
and during the continuation of an Event of Default until the Discharge of
Obligations, the Collateral Agent may vote such proofs of claim in any such
proceeding (and the applicable Payee shall not be entitled to withdraw such
vote), receive and collect any and all dividends or other payments or
disbursements made on Payor Indebtedness in whatever form the same may be paid
or issued and apply the same on account of any of the Secured Obligations (in
accordance with the U.S. Pledge and Security Agreement and the Canadian Pledge
and Security Agreement).  Upon the occurrence and during the continuation of any
Event of Default until the Discharge of Obligations, should any payment,
distribution, security or other investment property or instrument or any
proceeds thereof be received by any Payee that is a Credit Party upon or with
respect to Payor Indebtedness owing to such Payee prior to the Discharge of
Obligations, such Payee that is a Credit Party shall receive and hold the same
for the benefit of the Secured Parties, and shall forthwith deliver the same to
the Collateral Agent, for the benefit of the Secured Parties, in precisely the
form received (except for the endorsement or assignment of such Payee where
necessary or advisable in the Collateral Agent’s judgment), for application to
any of the Secured Obligations (in accordance with the U.S. Pledge and Security
Agreement and the Canadian Pledge and Security Agreement), due or not due, and,
until so delivered, the same shall be segregated from the other assets of such
Payee for the benefit of the Secured Parties.  Upon the occurrence and during
the continuance of an Event of Default until the Discharge of Obligations, if
such Payee fails to make any such endorsement or assignment to the Collateral
Agent, the Collateral Agent or any of its officers, employees or representatives
are hereby irrevocably authorized to make the same.  Each Payee that is a Credit
Party agrees that until the Discharge of Obligations, such Payee will not
(i) assign or transfer, or agree to assign or transfer, to any Person (other
than in favor of the Collateral Agent for the benefit of the Secured Parties
pursuant to the U.S. Pledge and Security Agreement and Canadian Pledge and
Security Agreement or otherwise) any claim such Payee has or may have against
any Payor, (ii) upon the occurrence and during the continuance of an Event of
Default, discount or extend the time for payment of any Payor Indebtedness, or
(iii) otherwise amend, modify, supplement, waive or fails to enforce any
provision of this Promissory Note.

 

The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

 

Notwithstanding anything to the contrary contained herein, in any other Credit
Document or in any such promissory note or other instrument, this Promissory
Note shall not be deemed replaced, superseded or in any way modified by any
promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by any Group Member to
any other Group Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT

 

EXHIBIT K-2-3

--------------------------------------------------------------------------------


 

MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

 

Upon execution and delivery after the date hereof, by any Subsidiary of a Group
Member of a counterpart signature hereto, such Subsidiary shall become a Group
Member hereunder with the same force and effect as if originally named as a
Group Member hereunder (each an “Additional Group Member”).  This Promissory
Note shall be fully effective as to any Group Member that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Group Member hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent or other Person, as applicable, pursuant to this
Promissory Note and the exercise of any right or remedy by the Collateral Agent
or other Person, as applicable, hereunder are subject to the provisions of the
Credit Agreement.  In the event of any conflict between the terms of the Credit
Agreement and this Promissory Note, the terms of the Credit Agreement shall
govern and control.

 

 [Remainder of page intentionally left blank]

 

EXHIBIT K-2-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Group Member has caused this Promissory Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ATLANTIC POWER GENERATION, INC.,

 

as a Group Member

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ · ],

 

as a Group Member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT K-2-5

--------------------------------------------------------------------------------


 

Schedule A

 

TRANSACTIONS
UNDER
PROMISSORY NOTE

 

Date

 

Name of
Payor

 

Name of
Payee

 

Amount of
Advance
This Date

 

Amount of
Principal
Paid This
Date

 

Outstanding
Principal
Balance
from Payor
to Payee
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT K-2-6

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                                  all of its right,
title and interest in and to the Intercompany Note, dated
                          , 20     (as amended, supplemented or otherwise
modified from time to time, the “Promissory Note”), made by ATLANTIC POWER
LIMITED PARTNERSHIP, an Ontario  limited partnership (“Borrower”) by its General
Partner, ATLANTIC POWER GP INC. (in such capacity, the “General Partner”),
ATLANTIC POWER GENERATION, INC. (“APGI”), a Delaware corporation and certain
Subsidiaries of Borrower or any other Person that is or becomes a party thereto,
and payable to the undersigned.  This endorsement is intended to be attached to
the Promissory Note and, when so attached, shall constitute an endorsement
thereof.

 

The initial undersigned shall be the Payees (as defined in the Promissory Note)
party to the Credit Documents on the date of the Promissory Note.  From time to
time after the date thereof, Additional Group Members (as defined in the
Promissory Note) may become parties to the Promissory Note. Upon execution and
delivery of a counterpart signature page to this endorsement, each Additional
Group Member that is a Payee under the Promissory Note (an “Additional Payee”)
shall be a signatory to this endorsement as if such Additional Payee were an
original signatory hereof. This endorsement shall be fully effective as to any
Additional Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Promissory Note or hereunder.

 

Dated:

 

 

 

 

 

 

 

 

ATLANTIC POWER LIMITED PARTNERSHIP, as Borrower, by its General Partner,
ATLANTIC POWER GP INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ATLANTIC POWER GENERATION, INC.,

 

as a Group Member

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ · ],

 

as a Group Member

 

EXHIBIT K-2-7

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT K-2-8

--------------------------------------------------------------------------------

 

EXHIBIT K-2 TO
CREDIT AND GUARANTY AGREEMENT

 

INTERCOMPANY NOTE

 

Note Number:

Dated: February       , 2014

 

FOR VALUE RECEIVED, [                      ] (“Payor”), hereby unconditionally
promises to pay to the order of [                      ] (“Payee”) on
February [    ], 2024 (“Maturity Date”), unless sooner paid as provided in this
Promissory Note, [                      ] DOLLARS ($[                      ])],
and to pay interest on the unpaid principal amount hereof at a rate per annum
equal to [                      ] per cent ([        ] %) (“Interest Rate”),
computed for the actual number of days elapsed on the basis of a year consisting
of 365 days, and payable on the dates specified below in this subordinated
intercompany note (“Promissory Note”).  All payments of principal of and
interest on this Promissory Note shall be made in lawful money of the United
State of America, in immediately available funds and to such account or accounts
as may be designated by Payee (or if permitted under the Credit Documents, the
Collateral Agent) from time to time in written instructions to Payor.

 

1.              Defined Terms.

 

For purposes of this Promissory Note, terms defined in the first paragraph or
other sections of this Note have the meanings set forth therein, capitalized
terms used and not otherwise defined in this Promissory Note which are defined
in the Credit Agreement (as defined below) have the meanings set forth in the
Credit Agreement, and the following terms have the following meanings:

 

“APLP” means Atlantic Power Limited Partnership, a limited partnership organized
under the laws of the province of Ontario, Canada.

 

“Credit Agreement” means the Credit and Guaranty Agreement dated as of
February 24, 2014 (as it may be amended, restated, extended, supplemented or
otherwise modified from time to time), by and among ATLANTIC POWER LIMITED
PARTNERSHIP (“Borrower”), by its General Partner, ATLANTIC POWER GP INC. (in
such capacity, the “General Partner”), certain subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, GOLDMAN SACHS BANK USA
and BANK OF AMERICA, N.A., as L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC
(“Goldman Sachs”) and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“Merrill Lynch”), as Joint Syndication Agents, Goldman Sachs as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent, (together with its permitted successors in such
capacity, “Collateral Agent”), Goldman Sachs and Merrill Lynch as Joint Lead
Arrangers and Joint Bookrunners, UNION BANK, N.A. (“UB”) and RBC CAPITAL MARKETS
as Revolver Joint Lead Arrangers and Revolver Joint Bookrunners and UB and ROYAL
BANK OF CANADA as Revolver Co-Documentation Agents.

 

“Credit Documents” means “Credit Documents” as defined in the Credit Agreement.

 

“Dollars” and “$” means United States dollars.

 

EXHIBIT K-2-1

--------------------------------------------------------------------------------


 

“Secured Obligations” means “Secured Obligations” as defined in the U.S. Pledge
and Security Agreement and the Canadian Pledge and Security Agreement, as
applicable, each as defined in the Credit Agreement.

 

“Secured Parties” means “Secured Parties” as defined in the Credit Agreement.

 

2. Payments and Pre-Payments.

 

2.1.  Interest Payments.  Payments of interest on the outstanding principal
amount of this Promissory Note will be made quarterly, in arrears, on the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the date of this Promissory
Note.

 

2.2.  Optional Principal Pre-Payments.  Payor may, at any time and from time to
time, on not less than [five] Business Days prior written notice to Payee,
prepay, in whole or in part, together with (i) all accrued and unpaid interest
on the aggregate principal amount prepaid to the date of prepayment and (ii) if
any such prepayment is made during any period set forth below, the prepayment
premium amount set forth below opposite the period in which such pre-payment is
made.

 

Period

 

Prepayment Premium

 

 

 

 

 

During the Period commencing on the date of this Note and ending February [•],
2015.

 

103

%

 

 

 

 

During the Period commencing February [•], 2015 and ending February [•], 2016.

 

102

%

 

 

 

 

During the Period commencing February [•], 2016 and ending February [•], 2017.

 

101

%

 

 

 

 

Thereafter.

 

100

%

 

2.3.  Mandatory Principal Pre-Payments.  At any time during which any Default or
Event of Default has occurred and is continuing under the Credit Agreement,
Payor will pay, on demand by Payee (or if permitted under the Credit Documents,
the Collateral Agent), all or such portion of the outstanding principal amount
of this Promissory Note as may be set forth in a written notice to Payor
demanding such pre-payment, together with all accrued and unpaid interest on the
aggregate principal amount prepaid to the date of prepayment, but without
penalty or premium of any kind.

 

2.4  Waivers.  Payor and any endorser of this Promissory Note hereby waives
presentment, demand, protest and notice of any kind.  No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the holder
hereof shall operate as a waiver of such rights.

 

EXHIBIT K-2-2

--------------------------------------------------------------------------------


 

3.  Subordination and Credit Documents.

 

This Promissory Note has been pledged by the Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for the Payee’s obligations
under the Credit Documents to which it is a party.  Payor acknowledges and
agrees that after the occurrence of and during the continuation of an Event of
Default (as defined in each Credit Document) until the Discharge of Obligations,
the Collateral Agent and the other Secured Parties may exercise all the rights
of Payee under this Promissory Note and will not be subject to any abatement,
reduction, recoupment, defense, setoff or counterclaim available to Payor.

 

Payee agrees that any and all of its claims against Payor or any endorser of
this Promissory Note, or against any of their respective properties, shall be
subordinate and subject in right of payment to the Secured Obligations until the
Discharge of Obligations; provided, that Payor may make payments to Payee so
long as no Event of Default shall have occurred and be continuing; and
provided, further, that all loans and advances made by Payee pursuant to this
Promissory Note shall be received by Payor subject to the provisions of the
Credit Documents.  Notwithstanding any right of Payee to ask, demand, sue for,
take or receive any payment from Payor, all rights, Liens and security interests
of Payee, whether now or hereafter arising and howsoever existing, in any assets
of Payor (whether constituting part of the security or collateral given to any
Secured Party to secure payment of all or any part of the Secured Obligations or
otherwise) shall be and hereby are subordinated to the rights of the Secured
Parties in such assets until the Discharge of Obligations.  Except as expressly
permitted by the Credit Documents, Payee shall have no right to possession of
any such asset or to foreclose upon, or exercise any other remedy in respect of,
any such asset, whether by judicial action or otherwise, unless and until the
Discharge of Obligations.

 

After the occurrence of and during the continuation of an Event of Default until
the Discharge of Obligations, if all or any part of the assets of Payor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of Payor, whether partial or complete, voluntary or involuntary,
and whether by reason of liquidation, bankruptcy, arrangement, receivership,
assignment for the benefit of creditors or any other action or proceeding, or if
the business of Payor is dissolved or if (except as expressly permitted by the
Credit Documents) all or substantially all of the assets of Payor are sold,
then, and in any such event, any payment or distribution of any kind or
character, whether in cash, securities or other investment property, or
otherwise, which shall be payable or deliverable upon or with respect to any
indebtedness of Payor to Payee (“Payor Indebtedness”) shall be paid or delivered
directly to the Collateral Agent for application to any of the Secured
Obligations (as provided in the U.S. Pledge and Security Agreement and the
Canadian Pledge and Security Agreement), due or to become due, until the
Discharge of Obligations.  After the occurrence of and during the continuation
of an Event of Default until the Discharge of Obligations, Payee that is a
Credit Party irrevocably authorizes, empowers and appoints the Collateral Agent
as Payee’s attorney-in-fact (which appointment is coupled with an interest and
is irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of Payee such proofs of claim and take such other action, in the
Collateral Agent’s own name or in the name of Payee or otherwise, as the
Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note.  After the occurrence of and during the continuation of an
Event of Default until the Discharge of Obligations, Payee

 

EXHIBIT K-2-3

--------------------------------------------------------------------------------


 

also agrees to execute, verify, deliver and file any such proofs of claim in
respect of the Payor Indebtedness requested by the Collateral Agent.  After the
occurrence of and during the continuation of an Event of Default until the
Discharge of Obligations, the Collateral Agent may vote such proofs of claim in
any such proceeding (and Payee shall not be entitled to withdraw such vote),
receive and collect any and all dividends or other payments or disbursements
made on Payor Indebtedness in whatever form the same may be paid or issued and
apply the same on account of any of the Secured Obligations (in accordance with
the U.S. Pledge and Security Agreement and the Canadian Pledge and Security
Agreement).  Upon the occurrence and during the continuation of any Event of
Default until the Discharge of Obligations, should any payment, distribution,
security or other investment property or instrument or any proceeds thereof be
received by Payee upon or with respect to Payor Indebtedness owing to Payee
prior to Discharge of Obligations, Payee shall receive and hold the same for the
benefit of the Secured Parties, and shall forthwith deliver the same to the
Collateral Agent, for the benefit of the Secured Parties, in precisely the form
received (except for the endorsement or assignment of Payee where necessary or
advisable in the Collateral Agent’s judgment), for application to any of the
Secured Obligations (in accordance with the U.S. Pledge and Security Agreement
and the Canadian Pledge and Security Agreement), due or not due, and, until so
delivered, the same shall be segregated from the other assets of Payee for the
benefit of the Secured Parties.  Upon the occurrence and during the continuance
of an Event of Default until the Discharge of Obligations, if Payee fails to
make any such endorsement or assignment to the Collateral Agent, the Collateral
Agent or any of its officers, employees or representatives are hereby
irrevocably authorized to make the same.  Payee agrees that until the Discharge
of Obligations, Payee will not (i) assign or transfer, or agree to assign or
transfer, to any Person (other than in favor of the Collateral Agent for the
benefit of the Secured Parties pursuant to the U.S. Pledge and Security
Agreement and Canadian Pledge and Security Agreement or otherwise) any claim
Payee has or may have against Payor, (ii) upon the occurrence and during the
continuance of an Event of Default, discount or extend the time for payment of
any Payor Indebtedness, or (iii) otherwise amend, modify, supplement, waive or
fails to enforce any provision of this Promissory Note.

 

The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

 

Notwithstanding anything to the contrary contained herein, in any other Credit
Document or in any such promissory note or other instrument, this Promissory
Note shall not be deemed replaced, superseded or in any way modified by any
promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by Payee to Payor.

 

4.  Miscellaneous.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF

 

EXHIBIT K-2-4

--------------------------------------------------------------------------------


 

THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent or other Person, as applicable, pursuant to this
Promissory Note and the exercise of any right or remedy by the Collateral Agent
or other Person, as applicable, hereunder are subject to the provisions of the
Credit Agreement.  In the event of any conflict between the terms of the Credit
Agreement and this Promissory Note, the terms of the Credit Agreement shall
govern and control.

 

[Remainder of page intentionally left blank]

 

EXHIBIT K-2-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

 

[                      ],

 

as Payee

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[                      ],

 

as Payor

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

EXHIBIT K-2-6

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                                  all of its right,
title and interest in and to the Intercompany Note, dated February         ,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Promissory Note”), made by [                      ] (“Payor”), and payable to
[                      ] (“Payee”).  This endorsement is intended to be attached
to the Promissory Note and, when so attached, shall constitute an endorsement
thereof.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

[                      ],

 

 

as Payee

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[                      ],

 

 

as Payor

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

EXHIBIT K-2-7

--------------------------------------------------------------------------------


 

EXHIBIT L TO
CREDIT AND GUARANTY AGREEMENT

 

[RESERVED]

 

EXHIBIT L-1

--------------------------------------------------------------------------------

 

EXHIBIT M TO
CREDIT AND GUARANTY AGREEMENT

 

FORM OF U.S. CONSENT AND AGREEMENT

 

This CONSENT AGREEMENT (this “Consent Agreement”) is entered into as of [    ]
among [Contracting Party], a [type of entity] (the “Contracting Party”), [Credit
Party], a [type of entity] (the “Credit Party”) and Goldman Sachs Lending
Partners LLC, as Collateral Agent (together with its successors, designees and
assigns in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Contracting Party and the Credit Party entered into that certain
[Legal description of the Agreement] (as [further] amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and hereof, the “Assigned Agreement”);

 

WHEREAS, the Credit Party and the Collateral Agent entered into that certain
Pledge and Security Agreement, dated as of [    ], 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”);

 

WHEREAS, pursuant to the Security Agreement, the Credit Party has agreed, or
will agree, to collaterally assign all of its right, title and interest in, to
and under the Assigned Agreement to the Collateral Agent on behalf of the
Collateral Agent and certain secured creditors represented thereby, including
lenders, agents, interest rate hedge counterparties and other secured creditors
providing financing or otherwise providing credit to or for the benefit of the
Credit Party pursuant to certain contracts and agreements (collectively, the
“Secured Documents”); and

 

WHEREAS, the Contracting Party is willing to consent to such collateral
assignment and grant the Collateral Agent the rights in respect of the Assigned
Agreement set forth herein;

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1.             Acknowledgement.  The Contracting Party acknowledges and consents
to the collateral assignment of all right, title and interest of the Credit
Party in, to and under (but not its obligations, liabilities or duties with
respect to) the Assigned Agreement.

 

2.             Assumption by the Collateral Agent or Designee.

 

(a)           The Contracting Party agrees that upon an event of default by the
Credit Party under the Secured Documents, the Collateral Agent may (but shall
not be obligated to) assume, or cause any purchaser at any foreclosure sale or
any assignee or transferee under any instrument of assignment or transfer in
lieu of foreclosure to assume, all

 

EXHIBIT M-1

--------------------------------------------------------------------------------


 

of the interests, rights and obligations of the Credit Party thereafter arising
under the Assigned Agreement.

 

(b)           If the interest of the Credit Party in the Assigned Agreement is
assumed by the Collateral Agent or sold or transferred to and assumed by a
purchaser as provided in Section 2(a), then the assuming party shall agree in
writing to be bound by and to assume the terms and conditions of the Assigned
Agreement and any and all obligations owing by the Credit Party to the
Contracting Party arising or accruing thereunder from and after the date of such
assumption.  Upon receipt of such written agreement, the Contracting Party
agrees to continue to perform its obligations under the Assigned Agreement in
favor of the assuming party as if such party had thereafter been named as the
Credit Party under the Assigned Agreement.  The prior cure of existing defaults
under the Assigned Agreement shall not be a condition to any assumption of the
Assigned Agreement in accordance herewith.

 

(c)           The Contracting Party agrees that if the Collateral Agent (or any
entity acting on behalf of the Collateral Agent) assumes the Assigned Agreement
as provided above, then the Collateral Agent (or such entity) shall not be
personally liable for the performance of the obligations thereunder except to
the extent of all of its right, title and interest in and to the [Project] (as
defined in the Assigned Agreement).

 

(d)           Notwithstanding any assumption in accordance with this Section 2,
the Credit Party shall not be released or discharged from and shall remain
liable for any and all of its obligations to the Contracting Party arising or
accruing under the Assigned Agreement prior to such assumption.

 

(e)           In connection with the foregoing, the Contracting Party shall be
entitled to assume that any exercise of rights by the Collateral Agent is in
accordance with the Security Agreement without independent investigation thereof
but shall have the right to require that the Collateral Agent and its designee
(if applicable) provide reasonable evidence demonstrating the same.

 

3.             Replacement Agreement.  If the Assigned Agreement is rejected or
otherwise terminated in connection with any bankruptcy, insolvency,
reorganization or similar proceedings in respect of the Credit Party, then, at
the Collateral Agent’s request, the Contracting Party will enter into a new
agreement with the Collateral Agent or with the Collateral Agent’s nominee, for
the remainder of the originally scheduled term of the Assigned Agreement,
effective as of the date of such rejection or termination, with the same
covenants, agreements, terms, provisions and limitations as are contained in the
Assigned Agreement.

 

4.             Cure Rights.

 

(a)           The Contracting Party agrees that the Collateral Agent shall have
the right, but not the obligation, to pay all sums due under the Assigned
Agreement by the Credit Party and to perform any other act, duty or obligation
required of the Credit Party thereunder at any time.

 

EXHIBIT M-2

--------------------------------------------------------------------------------


 

(b)           The Contracting Party therefore agrees that it will not terminate
or suspend its obligations under the Assigned Agreement without first giving the
Collateral Agent the notice and opportunity to cure as provided in this
Section 4.

 

(c)           The Contracting Party agrees that it will give the Collateral
Agent prompt notice (a “Default Notice”) of the occurrence of any event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle the Contracting Party to terminate or suspend its
obligations under the Assigned Agreement (a “Termination Event”).

 

(d)           If the Termination Event specified in the Default Notice is a
monetary default, then the Collateral Agent shall have until the later of
(x) the last day of the cure period set forth in the Assigned Agreement and
(y) twenty (20) days after its receipt of the Default Notice to cure the
Termination Event by making the relevant payment to the Contracting Party on
behalf of the Credit Party.

 

(e)           If the Termination Event specified in the Default Notice is a
non-monetary default, then the Collateral Agent shall have until the thirtieth
(30th) day following its receipt of the Default Notice to confirm to the
Contracting Party whether the Collateral Agent intends to cure such Termination
Event.  If the Collateral Agent so-notifies the Contracting Party of its intent
to cure such a Termination Event, then the Collateral Agent shall have until the
later of (x) ninety (90) days after the expiration of the cure period set forth
in the Assigned Agreement and (y) ninety (90) days after its receipt of the
Default Notice to cure such non-monetary default; provided, that (i) if such
Termination Event is reasonably susceptible to cure within an additional sixty
(60) days and the Collateral Agent initiated its cure prior to the last day of
such period and is diligently pursuing such cure, then such period shall be
extended an additional sixty (60) days in order to allow the Collateral Agent to
complete its cure and (ii) if such Termination Event can only be cured after
taking possession of the Project and the Collateral Agent is diligently seeking
to foreclose upon the Project prior to the expiry of such period, then the
Collateral Agent shall have such additional time as is reasonably necessary to
complete such foreclosure and cure such Termination Event.

 

(f)            Any curing of or attempt to cure any Termination Event shall not
be construed as an assumption by the Collateral Agent or any secured party
represented by the Collateral Agent of any covenants, agreements or obligations
of the Credit Party under or in respect of the Assigned Agreement.

 

(g)           If the Credit Party cures a Termination Event, then the
Contracting Party shall provide the Collateral Agent with notice of such cure
and the discontinuance of such Termination Event.

 

(h)           Without limiting the generality of the foregoing provisions, the
Contracting Party agrees that it will not terminate the Assigned Agreement
solely by reason of the commencement or pendency of bankruptcy, insolvency,
reorganization or similar proceedings in respect of the Credit Party.

 

EXHIBIT M-3

--------------------------------------------------------------------------------


 

5.             Bankruptcy Stays; Etc.  If the Collateral Agent or its nominee is
prohibited by any process or injunction issued by any court having jurisdiction
of any bankruptcy or insolvency proceeding involving the Credit Party from
continuing the Assigned Agreement in place of the Credit Party or from otherwise
exercising any of its rights or remedies hereunder or under the Security
Agreement in respect of the Assigned Agreement, then the times specified herein
for the exercise by the Collateral Agent of any right or benefit granted to it
hereunder (including without limitation the time period for the exercise of any
cure rights granted in Section 4) shall be extended for the period of such
prohibition; provided, that the Collateral Agent or its nominee is diligently
pursuing such rights or remedies (to the extent permitted) in such bankruptcy or
insolvency proceeding or otherwise.

 

6.             Representations and Warranties.

 

The Contracting Party makes the following representations and warranties:

 

(a)           The Contracting Party is a [form of entity], validly existing and
in good standing under the laws of the [jurisdiction of formation]. The
Contracting Party has the [corporate][limited liability company][partnership]
power to carry on its business as currently being conducted and as proposed to
be conducted by it. The Contracting Party has the [corporate][limited liability
company][partnership] power and authority to execute and deliver this Consent
Agreement and the Assigned Agreement and to perform its obligations under each
thereof.

 

(b)           Each of this Consent Agreement and the Assigned Agreement has been
duly authorized, executed and delivered by the Contracting Party, is in full
force and effect and is a legal, valid and binding obligation of the Contracting
Party enforceable against the Contracting Party in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, debt adjustment, moratorium or other similar laws affecting
creditors’ rights generally.

 

(c)           There are no amendments, modifications or supplements (whether by
waiver, consent or otherwise) to the Assigned Agreement, either oral or written.

 

(d)           The execution and delivery of this Consent Agreement and the
Assigned Agreement by the Contracting Party did not, and the fulfillment and
compliance with the respective provisions hereof and thereof by the Contracting
Party do not and will not, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Contracting Party pursuant to the provisions of, or result in any violation
of, the articles or by-laws of the Contracting Party, or any applicable law,
statute, rule or regulation, or any agreement, instrument, order, judgment or
decree, to which the Contracting Party is subject.

 

(e)           No consent or approval of, or other action by or any notice to or
filing with, any court or administrative or governmental body (except those
previously obtained) was required in connection with the execution and delivery
of the Assigned Agreement, or is

 

EXHIBIT M-4

--------------------------------------------------------------------------------


 

required in connection with the execution and delivery of this Consent
Agreement.  The Contracting Party has obtained all permits, licenses, approvals,
consents and exemptions with respect to the performance of its obligations under
this Consent Agreement and the Assigned Agreement required by applicable laws,
statutes, rules and regulations in effect as of the date hereof.

 

(f)            There are no proceedings pending or, to the Contracting Party’s
knowledge, threatened against or affecting the Contracting Party in any court or
by or before any governmental authority, arbitration board or tribunal that may
result in a material adverse effect upon the property, business, prospects,
profits or condition (financial or otherwise) of the Contracting Party, or the
ability of the Contracting Party to perform its obligations under this Consent
Agreement and the Assigned Agreement.

 

(g)           The Contracting Party and, to the best of the Contracting Party’s
knowledge, the Credit Party have complied with all conditions precedent to the
respective obligations of such party to perform under the Assigned Agreement.

 

(h)           The Contracting Party has no notice of any assignment relative to
the right, title and interest of the Credit Party in, to and under the Assigned
Agreement other than the pledge and assignment referred to in Section 1.

 

(i)            To the actual knowledge of the Contracting Party, after giving
effect to the pledge and assignment referred to in Section 1, and after giving
effect to the consent to such pledge and assignment by the Contracting Party, no
Termination Event has occurred.

 

(j)            All amounts due under the Assigned Agreement as of the date
hereof have been paid in full.

 

7.             Payments.  The Contracting Party shall make all payments due to
the Credit Party under the Assigned Agreement to the account listed on Appendix
1 or such other account as the Collateral Agent shall direct in a written notice
to the Contracting Party.  All parties hereto agree that each payment by the
Contracting Party to such account shall satisfy the Contracting Party’s
corresponding payment obligation under the Assigned Agreement.

 

8.             Amendments.  The Contracting Party shall not amend or modify the
Assigned Agreement or this Consent Agreement in any material respect or enter
into any change order unless the Contracting Party has received (i) a duly
executed certificate of an authorized officer of the Credit Party that such
amendment, or modification or change order, as applicable, is permitted by the
Secured Documents and (ii) the written consent of the Collateral Agent.

 

9.             Clarifications.  [Include any necessary contract agreement
clarifications identified following completion of due diligence review or
specify “None.”]

 

10.          Notices.  Notice to any party hereto shall be in writing to the
addresses set forth below or such other addresses provided by notice in
accordance herewith.  Notices shall be deemed to be delivered (a) if personally
delivered, on the date of such personal

 

EXHIBIT M-5

--------------------------------------------------------------------------------


 

delivery, (b) if sent by reputable express delivery service, on the date of
physical delivery confirmed by such reputable express delivery service, (c) if
sent by facsimile, on the date when sent and facsimile confirmation is received
or (d) if sent by electronic mail, on the date of an electronic mail from the
intending recipient evidencing receipt.

 

If to the Contracting Party:

 

[Legal Name of Contracting Party]

[Address Line 1]

[Address Line 2]

[City], [State/Province] [Zip/Postal Code]

Tel:  [(      )         -        ]

Fax: [(      )         -        ]

Email:  [          ]@[          ].com

 

If to the Credit Party:

 

[Legal Name of Credit Party]

[Address Line 1]

[Address Line 2]

[City], [State/Province] [Zip/Postal Code]

Tel:  [(      )         -        ]

Fax: [(      )         -        ]

Email:  [          ]@[          ].com

 

If to the Collateral Agent:

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Collateral Agent

c/o Goldman, Sachs & Co.

30 Hudson Street, 36th Floor

Jersey City, NJ 07302

Attention: SBD Operations

E-mail: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com

 

with a copy to:

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York  10282-2198

Attention: [·]

 

11.          Binding Effect; Assignment.  This Consent Agreement shall be
binding upon and shall inure to the benefit of the successors and assigns of the
Contracting Party, and shall inure to the benefit of the Collateral Agent, the
secured creditors represented thereby and their respective successors,
transferees and assigns (including, without limitation, any lender, lessor,
collateral agent and/or other entity that purchases, refinances,

 

EXHIBIT M-6

--------------------------------------------------------------------------------


 

replaces or supplements all or any portion of any existing credit arrangements,
indebtedness or other obligations of the Credit Party). The Contracting Party
agrees to confirm such continuing obligation in writing upon the reasonable
request of Credit Party, the Collateral Agent or any of their respective
successors, transferees and assigns.

 

12.          Counterparts.  This Consent Agreement may be executed in one or
more counterparts with the same effect as if the signatures thereto and hereto
were upon the same instrument. Delivery of an executed counterpart to this
Consent Agreement by facsimile or an electronic transmission of a PDF copy
thereof shall be as effective as delivery of a manually signed original. Any
such delivery shall be followed promptly by delivery of the manually signed
original.

 

13.          Governing Law.  THIS CONSENT AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

14.          Consent to Jurisdiction and Venue.  The Contracting Party hereby
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and of any New York State court sitting in New
York City for the purposes of all legal proceedings arising out of or relating
to this Consent Agreement or the transactions contemplated hereby.  The
Contracting Party hereby irrevocably waives, to the fullest extent permitted by
applicable law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.  To the extent permitted by applicable law, the Contracting Party
irrevocably agrees to the service of process of any of the aforementioned courts
in any suit, action or proceeding by the mailing of copies thereof by certified
mail, postage prepaid, return receipt requested, to the Contracting Party at its
address referenced in Section 10, such service to be effective upon the date
indicated on the postal receipt returned from the Contracting Party.

 

15.          Termination.  This Consent Agreement shall terminate upon the
repayment in full of all of the obligations secured by the Security Agreement.

 

16.          Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE CONTRACTING PARTY, THE CREDIT PARTY AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY WAIVE ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS CONSENT AGREEMENT.

 

(SIGNATURE PAGES FOLLOW)

 

EXHIBIT M-7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent Agreement as of the date first
written above.

 

 

[Insert name of Contracting Party]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Insert name of Credit Party]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT M-8

--------------------------------------------------------------------------------


 

Appendix 1

to Consent Agreement

 

ACCOUNT

 

Pay To:

[Depositary Bank]

ABA Number:

[·]

Beneficiary:

[·]

Account Number:

[·]

Account Name:

[·]

Reference:

[·]

 

EXHIBIT M-9

--------------------------------------------------------------------------------

 

FORM OF

 

ONTARIO/BRITISH COLUMBIA PPA

 

LENDER CONSENT AGREEMENT

 

THIS AGREEMENT is made as of                                        ,
20   [    ]

 

AMONG:

 

·, a  ·, , having its head office at ·,

 

(the “Buyer”)

 

AND:

 

·, a  ·, having a head office at  ·,

 

(the “Company”)

 

AND:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Administrative Agent and Collateral
Agent, a limited liability company under the laws of
                              having an address at 200 West Street, New York,
New York 10282-2198,

 

(the “Lender”).

 

WHEREAS:

 

A.                                    The Buyer and the Company are parties to a
certain power purchase agreement dated [    ], [    ] and attached hereto
between the Buyer, as buyer, and [    ], as seller, as assigned to the Company,
as amended from time to time, (the “PPA”), in relation to a power generation
project located in [    ], [Ontario]/[British Columbia] (the “Plant”);

 

B.                                    The Company will obtain certain credit
facilities from financial institutions for which Lender is acting as agent
(including any amendment, amendment and restatement or a refinancing of such
credit facilities, the “Credit”), for, inter alia, the purposes of, among other
things, financing the ongoing operation and maintenance of the Plant;

 

C.                                    As security for the Company’s payment of
all principal, interest (including interest on overdue interest), premium (if
any) and other amounts payable in respect of the Credit and the due performance
of all of its other obligations under the Credit, the Company will grant certain
security to and in favour of the Lender, including an assignment of the right,
title and interest of the Company under the PPA, a mortgage of the Plant and a
security interest in all of the Company’s assets located at the Plant, including
(without limitation) all of its right, title and interest in the equipment
located at the Plant (collectively, as amended, supplemented, restated or
replaced from time to time, the “Lender Security”); and

 

D.                                    The Lender has requested the Buyer to
enter into this Agreement confirming certain matters.

 

EXHIBIT M-10

--------------------------------------------------------------------------------


 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises
herein and other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged by the Buyer), the parties covenant and agree
that:

 

1.                                      Additional Definitions:  In this
Agreement, including the recitals:

 

(a)                                 “Assumption Notice” means a notice given by
the Lender to the Buyer pursuant to subsection 6.1(a) of this Agreement;

 

(b)                                 “Business Day” means any calendar day which
is not a Saturday, Sunday or Ontario statutory holiday;

 

(c)                                  “Default or Termination Notice” means a
notice given to the Company by the Buyer under the PPA that, with or without the
lapse of time, entitles, or shall entitle, the Buyer to terminate the PPA or
suspend performance of Buyer’s obligations under the PPA, subject to rights, if
any, of the Company to cure the default or other circumstance in respect of
which the notice is given; and

 

(d)                                 “Receiver” means a receiver, manager or
receiver-manager appointed or designated by, or on the initiative of, the
Lender.

 

Words and phrases defined in the PPA, and not otherwise defined herein, when
used herein have the meanings given in the PPA.

 

2.                                      PPA Amendments: The Buyer and the
Company acknowledge and agree that PPA is in full force and effect, and that the
PPA, as originally executed, has been amended only by the documents attached
hereto in Schedule A.

 

3.                                      Buyer Confirmations Concerning the PPA:
The Buyer confirms to the Lender that:

 

(a)                               each of the PPA and this Agreement has been
duly authorized, executed and delivered by the Buyer, enforceable against the
Buyer in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, debt adjustment, moratorium
or other similar laws affecting creditors’ rights generally;

 

(b)                                the Buyer has not received any notice of
assignment by the Company of all or any part of their right, title and interest
in and to the PPA, except to the Lender as security for the Credit;

 

(c)                                 the Buyer has not received any notice of
assignment by the Company of all or any part of their right, title and interest
in and to the Generating Facility, except to the Lender as security for the
Credit;

 

(d)                               the Buyer has not given any Default or
Termination Notice;

 

(e)                                the Buyer is not aware of any default or
other circumstance (including the execution of this Agreement) that would
entitle the Buyer to give a Default or Termination Notice, provided however that
the Buyer has not undertaken any investigation or due diligence in respect of
this confirmation;

 

(f)                                 the Buyer shall not enter into any agreement
with the Company to materially amend the PPA, or enter into any agreement with
the Company to terminate the PPA, without giving the Lender at least 30 days’
prior written notice;

 

EXHIBIT M-11

--------------------------------------------------------------------------------


 

(g)                                There are no proceedings pending or, to the
Buyer’s knowledge, threatened against or affecting the Buyer in any court or by
or before any governmental authority, arbitration board or tribunal that may
result in a material adverse effect upon the ability of the Buyer to perform its
obligations under this Agreement and the PPA; and

 

(h)                               All amounts due under the PPA as of the date
hereof have been paid in full.

 

4.                                      Assignment as Security to Lender - PPA,
Generating Facility and Mortgage:

 

4.1                               Buyer Acknowledgement:  The Buyer acknowledges
receipt of notice of, and consents to: (i) the assignment by the Company to the
Lender of all the right, title and interest of the Company in and to the PPA as
security for the Credit; and (ii) the assignment by the Company to the Lender of
all the right, title and interest of the Company in and to the Generating
Facility as security for the Credit; and (iii) the mortgage of the Plant granted
to the Lender as security for the Credit, all of which are made pursuant to and
in accordance with the Lender Security.

 

4.2                               Lender Acknowledgement:  The Lender
acknowledges that:

 

(a)                               it has received a copy of the PPA; and

 

(b)                               the assignment by the Company to the Lender of
the PPA pursuant to the Lender Security is subject in all respects to the terms
and conditions of the PPA and this Agreement.

 

4.3                               Confidentiality:  The Lender covenants and
agrees with the Buyer to be bound by the provisions of section 15 of the PPA
regarding confidentiality, as if an original signatory thereto.

 

4.4                               Company Representation:  The Company
represents and warrants to the Buyer that the Lender, acting as collateral
agent, is the only person to whom it has granted a security interest in the PPA,
the Generating Facility or the Plant.

 

5.                                      PPA Notices:  The Buyer covenants and
agrees with the Lender that, except as hereinafter otherwise permitted, the
Buyer:

 

(a)                                 shall give the Lender a copy of any Default
or Termination Notice concurrently with, or promptly after, any such notice is
given by the Buyer to the Company;

 

(b)                                 shall not exercise any right it may have to
terminate the PPA until the date that is 45 days after the later of: (i) the
date on which the Buyer delivered to the Lender a copy of the Default or
Termination Notice entitling the Buyer to terminate the PPA and (ii) the date on
which the Buyer would otherwise be entitled to terminate the PPA, provided that
If the PPA is rejected or otherwise terminated in connection with any
bankruptcy, insolvency, reorganization or similar proceedings in respect of the
Company, then, at the Lender’s  request, the Buyer will enter into a new
agreement with the Lender or with the Collateral Agent’s nominee, for the
remainder of the originally scheduled term of the PPA, effective as of the date
of such rejection or termination, with the same covenants, agreements, terms,
provisions and limitations as are contained in the PPA;

 

(c)                                  shall not, provided that there is no other
Buyer event of default under the PPA, terminate the PPA based on the bankruptcy
or insolvency of the Company if the Lender is promptly and diligently pursuing
enforcement proceedings under the

 

EXHIBIT M-12

--------------------------------------------------------------------------------


 

Lender Security until 30 days after the expiry of any court ordered period
restricting the termination of the PPA; and

 

(d)                                 shall not exercise any right it may have to
deduct any amounts owing by the Company to the Buyer under the PPA from amounts
owing by the Buyer to the Company under the PPA until the date that is 15 days
after the date the Buyer provides the Lender with a copy of the notice delivered
by the Buyer to the Company.

 

Nothing in this Agreement prevents or restricts: (i) the exercise by the Buyer
of any other right or remedy that it may be entitled to exercise under or in
relation to the PPA; or (ii) the right of the Lender to cure, or cause the cure
of, any default of the Company under the PPA that would be curable by the
Company, whether or not an Assumption Notice is given.

 

The Buyer agrees that the Lender shall have the right, but not the obligation,
to pay all sums due under the PPA by the Company and to perform any other act,
duty or obligation required of the Company thereunder at any time.

 

6.                                      Realization by Lender:

 

6.1                               Assumption Notice and/or Sale:  If the Company
has defaulted under the Credit or the Lender Security and the Lender has elected
to take possession of the Plant, either by a Receiver or in any other way,
pursuant to the Lender Security, the Lender shall either:

 

(a)                                 give the Buyer written notice (an
“Assumption Notice”) stating that the Lender is assuming the PPA, whereupon:

 

(i)                                      the Lender shall be entitled to all the
rights and benefits, and shall have assumed, and shall perform and discharge,
all the obligations and liabilities, of the Company under the PPA and the Lender
shall be a party to, and bound by, the PPA as if an original signatory thereto
in the place and stead of the Company; and

 

(ii)                                   notwithstanding subparagraph (i), the
Lender shall not be liable to the Buyer for defaults of the Company occurring
before the Assumption Notice is given and the cure of such defaults (other than
any monetary defaults) shall not be a condition to any assumption of the PPA;
provided however that the Buyer may at any time before or after such notice is
given exercise any rights of set-off in respect of any such prior default under
or in relation to the PPA which the Buyer would otherwise be entitled to
exercise; or

 

(b)                                give written notice to the Buyer that the
Lender wishes to cause the Company to assign all of the Company’s right, title
and interest in and to the PPA and the Plant to a third person or persons,
subject however to the Company and the assignee complying with all provisions of
the PPA relative to such assignment.

 

The Buyer agrees that if the Lender enters the Plant for the purpose of viewing
or examining the state of repair, condition or operation thereof, such action
shall not constitute taking possession thereof.

 

6.2                               Lender Liability and Release:  The Lender
assumes no liability to the Buyer under the PPA unless and until the Lender
gives an Assumption Notice.  Thereafter, if the Lender

 

EXHIBIT M-13

--------------------------------------------------------------------------------


 

completes an assignment to a third person or persons pursuant to and in
accordance with the applicable provisions of the PPA, the Lender shall be
released from all liability and obligations of the Company to the Buyer under
the PPA accruing from and after completion of that assignment. The Buyer agrees
that if the Lender (or any entity acting on behalf of the Lender) assumes the
PPA as provided above, then the Lender (or such entity) shall not be personally
liable for the performance of the obligations thereunder except to the extent of
all of its right, title and interest in and to the Generating Facility (as
defined in the PPA).

 

6.3                               Company not Released: Nothing in this
Agreement, and neither the giving of an Assumption Notice, nor any assignment
pursuant to subsection 6.1(b) of this Agreement releases the Company from its
obligations and liabilities to the Buyer under and in relation to the PPA.

 

6.4                               Receiver Included: References in this
section 6 to the Lender include a Receiver.

 

7.                                      Notices: Any notice required or
permitted to be given under this Agreement must be in writing and may be given
by personal delivery, or by transmittal by facsimile, addressed to the
respective parties as follows:

 

(a)

Buyer at:

 

 

 

 

 

[    ]

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile No.:

 

 

 

 

 

(b)

Company at:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile No.:

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile No.:

 

 

 

 

(c)

Lender at:

 

 

 

If to the Collateral Agent:

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Collateral Agent

 

c/o Goldman, Sachs & Co.

 

30 Hudson Street, 36th Floor

 

Jersey City, NJ 07302

 

EXHIBIT M-14

--------------------------------------------------------------------------------


 

 

Attention: SBD Operations

E-mail: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com

 

with a copy to:

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York  10282-2198

Attention: [·]

Email: [·]

 

Notices given by email or facsimile shall be deemed to be received on the
Business Day next following the date of transmission.

 

8.                                      Choice of Law:  This Agreement is
governed by Ontario law, and the laws of Canada applicable therein.

 

9.                                      Jurisdiction:  Each party to this
Agreement attorns irrevocably and unconditionally to the courts of the Province
of Ontario, and to courts to which appeals therefrom may be taken, in connection
with any action, suit or proceeding commenced under or in relation to this
Agreement.

 

10.                               Termination:  This Agreement, and all rights
and liabilities among the parties hereunder shall terminate upon the full and
final discharge of all of the Lender Security.  The Lender shall give the Buyer
prompt notice of the full and final discharge of all of the Lender Security.

 

11.                               Amendment:  This Agreement may be amended only
by an instrument in writing signed by each of the parties hereto.

 

12.                               Enurement:  This Agreement enures to the
benefit of, and is binding upon, the parties hereto, and their respective
successors and permitted assigns.

 

13.                               Counterparts:  This Agreement may be executed
in any number of counterparts, each of which is deemed an original, and all of
which together constitute one and the same document, and may be delivered by
facsimile or portable document format (PDF) and all such counterparts,
facsimiles, and PDFs together constitute one and the same agreement.

 

EXHIBIT M-15

--------------------------------------------------------------------------------


 

14.                               Effective Date:  This Agreement is not binding
upon any party unless and until executed and delivered by all parties, whereupon
this Agreement shall take effect as of the day first above written.

 

15.                               Payments. The Buyer shall make all payments
due to the Company under the PPA to the account listed on Appendix 1 or such
other account as the Lender shall direct in a written notice to the Buyer.  All
parties hereto agree that each payment by the Buyer to such account shall
satisfy the Buyer’s corresponding payment obligation under the PPA.

 

[16.                      Clarifications:  Each of Buyer and Company hereby
acknowledges and agrees [to the following amendments to the PPA: [ ]]].

 

[Signature Page Follows]

 

EXHIBIT M-16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have entered into this Agreement effective as of
the day and year first above written.

 

 

[    ], BUYER

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

[    ], COMPANY

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

EXHIBIT M-17

--------------------------------------------------------------------------------


 

Schedule “A”

 

PPA

 

EXHIBIT M-18

--------------------------------------------------------------------------------


 

Appendix 1

 

ACCOUNT

 

Pay To:

[Depositary Bank]

ABA Number:

[·]

Beneficiary:

[·]

Account Number:

[·]

Account Name:

[·]

Reference:

[·]

 

EXHIBIT M-19

--------------------------------------------------------------------------------

 

EXHIBIT N TO

CREDIT AND GUARANTY AGREEMENT

 

DEPOSITARY AGREEMENT

 

[SEPARATELY ATTACHED]

 

EXHIBIT N-1

--------------------------------------------------------------------------------


 

EXHIBIT O TO

CREDIT AND GUARANTY AGREEMENT

 

INCUMBENCY CERTIFICATE

 

February [ · ], 2014

 

Reference is made to the Credit and Guaranty Agreement, dated as of February 24,
2014 (as the same may be amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership (the
“Borrower”), by its General Partner, ATLANTIC POWER GP INC., certain
subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS BANK USA and BANK OF AMERICA, N.A. (“Bank of America”), as
L/C Issuers, GOLDMAN SACHS LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of
America, as Joint Syndication Agents, Goldman Sachs as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successors in such
capacity, “Collateral Agent”), Goldman Sachs and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED as Joint Lead Arrangers and Joint Bookrunners, UNION BANK,
N.A. (“UB”) and RBC CAPITAL MARKETS as Revolver Joint Lead Arrangers and
Revolver Joint Bookrunners and UB and ROYAL BANK OF CANADA as Revolver
Co-Documentation Agents.

 

The following persons are now duly elected and qualified officers of Borrower,
each holding the respective office or offices indicated next to his or her name
below, and the signature set forth opposite his or her name below is the true
and genuine signature of such officer, and such officer is duly authorized to
execute and deliver, on behalf of Borrower, the Credit Documents to which
Borrower is a party and any certificate or other document to be delivered by
Borrower pursuant to the Credit Documents:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank]

 

EXHIBIT O-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have caused this Certificate to be duly executed and
delivered as of the date written above.

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT O-2

--------------------------------------------------------------------------------


 

EXHIBIT P TO

CREDIT AND GUARANTY AGREEMENT

 

HOLDINGS PLEDGE AGREEMENT

 

[SEPARATELY ATTACHED]

 

EXHIBIT P-1

--------------------------------------------------------------------------------


 

EXHIBIT Q TO

CREDIT AND GUARANTY AGREEMENT

 

LANDLORD COLLATERAL ACCESS AGREEMENT

 

RECORDING REQUESTED BY:

Latham & Watkins LLP

 

AND WHEN RECORDED MAIL TO:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Attn: [                                        ]

 

Re: [NAME OF GRANTOR](1)

 

Space above this line for recorder’s use only

 

This LANDLORD COLLATERAL ACCESS AGREEMENT (this “Agreement”) is dated as of
[mm/dd/yy] and entered into by [NAME OF LANDLORD] (“Landlord”), to and for the
benefit of GOLDMAN SACHS LENDING PARTNERS LLC as agent for Lenders and Lender
Counterparties (in such capacity “Administrative Agent”).

 

RECITALS:

 

WHEREAS, [NAME OF GRANTOR], a [Type of Person] (“Tenant”), has possession of and
occupies all or a portion of the property described on Exhibit A annexed hereto
(the “Premises”);

 

WHEREAS, Tenant’s interest in the Premises arises under the lease agreement (the
“Lease”) more particularly described on Exhibit B annexed hereto, pursuant to
which Landlord has rights, upon the terms and conditions set forth therein, to
take possession of, and otherwise assert control over, the Premises;

 

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of February 24, 2014 (as it may be amended, amended and restated, restated,
replaced, supplemented or otherwise modified, the “Credit Agreement”), entered
into by and among ATLANTIC POWER LIMITED PARTNERSHIP, a limited partnership (the
“Borrower”), by its General Partner, ATLANTIC POWER GP INC., CERTAIN
SUBSIDIARIES OF BORROWER, AND THE OTHER GUARANTORS PARTY HERETO FROM TIME TO
TIME, as Guarantors, the Lenders party hereto from time to time, GOLDMAN SACHS
BANK USA and BANK OF AMERICA, N.A. (“Bank of America), as L/C Issuers, GOLDMAN
SACHS

 

--------------------------------------------------------------------------------

(1)         To be recorded if lease is recorded.

 

EXHIBIT Q-1

--------------------------------------------------------------------------------


 

LENDING PARTNERS LLC (“Goldman Sachs”) and Bank of America, as Joint Syndication
Agents (in such capacity, “Syndication Agents”), Beneficiary, Goldman Sachs and
Merrill Lynch, Pierce, Fenner & Smith Incorporated as Joint Lead Arrangers (in
such capacity, “Arrangers”) and Joint Bookrunners, UNION BANK, N.A. (“UB”) and
RBC CAPITAL MARKETS as Revolver Joint Lead Arrangers and Revolver Joint
Bookrunners and UB and ROYAL BANK OF CANADA as Revolver Co-Documentation Agents.

 

WHEREAS, to secure the loan evidenced, created and secured by the Credit
Agreement, Administrative Agent has requested and Tenant has agreed to guarantee
repayment of such loan;

 

WHEREAS, Tenant’s repayment of the extensions of credit made by Lenders under
the Credit Agreement will be secured, in part, by all inventory of Tenant
(including all inventory of Tenant now or hereafter located on the Premises (the
“Subject Inventory”)) and all equipment used in Tenant’s business (including all
equipment of Tenant now or hereafter located on the Premises (the “Subject
Equipment”; and, together with the Subject Inventory, the “Collateral”));

 

WHEREAS, Administrative Agent has requested that Landlord execute this Agreement
as a condition to the extension of credit to Tenant under the Credit Agreement;
and

 

WHEREAS, Tenant will benefit financially as a result of the extension of credit
to Borrower under the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tenant hereby represents and warrants to, and covenants and agrees with,
Administrative Agent as follows:

 

1.              Landlord hereby (a) waives and releases unto Administrative
Agent and its successors and assigns any and all rights granted by or under any
present or future laws to levy or distraint for rent or any other charges which
may be due to Landlord against the Collateral, and any and all other claims,
liens and demands of every kind which it now has or may hereafter have against
the Collateral, and (b) agrees that any rights it may have in or to the
Collateral, no matter how arising (to the extent not effectively waived pursuant
to clause (a) of this paragraph 1), shall be second and subordinate to the
rights of Administrative Agent in respect thereof.  Landlord acknowledges that
the Collateral is and will remain personal property and not fixtures even though
it may be affixed to or placed on the Premises.

 

2.              Landlord certifies that (a) Landlord is the landlord under the
Lease, (b) the Lease is in full force and effect and has not been amended,
modified, or supplemented except as set forth on Exhibit B annexed hereto,
(c) to the knowledge of Landlord, there is no defense, offset, claim or
counterclaim by or in favor of Landlord against Tenant under the Lease or
against the obligations of Landlord under the Lease, (d) no notice of default
has been given under or in connection with the Lease which has not been cured,
and Landlord has no knowledge of the occurrence of any other default under or in
connection with the Lease, and (e) except as disclosed on Exhibit C, no portion
of the Premises is encumbered in any way by any deed of trust or mortgage lien
or ground or superior lease.

 

3.              Landlord consents to the installation or placement of the
Collateral on the Premises, and Landlord grants to Administrative Agent a
license to enter upon and into the Premises to do

 

EXHIBIT Q-2

--------------------------------------------------------------------------------

 

any or all of the following with respect to the Collateral:  assemble, have
appraised, display, remove, maintain, prepare for sale or lease, repair,
transfer, or sell (at public or private sale).  In entering upon or into the
Premises, Administrative Agent hereby agrees to indemnify, defend and hold
Landlord harmless from and against any and all claims, judgments, liabilities,
costs and expenses incurred by Landlord caused solely by Administrative Agent’s
entering upon or into the Premises and taking any of the foregoing actions with
respect to the Collateral.  Such costs shall include any damage to the Premises
made by Administrative Agent in severing and/or removing the Collateral
therefrom.

 

4.              Landlord agrees that it will not prevent Administrative Agent or
its designee from entering upon the Premises at all reasonable times to inspect
or remove the Collateral.  In the event that Landlord has the right to, and
desires to, obtain possession of the Premises (either through expiration of the
Lease or termination thereof due to the default of Tenant thereunder), Landlord
will deliver notice (the “Landlord’s Notice”) to Administrative Agent to that
effect.  Within the 45 day period after Administrative Agent receives the
Landlord’s Notice, Administrative Agent shall have the right, but not the
obligation, to cause the Collateral to be removed from the Premises.  During
such 45 day period, Landlord will not remove the Collateral from the Premises
nor interfere with Administrative Agent’s actions in removing the Collateral
from the Premises or Administrative Agent’s actions in otherwise enforcing its
security interest in the Collateral.  Notwithstanding anything to the contrary
in this paragraph, Administrative Agent shall at no time have any obligation to
remove the Collateral from the Premises.

 

5.              Landlord shall send to Administrative Agent a copy of any notice
of default under the Lease sent by Landlord to Tenant.  In addition, Landlord
shall send to Administrative Agent a copy of any notice received by Landlord of
a breach or default under any other lease, mortgage, deed of trust, security
agreement or other instrument to which Landlord is a party which may affect
Landlord’s rights in, or possession of, the Premises.

 

6.              All notices to Administrative Agent under this Agreement shall
be in writing and sent to Administrative Agent at its address set forth on the
signature page hereof by telefacsimile, by United States mail, or by overnight
delivery service.

 

7.              The provisions of this Agreement shall continue in effect until
Landlord shall have received Administrative Agent’s written certification that
all amounts advanced under the Credit Agreement have been paid in full.

 

8.              THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND RULE 327(b) OF THE NEW YORK CIVIL PRACTICE LAW AND RULES.

 

[Remainder of page intentionally left blank]

 

EXHIBIT Q-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the day and year first set forth above.

 

 

[NAME OF LANDLORD]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Telecopier:

 

By its acceptance hereof, as of the day and year first set forth above,
Administrative Agent agrees to be bound by the provisions hereof.

 

 

GOLDMAN SACHS LENDING PARTNERS
LLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Telecopier:

 

[APPROPRIATE NOTARY BLOCK]

 

EXHIBIT Q-4

--------------------------------------------------------------------------------


 

EXHIBIT A TO

LANDLORD WAIVER AND CONSENT

 

Legal Description of Premises

 

EXHIBIT Q-5

--------------------------------------------------------------------------------


 

EXHIBIT B TO

LANDLORD WAIVER AND CONSENT

Description of Lease:

 

EXHIBIT Q-6

--------------------------------------------------------------------------------


 

EXHIBIT R TO

CREDIT AND GUARANTY AGREEMENT

 

CANADIAN PLEDGE AND SECURITY AGREEMENT

 

[SEPARATELY ATTACHED]

 

EXHIBIT R-7

--------------------------------------------------------------------------------

 

Schedule 3.2(d)

 

Funding Date Mortgaged Properties

 

Credit Party

 

Facility

 

Address/City/State

 

County

 

 

 

 

 

 

 

EF Kenilworth LLC

 

Kenilworth

 

2000 Galloping Hill Road, Kenilworth, NJ

 

Union

 

 

 

 

 

 

 

Morris Cogeneration, LLC

 

Morris

 

8805 Tabler Road, Morris, IL

 

Grundy

 

 

 

 

 

 

 

EF Oxnard LLC

 

Oxnard

 

711 South Diaz Avenue, Oxnard, CA

 

Ventura

 

 

 

 

 

 

 

Manchief Power Company LLC

 

Manchief

 

14936 County Road 24, Brush, CO

 

Morgan

 

 

 

 

 

 

 

Curtis/Palmer Hydroelectric Company, L.P.

 

Curtis/Palmer

 

15 Pine Street and 279 River Street, Corinth, NY

 

Saratoga and Warren

 

 

 

 

 

 

 

Atlantic Power GP Inc.

 

Calstock

 

Calstock Facility, Hearst, Ontario

 

Cochrane

 

 

 

 

 

 

 

Atlantic Power GP Inc.

 

Kapuskasing

 

Gough Road, Kapuskasing, Ontario

 

Cochrane

 

 

 

 

 

 

 

Atlantic Power GP Inc.

 

Nipigon

 

Nipigon Facility, Nipigon, Ontario

 

Thunder Bay

 

 

 

 

 

 

 

Atlantic Power GP Inc.

 

North Bay

 

North Bay Facility, North Bay, Ontario

 

North Bay

 

 

 

 

 

 

 

Atlantic Power GP Inc.

 

Tunis

 

Tunis Facility, Iroquois Falls, Ontario

 

Cochrane

 

 

 

 

 

 

 

Atlantic Power (Coastal Rivers) Corporation

 

Mamquam River

 

Mamquam River, British Columbia

 

Westminster

 

 

 

 

 

 

 

Atlantic Power (Coastal Rivers) Corporation

 

Moresby Lake

 

Moresby Island, British Columbia

 

Moresby Lake

 

 

 

 

 

 

 

Atlantic Power Preferred Equity Ltd.

 

Moresby Lake

 

Moresby Island, British Columbia

 

Moresby Lake

 

 

 

 

 

 

 

Atlantic Power (Williams Lake) Ltd.

 

Williams Lake

 

5855 Soda Creek Road and 4455 Mackenzie Avenue North, Williams Lake

 

Cariboo District

 

--------------------------------------------------------------------------------


 

Schedule 3.2(e)(v)

 

Funding Date Consent and Agreements

 

1.              Consent Agreement dated as of on or about the Funding Date among
Tenaska Power Services Co., Tenaska Marketing Ventures, Morris Cogeneration, LLC
(f/k/a Calpine Morris, LLC, CogenAmerica (Morris) LLC, and NRG (Morris) Cogen,
LLC), and Goldman Sachs Lending Partners LLC.

 

2.              Lender Consent Agreement dated as of on or about the Funding
Date among Ontario Electricity Financial Corporation, Atlantic Power Limited
Partnership and Goldman Sachs Lending Parties LLC.

 

3.              Lender Consent Agreement dated as of on or about the Funding
Date among British Columbia Hydro and Power Authority and Atlantic Power
Preferred Equity Ltd. And Goldman Sachs Lending Parties LLC. (Williams Lake).

 

4.              Lender Consent Agreement dated as of on or about the Funding
Date among British Columbia Hydro and Power Authority and Atlantic Power
Preferred Equity Ltd. And Goldman Sachs Lending Parties LLC. (Moresby Lake).

 

5.              Lender Consent Agreement dated as of on or about the Funding
Date among British Columbia Hydro and Power Authority and Atlantic Power
Preferred Equity Ltd. And Goldman Sachs Lending Parties LLC. (Mamquam).

 

--------------------------------------------------------------------------------


 

Schedule 4.1

 

Jurisdictions of Organization and Qualification

 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

AP (Curtis Palmer) LLC
(formerly CPI (CP) LLC)

 

Delaware

AP Power Holdings Inc.
(formerly CPI Power Holdings Inc.)

 

Delaware

AP USGP Holdings, LLC

 

Delaware

APDC, Inc.
(formerly CPIDC, Inc.)

 

Washington

Applied Energy LLC

 

California

Atlantic Power Energy Services (Canada) Inc.
(formerly CP Energy Services (Canada) Inc.)

 

British Columbia

Atlantic Power Energy Services (US) LLC
(formerly CPI Energy Services (US) LLC)

 

Delaware

Atlantic Power FPLP Holdings LLC
(formerly CPI FPLP Holdings LLC)

 

Delaware

Atlantic Power Limited Partnership
(formerly Capital Power Income L.P.)

 

Ontario

 

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

Atlantic Power GP Inc.
(formerly CPI Income Services Ltd.)

 

British Columbia

Atlantic Power Preferred Equity Ltd.
(formerly CPI Preferred Equity Ltd.)

 

Alberta

Atlantic Power (Coastal Rivers) Corporation
(formerly Coastal Rivers Corporation)

 

British Columbia

Atlantic Power (Williams Lake) Ltd.
(formerly CPI Power (Williams Lake) Ltd.)

 

British Columbia

Atlantic Power USA Holdings LLC
(formerly CPI USA Holdings LLC)

 

Delaware

Atlantic Power Enterprises LLC
(formerly CPI Power Enterprises LLC)

 

Delaware

Atlantic Power USA LLC
(formerly CPI Power USA LLC)

 

Delaware

Atlantic Power USA Ventures LLC
(formerly CPI USA Ventures LLC)

 

Delaware

 

4

--------------------------------------------------------------------------------


 

ENTITY NAME

 

JURISDICTION OF
ORGANIZATION

Atlantic Power (US) GP

 

Delaware

Atlantic Power (US) GP Holdings, Inc.

 

Delaware

Curtis/Palmer Hydroelectric Company, L.P.

 

New York

Curtis Palmer LLC

 

Delaware

EF Kenilworth LLC

 

California

EF Oxnard LLC

 

California

Frederickson Power L.P.

 

Washington

Frederickson Power Management Inc.

 

Washington

Manchief Holding LLC

 

Delaware

Manchief Inc.

 

Delaware

Manchief Power Company LLC

 

Delaware

Morris Cogeneration, LLC
(formerly Calpine Morris LLC)

 

Delaware

 

Organizational Structure and Capital Structure

 

[see attached]

 

5

--------------------------------------------------------------------------------

 

Schedule 4.2

 

Equity Interests and Ownership

 

Issuer

 

Holder of Equity
 Interest

 

Type of Interest

 

Percentage 
Equity 
Interest

 

Certificate No. (if applicable)

AP (Curtis Palmer) LLC

 

Curtis Palmer LLC

 

Membership Interests

 

100%

 

uncertificated

AP Power Holdings Inc.

 

Atlantic Power (US) GP

 

Common Shares

 

100%

 

7

AP USGP Holdings, LLC

 

Atlantic Power (US) GP Holdings, Inc.

 

Membership Interests

 

100%

 

2, 3

APDC, Inc.

 

Atlantic Power FPLP Holdings LLC

 

Common Shares

 

100%

 

9

Applied Energy LLC

 

Atlantic Power Enterprises LLC

 

Membership Interests

 

100%

 

4

Atlantic Power (Coastal Rivers) Corporation

 

Atlantic Power Preferred Equity Ltd.

 

Class A Common Shares

 

100%

 

AC-4

Atlantic Power Energy Services (Canada) Inc.

 

Atlantic Power Preferred Equity Ltd.

 

Class A Common Shares

 

100%

 

3A

Atlantic Power Energy Services

 

Atlantic Power

 

Membership

 

100%

 

uncertificated

 

--------------------------------------------------------------------------------


 

(US) LLC

 

Enterprises LLC

 

Interests

 

 

 

 

Atlantic Power Enterprises LLC

 

Atlantic Power USA LLC

 

Membership Interests

 

100%

 

2

Atlantic Power FPLP Holdings LLC

 

Atlantic Power Enterprises LLC

 

Membership Interests

 

1%

 

uncertificated

Atlantic Power FPLP Holdings LLC

 

Atlantic Power USA LLC

 

Membership Interests

 

99%

 

uncertificated

Atlantic Power Limited Partnership

 

Atlantic Power GP Inc.

 

limited partnership units

 

0.004%

 

LP-5

Atlantic Power Limited Partnership

 

APLP Holdings Limited Partnership

 

limited partnership units

 

99.996%

 

LP-4

Atlantic Power Preferred Equity Ltd.

 

Atlantic Power Limited Partnership

 

Class A Common Shares

 

100%

 

10

Atlantic Power USA Holdings LLC

 

Atlantic Power USA Ventures LLC

 

Membership Interests

 

100%

 

uncertificated

Atlantic Power USA LLC

 

AP Power Holdings Inc.

 

Membership Interests

 

100%

 

2C

Atlantic Power USA LLC

 

AP Power Holdings Inc.

 

Preferred Shares

 

46.68%

 

5P

 

7

--------------------------------------------------------------------------------


 

Atlantic Power USA LLC

 

Atlantic Power Preferred Equity Ltd.

 

Preferred Shares

 

53.32%

 

6P

Atlantic Power USA Ventures LLC

 

Atlantic Power Enterprises LLC

 

Membership Interests

 

100%

 

uncertificated

Atlantic Power (US) GP

 

Atlantic Power (US) GP Holdings, Inc.

 

Partnership Interests

 

99.5%

 

2, 3

Atlantic Power (US) GP

 

AP USGP Holdings, LLC

 

Partnership Interests

 

0.5%

 

1, 4

Atlantic Power (US) GP Holdings, Inc.

 

Atlantic Power Preferred Equity Ltd.

 

Common Shares

 

100%

 

1, 3

Atlantic Power (Williams Lake) Ltd.

 

Atlantic Power Preferred Equity Ltd.

 

Common Shares

 

100%

 

5-C

Curtis/Palmer Hydroelectric Company, LP

 

Curtis Palmer LLC

 

limited partnership units

 

99.99%

 

1

Curtis/Palmer Hydroelectric Company, LP

 

AP (Curtis Palmer) LLC

 

limited partnership units

 

0.01%

 

2

Curtis Palmer LLC

 

Atlantic Power Enterprises LLC

 

Membership Interests

 

100%

 

uncertificated

EF Kenilworth LLC

 

Atlantic Power USA Holdings LLC

 

Membership Interests

 

100%

 

6

EF Oxnard LLC

 

Atlantic Power Enterprises LLC

 

Membership Interests

 

100%

 

4

Frederickson Power L.P.

 

APDC, Inc.

 

Limited Partnership Units

 

99.9%

 

1

 

8

--------------------------------------------------------------------------------


 

Frederickson Power L.P.

 

Frederickson Power Management Inc.

 

General Partnership Units

 

0.1%

 

2

Frederickson Power Management Inc.

 

Atlantic Power FPLP Holdings LLC

 

Common Shares

 

100%

 

7

Manchief Inc.

 

Atlantic Power Enterprises LLC

 

Common Shares

 

100%

 

5

Manchief Holding LLC

 

Manchief Inc.

 

Membership Interests

 

100%

 

uncertificated

Manchief Power Company LLC

 

Manchief Holding LLC

 

Membership Interests

 

100%

 

4

Morris Cogeneration, LLC

 

Atlantic Power Enterprises LLC

 

Membership Interests

 

100%

 

1

 

9

--------------------------------------------------------------------------------

 

Schedule 4.13

 

Real Estate Assets

 

Credit Party

 

Facility

 

Leases/Subleases/Assignments of Leases

EF Kenilworth LLC

 

Kenilworth

 

Site Lease, effective as of December 10, 1985, by and between Merck Sharp &
Dohme Corp., formally known as Schering Corporation and EF Kenilworth LLC, as
amended and restated as of January 25, 1988, as further amended by that certain
Amendment of Site Lease, dated as of April 12, 1988, that certain Second
Amendment of Site Lease, dated as of May 31, 1989, and that certain Third
Amendment of Site Lease, dated as of November 1, 2013.

Morris Cogeneration, LLC

 

Morris

 

Amended and Restated Ground Lease and Easement Agreement, dated as of
January 29, 2001, by and between Equistar Chemicals, LP, and Calpine Morris, LLC

EF Oxnard LLC

 

Oxnard

 

N/A; Real Estate Asset held via fee and easement interests

Manchief Power Company LLC

 

Manchief

 

Lease Agreement, dated as of May 13, 1999, by and between Public Service Company
of Colorado, as landlord, and Fulton Cogeneration Associates, L.P., as tenant,
as assigned to Manchief Power Company LLC by that certain Assignment and
Assumption of Lease recorded May 2, 2001 in Book 1088 at Page 991, and as
amended by that certain First Amendment to Lease Agreement, dated as of
December 21, 2001, that certain Second Amendment to Lease Agreement, dated as of
July 31, 2002, and that certain Third Amendment to Lease Agreement, dated as of
September 24, 2002

Curtis/Palmer Hydroelectric Company, L.P.

 

Curtis/Palmer

 

N/A; Real Estate Asset held via fee and easement interests

Applied Energy LLC

 

Naval Station

 

N/A; Real Estate Asset occupied via license

 

--------------------------------------------------------------------------------


 

 

 

 

 

interest

Applied Energy LLC

 

Naval Training Center and Marine Corps Recruit Depot

 

N/A; Real Estate Asset occupied via license interest

Applied Energy LLC

 

Naval Air Station, North Island

 

N/A; Real Estate Asset occupied via license interest

Atlantic Power GP Inc.

 

Calstock

 

N/A; Real Estate Asset held via fee and easement interests

Atlantic Power GP Inc.

 

Kapuskasing

 

N/A; Real Estate Asset held via fee and easement interests

Atlantic Power GP Inc.

 

Nipigon

 

N/A; Real Estate Asset held via fee and easement interests

Atlantic Power GP Inc.

 

North Bay

 

N/A; Real Estate Asset held via fee and easement interests

Atlantic Power GP Inc.

 

Tunis

 

N/A; Real Estate Asset held via fee and easement interests

Atlantic Power (Coastal Rivers) Corporation

 

Mamquam River

 

N/A; Real Estate Asset held via easement interests, and certain fee and
leasehold interest as follows:

 

Fee simple ownership of PID 018-906-184, legally described as Lot A, Plan
LMP18787, District Lot 513, Group 1, New Westminster Land District

 

Lease between Her Majesty the Queen in Right of the Province of British
Columbia. represented by the Minister of Environment, Lands and Parks, as
lessor, and Atlantic Power (Coastal Rivers) Corporation, as successor in
interest to Northern Utilities Inc., as lessee, covering District Lot 7852,
except thereout the Mamquam River, Group 1, New Westminster District, issued for
the purpose of hydroelectric power production;

 

Lease between Her Majesty the Queen in Right of the Province of British
Columbia, by its authorized representative, as landlord, and

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

Atlantic Power (Coastal Rivers) Corporation, as lessee, covering District Lot
8169 Group 1 New Westminster District, issued for powerhouse purposes; and

 

Aquatic Lease between Her Majesty the Queen in Right of the Province of British
Columbia. represented by the Minister of Environment, Lands and Parks, as
lessor, and Atlantic Power (Coastal Rivers) Corporation, as successor in
interest to Northern Utilities Inc., as lessee, over Block A of District Lot
7852, Group 1, New Westminster District, issued for hydroelectric purposes

Atlantic Power (Coastal Rivers) Corporation

 

Moresby Lake

 

N/A; Real Estate Asset held via easement interests

Atlantic Power Preferred Equity Ltd.

 

Moresby Lake

 

N/A; Real Estate Asset held via certain leasehold interests:

 

Lease between Her Majesty the Queen in Right of the Province of British
Columbia, represented by the Minister of Forests and Lands, as lessor, and
Atlantic Power Preferred Equity Ltd., as successor in interest to Queen
Charlotte Power Corporation, as lessee, over District Lot 3052, Queen Charlotte
District, issued for powerhouse purposes; and

 

Lease between Her Majesty the Queen in Right of the Province of British
Columbia, represented by the Minister of Forests and Lands, as lessor, and
Atlantic Power Preferred Equity Ltd., as successor in interest to Queen
Charlotte Power Corporation, as lessee, over District Lot 3053, Queen Charlotte
District, issued for hydro water discharge, barge loading dock and log dumping &
storage facilities.

Atlantic Power (Williams Lake) Ltd.

 

Williams Lake

 

N/A; Real Estate Asset held via fee ownership of:

PID 017-217-709, legally described as District Lot 4941, Caribou Land District;
and PID 017-247-276, legally described as Lot B, Plan PGP35292, District Lot 72,
Caribou Land

 

12

--------------------------------------------------------------------------------


 

 

 

 

 

District

 

13

--------------------------------------------------------------------------------


 

Schedule 4.14

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.16

 

Material Contracts

 

Calstock

 

1.              Power Purchase Agreement, dated as of April 29, 1994, by and
between Ontario Hydro and TransCanada PipeLines Limited, as amended by that
certain Amending Agreement, dated as of December 15, 1997 and that certain
Amending Agreement dated as of July 6, 2011;

 

2.              Transmission Connection Agreement, dated as of October 22, 2008,
by and between Hydro One Networks Inc. and EPCOR Power L.P., as amended by that
certain Transmission Connection Agreement Amendment Agreement, dated as of
July 26, 2010;

 

Curtis Palmer

 

3.              Power Purchase Agreement, dated as of January 5, 1995, by and
between Curtis/Palmer Hydroelectric Company, L.P. and Niagara Mohawk Power
Corporation;

 

Frederickson

 

4.              Wholesale Power Purchase and Sale Agreement, dated as of
March 27, 2001, by and between Frederickson Power L.P. and Public Utility
District No. 1 of Benton County, Washington, as amended by that certain
Amendment to Wholesale Power Purchase and Sale Agreement, dated as of
October 28, 2003;

 

5.              Wholesale Power Purchase and Sale Agreement, dated as of
March 27, 2001, by and between Frederickson Power L.P. and Public Utility
District No. 1 of Franklin County, Washington, as amended by that certain
Amendment to Wholesale Power Purchase and Sale Agreement, dated as of
October 28, 2003;

 

6.              Wholesale Power Purchase and Sale Agreement, dated as of
March 26, 2001, by and between Frederickson Power L.P. and Public Utility
District No. 1 of Grays Harbor County, Washington, as amended by that certain
Amendment to Wholesale Power Purchase and Sale Agreement, dated as of
October 27, 2003;

 

7.              Contract #130975 Transportation Agreement (Applicable to Rate
Schedule TF-1) dated as of April 13, 2011 between Northwest Pipeline Corporation
and Frederickson Power L.P., as amended and restated on July 20, 2009 by and
between Northwest Pipeline GP and Frederickson Power L.P.;

 

8.              Operating Agreement between Northwest Pipeline Corporation and
Frederickson Power L.P. dated as of February 26, 2001;

 

9.              Amended and Restated Interconnection Agreement No. 00TX-10283,
dated as of January 22, 2007, by and among the United States of America
Department of Energy acting

 

15

--------------------------------------------------------------------------------


 

through the Bonneville Power Administration, Frederickson Power L.P. and Puget
Sound Energy, Inc.;

 

10.       Joint Ownership Agreement, dated as of April 29, 2004, by and between
Frederickson Power L.P. and Puget Sound Energy, Inc., as amended by that certain
First Amendment to Joint Ownership Agreement, dated as of May 1, 2005 and that
certain Second Amendment to Joint Ownership Agreement, dated as of November 5,
2011 (collectively, the “Frederickson JOA”);

 

11.       Operation and Maintenance Agreement, dated as of April 29, 2004, by
and among Frederickson Project Operations, Inc. (which entity merged with EPCOR
USA Inc on December 29, 2008, as assigned to Atlantic Power Services LLC on
November 5, 2011), Frederickson Power L.P. and Puget Sound Energy, Inc., as
amended by that certain First Amendment to Operation and Maintenance Agreement,
dated as of May 1, 2005 and that certain Second Amendment to Operation and
Maintenance Agreement, dated as of November 5, 2011 (collectively, the
“Frederickson O&M Agreement”);

 

12.       Shared Services, Cooperation and Indemnification Agreement, dated as
of April 29, 2004, by and among Clover Creek Power L.P., Frederickson Power L.P.
and Puget Sound Energy, Inc., as amended by that certain First Amendment to
Shared Services, Cooperation and Indemnification Agreement, dated as of May 1,
2005 and that certain Second Amendment to Shared Services, Cooperation and
Indemnification Agreement, dated as of November 5, 2011 (collectively, the
“Shared Services, Cooperation and Indemnification Agreement”);

 

13.       Trust Agreement, dated as of April 29, 2004, by and among Frederickson
Power L.P., Frederickson Special Projects LLC and Puget Sound Energy, Inc.;

 

14.       Guaranty Agreement dated as of November 5, 2011 entered into by
Capital Power Income L.P. in favor of Puget Sound Energy, Inc.;

 

Kapuskasing

 

15.       Power Purchase Agreement, dated as of February 1, 1994, by and between
Ontario Hydro and TransCanada PipeLines Limited, as amended by that certain
letter agreement dated December 29, 1997, that certain Amending Agreement, dated
as of January 5, 1998 and that certain Amending Agreement - Kapuskasing PPA,
dated as of February 15, 2006;

 

16.       Transmission Connection Agreement, dated as of October 22, 2008, by
and between Hydro One Networks Inc. and EPCOR Power L.P., as amended by that
certain Transmission Connection Agreement Amendment Agreement, dated as of
July 26, 2010;

 

Kenilworth

 

17.       Amended and Restated Energy Services Agreement for the Sale of
Electric and Thermal Energy, dated as of July 26, 2012 (effective as of
November 1, 2013), by and between EF Kenilworth LLC and Merck Sharp & Dohme
Corp., as amended by that certain Twenty-

 

16

--------------------------------------------------------------------------------


 

First Amendment to the Energy Services Agreement for the Sale of Electrical and
Thermal Energy, dated as of July 26, 2013;

 

18.       Site Lease, effective as of December 10, 1985, by and between Merck
Sharp & Dohme Corp., formally known as Schering Corporation and EF Kenilworth
LLC, as amended and restated as of January 25, 1988, as further amended by that
certain Amendment of Site Lease, dated as of April 12, 1988, that certain Second
Amendment of Site Lease, dated as of May 31, 1989, and that certain Third
Amendment of Site Lease, dated as of November 1, 2013;

 

19.       Operations Coordination and Interconnection Agreement, dated as of
June 1, 2009, by and between Public Service Electric and Gas Company, and EF
Kenilworth LLC (f/k/a EF Kenilworth, Inc.);

 

Mamquam

 

20.       Electricity Purchase Agreement, dated as of August 29, 1990, by and
between Northern Utilities Inc. (as assigned from Northern Utilities Inc. to
Coastal Rivers Power Limited Partnership on July 19, 2004, as assigned by
Coastal Rivers Power Limited Partnership to CPI Preferred Equity Ltd on
November 2, 2011), a corporation under the laws of British Columbia, and British
Columbia Hydro and Power Authority, a corporation with its head office in
Vancouver, British Columbia;

 

21.       Operating Order 4T-MAM-01, dated as of December 21, 2011, by and
between Atlantic Power Services Canada, LP  and British Columbia Hydro and Power
Authority;

 

22.       Lease (No. 238420), dated as of February 24, 1997, by and between Her
Majesty the Queen in Right of the Province of British Columbia, and Northern
Utilities Inc.;

 

23.       Lease Aquatic Lands (No. 236497), dated as of August 5, 1997, by and
between Her Majesty the Queen in Right of the Province of British Columbia, and
Northern Utilities Inc.;

 

24.       Lease, dated as of March 24, 1997, by and between Her Majesty the
Queen in Right of the Province of British Columbia, and Northern Utilities Inc.;

 

25.       Lease (No. 241931), dated as of May 10, 2012, by and between Her
Majesty the Queen in Right of the Province of British Columbia, and Atlantic
Power (Coastal Rivers) Corporation;

 

26.       Licence of Occupation (File No. 2410712) dated September 10, 2012
between Her Majesty the Queen in Right of the Province of British Columbia, and
Atlantic Power (Coastal Rivers) Corporation;

 

27.       Licence of Occupation (No. 242113) dated September 11, 2012 between
Her Majesty the Queen in Right of the Province of British Columbia, and Atlantic
Power (Coastal Rivers) Corporation;

 

17

--------------------------------------------------------------------------------


 

28.       Licence of Occupation (No. 242114) dated September 11, 2012 between
Her Majesty the Queen in Right of the Province of British Columbia, and Atlantic
Power (Coastal Rivers) Corporation;

 

Manchief

 

29.       Power Purchase Agreement, dated as of October 23, 2006, by and between
Manchief Power Company LLC and Public Service Company of Colorado, as amended by
that certain First Amendment to the Power Purchase Agreement, dated as of
September 28, 2012;

 

30.       Option Agreement dated October 23, 2006 among Manchief Power Company
LLC, Manchief Holdings LLC and Public Service Company of Colorado;

 

31.       Second Amended and Restated Plant Operating and Maintenance Agreement,
dated as of May 31, 2012, by and between Manchief Power Company LLC and Colorado
Energy Management, LLC, as amended by that certain First Amendment, dated as of
April 30, 2013;

 

32.       Standard Large Generator Interconnection Agreement, dated as of
April 30, 2012, by and between Manchief Power Company LLC and Public Service
Company of Colorado;

 

33.       Lease Agreement, dated as of May 13, 1999, by and between Public
Service Company of Colorado, as landlord, and Fulton Cogeneration Associates,
L.P., as tenant, as amended by that certain First Amendment to Lease Agreement,
dated as of December 21, 2001, that certain  Second Amendment to Lease
Agreement, dated as of July 31, 2002, and that certain  Third Amendment to Lease
Agreement, dated as of September 24, 2002;

 

Morris

 

34.       Amended and Restated Energy Services Agreement, dated as of
January 29, 2001, by and between Calpine Morris, LLC and Equistar Chemicals, LP,
as amended by that certain Amendment No. 1 to Amended and Restated Energy
Services Agreement, dated as of October 12, 2004; as further amended by that
certain Amended No. 2 to the Amended and Restated Energy Services Agreement,
dated as of April 18, 2005;

 

35.       Amended and Restated Equipment Lease dated as of January 29, 011 by
and between Equistar Chemicals, LP and Calpine Morris LLC;

 

36.       Interconnection Agreement, dated as of December 22, 2000, by and among
Commonwealth Edison Company, Calpine Morris, LLC and Equistar Chemicals, LP;

 

37.       Amended and Restated Ground Lease and Easement Agreement, dated as of
January 29, 2001, by and between Equistar Chemicals, LP, and Calpine Morris,
LLC;

 

18

--------------------------------------------------------------------------------


 

Naval Station

 

38.       Standard Offer No. 4 Long Run Standard Offer for Power Purchase and
Interconnection from Qualifying Facilities, dated as of April 16, 1985, by and
between Energy Factors, Incorporated (as assigned to Applied
Energy, Incorporated), and San Diego Gas & Electric Company, as amended by that
certain Agreement between SDG&E and Energy Factors Incorporated, dated April 16,
1985, regarding US Naval Station Power Purchase Agreement, that certain 
Settlement Agreement dated June 2, 1989, between Applied Energy Incorporated and
SDG&E, that certain Amendments to Power Purchase Agreements Between San Diego
Gas & Electric Company and Applied Energy, Incorporated Project ID #s 223, 232,
233, dated as of July 31, 2001 and that certain Amendment No. 3 to Standard
Offer No. 4 Long Run Standard Offer for Power Purchase and Interconnection from
Qualifying Facilities With Applied Energy, LLC ID #s 223, 232, 233, dated as of
May 1, 2012;

 

39.       Negotiated Steam Service Contract (Contract No. N62474-73-C-4813),
dated as of September 12, 1973, by and between Applied Energy, Incorporated and
the United States of America, as amended and restated by that certain Amendment
of Solicitation/Modification of Contract, effective February 8, 1988, and
further amended by that certain Amendment of Solicitation/Modification of
Contract, effective November 9, 1988, that certain Amendment of
Solicitation/Modification of Contract, effective November 5, 2001, that certain
Amendment of Solicitation/Modification of Contract, effective May 1, 2002, that
certain Amendment of Solicitation/Modification of Contract, effective
December 2, 2010 and that certain Amendment of Solicitation/Modification of
Contract, effective January 1, 2011;

 

40.       Interconnection Facilities Agreement, dated as of May 11, 1988, by and
between Energy Factors, Incorporated and San Diego Gas & Electric Company;

 

Naval Training Center

 

41.       Standard Offer No. 1 Standard Offer for Power Purchase and
Interconnection with an As-Available Qualifying Facility, dated as of July 31,
1984, by and between Applied Energy, Incorporated and San Diego Gas & Electric
Company, as amended by that certain Amendment No. 1 to Standard Offer No. 1
Standard Offer for Power Purchase and Interconnection with An As-Available
Qualifying Facility for NTC/MCRD Cogeneration Project, dated as of May 1, 2012;

 

42.       Standard Offer No. 4 Long Run Standard Offer for Power Purchase and
Interconnection from Qualifying Facilities, dated as of April 16, 1985, by and
between Energy Factors, Incorporated (as assigned to Applied
Energy, Incorporated), and San Diego Gas & Electric Company, as amended by that
certain  Settlement Agreement dated June 2, 1989, between Applied Energy
Incorporated and SDG&E, that certain letter agreement, dated as of February 15,
1990, that certain Amendments to Power Purchase Agreements Between San Diego
Gas & Electric Company and Applied Energy, Incorporated Project ID #s 223, 232,
233, dated as of July 31, 2001 and  that certain Amendment No. 3 to Standard
Offer No. 4 Long Run Standard Offer for Power Purchase and Interconnection from
Qualifying Facilities With Applied Energy, LLC ID #s 223, 232, 233, dated as of
May 1, 2012;

 

19

--------------------------------------------------------------------------------

 

43.       Negotiated Utility Service Contract (Contract
No. N62474-70-C-1260-P00080), dated as of February 8, 1988, by and between
Applied Energy, Incorporated and the United States of America, as amended by
that certain Amendment of Solicitation/Modification of Contract, effective
November 9, 1988, that certain Amendment of Solicitation/Modification of
Contract, effective November 5, 2001, that certain Amendment of
Solicitation/Modification of Contract, effective July 3, 2003, that certain
Amendment of Solicitation/Modification of Contract, effective December 2, 2010
and that certain Amendment of Solicitation/Modification of Contract, effective
January 1, 2011;

 

44.       Interconnection Facilities Agreement, dated as of August 30, 1988, by
and between Energy Factors, Incorporated and San Diego Gas & Electric Company;

 

Nipigon

 

45.       Power Purchase Agreement, dated as of April 25, 1990, by and between
Ontario Hydro and TransCanada PipeLines Limited, as amended by that certain
Amending Agreement, dated as of January 1, 1994, that certain letter agreement
dated December 29, 1997  and that certain Amending Agreement - Nipigon PPA,
dated as of February 15, 2006;

 

46.       Transmission Connection Agreement, dated as of January 7, 2003, by and
between Hydro One Networks Inc. and TransCanada Power, L.P., as amended by that
certain Transmission Connection Agreement Amendment Agreement, dated as of
July 26, 2010;

 

North Bay

 

47.       Power Purchase Agreement, dated as of February 1, 1994, by and between
Ontario Hydro and TransCanada Pipelines Limited, as amended by that certain
letter agreement dated December 29, 1997, that certain Amending Agreement, dated
as of January 5, 1998 and that certain Amending Agreement - North Bay PPA, dated
as of February 15, 2006;

 

48.       Transmission Connection Agreement, dated as of August 26, 2008, by and
between Hydro One Networks Inc. and EPCOR Power L.P., as amended by that certain
Transmission Connection Agreement Amendment Agreement, dated as of July 26,
2010;

 

North Island

 

49.       Standard Offer No. 1 Standard Offer for Power Purchase and
Interconnection with an As-Available Qualifying Facility, dated as of July 19,
1984, by and between Applied Energy, Incorporated and San Diego Gas & Electric
Company;

 

50.       Standard Offer No. 4 Long Run Standard Offer for Power Purchase and
Interconnection from Qualifying Facilities, dated as of March 29, 1985, by and
between Energy Factors, Incorporated (as assigned to Applied
Energy, Incorporated) and San Diego Gas & Electric Company, as amended by that
certain Agreement between SDG&E and Energy Factors Incorporated, dated April 16,
1985, regarding North Island Power Purchase Agreement, that certain Settlement
Agreement dated June 2, 1989, between Applied Energy Incorporated and SDG&E,
that certain Amendment 1, dated as of November 20,

 

20

--------------------------------------------------------------------------------


 

1991, that certain Amendments to Power Purchase Agreements Between San Diego
Gas & Electric Company and Applied Energy, Incorporated Project ID #s 223, 232,
233, dated as of July 31, 2001, that certain Amendments No. 2 to Power Purchase
Agreements Between San Diego Gas & Electric Company and Applied
Energy, Incorporated Project ID #s 223, 232, 233, dated as of September 5, 2001
and that certain Amendment No. 3 to Standard Offer No. 4 Long Run Standard Offer
for Power Purchase and Interconnection from Qualifying Facilities With Applied
Energy, LLC ID #s 223, 232, 233, dated as of May 1, 2012;

 

51.       Negotiated Steam Service Contract (Contract No. N62474-74-C-7199),
dated as of February 5, 1976, by and between Applied Energy, Incorporated and
the United States of America, as amended and restated by that certain Amendment
of Solicitation/Modification of Contract, effective February 8, 1988, and
amended further by that certain Amendment of Solicitation/Modification of
Contract, effective November 9, 1988, that certain Amendment of
Solicitation/Modification of Contract, effective November 5, 2001, that certain
Amendment of Solicitation/Modification of Contract, effective January 28, 2009
and that certain Amendment of Solicitation/Modification of Contract, effective
October 1, 2013;

 

52.       Large Generator Interconnection Agreement, dated as of June 7, 2013,
by and among Applied Energy, LLC, San Diego Gas & Electric Company and
California Independent System Operator Corporation;

 

Oxnard

 

53.       Power Purchase Agreement, dated on or about December 13, 1985, by and
between E.F. Oxnard Inc. and Southern California Edison Company, as amended by
that certain Amendment No. 1 to the Power Purchase Agreement, executed on or
about April 26, 1988, that certain Amendment No. 2 to the Power Purchase
Agreement, executed on or about April 26, 1989, that certain Amendment No. 3 to
the Power Purchase Agreement, executed on or about July 6, 1990, that certain
Amendment No. 4 to the Power Purchase Agreement, executed on or about June 20,
2001 (as further amended by that certain letter agreement dated July 6, 2001),
modified by that certain Agreement Implementing Section 4.4 of Amendment No. 4
executed on or about August 27, 2001, that certain Amendment No. 1 to Agreement
Implementing Section 4.4 of Amendment No. 4 executed on or about December 10,
2001 and that certain Amendment No. 5 to the Power Purchase Agreement dated as
of June 1, 2012;

 

Williams Lake

 

54.       Electricity Purchase Agreement, dated June 30, 1990, between NW Energy
(Williams Lake) Corp. (as assigned from NW Energy (Williams Lake) Corp to NW
Energy (Williams Lake) Limited Partnership on April 26, 1991, as assigned by NW
Energy (Williams Lake) Limited Partnership to CPI Preferred Equity Ltd on
November 2, 2011) and British Columbia Hydro and Power Authority, as amended
pursuant to that certain letter agreement dated April 25, 1991, that certain
Amending Agreement dated October

 

21

--------------------------------------------------------------------------------


 

18, 1999, that certain letter agreement dated September 28, 2011, and that
certain Curtailment Agreement dated January 1, 2012;

 

55.       Operating Order 4T-NWE-01, dated as of April 11, 2012, by and between
Atlantic Power Preferred Equity Ltd and British Columbia Hydro and Power
Authority;

 

22

--------------------------------------------------------------------------------


 

Schedule 5.17

 

Post-Funding Date Consent and Agreements and Lessor Documents

 

Part I - Consent and Agreements

 

Naval Station

 

1.              Standard Offer No. 4 Long Run Standard Offer for Power Purchase
and Interconnection from Qualifying Facilities, dated as of April 16, 1985, by
and between Energy Factors, Incorporated (as assigned to Applied
Energy, Incorporated), and San Diego Gas & Electric Company, as amended by that
certain Agreement between SDG&E and Energy Factors Incorporated, dated April 16,
1985, regarding US Naval Station Power Purchase Agreement, that certain
Settlement Agreement dated June 2, 1989, between Applied Energy Incorporated and
SDG&E, that certain Amendments to Power Purchase Agreements Between San Diego
Gas & Electric Company and Applied Energy, Incorporated Project ID #s 223, 232,
233, dated as of July 31, 2001 and that certain Amendment No. 3 to Standard
Offer No. 4 Long Run Standard Offer for Power Purchase and Interconnection from
Qualifying Facilities With Applied Energy, LLC ID #s 223, 232, 233, dated as of
May 1, 2012;

 

2.              Negotiated Steam Service Contract (Contract
No. N62474-73-C-4813), dated as of September 12, 1973, by and between Applied
Energy, Incorporated and the United States of America, as amended and restated
by that certain Amendment of Solicitation/Modification of Contract, effective
February 8, 1988, and further amended by that certain Amendment of
Solicitation/Modification of Contract, effective November 9, 1988, that certain
Amendment of Solicitation/Modification of Contract, effective November 5, 2001,
that certain Amendment of Solicitation/Modification of Contract, effective
May 1, 2002, that certain Amendment of Solicitation/Modification of Contract,
effective December 2, 2010 and that certain Amendment of
Solicitation/Modification of Contract, effective January 1, 2011;

 

Naval Training Center

 

3.              Standard Offer No. 1 Standard Offer for Power Purchase and
Interconnection with an As-Available Qualifying Facility, dated as of July 31,
1984, by and between Applied Energy, Incorporated and San Diego Gas & Electric
Company, as amended by that certain Amendment No. 1 to Standard Offer No. 1
Standard Offer for Power Purchase and Interconnection with An As-Available
Qualifying Facility for NTC/MCRD Cogeneration Project, dated as of May 1, 2012;

 

4.              Standard Offer No. 4 Long Run Standard Offer for Power Purchase
and Interconnection from Qualifying Facilities, dated as of April 16, 1985, by
and between Energy Factors, Incorporated (as assigned to Applied
Energy, Incorporated), and San Diego Gas & Electric Company, as amended by that
certain Settlement Agreement dated June 2, 1989, between Applied Energy
Incorporated and SDG&E, that certain letter agreement, dated as of February 15,
1990, that certain Amendments to Power Purchase Agreements Between San Diego
Gas & Electric Company and Applied Energy, Incorporated Project

 

--------------------------------------------------------------------------------


 

ID #s 223, 232, 233, dated as of July 31, 2001 and that certain Amendment No. 3
to Standard Offer No. 4 Long Run Standard Offer for Power Purchase and
Interconnection from Qualifying Facilities With Applied Energy, LLC ID #s 223,
232, 233, dated as of May 1, 2012;

 

5.              Negotiated Utility Service Contract (Contract
No. N62474-70-C-1260-P00080), dated as of February 8, 1988, by and between
Applied Energy, Incorporated and the United States of America, as amended by
that certain Amendment of Solicitation/Modification of Contract, effective
November 9, 1988, that certain Amendment of Solicitation/Modification of
Contract, effective November 5, 2001, that certain Amendment of
Solicitation/Modification of Contract, effective July 3, 2003, that certain
Amendment of Solicitation/Modification of Contract, effective December 2, 2010
and that certain Amendment of Solicitation/Modification of Contract, effective
January 1, 2011;

 

North Island

 

6.              Standard Offer No. 1 Standard Offer for Power Purchase and
Interconnection with an As-Available Qualifying Facility, dated as of July 19,
1984, by and between Applied Energy, Incorporated and San Diego Gas & Electric
Company;

 

7.              Standard Offer No. 4 Long Run Standard Offer for Power Purchase
and Interconnection from Qualifying Facilities, dated as of March 29, 1985, by
and between Energy Factors, Incorporated (as assigned to Applied
Energy, Incorporated) and San Diego Gas & Electric Company, as amended by that
certain Agreement between SDG&E and Energy Factors Incorporated, dated April 16,
1985, regarding North Island Power Purchase Agreement, that certain Settlement
Agreement dated June 2, 1989, between Applied Energy Incorporated and SDG&E,
that certain Amendment 1, dated as of November 20, 1991, that certain Amendments
to Power Purchase Agreements Between San Diego Gas & Electric Company and
Applied Energy, Incorporated Project ID #s 223, 232, 233, dated as of July 31,
2001, that certain Amendments No. 2 to Power Purchase Agreements Between San
Diego Gas & Electric Company and Applied Energy, Incorporated Project ID #s 223,
232, 233, dated as of September 5, 2001 and that certain Amendment No. 3 to
Standard Offer No. 4 Long Run Standard Offer for Power Purchase and
Interconnection from Qualifying Facilities With Applied Energy, LLC ID #s 223,
232, 233, dated as of May 1, 2012;

 

8.              Negotiated Steam Service Contract (Contract
No. N62474-74-C-7199), dated as of February 5, 1976, by and between Applied
Energy, Incorporated and the United States of America, as amended and restated
by that certain Amendment of Solicitation/Modification of Contract, effective
February 8, 1988, and amended further by that certain Amendment of
Solicitation/Modification of Contract, effective November 9, 1988, that certain
Amendment of Solicitation/Modification of Contract, effective November 5, 2001,
that certain Amendment of Solicitation/Modification of Contract, effective
January 28, 2009 and that certain Amendment of Solicitation/Modification of
Contract, effective October 1, 2013.

 

--------------------------------------------------------------------------------


 

Kenilworth

 

9.              Amended and Restated Energy Services Agreement for the Sale of
Electric and Thermal Energy, dated as of July 26, 2012 (effective as of
November 1, 2013), by and between EF Kenilworth LLC and Merck Sharp & Dohme
Corp., as amended by that certain Twenty-First Amendment to the Energy Services
Agreement for the Sale of Electrical and Thermal Energy, dated as of July 26,
2013;

 

Manchief

 

10.       Power Purchase Agreement, dated as of October 23, 2006, by and between
Manchief Power Company LLC and Public Service Company of Colorado, as amended by
that certain First Amendment to the Power Purchase Agreement, dated as of
September 28, 2012;

 

11.       Option Agreement dated October 23, 2006 among Manchief Power Company
LLC, Manchief Holdings LLC and Public Service Company of Colorado;

 

Oxnard

 

12.       Power Purchase Agreement, dated on or about December 13, 1985, by and
between E.F. Oxnard Inc. and Southern California Edison Company, as amended by
that certain Amendment No. 1 to the Power Purchase Agreement, executed on or
about April 26, 1988, that certain Amendment No. 2 to the Power Purchase
Agreement, executed on or about April 26, 1989, that certain Amendment No. 3 to
the Power Purchase Agreement, executed on or about July 6, 1990, that certain
Amendment No. 4 to the Power Purchase Agreement, executed on or about June 20,
2001 (as further amended by that certain letter agreement dated July 6, 2001),
modified by that certain Agreement Implementing Section 4.4 of Amendment No. 4
executed on or about August 27, 2001, that certain Amendment No. 1 to Agreement
Implementing Section 4.4 of Amendment No. 4 executed on or about December 10,
2001 and that certain Amendment No. 5 to the Power Purchase Agreement dated as
of June 1, 2012;

 

Part II — Post-Funding Date Document Requests from Landowners

 

Naval Station

 

1.              Landlord Personal Property Collateral Access Agreement from the
United States of America, Department of the Navy, with respect to the U.S. Naval
Station, San Diego, California;

2.              Authorization from the United States of America, Department of
the Navy, to file fixture filings with respect to the power plant assets located
at the U.S. Naval Station, San Diego, California;

 

--------------------------------------------------------------------------------


 

Naval Training Center

 

3.              Landlord Personal Property Collateral Access Agreement from the
United States of America, Department of the Navy, with respect to the Naval
Training Center and Marine Corp Recruit Depot, San Diego, California;

4.              Authorization from the United States of America, Department of
the Navy, to file fixture filings with respect to the power plant assets located
at the Naval Training Center and Marine Corp Recruit Depot, San Diego,
California;

 

North Island

 

5.              Landlord Personal Property Collateral Access Agreement from the
United States of America, Department of the Navy, with respect to the U.S. Naval
Air Station, North Island, San Diego, California;

6.              Authorization from the United States of America, Department of
the Navy, to file fixture filings with respect to the power plant assets located
at the U.S. Naval Air Station, North Island, San Diego, California.

 

Part III — Post-Funding Date Landlord Consents and Estoppels

 

Credit Party

 

Facility

 

Address/City/State

 

County

 

 

 

 

 

 

 

EF Kenilworth LLC

 

Kenilworth

 

2000 Galloping Hill Road, Kenilworth, NJ

 

Union

 

 

 

 

 

 

 

Morris Cogeneration, LLC

 

Morris

 

8805 Tabler Road, Morris, IL

 

Grundy

 

 

 

 

 

 

 

Manchief Power Company LLC

 

Manchief

 

14936 County Road 24, Brush, CO

 

Morgan

 

--------------------------------------------------------------------------------


 

Schedule 5.20

 

Post-Funding Date Title Obligations

 

1. EF Oxnard LLC: Release of Deed of Trust made by EF Oxnard, Inc., as Trustor,
to Stewart Title Insurance Company, for the benefit of The Sumitomo Bank,
Limited, a Japanese banking corporation, dated as of 7/14/89, recorded 7/20/89
as Recording No. 89-113594;

 

2. EF Kenilworth LLC: Release of Mortgage Book 3982, Page 338, between United
Jersey Bank, as mortgagor, and The Connecticut Bank and Trust Company, as
mortgagee, dated 5/31/89, recorded 6/9/89;

 

3. Morris Cogeneration, LLC: Settlement regarding Tax Sale for Forfeited General
Taxes for the years 2008 and 2009, in the composite amount of $19,330,601.92;

 

4. Morris Cogeneration, LLC: Resolution regarding Mechanic’s Lien claimed by
Meade Industries, Inc., against Equistar Chemicals LP, recorded 4/5/13 as
Recording No. 537669, in the amount of $1,714,395.58; Amended Notice and Claim
recorded 5/2/13 as Document No. 538301, increasing the amount to $1,819,249.46;
Second Amended Claim recorded 5/21/13 as Document No. 538787, to reflect partial
payment of $504,159.98; Third Amended Claim recorded 8/30/13 as Document
No. 541513, to reflect partial payment of $426,128.32;

 

5. Morris Cogeneration, LLC: Resolution regarding Mechanic’s Lien claimed by
Scheck Mechanical Corporation against Equistar Chemicals, LP, recorded 4/17/13
as Recording No. 538001, in the amount of $1,425,129.55; and

 

6. Morris Cogeneration, LLC: Resolution regarding Mechanic’s Lien claimed by
Atlantic Plant Services, LLC against Equistar Chemicals, LP, LyondelBasell and
Scheck Mechanical Corporation, recorded 4/25/13 as Recording No. 538134, in the
amount of $418,216.02.

 

--------------------------------------------------------------------------------


 

Schedule 6.1

 

Certain Indebtedness

 

1.              Guaranty Agreement dated as of November 5, 2011 by Atlantic
Power Limited Partnership (f/k/a Capital Power Income L.P.) in favor of Puget
Sound Energy, Inc., in the amount of Thirty Million Dollars ($30,000,000).

 

2.              Guaranty dated as of December 27, 2012 by Atlantic Power Limited
Partnership in favor of TransCanada Energy Ltd., in the amount of Ninety Nine
Million Dollars (CDN $99,000,000)

 

3.              Guaranty dated as of February 27, 2012 by Atlantic Power Limited
Partnership in favor of TransCanada PipeLines Limited in the amount of Two
Million Five Hundred Thousand Dollars (CDN $2,500,000).

 

4.              Series I Shares Issued by Atlantic Power Preferred Equity Ltd.
(f/k/a CPI Preferred Equity Ltd.) issued May 25, 2007.

 

5.              Series II Shares Issued by Atlantic Power Preferred Equity Ltd.
(f/k/a CPI Preferred Equity Ltd.) issued November 2, 2009.

 

--------------------------------------------------------------------------------


 

Schedule 6.2

 

Certain Liens

 

None.

 

--------------------------------------------------------------------------------

 

Schedule 6.3

 

Certain Negative Pledges

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.5

 

Certain Restrictions on Subsidiary Distributions

 

1.              Series I Shares Issued by Atlantic Power Preferred Equity Ltd.
(f/k/a CPI Preferred Equity Ltd.) issued May 25, 2007.

 

2.              Series II Shares Issued by Atlantic Power Preferred Equity Ltd.
(f/k/a CPI Preferred Equity Ltd.) issued November 2, 2009.

 

--------------------------------------------------------------------------------


 

Schedule 6.6

 

Certain Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.11

 

Certain Affiliated Transactions

 

O&M Agreements

 

1.              Operations and Maintenance Agreement effective as of February 1,
2014 between Atlantic Power Limited Partnership, a body corporate registered
pursuant to the laws of the Province of Ontario (“Company”), and Atlantic Power
Services Canada GP Inc., a body corporate registered pursuant to the laws of the
Province of British Columbia (“Operator”). (Calstock)

 

2.              Operations and Maintenance Agreement effective as of February 1,
2014 between Curtis/Palmer Hydroelectric Company, LP, a New York limited
partnership (“Company”), and Atlantic Power Services, LLC a Delaware limited
liability company (“Operator”).

 

3.              Operations and Maintenance Agreement effective as of February 1,
2014 between Atlantic Power Limited Partnership, a body corporate registered
pursuant to the laws of the Province of Ontario (“Company”), and Atlantic Power
Services Canada GP Inc., a body corporate registered pursuant to the laws of the
Province of British Columbia (“Operator”).  (Kapuskasing)

 

4.              Operations and Maintenance Agreement effective as of February 1,
2014 between EF Kenilworth LLC, a California limited liability company
(“Company”), and Atlantic Power Services, LLC a Delaware limited liability
company (“Operator”).

 

5.              Operations and Maintenance Agreement effective as of February 1,
2014 between Atlantic Power (Coastal Rivers) Corporation, a body corporate
registered pursuant to the laws of the Province of British Columbia (“Company”),
and Atlantic Power Services Canada GP Inc., a body corporate registered pursuant
to the laws of the Province of British Columbia (“Operator”). (Mamquam)

 

6.              Operations and Maintenance Agreement effective as of February 1,
2014 between Atlantic Power (Coastal Rivers) Corporation, a body corporate
registered pursuant to the laws of the Province of British Columbia (“Company”),
and Atlantic Power Services Canada GP Inc., a body corporate registered pursuant
to the laws of the Province of British Columbia (“Operator”).  (Moresby Lake)

 

7.              Operations and Maintenance Agreement effective as of February 1,
2014 between Morris Cogeneration, LLC, a Delaware limited liability company
(“Company”), and Atlantic Power Services, LLC a Delaware limited liability
company (“Operator”).

 

8.              Operations and Maintenance Agreement effective as of February 1,
2014 between Applied Energy, LLC, a California limited liability company
(“Company”), and Atlantic Power Services, LLC a Delaware limited liability
company (“Operator”).  (Naval Station)

 

--------------------------------------------------------------------------------


 

9.              Operations and Maintenance Agreement effective as of February 1,
2014 between Applied Energy, LLC, a California limited liability company
(“Company”), and Atlantic Power Services, LLC a Delaware limited liability
company (“Operator”).  (Naval Training Center)

 

10.       Operations and Maintenance Agreement effective as of February 1, 2014
between Applied Energy, LLC, a California limited liability company (“Company”),
and Atlantic Power Services, LLC a Delaware limited liability company
(“Operator”).  (North Island)

 

11.       Operations and Maintenance Agreement effective as of February 1, 2014
between Atlantic Power Limited Partnership, a body corporate registered pursuant
to the laws of the Province of Ontario (“Company”), and Atlantic Power Services
Canada GP Inc., a body corporate registered pursuant to the laws of the Province
of British Columbia (“Operator”).  (Nipigon)

 

12.       Operations and Maintenance Agreement effective as of February 1, 2014
between Atlantic Power Limited Partnership, a body corporate registered pursuant
to the laws of the Province of Ontario (“Company”), and Atlantic Power Services
Canada GP Inc., a body corporate registered pursuant to the laws of the Province
of British Columbia (“Operator”).  (North Bay)

 

13.       Operations and Maintenance Agreement effective as of February 1, 2014
between EF Oxnard LLC, a California limited liability company (“Company”), and
Atlantic Power Services, LLC a Delaware limited liability company (“Operator”). 
(Oxnard)

 

14.       Operations and Maintenance Agreement effective as of February 1, 2014
between Atlantic Power Limited Partnership, a body corporate registered pursuant
to the laws of the Province of Ontario (“Company”), and Atlantic Power Services
Canada GP Inc., a body corporate registered pursuant to the laws of the Province
of British Columbia (“Operator”).  (Tunis)

 

15.       Operations and Maintenance Agreement effective as of February 1, 2014
(the “Effective Date”), between Atlantic Power (Williams Lake) Ltd., a body
corporate registered pursuant to the laws of the Province of British Columbia
(“Company”), and Atlantic Power Services Canada GP Inc., a body corporate
registered pursuant to the laws of the Province of British Columbia Operator”).

 

16.       Operation and Maintenance Agreement, dated as of April 29, 2004, by
and among Frederickson Project Operations, Inc. (which entity merged with EPCOR
USA Inc on December 29, 2008, as assigned to Atlantic Power Services LLC on
November 5, 2011), Frederickson Power L.P. and Puget Sound Energy, Inc., as
amended by that certain First Amendment to Operation and Maintenance Agreement,
dated as of May 1, 2005 and that certain Second Amendment to Operation and
Maintenance Agreement, dated as of November 5, 2011.

 

--------------------------------------------------------------------------------


 

Schedule 6.18

 

Permitted Commodity Hedge Agreements

 

1.              Base Contract for Sale and Purchase of Natural Gas, dated as of
March 13, 2012, between J. Aron & Company and Atlantic Power Limited
Partnership.

 

--------------------------------------------------------------------------------


 

Schedule 6.20

 

Post-Effective-Date Tax Restructuring

 

“Post-Effective-Date Tax Restructuring” means the series of steps set forth
below, together with the necessary corporate, partnership, limited liability
company, or other relevant action (including related documentation) necessary to
effect and implement such steps:

 

1.              The formation of Atlantic Power (US) GP Holdings, Inc.

 

2.              The formation of AP USGP Holdings, LLC.

 

3.              The contribution by Atlantic Power Energy Services (Canada) Inc.
of all of its interests in Atlantic Power (US) GP to AP USGP Holdings, LLC in
exchange for 100% of the interests in AP USGP Holdings, LLC.

 

4.              The contribution by Atlantic Power Preferred Equity Ltd. of its
interest in Atlantic Power (US) GP to Atlantic Power (US) GP Holdings, Inc. in
exchange for stock in Atlantic Power (US) GP Holdings, Inc.

 

5.              The contribution by Atlantic Power Energy Services (Canada) Inc.
of all of its interests in AP USGP Holdings, LLC to Atlantic Power (US) GP
Holdings, Inc. in exchange for stock in Atlantic Power (US) GP Holdings, Inc.

 

6.              The distribution by Atlantic Power Energy Services (Canada) Inc.
of its stock in Atlantic Power (US) GP Holdings, Inc. to Atlantic Power
Preferred Equity Ltd. as a dividend in kind.

 

7.              The making of an intercompany loan of US$443,923,392.92 million
from Atlantic Power Limited Partnership to Atlantic Power (US) GP Holdings, Inc.
substantially in the form of Exhibit K-2.

 

8.              The contribution or transfer by Atlantic Power (US) GP
Holdings, Inc. of US$247,076,800.96 million to Atlantic Power (US) GP in
exchange for 995 additional partnership interests issued in Atlantic Power (US)
GP.

 

9.              The contribution or transfer by Atlantic Power (US) GP
Holdings, Inc. of US$1,241,591.96 million to AP USGP Holdings, LLC in exchange
for one additional membership interest in AP USGP Holdings, LLC and a further
contribution or transfer of US$1,241,591.96 million from AP USGP Holdings, LLC
to Atlantic Power (US) GP in exchange for five partnership interests in Atlantic
Power (US) GP.

 

10.       The making of an intercompany loan of US$195,605,000.00 million from
Atlantic Power (US) GP Holdings, Inc. to Curtis Palmer LLC substantially in the
form of Exhibit K-2.

 

11.       The filing by Atlantic Power (US) GP of Internal Revenue Service form
8832, electing to be treated as a disregarded entity for US federal income tax
purposes.

 

--------------------------------------------------------------------------------
